Exhibit 10.57

 

ELM ROAD II FACILITY LEASE AGREEMENT

 

between

 

ELM ROAD GENERATING STATION SUPERCRITICAL, LLC

as Lessor

 

and

 

WISCONSIN ELECTRIC POWER COMPANY

as Lessee

 

Dated as of November 9, 2004

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

              PAGE


--------------------------------------------------------------------------------

ARTICLE 1.

 

DEFINITIONS; RULES OF INTERPRETATION

   6

ARTICLE 2.

 

CONSTRUCTION EFFECTIVE DATE; DECOMMISSIONING COMPLETION DATE

   6    

2.1

  

Construction Effective Date

   6    

2.2

  

Decommissioning Completion Date

   7    

2.3

  

Failure to Achieve Decommissioning Completion Date

   7

ARTICLE 3.

 

CONSTRUCTION OF UNIT 2

   8    

3.1

  

Construction of Unit 2

   8    

3.2

  

Construction Milestone Schedule

   9    

3.3

  

Failure to Achieve Commercial Operation by the Scheduled Commercial Operation
Date

   9    

3.4

  

Offset

   9    

3.5

  

Insurance

   9    

3.6

  

Event of Loss and Event of Total Loss

   10

ARTICLE 4.

 

TESTING PROCEDURES; PERFORMANCE LEVELS

   10    

4.1

  

Testing Procedures

   10    

4.2

  

Commercial Operation Test

   11    

4.3

  

Test Fuel and Test Power Procedures

   11    

4.4

  

Intentionally Omitted

   11    

4.5

  

Guaranteed Performance Levels

   11    

4.6

  

Unit Appraisal

   11

ARTICLE 5.

 

LEASE EFFECTIVE DATE

   12    

5.1

  

Achievement of the Lease Effective Date or the Deemed Lease Effective Date

   12    

5.2

  

Notice of Purchase Price

   12    

5.3

  

Lessor’s Failure to Achieve the Lease Effective Date

   12    

5.4

  

Lessee’s Failure to Achieve the Lease Effective Date

   13    

5.5

  

Failure to Achieve the Lease Effective Date Due to Force Majeure

   15    

5.6

  

Termination of the Facility Lease

   15    

5.7

  

PSCW Return Event

   18

ARTICLE 6.

 

LEASE OF LEASED FACILITY; NATURE OF TRANSACTION

   18    

6.1

  

Lease of Leased Facility

   18    

6.2

  

Nature of Transaction

   18

ARTICLE 7.

 

RENT

   18    

7.1

  

Rent Payments

   18    

7.2

  

Place and Manner of Payment

   19    

7.3

  

Net Lease

   20    

7.4

  

Common Facilities Adjustment

   22    

7.5

  

Unit 2 Ownership Adjustment

   23

 

i



--------------------------------------------------------------------------------

 

ARTICLE 8.

 

REPRESENTATIONS AND WARRANTIES

   23    

8.1

  

Representations and Warranties of the Parties

   23    

8.2

  

Special Lessor Representations

   24    

8.3

  

Disclaimer of Warranties

   25    

8.4

  

Assignment of Warranties

   26    

8.5

  

Claims Against Third Parties Relating to the Unit 2 Facility

   26

ARTICLE 9.

 

USE AND MAINTENANCE OF UNIT 2 FACILITY

   26    

9.1

  

Use and Possession of Unit 2 Facility

   26    

9.2

  

Maintenance of Unit 2 Facility

   27    

9.3

  

Removal of Components

   27

ARTICLE 10.

 

INVESTMENTS

   28    

10.1

  

Investments

   28    

10.2

  

Financing of Investments

   28    

10.3

  

Title

   29

ARTICLE 11.

 

SPECIAL LESSOR COVENANTS

   29    

11.1

  

Change in Business

   29    

11.2

  

Ownership of Assets

   29    

11.3

  

No Subsidiaries

   29    

11.4

  

Other Indebtedness

   29    

11.5

  

Amendments to Constituent Documents

   29    

11.6

  

Maintenance of Accounts; Maintenance of Records; Commingling of Funds;
Arms-Length Transactions

   30    

11.7

  

Independent Director

   30

ARTICLE 12.

 

INSPECTION AND RIGHT TO ENTER

   31    

12.1

  

Inspection

   31    

12.2

  

Right to Enter

   31

ARTICLE 13.

 

RISK OF LOSS; INSURANCE

   31    

13.1

  

Risk of Loss

   31    

13.2

  

Insurance

   32

ARTICLE 14.

 

END OF TERM OPTIONS AND TERMINATION

   32    

14.1

  

Appraisal Report

   32    

14.2

  

End of Term Renewal of Facility Lease

   33    

14.3

  

Early Exercise of Renewal Option

   34    

14.4

  

End of Term Purchase of Leased Facility

   36    

14.5

  

Termination

   37

ARTICLE 15.

 

RETURN OF LEASED FACILITY

   37    

15.1

  

Return of Leased Facility

   37    

15.2

  

Condition of Leased Facility Upon Return

   39

ARTICLE 16.

 

EVENTS OF DEFAULT

   40    

16.1

  

Payment Default

   40    

16.2

  

Misrepresentation

   40

 

ii



--------------------------------------------------------------------------------

 

   

16.3

  

Covenant Defaults

   40    

16.4

  

Judgment Default

   40    

16.5

  

Bankruptcy

   40    

16.6

  

Lack of Government Approvals

   41

ARTICLE 17.

 

REMEDIES

   41    

17.1

  

Construction Term Remedies

   41    

17.2

  

Lease Term Remedies

   42    

17.3

  

Limitation on Liability

   44    

17.4

  

No Delay or Omission to be Construed as Waiver

   44

ARTICLE 18.

 

LIENS

   45

ARTICLE 19.

 

INDEMNIFICATION

   45    

19.1

  

General Indemnity

   45    

19.2

  

Tax Indemnity

   45    

19.3

  

Survival

   45

ARTICLE 20.

 

COMPLIANCE AUDIT; DISPUTE RESOLUTION

   45    

20.1

  

Compliance Audit

   45    

20.2

  

General Provisions

   46    

20.3

  

Negotiation

   46    

20.4

  

Binding Arbitration

   46    

20.5

  

Timing; Discovery; Awards, Fees and Expenses

   47    

20.6

  

Deadlines

   48    

20.7

  

Statutes of Limitation

   48    

20.8

  

Binding Upon Parties

   48    

20.9

  

Continued Performance

   48    

20.10

  

Survival

   48

ARTICLE 21.

 

CONFIDENTIALITY OF INFORMATION

   49    

21.1

  

Non-Disclosure Obligations

   49    

21.2

  

Return of Material

   49    

21.3

  

Law

   49

ARTICLE 22.

 

MISCELLANEOUS

   50    

22.1

  

Applicable Law

   50    

22.2

  

Jury Trial

   50    

22.3

  

Quiet Enjoyment

   50    

22.4

  

Notices

   50    

22.5

  

Counterparts

   50    

22.6

  

Severability

   50    

22.7

  

Transfer Restrictions

   51    

22.8

  

Third-Party Beneficiaries

   53    

22.9

  

Entire Agreement

   53    

22.10

  

Headings and Table of Contents

   53    

22.11

  

Schedules, Annexes and Exhibits

   53    

22.12

  

No Joint Venture

   53    

22.13

  

Amendments and Waivers

   53

 

iii



--------------------------------------------------------------------------------

 

   

22.14

  

Survival

   53    

22.15

  

Limitation on Liability

   53    

22.16

  

Further Assurances

   53

 

Schedule 1.1

  

DEFINITIONS; INTERPRETATION

    

Schedule 2.2

  

CONDITIONS TO DECOMMISSIONING COMPLETION DATE

    

Schedule 3.1(a)

  

DEVELOPMENT PROTOCOL

    

Schedule 3.2(a)

  

CONSTRUCTION MILESTONE SCHEDULE

    

Schedule 3.3

  

SCHEDULED COMMERCIAL OPERATION DATE DAMAGES

    

Schedule 4.2

  

COMMERCIAL OPERATION TEST

    

Schedule 4.3

  

TEST FUEL AND TEST POWER PROCEDURES

    

Schedule 4.5

  

GUARANTEED PERFORMANCE LEVELS

    

Schedule 5.1

  

CONDITIONS TO LEASE EFFECTIVE DATE

    

Schedule 7.1

  

BASIC RENT

    

Annex A to Schedule 7.1

  

SAMPLE BASIC RENT CALCULATION

    

Annex B to Schedule 7.1

  

APPLICABLE COST OF DEBT

    

Annex C to Schedule 7.1

  

CALCULATED MONTHLY AVERAGE RATE BASED ADJUSTMENT

    

Schedule 7.4

  

NEW COMMON FACILITIES ADJUSTMENT EVENT

    

Schedule 13.2

  

INSURANCE AND EVENT OF LOSS PROVISIONS

    

Schedule 14.2

  

RENEWAL RENT

    

Annex A to Schedule 14.2

  

SAMPLE RENEWAL RENT CALCULATION (FIRST RENEWAL)

    

Annex B to Schedule 14.2

  

SAMPLE RENEWAL RENT CALCULATION (SECOND RENEWAL)

    

Annex C to Schedule 14.2

  

SAMPLE RENEWAL RENT CALCULATION (THIRD RENEWAL)

    

Schedule 19.2

  

TAX INDEMNITY

    

Schedule 22.4

  

NOTICE INFORMATION

    

Schedule 22.7(g)

  

RATING AGENCY DOWNGRADES SUBSEQUENT TO A TRANSFER

    

Exhibit A

  

DESCRIPTION OF UNIT 2 AND NEW COMMON FACILITIES

    

Exhibit B

  

FORM OF GUARANTY

    

Exhibit C

  

FORM OF LETTER OF CREDIT

    

Exhibit D

  

FORM OF RIGHT OF FIRST REFUSAL AGREEMENT

    

Exhibit E

  

ASSIGNMENT AND ASSUMPTION AGREEMENT

    

 

iv



--------------------------------------------------------------------------------

Exhibit 10.57

 

ELM ROAD II FACILITY LEASE AGREEMENT

 

This ELM ROAD II FACILITY LEASE AGREEMENT, dated as of November 9, 2004 (this
“Facility Lease”), is between Elm Road Generating Station Supercritical, LLC, a
Wisconsin limited liability company, as lessor (“Lessor”), and Wisconsin
Electric Power Company, a Wisconsin corporation, as lessee (“Lessee”). Lessee
and Lessor are sometimes herein referred to as a “Party” and collectively as the
“Parties”.

 

WITNESSETH:

 

WHEREAS, Lessee currently owns and operates four (4) coal-based electric
generating units and one (1) gas-based electric generating unit and related
facilities at its Oak Creek generating facility (the “Existing Units”); and

 

WHEREAS, Lessor intends to develop, design, engineer, procure, permit,
construct, commission and have an ownership interest in an approximately 615 MW
net nominal supercritical pulverized coal electric generating facility and
related facilities (“Unit 1”) to be located on land owned by Lessee consisting
of Parcel 1 (all capitalized terms used but not defined in these Recitals shall
have the meanings given to such terms in Schedule 1.1 ); and

 

WHEREAS, Lessor also intends to develop, design, engineer, procure, permit,
construct and have an ownership interest in an approximately 615 MW net nominal
supercritical pulverized coal electric generating facility and related
facilities (as further described in Exhibit A, “Unit 2, together with Unit 1,
the Future Unit and facilities associated with each (including the New Common
Facilities), the “Elm Road Facility”) to be located on land owned by Lessee
consisting of Parcel 2; and

 

WHEREAS, Lessor intends to develop, design, engineer, procure, permit,
construct, commission and have an ownership interest in certain facilities to be
used in common for two or more of Unit 1, Unit 2, the Future Unit and the
Existing Units (as further described in Exhibit A, the “New Common Facilities”);

 

WHEREAS, Unit 2 will be constructed on Parcel 2 which will be leased to Lessor
pursuant to that certain Elm Road II Ground Lease Agreement, dated as of the
date hereof, between Lessee, as ground lessor, and Lessor, as ground lessee (the
“Elm Road II Ground Lease”), and subleased back to Lessee pursuant to that
certain Elm Road II Ground Sublease Agreement, dated as of the date hereof,
between Lessor, as ground sublessor, and Lessee, as ground sublessee (the “Elm
Road II Ground Sublease”); and

 

WHEREAS, Lessor will lease to Lessee, and Lessee will lease from Lessor, the
Unit 2 Ownership Interest and the New Common Facilities Ownership Interest
(collectively, the “Leased Facility”) on the terms and conditions provided for
in this Facility Lease.

 



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the foregoing premises, the mutual
agreements herein contained, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties agree as
follows:

 

ARTICLE 1: DEFINITIONS; RULES OF INTERPRETATION

 

Capitalized terms used but not defined herein shall have the meanings set forth
in Schedule 1.1, and the rules of interpretation set forth in Schedule 1.1 shall
apply to this Facility Lease.

 

ARTICLE 2: CONSTRUCTION EFFECTIVE DATE; DECOMMISSIONING COMPLETION DATE

 

2.1 Construction Effective Date. (a) After the Execution Date, each Party shall
use commercially reasonable efforts to achieve the Construction Effective Date
and, thereafter, to satisfy its respective conditions precedent to the
Decommissioning Completion Date set forth on Schedule 2.2. Lessor shall
determine and deliver written notice to Lessee when the Construction Effective
Date has occurred.

 

(b) On or before the tenth (10th) day of each calendar month (or if such day is
not a Business Day, the next Business Day) from the Construction Effective Date
until the Lease Effective Date, or if this Facility Lease is otherwise
terminated in accordance with this Article 2 or Article 5, such termination
date, beginning with the calendar month following the calendar month in which
the Construction Effective Date occurs, Lessor shall submit a written invoice
(each, a “Construction Invoice”) to Lessee which shall indicate: (i) the
aggregate amount of Construction Costs, if any, incurred by or on behalf of
Lessor as of the last day of such previous calendar month (the “Outstanding
Construction Costs”); provided, however, that the Outstanding Construction Costs
shall not exceed the Approved Amount; (ii) the Return on Capital with respect to
such Outstanding Construction Costs (the “Monthly Return on Capital Amount”);
(iii) the Monthly Management Services Costs, if any, incurred by or on behalf of
Lessor during such previous calendar month; (iv) any Community Impact Mitigation
Costs incurred by or on behalf of Lessor during such previous calendar month
(“Monthly CIMC”) and with respect to the first Construction Invoice, the amount
of any accrued Community Impact Mitigation Costs incurred by or on behalf of
Lessor as of the last day of such previous calendar month and (v) with respect
to the first Construction Invoice, the amount of Pre-CPCN Expenses (other than
Capital Costs) incurred by or on behalf of Lessor as of the last day of such
previous calendar month and accrued Return on Capital with respect to the Major
Equipment Procurement Pre-CPCN Expenses as of the last day of such previous
calendar month. No later than the thirtieth (30th) calendar day after which
Lessee receives the Construction Invoice (or if such day is not a Business Day,
the next Business Day), Lessee shall pay to or for the account of Lessor as
Lessor shall direct in writing in immediately available funds in Dollars an
amount equal to the sum of the amounts in (ii), (iii), (iv), and (v) specified
in such Construction Invoice.

 

(c) Lessor agrees to make available to Lessee, upon written request, copies of
all notices, invoices, bills or other documentation reasonably requested by
Lessee with respect to any of the amounts described in Section 2.1(b) for which
reimbursement is sought pursuant to Article 2.

 

(d) If at any time prior to the Lease Effective Date Lessor transfers a portion
of its Unit 2 Ownership Interest to MGE Power and/or WPPI or their respective
Affiliates or any other Owner, then Lessor shall, within five (5) days after
such transfer, pay to Lessee an amount

 

6



--------------------------------------------------------------------------------

equal to the aggregate amount of the costs described in Section 2.1(b)(ii), (iv)
and (v) which are reimbursed to Lessor by such new Owner(s).

 

2.2 Decommissioning Completion Date. Notwithstanding any provision to the
contrary contained herein, the Parties’ rights and obligations under Articles 3
(except for Article 5 of Schedule 3.1(a) and Section 3.5), 4, 5, 7.4, 7.5, 11
and 16 and Sections 8.2, 17.1, 17.4 and 20.1(a) shall not become effective until
the Decommissioning Completion Date shall have occurred.

 

2.3 Failure to Achieve the Decommissioning Completion Date.

 

(a) If the Decommissioning Completion Date has not occurred by the Required
Decommissioning Completion Date, then either Party (a “Terminating Party”) may,
provided that the failure to achieve the Decommissioning Completion Date by the
Required Decommissioning Completion Date is not due to the acts or omissions of
the Terminating Party or the Terminating Party’s failure to perform any of its
obligations under this Facility Lease or any other Lease Document to which it is
a party, deliver a written notice to the other Party, identifying its election
to terminate this Facility Lease (a “Construction Termination Notice”). The
Construction Termination Notice shall identify the date on which this Facility
Lease shall terminate (the “Construction Termination Date”); provided that the
Construction Termination Date shall not be less than one hundred eighty (180)
days and no more than three hundred sixty five days (365) after the date of the
Construction Termination Notice unless the Parties mutually agree otherwise and
the PSCW approves such date.

 

(b) If Lessee elects to terminate this Facility Lease pursuant to Section
2.3(a), then no later than fifteen (15) days after receipt of the Construction
Termination Notice, Lessor shall deliver to Lessee a written notice identifying
the total amount (the “Pre-Termination Pre-CPCN Expenses”) of (i) Pre-CPCN
Expenses and (ii) Lessor’s Percentage of other costs and expenses approved by
the PSCW which have been incurred by or on behalf of Lessor in connection with
the development, design, engineering and procurement of Unit 2 which have not
already been reimbursed by Lessee pursuant to Section 2.1(b). If Lessor elects
to terminate this Facility Lease pursuant to Section 2.3(a), then Lessor shall
include the amount of the Pre-Termination Pre-CPCN Expenses in its Construction
Termination Notice.

 

(c) If either Party has delivered the Construction Termination Notice in
accordance with Section 2.3(a) and as of the Construction Termination Date the
Decommissioning Completion Date has not occurred (and the Construction
Termination Notice has not been withdrawn by the Terminating Party), then
effective as of the Construction Termination Date:

 

(i) Lessee shall pay all Pre-Termination Pre-CPCN Expenses to or for the account
of Lessor on the Construction Termination Date as Lessor shall direct in writing
in immediately available funds in Dollars; and

 

(ii) this Facility Lease shall automatically terminate and each Party shall
cease to have any liability to the other Party hereunder, except for any
obligations surviving pursuant to the express terms of this Facility Lease;
provided, however, that it shall be a

 

7



--------------------------------------------------------------------------------

condition of such termination that each Party shall have paid any and all
amounts due under this Facility Lease (including pursuant to this Article 2).

 

(d) Notwithstanding any provision to the contrary contained herein, if the
Decommissioning Completion Date has occurred prior to the Construction
Termination Date, then the Construction Termination Notice shall automatically
be revoked and the provisions of Section 2.2 shall apply.

 

(e) If, within one hundred eighty (180) days after the Required Decommissioning
Completion Date, no Party eligible to deliver a Construction Termination Notice
exercises its option to deliver a Construction Termination Notice to the other
Party in accordance with Section 2.3(a), then the Construction Termination Date
shall be deemed to have occurred and this Facility Lease shall terminate in
accordance with this Article 2, unless the Parties mutually agree otherwise and
the PSCW approves such continuation.

 

ARTICLE 3: CONSTRUCTION OF UNIT 2

 

3.1 Construction of Unit 2.

 

(a) Lessor shall develop, design, engineer, procure, permit, construct and
commission Unit 2 in all material respects in accordance with the Development
Protocol as set forth in Schedule 3.1(a). Notwithstanding anything to the
contrary contained herein, Lessor may delegate all or a portion of its
obligations under this Article 3 and Article 4 to one or more agents, provided
that Lessor shall continue to be responsible in accordance with the terms and
conditions of this Facility Lease for all such delegated obligations.

 

(b) Lessor shall obtain and maintain in full force and effect all material
Government Approvals required by applicable Law to perform its obligations under
Section 3.1(a) and shall comply in all material respects with all such
Government Approvals and all applicable Laws in connection with the performance
of its obligations under Section 3.1(a).

 

(c) No later than thirty (30) days following the Decommissioning Completion
Date, Lessor shall provide and maintain (or cause to be provided and maintained)
until the Limited Use Termination Date, Construction Security to secure
compliance with its payment obligations under Section 3.3 and Section 4.5.

 

(d) The Parties shall use commercially reasonable efforts to coordinate Lessor’s
activities (including access to and use of the common facilities for
construction and Testing) contemplated under Article 3 and Article 4 with
Lessee’s ongoing operation and maintenance of the Existing Units and, if
applicable, Unit 1, in accordance with Good Utility Practice; provided, however,
that such coordination shall not materially interfere with or impair the
operation and use of the Existing Units and, if applicable, the operation and
use of Unit 1.

 

8



--------------------------------------------------------------------------------

3.2 Construction Milestone Schedule.

 

(a) Lessor shall use commercially reasonable efforts to achieve each of the
Milestones by its respective Milestone Date as set forth in the Construction
Milestone Schedule attached hereto as Schedule 3.2(a).

 

(b) Lessor shall provide Lessee, with a copy to the PSCW and to the Independent
Evaluator, with prompt written notice of the date upon which it has achieved
each Milestone.

 

(c) During the Construction Term, Lessor shall provide Lessee with monthly
status reports, with a copy to the PSCW and to the Independent Evaluator (which
shall include, among other things, the status of all material Government
Approvals required by Lessor to perform its obligations under Section 3.1(a))
and shall inform Lessee of any expected delays (and their duration) in achieving
any Milestone by the respective Milestone Date. Should Lessor fail to achieve
any Milestone by the respective Milestone Date, Lessor shall, as soon as
practicable (and in any event within ten (10) days after such Milestone Date),
provide Lessee with a Remedial Action Plan, with a copy to the PSCW and to the
Independent Evaluator.

 

(d) If and to the extent Lessor fails as a result of Force Majeure or an Excused
Event to achieve a Milestone by the respective Milestone Date, then such
Milestone Date and all subsequent Milestone Dates, if any, shall be adjusted by
a reasonable amount of time (not to exceed three hundred sixty five (365) days)
attributable to the delay caused by such Force Majeure or Excused Event.

 

3.3 Failure to Achieve Commercial Operation by the Scheduled Commercial
Operation Date. If Lessor shall fail to achieve Commercial Operation by the
Scheduled Commercial Operation Date, then Lessor shall pay to Lessee Scheduled
Commercial Operation Date Damages for each day from the Scheduled Commercial
Operation Date until the Lease Effective Date as set forth in Schedule 3.3;
provided, however, that the maximum amount of Scheduled Commercial Operation
Date Damages payable by Lessor under this Section 3.3 shall not exceed in the
aggregate the Delay Damages Cap as set forth in Schedule 3.3. Payments pursuant
to this Section 3.3 shall be made on a monthly basis sixty (60) days after the
conclusion of any month in which there are accrued and unpaid Scheduled
Commercial Operation Date Damages.

 

3.4 Offset. Lessee may deliver to Lessor a written invoice for any amounts due
and payable by Lessor during the Construction Term; provided, however, that a
written invoice for payment shall not be sent more frequently than once in any
calendar month. If Lessor shall fail to pay any undisputed amount shown on any
such invoice within thirty (30) days of receipt thereof, Lessee shall be
entitled to offset amounts due to Lessor during the Construction Term.

 

3.5 Insurance. Lessor shall obtain and maintain or cause to be obtained and
maintained during the Construction Term insurance with respect to Unit 2 in
accordance with the requirements of Schedule 13.2.

 

9



--------------------------------------------------------------------------------

3.6 Event of Loss and Event of Total Loss.

 

(a) During the Construction Term, if an Event of Loss with respect to the Unit 2
occurs that results in:

 

(i) less than one million Dollars ($1,000,000) in physical loss, destruction or
damage to the Unit 2 above any Loss Proceeds and/or Condemnation Award that
Lessor receives or anticipates receiving for its own account in connection
therewith, then Lessor shall be obligated to reconstruct or complete
construction of the Unit 2 in accordance with the requirements of Section 3.1;

 

(ii) equal to or greater than one million Dollars ($1,000,000) in physical loss,
destruction or damage to the Unit 2 above any Loss Proceeds and/or Condemnation
Award that Lessor receives or anticipates receiving for its own account in
connection therewith, then Lessor shall be obligated to reconstruct or complete
construction of the Unit 2 in accordance with the requirements of Section 3.1,
if and only if Lessee agrees to and the PSCW approves an increase in the “AALF”
to be recovered in the Basic Rent formula by an amount equal to the additional
Construction Costs incurred by or on behalf of Lessor to reconstruct or complete
construction (including any costs incurred as a result of the time required to
obtain PSCW approval), less the aggregate amount of any Loss Proceeds and/or
Condemnation Award received by Lessor for its own account in connection
therewith. The Milestone Dates and the Required Lease Effective Date shall be
extended by a reasonable amount of time attributable to the time required to
reconstruct or complete construction of the Unit 2 (including any time required
to obtain PSCW approval) and this Facility Lease and the other Lease Documents
shall be amended as otherwise may be required by the Parties and approved by the
PSCW; or

 

(b) In the event that Lessee and/or the PSCW does not approve an increase in the
“AALF” in the Basic Rent formula pursuant to Section 3.6(a)(ii), then Lessor may
terminate this Facility Lease in accordance with Section 5.5 by delivering to
Lessee a Purchase Price Notice (with the Purchase Price calculated as of the
date of such notice) and the date upon which the Purchase Price Notice is
delivered shall be deemed to be the Required Lease Effective Date for the
purposes of Section 5.5.

 

(c) During the Construction Term, if an Event of Total Loss in respect of the
Unit 2 occurs, then Lessor may elect to terminate this Facility Lease in
accordance with Section 5.5 by delivering to Lessee a Purchase Price Notice
(with the Purchase Price calculated as of the date of such notice) and the date
upon which the Purchase Price Notice is delivered shall be deemed to be the
Required Lease Effective Date for the purposes of Section 5.5 or to continue
this Facility Lease on such terms and conditions as the Parties may mutually
agree and the PSCW approves.

 

ARTICLE 4: TESTING PROCEDURES; PERFORMANCE LEVELS

 

4.1 Testing Procedures. Except as provided in Section 4.2, Lessor shall be
responsible for the development and implementation of all testing procedures
during the

 

10



--------------------------------------------------------------------------------

construction, start-up and commissioning of Unit 2 and shall provide Lessee with
advance written notice of all testing procedures.

 

4.2 Commercial Operation Test. Lessor shall perform a Commercial Operation Test
in accordance with Schedule 4.2.

 

4.3 Test Fuel and Test Power Procedures. Each of the Parties shall comply with
the Test Fuel and Test Power Procedures set forth in Schedule 4.3.

 

4.4 Intentionally Omitted.

 

4.5 Guaranteed Performance Levels. Lessor agrees to use commercially reasonable
efforts to achieve the Guaranteed Performance Levels as set forth in Schedule
4.5 by the Scheduled Commercial Operation Date. Lessor shall test Unit 2 for the
Guaranteed Performance Levels in connection with the Commercial Operation Test
in accordance with the applicable testing procedures set forth in Schedule 4.2.
If Unit 2 should fail to satisfy one or more of the Guaranteed Performance
Levels in accordance with Schedule 4.2 (other than as a result of the acts or
omissions of Lessee or the failure of Lessee to perform any of its obligations
under this Facility Lease or any other Lease Document to which it is a party),
but nevertheless achieves the Lease Effective Date, then within sixty
(60)Business Days after the Lease Effective Date, Lessor shall pay to Lessee, as
liquidated damages and not as a penalty the respective Guaranteed Performance
Level Damages as set forth in Schedule 4.5; provided, however, that the maximum
amount of Guaranteed Performance Level Damages payable by Lessor under this
Section 4.5 for failure to achieve the Guaranteed Performance Levels shall not
exceed the Performance Damages Cap as set forth in Schedule 4.5; provided,
further, that notwithstanding any provision to the contrary contained herein, in
no event shall Lessor be obligated to pay Guaranteed Performance Level Damages
prior to the Lease Effective Date (including if the Lease Effective Date does
not occur).

 

4.6 Unit Appraisal.

 

(a) No later than ninety (90) days and no earlier than one hundred twenty (120)
days prior to the Lease Effective Date, Lessor shall submit to Lessee, with a
copy to the PSCW, a written list of proposed Appraisers. Lessee shall select one
(1) of the Appraisers from Lessor’s list and give written notice thereof to
Lessor and the PSCW. The PSCW shall either approve the Appraiser selected by
Lessee or choose a different Appraiser from Lessor’s list. The Appraiser
selected in accordance with this Section 4.6(a) (the “Unit Appraiser”) shall
appraise the Unit 2 Facility (excluding the Site Improvements) in accordance
with Section 4.6(b).

 

(b) Within ninety (90) days of appointment, the Unit Appraiser shall deliver to
Lessor and Lessee a written report, with a copy to the PSCW, in form and
substance satisfactory to Lessor and the PSCW (the “Unit Appraisal Report”),
which shall certify as to (i) the economic useful life (the “Economic Useful
Life”) of the Unit 2 Facility at the end of each of the Base Term and the First
Renewal Term, (ii) the expected fair market value (the “Appraised FMV”) of the
Unit 2 Facility (excluding the Site Improvements) at the end of each of the Base
Term and the First Renewal Term; provided, however, that the Appraised FMV shall
be determined

 

11



--------------------------------------------------------------------------------

without taking into account inflation or deflation occurring after the Lease
Effective Date (including any inflation or deflation occurring during the Base
Term or First Renewal Term) and (iii) the estimated demolition and removal costs
expected to be incurred by or on behalf of Lessor at the end of the Unit 2
Facility’s Economic Useful Life (the “Demolition and Removal Costs”).

 

ARTICLE 5: LEASE EFFECTIVE DATE

 

5.1 Achievement of the Lease Effective Date or the Deemed Lease Effective Date.
Notwithstanding any provision to the contrary contained herein, the Parties’
rights and obligations under Articles 6, 9, 10, 12, 13, 14 and 15 and Sections
7.1, 7.2, 7.3, 8.3, 8.4, 8.5, 17.2, 17.3(a) and 20.1(b) shall not become
effective until the Lease Effective Date or the Deemed Lease Effective Date
shall have occurred in accordance with the terms and conditions of this Facility
Lease. Each Party shall use commercially reasonable efforts to satisfy their
respective conditions precedent to the Lease Effective Date as set forth in
Schedule 5.1.

 

5.2 Notice of Purchase Price. If the Lease Effective Date has not occurred by
the Required Lease Effective Date, then within fifteen (15) days after the
Required Lease Effective Date, Lessor shall deliver to Lessee, with a copy to
the Independent Evaluator and the PSCW, a written notice (the “Purchase Price
Notice”) in which Lessor shall indicate (together with reasonable supporting
information) (i) the Aggregate Construction Costs incurred by or on behalf of
Lessor as of the Required Lease Effective Date, (ii) the aggregate amount of
outstanding Return on Capital with respect to the Aggregate Construction Costs,
calculated as of the Required Lease Effective Date, (iii) the aggregate amount
of outstanding Monthly Management Services Costs incurred by or on behalf of
Lessor as of the Required Lease Effective Date, (iv) the aggregate amount of
outstanding Monthly CIMC incurred by or on behalf of Lessor as of the Required
Lease Effective Date and (v) the Unit 2 Adjustment Amount (collectively, the
“Purchase Price”). Lessor shall provide such other information as the
Independent Evaluator may reasonably request in connection with its evaluation
pursuant to Section 5.4 of Exhibit 3.1(a).

 

5.3 Lessor’s Failure to Achieve the Lease Effective Date.

 

(a) If the Lease Effective Date has not occurred by the Required Lease Effective
Date due to the acts or omissions of Lessor (including the failure of Lessor to
satisfy its conditions precedent to the Lease Effective Date set forth in
Schedule 5.1) or the failure of Lessor to perform any of its obligations under
this Facility Lease or any other Lease Document to which it is a party, then
within one hundred twenty (120) days after the Required Lease Effective Date,
Lessee may deliver to Lessor written notice that Lessee has elected to terminate
this Facility Lease (the “Lessee Termination Notice”), (ii) to continue this
Facility Lease (the “Lessee Continuation Notice”) or (iii) to change the
Required Lease Effective Date to a later date which shall be no more than three
hundred sixty-five (365) days after the original Required Lease Effective Date;
provided that Lessee shall include in its notice (A) Lessee’s response to the
Independent Evaluator’s evaluation provided pursuant to Section 5.4 of Exhibit
3.1(a) and (B) a copy of the PSCW’s written approval that its election is
reasonable and prudent; provided, further, that Lessee may only once elect to
change the Required Lease Effective Date pursuant to Section 5.3(a)(iii).

 

12



--------------------------------------------------------------------------------

(b) If Lessee elects to terminate this Facility Lease pursuant to Section
5.3(a), then Lessee shall specify in the Lessee Termination Notice (i) the
conditions precedent to the Lease Effective Date that Lessee believes have not
been satisfied, (ii) the date on which this Facility Lease shall terminate (the
“Lessee Termination Date”), provided that the Lessee Termination Date shall not
be earlier than the date that is one hundred eighty (180) days after the
Required Lease Effective Date, and (iii) whether Lessee elects to purchase the
Leased Facility.

 

(c) If Lessee elects to terminate this Facility Lease and to purchase the Leased
Facility pursuant to Section 5.3(a), then Lessee shall purchase the Leased
Facility and shall pay an amount equal to the Purchase Price, to or for the
account of Lessor, subject to Section 5.6(d), on the Lessee Termination Date as
Lessor shall direct in writing in immediately available funds in Dollars and
this Facility Lease shall terminate on the Lessee Termination Date in accordance
with Section 5.6.

 

(d) If Lessee elects to terminate this Facility Lease but not to purchase the
Leased Facility pursuant to Section 5.3(a), then Lessee shall pay the aggregate
amount of the Pre-Termination Pre-CPCN Expenses less the Major Equipment
Procurement Pre-CPCN Expenses to or for the account of Lessor on the Lessee
Termination Date as Lessor shall direct in writing in immediately available
funds in Dollars and this Facility Lease shall terminate on the Lessee
Termination Date in accordance with Section 5.6.

 

(e) If Lessee elects to continue this Facility Lease pursuant to Section 5.3(a)
and provided that Lessee has secured a Completeness Determination from the PSCW
and approval from the PSCW to continue this Facility Lease (a copy of which
Lessee has included in the Lessee Continuation Notice), then: (i) Lessee shall
specify in the Lessee Continuation Notice the date on which the Lease Effective
Date shall be deemed to have occurred (the “Lessee Deemed Lease Effective
Date”), provided that the Lessee Deemed Lease Effective Date shall not be more
than thirty (30) days after the date of the Lessee Continuation Notice; and (ii)
the provisions of the first sentence of Section 5.1 shall apply.

 

(f) In the event that Lessee fails to timely deliver a notice pursuant to
Section 5.3(a) within one hundred twenty (120) days after the Required Lease
Effective Date, then this Facility Lease will automatically terminate on the
date that is one hundred eighty (180) days after the Required Lease Effective
Date and Lessee shall be deemed to have elected to purchase the Leased Facility
in accordance with Section 5.3(c). Notwithstanding any other provision of this
Section 5.3 or any notice provided by Lessee, in the event the conditions
precedent to the Lease Effective Date have been satisfied in accordance with the
terms and conditions of this Facility Lease prior to any termination date
provided for in this Section 5.3, then the Lessee Termination Notice and the
first sentence of this Section 5.3(f) shall automatically be revoked and the
provisions of the first sentence of Section 5.1 shall apply.

 

5.4 Lessee’s Failure to Achieve the Lease Effective Date.

 

(a) If the Lease Effective Date has not occurred by the Required Lease Effective
Date due to the acts or omissions of Lessee (including the failure of Lessee to
satisfy its conditions precedent to the Lease Effective Date set forth in
Schedule 5.1) or the failure of

 

13



--------------------------------------------------------------------------------

Lessee to perform any of its obligations under this Facility Lease or any other
Lease Document to which it is a party or due to an Excused Event, then within
ninety (90) days after the Required Lease Effective Date, Lessor may deliver to
Lessee written notice of its election to terminate this Facility Lease (the
“Lessor Termination Notice”) or to continue this Facility Lease (the “Lessor
Continuation Notice”).

 

(b) If Lessor elects to terminate this Facility Lease pursuant to Section
5.4(a), then Lessor shall specify in the Lessor Termination Notice (i) the
conditions precedent to the Lease Effective Date that Lessor believes have not
been satisfied, (ii) the date on which this Facility Lease shall terminate (the
“Lessor Termination Date”), provided that the Lessor Termination Date shall not
be earlier than the date that is one hundred eighty (180) days after the
Required Lease Effective Date, and (iii) whether Lessor elects to retain or sell
the Leased Facility to Lessee.

 

(c) If Lessor elects to terminate this Facility Lease and to sell the Leased
Facility to Lessee pursuant to Section 5.4(a), then Lessee shall purchase the
Leased Facility and shall pay the Purchase Price to or for the account of
Lessor, subject to Section 5.6(d), on the Lessor Termination Date as Lessor
shall direct in writing in immediately available funds in Dollars and this
Facility Lease shall terminate on the Lessor Termination Date in accordance with
Section 5.6.

 

(d) If Lessor elects to terminate this Facility Lease and to retain the Leased
Facility pursuant to Section 5.4(a), then Lessee shall pay the amount of the
Pre-Termination Pre-CPCN Expenses less the Major Equipment Procurement Pre-CPCN
Expenses to or for the account of Lessor on the Lessor Termination Date as
Lessor shall direct in writing in immediately available funds in Dollars and
this Facility Lease shall terminate on the Lessor Termination Date in accordance
with Section 5.6.

 

(e) If Lessor elects to continue this Facility Lease pursuant to Section 5.4(a)
and provided that Lessor has secured a Completeness Determination from the PSCW
(a copy of which Lessor has included in the Lessor Continuation Notice) then:
(i) Lessor shall specify in the Lessor Continuation Notice the date on which the
Lease Effective Date shall be deemed to have occurred (the “Lessor Deemed Lease
Effective Date”), provided that the Lessor Deemed Lease Effective Date shall not
be more than thirty (30) days after the date of the Lessor Continuation Notice;
and (ii) the provisions of the first sentence of Section 5.1 shall apply.

 

(f) In the event that Lessor fails to timely deliver either the Lessor
Termination Notice or the Lessor Continuation Notice within ninety (90) days
after the Required Lease Effective Date in accordance with Section 5.4(a), then
this Facility Lease will automatically terminate on the date that is one hundred
eighty (180) days after the Required Lease Effective Date and Lessor shall be
deemed to have elected to sell the Leased Facility in accordance with Section
5.4(c). Notwithstanding any other provision of this Section 5.4 or any notice
provided by Lessor, in the event that the conditions precedent to the Lease
Effective Date have been satisfied in accordance with the terms and conditions
of this Facility Lease prior to any termination date provided for in this
Section 5.4, then the Lessor Termination Notice and the first sentence of this
Section 5.4(f) shall automatically be revoked and the provisions of the first
sentence of Section 5.1 shall apply.

 

14



--------------------------------------------------------------------------------

5.5 Failure to Achieve the Lease Effective Date Due to Force Majeure.

 

(a) If the Lease Effective Date has not occurred by the Required Lease Effective
Date due to Force Majeure then within ninety (90) days after the Required Lease
Effective Date, Lessor may deliver to Lessee a Lessor Termination Notice or a
Lessor Continuation Notice.

 

(b) If Lessor elects to terminate this Facility Lease pursuant to Section
5.5(a), then Lessor shall specify in the Lessor Termination Notice (i) the
conditions precedent to the Lease Effective Date that Lessor believes have not
been satisfied, (ii) the Lessor Termination Date, which shall not be earlier
than the date that is one hundred eighty (180) days after the Required Lease
Effective Date, and (iii) whether the Lessor elects to retain or sell the Leased
Facility to Lessee.

 

(c) If Lessor elects to terminate this Facility Lease and to sell the Leased
Facility to Lessee pursuant to Section 5.5(a) and Section 5.5(b), then Lessee
shall purchase the Leased Facility and shall pay the Purchase Price less any
Loss Proceeds and/or Condemnation Award that Lessor received for its own account
as a result of such Force Majeure or Event of Total Loss to or for the account
of Lessor, subject to Section 5.6(d), on the Lessor Termination Date as Lessor
shall direct in writing in immediately available funds in Dollars and this
Facility Lease shall terminate on the Lessor Termination Date in accordance with
Section 5.6.

 

(d) If Lessor elects to terminate this Facility Lease and to retain the Leased
Facility pursuant to Section 5.5(a), then Lessee shall pay the amount of
Pre-Termination Pre-CPCN Expenses less the Major Equipment Procurement Pre-CPCN
Expenses to or for the account of Lessor on the Lessor Termination Date as
Lessor shall direct in writing in immediately available funds in Dollars and
this Facility Lease shall terminate on the Lessor Termination Date in accordance
with Section 5.6.

 

(e) If Lessor elects to continue this Facility Lease pursuant to Section 5.5(a)
and provided that Lessor has secured a Completeness Determination from the PSCW
(a copy of which Lessor has included in the Lessor Termination Notice) and
Lessee has agreed in writing to continue this Facility Lease, then: (i) Lessor
shall specify in the Lessor Termination Notice the Lessor Deemed Lease Effective
Date, provided that the Lessor Deemed Lease Effective Date shall not be more
than thirty (30) days after the date of the Lessor Continuation Notice; and (ii)
the provisions of the first sentence of Section 5.1 shall apply.

 

(f) In the event that Lessor fails to timely deliver either a Lessor Termination
Notice or a Lessor Continuation Notice within ninety (90) days after the
Required Lease Effective Date in accordance with Section 5.5(a), then this
Facility Lease will automatically terminate on the date that is one hundred
eighty (180) days after the Required Lease Effective Date and Lessor shall be
deemed to have elected to sell the Leased Facility in accordance with Section
5.5(c). Notwithstanding any other provision of this Section 5.5 or any notice
provided by Lessor, in the event the conditions precedent to the Lease Effective
Date have been satisfied in accordance with the terms and conditions of this
Facility Lease prior to any termination date provided for in this Section 5.5,
then the Lessor Termination Notice and the first sentence of this

 

15



--------------------------------------------------------------------------------

Section 5.5(f) shall automatically be revoked and the provisions of the first
sentence of Section 5.1 shall apply.

 

5.6 Termination of the Facility Lease. If Lessee or Lessor elects to terminate
this Facility Lease pursuant to Section 5.3(b), Section 5.4(b) or Section
5.5(b), as the case may be, then on the Lessee Termination Date or the Lessor
Termination Date, as the case may be:

 

(a) this Facility Lease shall automatically terminate and each Party shall cease
to have any liability to the other Party hereunder, except for any obligations
surviving pursuant to the express terms of this Facility Lease; provided,
however, that it shall be a condition of such termination that each Party shall
have performed its respective obligations pursuant to this Section 5.6 and paid
any and all amounts due under this Facility Lease (including any outstanding
Monthly Return on Capital Amount Monthly Management Services Costs or Community
Impact Mitigation Costs pursuant to Section 2.1(b) not included in the Purchase
Price or other amounts due pursuant to Article 5 except as otherwise provided in
Section 5.6(d));

 

(b) if the Leased Facility is sold to Lessee pursuant to Section 5.3(b), Section
5.4(b) or Section 5.5(b), then:

 

(i) Lessor shall transfer on an “as is” and “where is” basis (by an appropriate
instrument of transfer in form and substance reasonably satisfactory to Lessee
(provided that such instrument of transfer shall not contain representations or
warranties, express or implied, other than a representation and warranty as to
the absence of Lessor’s Liens attributable to Lessor, the Member or the Lenders
and a representation and warranty that Lessor has authority to sell the Leased
Facility) and prepared and recorded at Lessee’s cost and expense) the Leased
Facility to Lessee (or its designee);

 

(ii) to the extent permitted by applicable Law and the provisions of the
applicable Government Approvals, Lessor shall, at Lessee’s cost and expense,
assign to Lessee or its designee, as the case may be, all of Lessor’s right,
title and interest, if any, in all Government Approvals that are required to be
obtained in connection with the ownership, use, operation or maintenance of the
Unit 2 Facility;

 

(iii) Lessor shall use commercially reasonable efforts to assign to Lessee, at
Lessee’s cost and expense, all of its right, title and interest, if any, in any
warranties, covenants and representations of any manufacturer or vendor of the
Unit 2 Facility or any component thereof; and

 

(iv) Lessor shall use commercially reasonable efforts to assign to Lessee, at
Lessee’s cost and expense, certain of Lessor’s right, title and interest, if
any, in any Project Documents to which it is a party (but only such right, title
and interest which it has in its capacity as Lessor under such Project
Documents) in accordance with Exhibit E.

 

(c) if Leased Facility is not sold to Lessee but retained by Lessor pursuant to
Section 5.3(b), Section 5.4(b) or Section 5.5(b) then:

 

(i) to the extent permitted by applicable Law and the provisions of the
applicable Government Approvals, Lessee shall, at Lessor’s cost and expense,
assign to Lessor

 

16



--------------------------------------------------------------------------------

or its designee, as the case may be, all of Lessee’s right, title and interest,
if any, in all Government Approvals that are required to be obtained in
connection with the ownership, use, operation or maintenance of the Unit 2
Facility;

 

(ii) Lessee shall use all commercially reasonable efforts to assign to Lessor,
at Lessor’s cost and expense, all of its right, title and interest, if any, in
any warranties, covenants and representations of any manufacturer or vendor of
the Unit 2 Facility or any component thereof;

 

(iii) Lessee shall use commercially reasonable efforts to assign to Lessor, at
Lessor’s cost and expense, all of its right, title and interest in the
Interconnection Agreement, together with any easements or rights-of-way
associated therewith;

 

(iv) Lessee shall use commercially reasonable efforts to assign to Lessor, at
Lessor’s cost and expense, certain of Lessee’s right, title and interest, if
any, in any Project Documents to which it is a party (but only such right, title
and interest which it has in its capacity as Lessee under such Project
Documents) in accordance with Exhibit E;

 

(v) Lessor may request in writing that the Parties enter into good faith
negotiations for an operation and maintenance agreement with respect to Unit 2,
on terms and conditions reasonably satisfactory to the Parties (the “Replacement
Operating Agreement”); and

 

(vi) Lessor shall sell to Lessee, and Lessee, shall purchase from Lessor, a
portion of Lessor’s New Common Facilities Ownership Interest equal to the
aggregate amount of Lessor’s New Common Facilities Ownership Interest which are
allocated to the Existing Units pursuant to Schedule 7.4 of this Facility Lease.

 

(d) if the Leased Facility is sold to Lessee pursuant to Section 5.3(b), Section
5.4(b) or Section 5.5(b) and the Purchase Price is greater than thirty percent
(30%) of the Approved Amount, then Lessee shall not be obligated to pay the
entire amount of such Purchase Price on the Lessor Termination Date or Lessee
Termination Date, as the case may be, but shall be obligated to pay Lessor as
follows:

 

(i)(A) if such Purchase Price is between thirty percent (30%) and fifty percent
(50%) of the Approved Amount, then Lessee shall be obligated to pay the full
amount of such Purchase Price in twenty (20) equal quarterly installments; and

 

(B) if such Purchase Price is over fifty percent (50%) of the Approved Amount,
then Lessee shall be obligated to pay the full amount of such Purchase Price in
forty (40) equal quarterly installments.

 

(ii) In addition to the repayment of the Purchase Price, Lessee shall be
obligated to pay Lessor a Return on Capital with respect to the outstanding
unpaid amount of the Purchase Price. On or before the tenth (10th) day of each
calendar month (or if such day is not a Business Day, the next Business Day)
following the Lessee Termination Date or the Lessor Termination, as the case may
be, until the Purchase Price is paid in full to Lessor, Lessor shall submit a
written invoice to Lessee which shall indicate (i) the total amount outstanding
of the Purchase Price and (ii) the Return on Capital with respect to the total
amount outstanding of the

 

17



--------------------------------------------------------------------------------

Purchase Price. No later than the thirtieth (30th) day after which Lessee
receives each invoice (or if such day is not a Business Day, the next Business
Day), Lessee shall pay the amount specified in the invoice to or for the account
of Lessor as Lessor shall direct in writing in immediately available funds in
Dollars.

 

(iii) Notwithstanding any provision to the contrary contained in this Facility
Lease, this Section 5.6(d) shall survive the termination of this Facility Lease.

 

(e) each Party shall promptly and duly execute and deliver such further
documents and take such further action reasonably requested by the other Party,
as may be reasonably necessary to carry out the intent and purpose of this
Section 5.6.

 

5.7 PSCW Return Event. If a PSCW Return Event occurs during the Construction
Term, then Lessor may, subject to Lessor delivering to Lessee a Purchase Price
Notice (with the Purchase Price calculated as of the date of such notice) and a
Lessor Termination Notice, exercise its rights and remedies pursuant to Section
5.4(b), provided that for purposes of exercising its rights and remedies under
Section 5.4(b), Lessee shall be deemed to have failed to achieve the Lease
Effective Date by the Required Lease Effective Date pursuant to Section 5.4(a)
and Lessor shall be entitled to exercise its rights and remedies pursuant to
Section 5.4(b).

 

ARTICLE 6: LEASE OF LEASED FACILITY; NATURE OF TRANSACTION

 

6.1 Lease of Leased Facility. Subject to Section 5.1, Lessor agrees to lease to
Lessee, and Lessee agrees to lease from Lessor, the Leased Facility subject to
and in accordance with the terms and conditions of this Facility Lease, for the
Base Term and, subject to Lessee’s exercise of its renewal options in accordance
with Article 14, the Renewal Terms.

 

6.2 Nature of Transaction. It is the intent of the Parties that: (a) the
transactions contemplated hereby constitute a capital lease pursuant to GAAP
from Lessor to Lessee for purposes of Lessee’s financial reporting only; (b) the
transactions contemplated hereby preserve ownership of the Leased Facility by
Lessor for federal and state income tax, bankruptcy and UCC purposes; and (c)
other than for Lessee’s financial reporting, the obligations of Lessee to pay
Rent shall be treated as payments of rent. Except as otherwise required by any
taxing Governmental Authority, the Parties agree that they shall not, nor shall
any of their Affiliates, at any time take any action or fail to take any action
with respect to the filing of any income tax return, including an amended income
tax return, inconsistent with the intention of the Parties expressed in this
Section 6.2. Without limiting the generality of the foregoing, the Parties
intend and agree that the transactions contemplated in this Facility Lease are,
and shall be treated as a lease for U.S. federal and state income tax purposes.

 

ARTICLE 7: RENT

 

7.1 Rent Payments.

 

(a) Basic Rent. Lessee shall pay to Lessor in the manner and place set forth in
Section 7.2 on each Rent Payment Date rent calculated in accordance with
Schedule 7.1 (the “Basic Rent”) for the lease of the Leased Facility during the
Base Term.

 

18



--------------------------------------------------------------------------------

(b) Supplemental Rent. Lessee shall pay to Lessor and any other Person entitled
thereto pursuant to Section 7.2 any and all Supplemental Rent on the date on
which the same shall become due and payable, including, to the extent permitted
by applicable Law, interest at the applicable Overdue Rate on any payment of
Rent, the Termination Value or the Fair Market Value Purchase Price not paid
when due for the period from the due date until the same shall be paid. The
expiration or other termination of the Lease Term and/or Lessee’s obligation to
pay Basic Rent or Renewal Rent hereunder, as the case may be, shall not limit or
modify the obligations of Lessee with respect to Supplemental Rent. Unless
expressly provided otherwise in this Facility Lease, in the event of any failure
on the part of Lessee to pay and discharge any Supplemental Rent as and when the
same shall be due and payable, Lessee shall also promptly pay and discharge any
fine, penalty, interest or cost which may be assessed or added for non-payment
or late payment of such Supplemental Rent, all of which shall also constitute
Supplemental Rent. Lessor agrees to make available to Lessee, upon written
request, copies of all notices, invoices, bills or other documentation
reasonably requested by Lessee with respect to the calculation of Supplemental
Rent.

 

(c) Invoices and Supporting Documentation. On or before the tenth (10th) day of
each calendar month (or if such day is not a Business Day, the next Business
Day) from the Lease Effective Date until this Facility Lease expires or is
terminated, Lessor shall submit a written invoice to Lessee which shall indicate
the amount of Basic Rent or Renewal Rent, as the case may be, that Lessee owes
to Lessor for the previous month. The invoice shall specify each component of
the Basic Rent or Renewal Rent formula, as the case may be, and shall resemble
the sample calculations, attached for illustrative purposes only, set forth in
Annex A to Schedule 7.1 and Annexes A, B and C to Schedule 14.2. Lessor agrees
to make available to Lessee, upon written request, copies of all notices,
invoices, bills or other documentation reasonably requested by Lessee with
respect to the calculation of Basic Rent and Renewal Rent.

 

(d) Community Impact Mitigation Costs. Lessee shall reimburse Lessor through
Basic Rent or Renewal Rent payments for Community Impact Mitigation Costs
incurred by or on behalf of Lessor after the Lease Effective Date.

 

7.2 Place and Manner of Payment.

 

(a) All payments of Rent, the Termination Value and the Fair Market Value
Purchase Price payable by Lessee to Lessor under this Facility Lease shall be
made by Lessee to or for the account of Lessor as Lessor shall from time to time
direct in writing in immediately available funds in Dollars in the amount of
such payments on the date when such payments are due.

 

(b) Neither Lessee’s inability or failure to take possession of all, or any
portion, of the Leased Facility when delivered by Lessor, nor Lessor’s inability
or failure to deliver all or any portion of the Leased Facility to Lessee,
whether or not attributable to any act or omission of Lessee or any act or
omission of any other Person (other than Lessor), or for any other reason
whatsoever, shall delay or otherwise affect Lessee’s obligation to pay Rent, the
Termination Value and/or the Fair Market Value Purchase Price in accordance with
the terms of this Facility Lease.

 

19



--------------------------------------------------------------------------------

(c) If the Leased Facility is sold to Lessee pursuant to Section 14.4, and the
Fair Market Value Purchase Price is greater than thirty percent (30%) of the
Approved Amount, then Lessee shall not be obligated to pay the entire amount of
such Fair Market Value Purchase Price as of the last day of the Base Term or
Renewal Term, as the case may be, but shall be obligated to pay Lessor as
follows:

 

(i)(A) if such Fair Market Value Purchase Price is between thirty percent (30%)
and fifty percent (50%) of the Approved Amount, then Lessee shall be obligated
to pay the full amount of the Fair Market Value Purchase Price in twenty (20)
equal quarterly installments; and (B) if such Fair Market Value Purchase Price
is over fifty percent (50%) of the Approved Amount, then Lessee shall be
obligated to pay the full amount of such Fair Market Value Purchase Price in
forty (40) equal quarterly installments.

 

(ii) In addition to the repayment of the Fair Market Value Purchase Price,
Lessee shall be obligated to pay Lessor a Return on Capital with respect to the
outstanding unpaid amount of the Fair Market Value Purchase Price. On or before
the tenth (10th) day of each calendar month (or if such day is not a Business
Day, the next Business Day) following the last day of the Base Term or Renewal
Term, as the case may be, until the Fair Market Value Purchase Price is paid in
full to Lessor, Lessor shall submit a written invoice to Lessee which shall
indicate (i) the total amount outstanding of the Fair Market Value Purchase
Price and (ii) the Return on Capital with respect to the total amount
outstanding of the Fair Market Value Purchase Price. No later than the thirtieth
(30th) day after which Lessee receives each invoice (or if such day is not a
Business Day, the next Business Day), Lessee shall pay the amount specified in
the invoice to or for the account of Lessor in Dollars.

 

(iii) Notwithstanding any provision to the contrary contained in this Facility
Lease, this Section 7.2(c) shall survive the termination of this Facility Lease.

 

7.3 Net Lease.

 

(a) THIS FACILITY LEASE IS A NET LEASE AND LESSEE’S OBLIGATION TO PAY ALL RENT,
THE TERMINATION VALUE AND/OR THE FAIR MARKET VALUE PURCHASE PRICE SHALL BE
ABSOLUTE AND UNCONDITIONAL UNDER ANY AND ALL CIRCUMSTANCES AND, WITHOUT LIMITING
THE GENERALITY OF THE FOREGOING, LESSEE SHALL NOT BE ENTITLED TO ANY ABATEMENT
OR REDUCTION OF RENT, THE TERMINATION VALUE OR THE FAIR MARKET VALUE PURCHASE
PRICE OR ANY SETOFF AGAINST RENT, THE TERMINATION VALUE, THE FAIR MARKET VALUE
PURCHASE PRICE, INDEMNITY OR ANY OTHER AMOUNT, WHETHER ARISING BY REASON OF ANY
PAST, PRESENT OR FUTURE CLAIMS OF ANY NATURE BY LESSEE AGAINST LESSOR OR ANY
OTHER PERSON, OR OTHERWISE, EXCEPT FOR THE DAMAGES, ADJUSTMENTS AND TERMINATION
PROVISIONS SPECIFICALLY PROVIDED IN THIS FACILITY LEASE.

 

20



--------------------------------------------------------------------------------

(b) Except as otherwise expressly provided herein and by performance of the
obligations in connection herewith, this Facility Lease shall not terminate, nor
shall the obligations of Lessee be otherwise affected:

 

(i) by reason of the condition, merchantability, design, quality, fitness for
use, any defect in or damage to, loss of possession or use, obsolescence or
destruction of any or all of the Leased Facility or the Unit 2 Facility, however
caused, or any inability to use the Leased Facility or any part thereof by
reason of any such defect;

 

(ii) by the taking or requisitioning of any or all of the Leased Facility by
condemnation or otherwise or by any removal, abandonment, salvage, loss,
contamination or destruction of the Leased Facility or the Unit 2 Facility or
any part thereof;

 

(iii) by the invalidity or unenforceability or lack of due authorization by any
Person to any Lease Document or other infirmity of this Facility Lease or any
other Lease Document;

 

(iv) by the attachment of any Lien of any third party to any or all of the
Leased Facility or the Unit 2 Facility;

 

(v) by any prohibition or restriction of or interference with Lessee’s use of
any or all of the Leased Facility or the Unit 2 Facility by any Person (other
than Lessor or a Person rightly claiming through Lessor);

 

(vi) by the insolvency of or the commencement by or against Lessor or any party
to a Lease Document of any bankruptcy, reorganization or similar proceeding;

 

(vii) by any restriction, prevention or curtailment of or interference with any
use of the Leased Facility or any part thereof;

 

(viii) by any defect in title to or rights to the Leased Facility or the Unit 2
Facility or any Lien on such title or rights to the Leased Facility or the Unit
2 Facility;

 

(ix) by any change, waiver, extension or indulgence by any Person party to the
Lease Documents except to the extent provided in such change, waiver, extension
or indulgence;

 

(x) by any claim that Lessee has or might have against any Person, including any
vendor, manufacturer or contractor of or for the Leased Facility or the Unit 2
Facility;

 

(xi) by any invalidity, unenforceability, illegality or disaffirmance of this
Facility Lease against or by Lessee or any provision hereof or any of the other
Lease Documents or any provision thereof;

 

(xii) by the impossibility or illegality of performance by Lessee, Lessor or
both under this Facility Lease or any other Lease Document to which either is a
party;

 

(xiii) by any failure on the part of Lessor to perform or comply with any of the
terms of this Facility Lease or any other Lease Document (other than performance
by Lessor of its obligations under and in accordance with Section 6.1);

 

21



--------------------------------------------------------------------------------

(xiv) by any action of any Governmental Authority;

 

(xv) by any claim for infringement or other liability resulting from any patent,
trademark, copyright or other intellectual property rights; or

 

(xvi) by any other cause, whether similar or dissimilar to the foregoing, any
present or future Law to the contrary notwithstanding.

 

(c) It is the intention of the Parties that all payments of Rent, the
Termination Value and the Fair Market Value Purchase Price payable by Lessee
hereunder shall be payable in all events in the manner and at the times herein
provided unless Lessee’s obligations in respect thereof shall have been
terminated or modified pursuant to the express provisions of this Facility
Lease. Each payment of Rent, the Termination Value and the Fair Market Value
Purchase Price by Lessee hereunder shall be final, and Lessee shall not seek to
recover all or any part of such payment from Lessor except as expressly provided
in this Facility Lease. Without affecting Lessee’s obligation to pay Rent, the
Termination Value and/or the Fair Market Value Purchase Price, as the case may
be, and subject in all respects to Sections 7.3, 17.3 and 22.15, Lessee may
exercise its remedies at law for a breach by Lessor of its respective
obligations under this Facility Lease in accordance with Section 17.2(b). Lessor
shall be under no obligation to marshal any assets in favor of Lessee or against
or in payment of any or all Rent, the Termination Value or the Fair Market Value
Purchase Price. The Parties intend that the obligations of Lessee under this
Facility Lease shall be covenants and agreements that are separate and
independent from any obligations of Lessor hereunder or under any other Lease
Document and the obligations of Lessee under this Facility Lease shall continue
unaffected unless such obligations have been modified or terminated in
accordance with an express provision of this Facility Lease.

 

7.4 Common Facilities Adjustment. Upon the occurrence of any of the following
events, the New Common Facilities, which are used in common by two or more of
Unit 1, Unit 2, the Future Unit and the Existing Units, will be adjusted and the
rent formulas in Schedule 7.1 and Schedule 14.2, respectively, will be adjusted
as provided below: (i) the “Lease Effective Date” or termination pursuant to
Article 5 of this Facility Lease, (ii) the “Lease Effective Date” or termination
before the “Lease Effective Date” if the Future Unit is leased to Lessee
pursuant to a lease substantially similar to this Facility Lease, or
alternatively, if the Future Unit is not so leased, upon commercial operation of
the Future Unit or (iii) Lessor transfers or sells to or purchases from another
Owner or its Affiliates after the Lease Effective Date, a Unit 2 Ownership
Interest and a corresponding New Common Facilities Ownership Interest (each, a
“New Common Facilities Adjustment Event”):

 

(a) Lessor shall adjust Lessor’s New Common Facilities Ownership Interest and
New Common Facilities Ownership Percentage in accordance with Schedule 7.4. If
Lessor’s New Common Facilities Ownership Interest is increased pursuant to this
Section 7.4, then the increased amount of New Common Facilities Ownership
Interest shall be part of the Leased Facility and shall be subject to the terms
and conditions of this Facility Lease. If Lessor’s New Common Facilities
Ownership Interest is decreased pursuant to this Section 7.4, then the decreased
amount of New Common Facilities Ownership Interest shall be released from the
Leased Facility and shall no longer be subject to the terms and conditions of
this Facility Lease; and

 

22



--------------------------------------------------------------------------------

(b) Lessor shall amend the Basic Rent and the Renewal Rent formulas in Schedule
7.1 and Schedule 14.2, respectively, to reflect any change in Lessor’s New
Common Facilities Ownership Interest and New Common Facilities Ownership
Percentage, in accordance with Schedule 7.4.

 

7.5 Unit 2 Ownership Adjustment.

 

(a) Subject to Section 7.5(c), if at any time Lessor acquires all or a portion
of another Owner’s ownership interest in Unit 2, then effective as of the
consummation of such acquisition, the amount of Unit 2 Ownership Interest
acquired shall be part of the Leased Facility, and shall be subject to the terms
and conditions of this Facility Lease, and Lessor shall amend the Basic Rent and
the Renewal Rent formulas in Schedule 7.1 and Schedule 14.2, respectively, to
reflect the change in Lessor’s Unit 2 Ownership Interest and Unit 2 Ownership
Percentage in accordance with this Section 7.5(a).

 

(b) If at any time Lessor sells or transfers a portion of its ownership interest
in Unit 2 to another Owner, then effective as of the consummation of such sale
or transfer, the amount of Unit 2 Ownership Interest sold or transferred shall
no longer be a part of the Leased Facility and shall be released from the terms
and conditions of this Facility Lease, and Lessor shall amend the Basic Rent and
the Renewal Rent formulas in Schedule 7.1 and Schedule 14.2, respectively, to
reflect the change in Lessor’s Unit 2 Ownership Interest and Unit 2 Ownership
Percentage in accordance with this Section 7.5(b).

 

(c) If nine (9) months after the date of this Facility Lease or at any time
thereafter, Lessor’s Unit 2 Ownership Percentage is or becomes greater than
eighty-four percent (84%), then Lessor and Lessee shall provide to the PSCW,
within forty-five (45) days thereafter, a report that either: (i) demonstrates
that Lessee’s customers are not paying for too much capacity, or (ii) a plan to
eliminate customer impact from paying for too much capacity, pursuant to order
point 24 of the CPCN Approval.

 

ARTICLE 8: REPRESENTATIONS AND WARRANTIES

 

8.1 Representations and Warranties of the Parties. Each of Lessee and Lessor
represents and warrants to the other Party, as of the Execution Date as follows:

 

(a) Due Organization, Etc. It: (i) is duly formed, validly existing and in good
standing under the Laws of the State of Wisconsin, (ii) has all requisite power
and all material Government Approvals necessary to own its assets and carry on
its business as now being or as proposed to be conducted; and (iii) is duly
qualified to do business in all jurisdictions in which the nature of the
business conducted by it or proposed to be conducted by it makes such
qualification necessary.

 

(b) Due Authorization. It has all necessary corporate power and authority to
execute, deliver and perform its obligations under this Facility Lease and each
other Lease Document to which it is a party, and the execution, delivery and
performance by it of this Facility Lease and each other Lease Document to which
it is a party have been duly authorized by all necessary corporate action on its
part.

 

23



--------------------------------------------------------------------------------

(c) Non-Contravention. The execution, delivery and performance by it of this
Facility Lease and each other Lease Document to which it is a party does not and
shall not:

 

(i) violate its Organic Documents;

 

(ii) violate any Law or Government Approval applicable to it or its property or
to the Leased Facility;

 

(iii) result in a breach of or constitute a default of any Lease Document or any
other material agreement to which it is a party; or

 

(iv) result in, or require the creation or imposition of, any Lien (other than a
Permitted Encumbrance) on any of its properties.

 

(d) Enforceability, Etc. This Facility Lease and each other Lease Document to
which it is a party: (i) has been duly authorized and duly and validly executed
and delivered by it; and (ii) assuming the due authorization, execution and
delivery thereof by the other parties thereto, constitutes its legal, valid and
binding obligation enforceable against it in accordance with its terms, except
as the same may be limited by bankruptcy, insolvency or other similar Laws
affecting creditors’ rights generally and by general principles of equity.

 

(e) Litigation. No court order, judgment or arbitral award has been issued and
is outstanding with respect to it or any of its properties, rights or assets
(including the Leased Facility) which prohibits it from executing or delivering
this Facility Lease or any other Lease Document to which it is a party or
performing in any material respect its obligations under this Facility Lease or
any other Lease Document to which it is a party.

 

(f) Government Approvals. All Government Approvals required by applicable Law to
have been obtained by it prior to the date of this representation and warranty
in connection with the due execution and delivery of, and performance by it of
its obligations and the exercise of its rights under, this Facility Lease and
each other Lease Document to which it is a party have been obtained and are in
full force and effect, and are held in its name and are free from conditions or
requirements (i) compliance with which could reasonably be expected to have a
material adverse effect on its ability to perform its obligations under this
Facility Lease and each other Lease Document to which it is party or the
validity or enforceability of this Facility Lease and each other Lease Document
to which it is a party or (ii) which it does not reasonably expect to be able to
satisfy.

 

(g) No Breach of Lease Documents. It is not in breach of any material obligation
under any of the Lease Documents to which it is a party.

 

8.2 Special Lessor Representations. Lessor represents and warrants to Lessee, as
of the Decommissioning Completion Date as follows:

 

(a) Change in Business. Lessor is not engaged in any business other than the
business relating to the development, design, engineering, procuring,
permitting, constructing, commissioning, owning, leasing and financing of the
Elm Road Facility, as contemplated by this

 

24



--------------------------------------------------------------------------------

Facility Lease and the other Lease Documents and the activities incidental
thereto, the Project Documents, the Elm Road I Facility Lease and any other
agreements relating to the Future Unit.

 

(b) Ownership of Assets. Lessor does not own any assets other than those
relating to the development, design, engineering, procuring, permitting,
constructing, commissioning, owning, leasing and financing of the Elm Road
Facility, as contemplated by this Facility Lease and the other Lease Documents
and the activities incidental thereto, the Project Documents, the Elm Road I
Facility Lease and any other agreements relating to the Future Unit.

 

(c) No Subsidiaries. Lessor has no subsidiaries and does not beneficially own
the whole or any part of the issued share capital or other ownership interest of
any other Person.

 

(d) Other Indebtedness. Lessor has not incurred any indebtedness other than that
permitted or required by this Facility Lease and the other Lease Documents or
otherwise incurred in the ordinary course of business relating to the
development, design, engineering, procuring, permitting, constructing,
commissioning, owning, leasing and financing of the Elm Road Facility. Lessor
has not assumed or guaranteed or become obligated for the debts of any other
Person other than as required or permitted by this Facility Lease and the other
Lease Documents, the Project Documents, the Elm Road I Facility Lease and any
other agreements relating to the Future Unit.

 

(e) Maintenance of Accounts; Maintenance of Records; Commingling of Funds;
Arms-Length Transactions.

 

(i) Lessor maintains its accounts, books and records separate from any other
Person and in accordance with GAAP.

 

(ii) Lessor does not commingle its funds or assets with those of any other
Person and holds its assets and conducts its business in its own name.

 

(iii) Lessor will not enter into or be party to any transactions or agreements
with its Members or Affiliates other than those transactions or agreements
contemplated by the Elm Road II Facility Lease, the Project Documents, the Elm
Road I Facility Lease and any other agreements relating to the Future Unit
except in the ordinary course of its business and on terms that are reasonably
fair and are no less favorable to it than would be obtained in a comparable
arm’s length transaction with an unrelated third party.

 

8.3 Disclaimer of Warranties. Without waiving any claim Lessee may have against
any manufacturer, vendor or contractor, LESSEE ACKNOWLEDGES AND AGREES THAT: (a)
THE UNIT 2 FACILITY IS OF A SIZE, DESIGN, CAPACITY AND MANUFACTURE ACCEPTABLE TO
LESSEE; (b) LESSEE IS SATISFIED THAT THE SAME IS SUITABLE FOR ITS PURPOSES; (c)
LESSOR IS NOT A MANUFACTURER THEREOF OR A DEALER IN OR VENDOR OF PROPERTY OF
SUCH KIND, AND (d) LESSOR HAS NOT MADE, OR DOES OR WILL NOT MAKE (i) ANY
REPRESENTATION OR WARRANTY OR COVENANT WITH RESPECT TO THE TITLE,
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, CONDITION, QUALITY,
DESCRIPTION, DURABILITY OR SUITABILITY OF ANY OR ALL OF THE UNIT 2 FACILITY IN
ANY RESPECT OR IN CONNECTION WITH OR FOR THE PURPOSES AND USES OF LESSEE OR ANY
OTHER

 

25



--------------------------------------------------------------------------------

PERSON, OR (ii) ANY OTHER REPRESENTATION OR WARRANTY WHATSOEVER, EXPRESS OR
IMPLIED, WITH RESPECT TO ANY OR ALL OF THE UNIT 2 FACILITY, IT BEING AGREED
THAT, EXCEPT AS EXPRESSLY SPECIFIED HEREIN OR IN THE OTHER LEASE DOCUMENTS, ALL
RISKS ASSOCIATED WITH THE UNIT 2 FACILITY, AS BETWEEN LESSOR AND LESSEE, SHALL
BE BORNE SOLELY BY LESSEE. In no event shall Lessee have any recourse against
Lessor for any defect in or exception to title to the Unit 2 Facility, except
with respect to Lessor’s Liens attributable to Lessor, the Member or the
Lenders.

 

8.4 Assignment of Warranties. Lessor shall use all commercially reasonable
efforts to assign to Lessee, effective as of the Lease Effective Date, all of
Lessor’s right, title and interest in any warranties, covenants and
representations of any manufacturer, vendor or contractor of the Unit 2 Facility
or any component thereof.

 

8.5 Claims Against Third Parties Relating to the Unit 2 Facility. During the
Lease Term, so long as no Lessee Event of Default shall have occurred and be
continuing, Lessor hereby appoints irrevocably and constitutes Lessee its agent
and attorney-in-fact, coupled with an interest, to assert and enforce, from time
to time, in the name and for the account of Lessor and Lessee, as their
interests may appear, but in all cases at the sole cost and expense of Lessee,
whatever Claims and rights Lessor may have in respect of the Unit 2 Facility
against any manufacturer, vendor or contractor, or under any express or implied
warranties relating to the Unit 2 Facility. Lessor agrees to cooperate and
provide any information reasonably requested by Lessee to assist Lessee in
enforcing warranties from any manufacturer, vendor or contractor related to the
Unit 2 Facility.

 

ARTICLE 9: USE AND MAINTENANCE OF UNIT 2 FACILITY

 

9.1 Use and Possession of Unit 2 Facility. Without limiting Lessee’s obligations
under Section 9.2, Lessee shall use and operate the Unit 2 Facility in
compliance in all material respects with all applicable Laws. Lessee shall
obtain and maintain in full force and effect all material Government Approvals
required by applicable Law to use and operate the Unit 2 Facility and to perform
its other obligations under this Facility Lease and the other Lease Documents to
which it is a party and shall comply in all material respects with all such
Government Approvals in connection with the use and operation of the Unit 2
Facility and the performance of its other obligations under this Facility Lease
and the other Lease Documents to which it is a party. Lessee shall not use and
operate the Unit 2 Facility for any purpose or in any manner that would
adversely affect, in any material respect, the Fair Market Value, utility,
remaining useful life or residual value of the Unit 2 Facility (other than to
the extent any of the foregoing constitutes Ordinary Wear and Tear). Lessee
hereby waives any right that it may now have or hereafter acquire under any Law
or otherwise (a) to require Lessor to repair, renew, replace or improve all or
any part of the Unit 2 Facility, or (b) to make any repairs to the Unit 2
Facility at the expense of Lessor, in each case, except as expressly provided
for in this Facility Lease. Subject to Section 9.3 and Section 22.7(f) and
Article 17, the Unit 2 Facility shall at all times during the Lease Term be and
remain in the possession and control of Lessee and the other Owners, if any.

 

26



--------------------------------------------------------------------------------

9.2 Maintenance of Unit 2 Facility. During the Lease Term, Lessee shall, at its
own cost and expense, keep, repair, maintain and preserve the Unit 2 Facility in
all material respects: (a) in good condition (Ordinary Wear and Tear excepted),
repair and working order; (b) in accordance with Good Utility Practice and all
insurance policies required to be maintained by Lessee pursuant to this Facility
Lease; (c) so as not to cause any manufacturer’s warranties then in effect on
the Unit 2 Facility to become void; and (d) in compliance with all applicable
Laws and Government Approvals.

 

9.3 Removal of Components.

 

(a) In the ordinary course of repairing, maintaining, preserving or testing the
Unit 2 Facility or any component thereof, Lessee shall have the right to remove
or cause to be removed any component of such Unit 2 Facility; provided, however,
that: (i) Lessee shall cause any such component to be replaced by a replacement
component; (ii) Lessee shall cause such replacement component to be free and
clear of all Liens (other than Permitted Encumbrances) and in as good an
operating condition as that of the component replaced and with a residual value,
utility and remaining useful life at least equal to that of the component
replaced (in each case, assuming that the replaced component was maintained in
accordance with the terms of this Facility Lease); and (iii) the use of such
replacement component as part of the Unit 2 Facility shall not, other than in a
de minimis respect, diminish the Fair Market Value, utility, remaining useful
life or residual value of the Unit 2 Facility. Each component (other than an
Obsolete Component) removed from the Unit 2 Facility will remain subject to this
Facility Lease, wherever located, until such time as such component is replaced
by a replacement component which has been incorporated in the Unit 2 Facility
and which meets the requirements for replacement components specified in this
Section 9.3(a). Lessee shall take all actions reasonably requested by Lessor to
cause such removed component to remain subject to this Facility Lease.

 

(b) Notwithstanding anything to the contrary contained in Section 9.3(a), Lessee
shall not be required to replace a particular component in accordance with
Section 9.3(a) if such component is obsolete and its removal without replacement
could not reasonably be expected to diminish, other than in a de minimis
respect, the residual value, utility or remaining useful life of the Unit 2
Facility (“Obsolete Component”).

 

(c) Immediately upon removal of an Obsolete Component or removal of any other
component from the Unit 2 Facility pursuant to Section 9.3(a) and the
replacement component becoming incorporated in the Unit 2 Facility in accordance
with Section 9.3(a), and without further act and with no adjustment to the Rent,
the Termination Value or the Fair Market Value Purchase Price, as the case may
be: (i) the removed component shall no longer be subject to this Facility Lease,
(ii) title to the removed component shall thereupon vest in Lessee or such other
Person as shall be designated by Lessee, free and clear of all rights of Lessor,
and (iii) in the case of any replacement component, title to the replacement
component shall thereupon vest with Lessor and such replacement component shall
(A) become subject to this Facility Lease and (B) be deemed a part of the Unit 2
Facility for all purposes of this Facility Lease.

 

27



--------------------------------------------------------------------------------

 

ARTICLE 10: INVESTMENTS

 

10.1 Investments. Provided that Lessee’s senior unsecured long-term debt is
rated at least Investment Grade, Lessor shall, during the Base Term and any
Renewal Term, finance Lessor’s Percentage of all capital costs associated with
any capital renewal, replacement, improvement, enhancement, modification,
alteration and addition to the Unit 2 Facility (each, an “Improvement”) if such
Improvement is required by applicable Law, is necessary or appropriate for the
efficient operation of the Unit 2 Facility or is consistent with Good Utility
Practice, provided that:

 

(a) Such Improvement will not have a material adverse effect on the value of
Lessor’s investment in the Unit 2 Facility (including an adverse effect, in any
material respect, on the Fair Market Value, residual value, utility or remaining
useful life of the Unit 2 Facility, causing any manufacturer’s warranties then
in effect on the Unit 2 Facility to become void, creating any Liens on the
Leased Facility (other than Permitted Encumbrances) or causing the Improvement
or Unit 2 Facility to become “limited use” property within the meaning of Rev.
Proc. 2001-28, 2001-19 I.R.B. 1156) or otherwise cause harm to the Unit 2
Facility; and

 

(b) Lessee has received any Government Approvals required for designing,
engineering, procuring, permitting, constructing and operating such Improvement,
including any Government Approvals required by the PSCW which would be
applicable if the Improvement was proposed, constructed and owned by a public
utility in Wisconsin. The Parties agree that they will not, either separately or
jointly, attempt to avoid PSCW regulation and oversight of Improvements,
including by dividing an Improvement into a series of renewals, replacements,
improvements, enhancements, modifications, alterations or additions any one or
number of which would not be of sufficient cost to mandate PSCW oversight.

 

Improvements which meet the requirements of Section 10.1(a) and (b) shall be
known as “Investments”.

 

10.2 Financing of Investments.

 

(a) No later than August 1st of each calendar year during the Lease Term, Lessee
shall notify Lessor in writing (the “Investments Notice”) of each Investment
which Lessee is planning or is required by applicable Law to make in the
succeeding calendar year pursuant to Section 10.1. Each Investments Notice shall
include: (i) a description of the Investments and the design and material
equipment to be used in such Investments; (ii) a proposed timeline for
designing, engineering, procuring, permitting and constructing the respective
Investments; and (iii) the expected total and monthly capital costs for Lessee
to design, engineer, procure, permit and construct the respective Investments.
Lessee shall provide to Lessor such additional information with respect to the
Investments as Lessor may reasonably request.

 

(b) If pursuant to Section 10.1, Lessor is not obligated to and does not elect,
in its discretion, to finance any Investment, Lessee may, in its sole
discretion, elect to finance the capital costs associated with such Investment
as outlined in the Investments Notice.

 

28



--------------------------------------------------------------------------------

(c) Within thirty (30) days from receipt of the Investments Notice, Lessor and
Lessee shall promptly meet to agree on: (i) the final design and material
equipment to be used in the respective Investments; (ii) the final timeline for
designing, engineering, procuring, permitting and constructing the respective
Investments; and (iii) the total capital costs (the “Investments Total Capital
Costs”) and the monthly capital costs required to design, engineer, procure,
permit and construct the respective Investments.

 

10.3 Title. Title to all Investments shall be and remain the property of Lessor
and the other Owners, if any, and, to the extent of Lessor’s Percentage, it
shall automatically become subject to this Facility Lease and be deemed part of
the Unit 2 Facility for all purposes of this Facility Lease; provided, however,
that if upon termination of this Facility Lease the Leased Facility is not
purchased by Lessee, then any Investment made by Lessee that Lessor did not
finance pursuant to Section 10.1 shall be purchased by Lessor or its designee
pursuant to Section 15.1(b)(iv).

 

ARTICLE 11: SPECIAL LESSOR COVENANTS

 

Lessor covenants and agrees that on and after the Decommissioning Completion
Date and until the termination of this Facility Lease, unless otherwise approved
by Lessee, such approval not to be unreasonably withheld or delayed:

 

11.1 Change in Business. Lessor shall not engage in any business other than
business relating to the development, design, engineering, procuring,
permitting, constructing, commissioning, owning, leasing and financing of the
Elm Road Facility, as contemplated by this Facility Lease and the other Lease
Documents and activities incidental thereto, the Project Documents, the Elm Road
I Facility Lease and any other agreements relating to the Future Unit.

 

11.2 Ownership of Assets. Lessor shall not acquire any assets other than those
relating to the development, design, engineering, procuring, permitting,
constructing, commissioning, owning, leasing and financing of the Elm Road
Facility as contemplated by this Facility Lease and the other Lease Documents
and activities incidental thereto, the Project Documents, the Elm Road I
Facility Lease and any other agreements relating to the Future Unit.

 

11.3 No Subsidiaries. Lessor shall not have any subsidiaries and shall not
beneficially own the whole or any part of the issued share capital or other
ownership interest of any Person.

 

11.4 Other Indebtedness. Lessor shall not incur any indebtedness other than that
permitted or required by this Facility Lease and the other Lease Documents, the
Elm Road II Facility Lease and any other agreements relating to the Future Unit
or otherwise incurred in the ordinary course of business relating to the
development, design, engineering, procuring, permitting, constructing,
commissioning, owning, leasing and financing of the Elm Road Facility. Lessor
shall not assume or guarantee or become obligated for the debts of any other
Person other than as required or permitted by this Facility Lease and the other
Lease Documents, the Project Documents, Elm Road I Facility Lease and any other
agreements relating to the Future Unit.

 

11.5 Amendments to Constituent Documents. Lessor shall not amend or permit to be
amended its Membership Agreement or other constituent documents or the rights
attaching to

 

29



--------------------------------------------------------------------------------

membership interests in Lessor if such amendment could reasonably be expected to
have a material adverse effect on its ability to perform its obligations under
this Facility Lease and the other Lease Documents to which it is a party or the
validity or enforceability of such Lease Documents.

 

11.6 Maintenance of Accounts; Maintenance of Records; Commingling of Funds;
Arms-Length Transactions.

 

(a) Lessor shall maintain its accounts, books and records separate from any
other Person and in accordance with GAAP.

 

(b) Lessor shall not commingle its funds or assets with those of any other
Person and will hold its assets and conduct business in its own name.

 

(c) Lessor shall not enter into or be party to any transactions or agreements
with its Members or Affiliates (other than the Lease Documents, the Project
Documents, the Elm Road I Facility Lease and those agreements contemplated
thereby and any other agreements relating to the Future Unit) except in the
ordinary course of its business and on terms that are reasonably fair and are no
less favorable to it than would be obtained in a comparable arm’s length
transaction with an unrelated third party.

 

11.7 Independent Director. If and only if Lessor is not an Affiliate of Lessee,
Lessor shall ensure that its constituent documents require the favorable vote of
one (1) independent director or independent member, as the case may be, before
Lessor can take any of the following voluntary actions in anticipation of
insolvency or bankruptcy:

 

(a) apply for or consent to the appointment of a receiver, trustee or liquidator
of Lessor or of all or a substantial part of Lessor’s assets;

 

(b) file a voluntary petition in bankruptcy, or admit in writing Lessor’s
inability to pay Lessor’s debts as they come due;

 

(c) make a general assignment for the benefit of Lessor’s creditors;

 

(d) file a petition or an answer seeking reorganization or arrangement with
Lessor’s creditors or take advantage of any insolvency Law;

 

(e) file an answer admitting the material allegations of, or consent to, or
default in answering, a petition filed against Lessor in any bankruptcy,
reorganization or insolvency proceedings; or

 

(f) agree to be the subject of an order, judgment or decree entered by any court
of competent jurisdiction, approving a petition seeking reorganization of Lessor
or appointing a receiver, trustee or liquidator of Lessor or of all or a
substantial part of Lessor’s assets.

 

30



--------------------------------------------------------------------------------

 

ARTICLE 12: INSPECTION AND RIGHT TO ENTER

 

12.1 Inspection. Upon at least five (5) Business Days’ prior written notice by
Lessor, Lessee shall make the Unit 2 Facility and the Elm Road Site available to
Lessor or its designee for inspection at reasonable times and under conditions
reasonably acceptable to Lessee; provided that Lessor and its designees shall
comply with all of Lessee’s reasonable rules and regulations, including security
and safety requirements and any applicable insurance policies.

 

12.2 Right to Enter.

 

(a) Lessor and its designees shall have the right to enter upon the Elm Road
Site for the purpose of exercising any of their rights or performing any of
their obligations under this Facility Lease; provided that Lessor and its
designees shall comply with all of Lessee’s reasonable rules and regulations,
including security and safety requirements and any applicable insurance
policies.

 

(b) Upon the occurrence and continuation of a Lessee Event of Default and the
exercise of remedies by Lessor pursuant to Article 17, Lessor shall have the
right to enter upon the Elm Road Site for the purpose of repossessing the Leased
Facility. Lessor shall not be liable for any damage to Lessee’s property caused
by the repossession of the Leased Facility pursuant to the preceding sentence.

 

ARTICLE 13: RISK OF LOSS; INSURANCE

 

13.1 Risk of Loss.

 

(a) During the Lease Term, the risk of loss of or decrease in the enjoyment and
beneficial use of the Unit 2 Facility as a result of the damage or destruction
thereof by fire, the elements, casualties, thefts, riots, wars or otherwise is
assumed by Lessee, and Lessor shall not be answerable or accountable to Lessee
therefor.

 

(b) Lessee shall notify Lessor of any Event of Loss with respect to the Unit 2
Facility (including a description of the loss of, destruction or damage to, or
taking of the Unit 2 Facility) resulting in physical loss, destruction or damage
to the Unit 2 Facility in excess of five hundred thousand Dollars ($500,000) or
any Event of Total Loss occurring during the Lease Term. Following any Event of
Loss with respect to the Unit 2 Facility occurring during the Lease Term, Lessee
shall promptly repair the Unit 2 Facility or replace a component thereof, as
applicable so that the Unit 2 Facility shall have a current and residual value,
remaining useful life and utility at least equal to that of the Unit 2 Facility
prior to such Event of Loss, assuming the Unit 2 Facility was in the condition
and repair required to be maintained by this Facility Lease. Lessee shall notify
Lessor of the repairs to be undertaken with respect to the Unit 2 Facility and
when such repairs are completed. Lessor and its designees shall be entitled to
make a physical inspection of the damaged and restored property in accordance
with Section 12.2.

 

(c) If an Event of Loss with respect to the Unit 2 Facility occurs and Lessee
does not repair the Unit 2 Facility or replace a component thereof in accordance
with the provisions of Section 13.1(b), then, unless and until Lessor terminates
this Facility Lease in

 

31



--------------------------------------------------------------------------------

accordance with the terms hereof, Lessee shall be obligated to continue to pay
Rent to Lessor under this Facility Lease in the same amount as would otherwise
have been payable hereunder.

 

(d) If an Event of Total Loss with respect to the Unit 2 Facility occurs during
the Lease Term or an “Event of Total Loss” under and as defined in the Elm Road
I Ground Lease which has a material adverse effect on the Unit 2 Facility occurs
during the Lease Term, then Lessor shall receive, retain and own any
Condemnation Award and Loss Proceeds related to such Event(s) of Total Loss
which are paid to Lessor for its own account under the insurance coverages
Lessee is required to carry during the Lease Term pursuant to this Facility
Lease (collectively, the “Recovered Loss Proceeds”) and this Facility Lease
shall terminate effective one hundred eighty (180) days after the date of such
Event(s) of Total Loss. If the sum of the Recovered Loss Proceeds, plus Rent
payable by Lessee through the termination of this Facility Lease (“Event of
Total Loss Amount”) is greater than the then Aggregate Principal Amount, then
Lessor shall pay to Lessee such difference within ninety (90) days of the date
after the termination of this Facility Lease. If the Event(s) of Total Loss
Amount is less than the then Aggregate Principal Amount, Lessee shall pay to
Lessor, within ninety (90) days of the date of termination of this Facility
Lease, the difference between the Event of Total Loss Amount and the Aggregate
Principal Amount. If the Parties agree to apply the Recovered Loss Proceeds
related to the Event of Total Loss to the repair or replacement of the Unit 2
Facility, this Facility Lease may be continued as amended by the mutual
agreement of the Parties and as approved by the PSCW. The provisions of this
Section 13.1(d) shall survive the termination of this Facility Lease.

 

13.2 Insurance. At all times during the Lease Term, Lessee shall maintain
insurance with respect to the Unit 2 Facility in accordance with the
requirements of Schedule 13.2. If Lessee fails to procure or maintain the full
insurance coverage required by this Section 13.2, then Lessor may (but shall not
be obligated to), upon thirty (30) days’ prior written notice (unless the
aforementioned insurance would lapse within such period, in which event notice
should be given as soon as reasonably possible) to Lessee of any such failure,
take out the required policies of insurance and pay the premiums on such
required policies of insurance. All amounts so advanced therefor by Lessor shall
become an additional obligation of Lessee hereunder, and Lessee shall forthwith
pay such amounts to Lessor as Supplemental Rent, together with interest thereon
from the date so advanced at the applicable Overdue Rate.

 

ARTICLE 14: END OF TERM OPTIONS AND TERMINATION

 

14.1 Appraisal Report.

 

(a) No later than seven hundred thirty (730) days and no earlier than eight
hundred fifty (850) days prior to the end of the Base Term and any Renewal Term,
Lessor shall submit to Lessee, with a copy to the PSCW, a written list of
proposed Appraisers. Lessee shall select one (1) of the Appraisers from Lessor’s
list and give written notice thereof to Lessor and the PSCW. The PSCW shall
either approve the Appraiser selected by Lessee or choose a different Appraiser
from Lessor’s list. The Appraiser selected in accordance with this Section
14.1(a) (the “Independent Appraiser”) shall appraise the Unit 2 Facility in
accordance with Section 14.1(b).

 

32



--------------------------------------------------------------------------------

(b) Within ninety (90) days of appointment, the Independent Appraiser shall
deliver to Lessor and Lessee a written report, in form and substance
satisfactory to Lessor (the “Appraisal Report”), which shall certify as to (i)
the cash payment obtainable in an arm’s length sale of the Unit 2 Facility
between an informed and willing purchaser under no compulsion to purchase and an
informed and willing seller under no compulsion to sell at the end of the Base
Term or the Renewal Term taking into account any Investments financed by Lessor,
as the case may be (an amount equal to Lessor’s Percentage of such cash payment
is herein referred to as the “Fair Market Value Purchase Price”) and (ii) in the
case of an appraisal during the First Renewal Term or the Second Renewal Term,
as the case may be, the Current Economic Useful Life of the Unit 2 Facility and
the Appraised FMV of the Unit 2 Facility at the end of the subsequent Renewal
Term taking into account any Investments; provided, however, that the Appraised
FMV shall be determined without taking into account inflation or deflation
occurring after the Lease Effective Date (including any inflation or deflation
occurring during the respective Renewal Term).

 

(c) Within sixty (60) days of the date of an Appraisal Report, Lessee shall
notify Lessor in writing in accordance with Wisconsin Stat. § 196.52(9)(b)(8)(a)
(the “Lessee Election Notice”) whether it elects: (i) to renew this Facility
Lease in accordance with Section 14.2, provided, however, that such election
occurs during the Base Term, the First Renewal Term or the Second Renewal Term,
(ii) to purchase the Leased Facility in accordance with Section 14.4, or (iii)
to terminate this Facility Lease in accordance with Section 14.5, provided,
however, that if Lessee fails to timely deliver to Lessor a Lessee Election
Notice, Lessee shall be deemed to have elected (A) in the case of the Base Term,
the First Renewal Term or the Second Renewal Term, to renew this Facility Lease
in accordance with Section 14.2 or (B) in the case of the Third Renewal Term, to
terminate this Facility Lease in accordance with Section 14.5.

 

(d) Notwithstanding anything to the contrary contained herein, if Lessee elects
in the Lessee Election Notice to purchase the Leased Facility, Lessor shall have
thirty (30) days from receipt of the Lessee Election Notice to demonstrate to
the PSCW, pursuant to Wisconsin Stat. § 196.52(9)(b)(8)(b), that a renewal of
this Facility Lease rather than sale of the Leased Facility is necessary to
avoid material adverse tax consequences to Lessor or its Affiliates and any
other requirements as set forth in Wisconsin Stat. § 196.52(9)(b)(8)(b). If the
PSCW determines that a renewal of this Facility Lease is necessary in accordance
with Wisconsin Stat. § 196.52(9)(b)(8)(b) within one hundred eighty (180) days
of such demonstration or if the PSCW fails to make a determination within such
one hundred eighty (180) day period, then this Facility Lease shall be renewed
in accordance with Section 14.2. If the PSCW determines within such one hundred
eighty (180) day period that Lessor has failed to demonstrate that renewal of
this Facility Lease is necessary pursuant to Wisconsin Stat. §
196.52(9)(b)(8)(b), then Lessee shall purchase the Leased Facility in accordance
with Section 14.4.

 

14.2 End of Term Renewal of Facility Lease.

 

(a) If Lessee notifies Lessor in the Lessee Election Notice that it elects or is
deemed to have elected to renew this Facility Lease pursuant to Section 14.1(c)
or Section 14.1(d) or Lessee notifies Lessor in the Lessee Early Renewal Notice
that it elects to renew this Facility Lease early pursuant to Section 14.3(c),
then at the end of the Base Term, the First Renewal Term or the Second Renewal
Term, as the case may be, this Facility Lease shall,

 

33



--------------------------------------------------------------------------------

subject to Section 14.2(b), automatically be extended for a period of time (such
periods of time, the “First Renewal Term”, the “Second Renewal Term” and the
“Third Renewal Term”, respectively) equal to (i)(A) in the case of the First
Renewal Term, eighty percent (80%) of the Economic Useful Life of the Unit 2
Facility as determined by the Unit Appraiser pursuant to Section 4.6 or (B) in
the case of the Second Renewal Term or the Third Renewal Term, eighty percent
(80%) of the Current Economic Useful Life of the Unit 2 Facility as determined
by the Independent Appraiser pursuant to Section 14.1(b) or the Early Renewal
Independent Appraiser pursuant to Section 14.3(b), as the case may be, less (ii)
the sum of the Base Term and any previous Renewal Terms, in each case expressed
in calendar months, with any partial calendar month rounded down to the next
whole calendar month, on the same terms and conditions as were applicable during
the Base Term; provided, however, that Lessee shall pay to Lessor pursuant to
Section 7.1 on each Rent Payment Date during the respective Renewal Term rent
calculated in accordance with Schedule 14.2 (“Renewal Rent”) for the lease of
the Leased Facility during the respective Renewal Term; provided, further, if
any subsequent Renewal Term will be less than twenty four (24) months, then the
provisions in Section 14.1(c) shall apply as if the existing Base Term or
Renewal Term, as the case may be, ends on the last day of such subsequent
Renewal Term.

 

(b) Notwithstanding anything to the contrary in Article 14, in no event shall a
Renewal Term extend beyond the earlier of: (i) (A) in the case of the First
Renewal Term, the date as of which the Appraised FMV, as determined by the Unit
Appraiser pursuant to Section 4.6, or (B) in the case of any Renewal Term (other
than the First Renewal Term), the date as of which the Appraised FMV as
determined by the Independent Appraiser pursuant to Section 14.1(b) or the Early
Renewal Independent Appraiser pursuant to Section 14.3(b), as the case may be,
is equal to or is less than twenty percent (20%) of the total Construction Costs
incurred by or on behalf of Lessor to construct and commission Unit 2 plus the
Unit 2 Adjustment Amount, and (ii) the date as of which (A) in the case of the
First Renewal Term, the sum of the Base Term and the First Renewal Term shall
equal eighty percent (80%) of the Economic Useful Life of the Unit 2 Facility as
determined by the Unit Appraiser pursuant to Section 4.6 and (B) in the case of
any Renewal Term (other than the First Renewal Term), the sum of the Base Term,
any previous Renewal Terms and the subsequent Renewal Term shall equal eighty
percent (80%) of the Current Economic Useful Life of the Unit 2 Facility, as
determined by the Independent Appraiser pursuant to Section 14.1(b) or the Early
Renewal Independent Appraiser pursuant to Section 14.3(b), as the case may be;
it being the intent of the Parties that Lessee’s right to renew this Facility
Lease shall not conflict with the Parties’ intent regarding the tax ownership of
the Leased Facility for federal and state income tax purposes as more fully
described in Section 6.2. If a Renewal Term would extend beyond the earlier of
(i) and (ii) above, then the duration of such Renewal Term shall automatically
and without any action on the part of the Parties be reduced so as to ensure
that the provisions of this Section 14.2(b) are met, notwithstanding that the
duration of such Renewal Term may be shorter than the duration prescribed for
the Renewal Term in Section 14.2(a).

 

14.3 Early Exercise of Renewal Option.

 

(a) If Lessee expects to make Investments to the Unit 2 Facility and one of the
following conditions (each, an “Early Renewal Condition”) has been satisfied,
then Lessee may in accordance with this Section 14.3 exercise its option to
renew this Facility Lease early:

 

(i) If 75% - 79.99% of the Base Term, the First Renewal Term or the Second
Renewal Term, as the case may be, shall have expired at the expected in-service
date of such Investments and Lessor’s Percentage of such Investments is expected
to cost $50,000,000 or more;

 

34



--------------------------------------------------------------------------------

(ii) If 80% - 84.99% of the Base Term, the First Renewal Term or the Second
Renewal Term, as the case may be, shall have expired at the expected in-service
date of such Investments and Lessor’s Percentage of such Investments is expected
to cost $40,000,000 or more;

 

(iii) If 85% - 89.99% of the Base Term, the First Renewal Term or the Second
Renewal Term, as the case may be, shall have expired at the expected in-service
date of such Investments and Lessor’s Percentage of such Investments is expected
to cost $30,000,000 or more;

 

(iv) If 90% - 94.99% of the Base Term, the First Renewal Term or the Second
Renewal Term, as the case may be, shall have expired at the expected in-service
date of such Investments and Lessor’s Percentage of such Investments is expected
to cost $20,000,000 or more; or

 

(v) If 95% or more of the Base Term, the First Renewal Term or the Second
Renewal Term, as the case may be, shall have expired at the expected in-service
date of such Investments and Lessor’s Percentage of such Investments is expected
to cost $10,000,000 or more.

 

(b) If one of the Early Renewal Conditions has been satisfied, then within
fifteen (15) days of such occurrence (or, if earlier, the date by which an
application for a certificate of public convenience and necessity with respect
to such Investments is to be filed with the PSCW), Lessee may so notify Lessor
in writing (each, an “Early Renewal Notice”). Lessee shall include in the Early
Renewal Notice: (i) the Early Renewal Condition that has been satisfied; (ii) a
description of the Investments (the “Renewal Triggering Plant Investment”) and
the design and material equipment to be used in such Renewal Triggering Plant
Investment; (iii) a proposed timeline for designing, engineering, procuring,
permitting and constructing the Renewal Triggering Plant Investment; and (iv)
Lessor’s Percentage of the expected total and monthly capital costs for Lessee
to design, engineer, procure, permit and construct the Renewal Triggering Plant
Investment. No later than fifteen (15) days after the date of the Early Renewal
Notice, Lessor shall submit to Lessee, with a copy to the PSCW, a written list
of proposed Appraisers. Lessee shall select one (1) of the Appraisers from
Lessor’s list and give written notice thereof to Lessor and the PSCW. The PSCW
shall either approve the Appraiser selected by Lessee or choose a different
Appraiser from Lessor’s list. The Appraiser selected in accordance with this
Section 14.3 (the “Early Renewal Independent Appraiser”) shall appraise Unit 2
Facility in accordance with this Section 14.3. The Early Renewal Independent
Appraiser shall, within ninety (90) days of appointment, deliver to Lessor and
Lessee a written report (the “Early Renewal Appraisal Report”), in form and
substance satisfactory to Lessor, which shall certify as to the (i) Fair Market
Value Purchase Price of the Unit 2 Facility taking into account any Investments
financed by Lessor and (ii) in the case of an appraisal during the First Renewal
Term or the Second Renewal Term, as the case may be, the Current Economic Useful
Life of the

 

35



--------------------------------------------------------------------------------

Unit 2 Facility and the Appraised FMV of the Unit 2 Facility at the end of the
subsequent Renewal Term taking into account any Investments; provided, however,
that the Appraised FMV shall be determined without taking into account inflation
or deflation occurring after the Lease Effective Date (including any inflation
or deflation occurring during the respective Renewal Term).

 

(c) Lessor shall if Lessee’s senior unsecured long-term debt is rated at least
Investment Grade, finance Lessor’s Percentage of all capital costs associated
with the Renewal Triggering Plant Investments identified in the Early Renewal
Notice; provided that if Lessor assumes such responsibility, then within ninety
(90) days after the date of the Early Renewal Appraisal Report, Lessee may
elect, in its sole discretion, to renew this Facility Lease early by giving
written notice thereof to Lessor (the “Lessee Early Renewal Notice”). If Lessor
does not finance Lessor’s Percentage of the capital costs of such Renewal
Triggering Plant Investment, then Lessee may not elect to renew this Facility
Lease early in accordance with this Section 14.3 and the provisions of Section
10.2(b) shall apply.

 

(d) If Lessee delivers a Lessee Early Renewal Notice in accordance with Section
14.3(c), then:

 

(i) Lessor and Lessee shall promptly meet to agree on (A) the final design and
material equipment to be used in the respective Renewal Triggering Plant
Investment, (B) the final timeline for designing, engineering, procuring,
permitting and constructing the respective Renewal Triggering Plant Investment
and (C) the total and monthly capital required to design, engineer, procure,
permit and construct the respective Renewal Triggering Plant Investment; and

 

(ii) at the end of the Base Term or the Renewal Term, as the case may be, this
Facility Lease shall automatically be extended for a Renewal Term in accordance
with Section 14.2 and Lessee shall pay to Lessor Renewal Rent on each Rent
Payment Date during such Renewal Term in accordance with Section 14.2.

 

14.4 End of Term Purchase of Leased Facility. If Lessee timely notifies Lessor
in a Lessee Election Notice that it wishes to purchase the Leased Facility in
accordance with Section 14.1(d) (provided that the PSCW determines or fails to
timely determine that a renewal of this Facility Lease is not necessary in
accordance with Wisconsin Stat. § 196.52(9)(b)(8)(b)), then effective as of the
last day of the Base Term or the Renewal Term, as the case may be:

 

(a) Lessee shall purchase all, but not less than all, of the Leased Facility at
a price equal to the Fair Market Value Purchase Price as most recently
determined by the Independent Appraiser or the Early Renewal Appraiser, as the
case may be, pursuant to Section 14.1(b) or Section 14.3(b), respectively, plus
any Supplemental Rent then due;

 

(b) Lessor shall transfer on an “as is” and “where is” basis (by an appropriate
instrument of transfer in form and substance reasonably satisfactory to Lessee
(provided that such instrument of transfer shall not contain representations or
warranties, express or implied, other than a representation and warranty as to
the absence of Lessor’s Liens attributable to Lessor, the Member or the Lenders
and a representation and warranty that Lessor has authority to

 

36



--------------------------------------------------------------------------------

sell the Leased Facility) and prepared and recorded at Lessee’s cost and
expense) the Leased Facility to Lessee (or its designee);

 

(c) all Basic Rent or Renewal Rent, as the case may be, for the Leased Facility
shall cease to accrue;

 

(d) this Facility Lease shall terminate and Lessee shall cease to have any
liability to Lessor with respect to the Leased Facility, except for obligations
surviving pursuant to the express terms of this Facility Lease, provided that it
shall be a condition of such termination that each of the Parties shall have
performed their respective obligations pursuant to this Section 14.4 and that
Lessee shall pay, subject to Section 7.2(c), all amounts due which it is
obligated to pay under this Facility Lease;

 

(e) to the extent permitted by applicable Law and the provisions of the
applicable Government Approvals, Lessor shall, at Lessee’s cost and expense,
assign to Lessee or its designee, as the case may be, all of Lessor’s right,
title and interest, if any, in all Government Approvals that are required to be
obtained in connection with the ownership, use, operation or maintenance of the
Unit 2 Facility;

 

(f) Lessor shall use commercially reasonable efforts to assign to Lessee, at
Lessee’s cost and expense, certain of Lessor’s right, title and interest, if
any, in any Project Documents to which it is a party (but only such right, title
and interest which it has in its capacity as Lessor under such Project
Documents) in accordance with Exhibit E; and

 

(g) Lessor shall execute and deliver, and/or cause to be executed and delivered,
all appropriate releases and other documents or instruments (and in such form)
as Lessee may reasonably request to effect the foregoing and otherwise to
release the Leased Facility from the terms of this Facility Lease, all of which
shall be prepared, filed and, if appropriate, recorded at the cost and expense
of Lessee.

 

14.5 Termination. If Lessee elects not to purchase the Leased Facility or renew
this Facility Lease, in each case, in accordance with the terms of this Article
14, then the provisions of Article 15 shall apply.

 

ARTICLE 15: RETURN OF LEASED FACILITY

 

15.1 Return of Leased Facility.

 

(a) Unless the Leased Facility is being transferred to Lessee pursuant to the
provisions of this Facility Lease, Lessee shall return the Leased Facility to
Lessor or its designee (written notice of which Lessor shall provide to Lessee
no less than thirty (30) days before return of the Leased Facility) at the
expiration of the Lease Term (or such earlier date as may be required by the
provisions of this Facility Lease) by surrendering the Leased Facility into the
possession of Lessor or such designee in the condition required by Section 15.2
and at the location of the Leased Facility on Parcel 2.

 

(b) Concurrently with the return of the Leased Facility to Lessor or its
designee pursuant to Section 15.1(a):

 

(i) all Basic Rent or Renewal Rent, as the case may be, for the Leased Facility
shall cease to accrue;

 

37



--------------------------------------------------------------------------------

(ii) this Facility Lease shall terminate and Lessee shall cease to have any
liability to Lessor with respect to the Leased Facility, except for obligations
surviving pursuant to the express terms of this Facility Lease, provided that it
shall be a condition of such termination that Lessee shall have performed all of
its obligations pursuant to this Section 15.1(b) and that Lessee shall pay any
and all amounts due which it is obligated to pay under this Facility Lease;

 

(iii) Lessee shall sell to Lessor or its designee, as the case may be, all
inventory (including any fuel inventory) and spare parts related to the
operation and maintenance of the Unit 2 Facility that are owned by or on behalf
of Lessee (in its capacity as Lessee thereunder) pursuant to the Elm Road II
Operation and Maintenance Agreement or the Common Facilities Operations and
Maintenance Agreement for an amount equal to the greater of (A) the actual cost
to Lessee of such inventory and spare parts, or (B) the Fair Market Value of
such inventory and spare parts;

 

(iv) Lessee shall sell, and Lessor or its designee shall purchase an ownership
interest in any Investment made by or on behalf of Lessee that Lessor did not
finance pursuant to Section 10.1 (such ownership interest to equal Lessor’s
Percentage of the entire ownership interest in such Investment) for an amount
equal to Lessor’s Percentage of the lesser of (a) the net book value of such
Investment (i.e., the depreciated cost of such Investment, using straight line
depreciation) and (b) the Fair Market Value of such Investment as determined by
the Independent Inspection Engineer pursuant to Section 15.2(c);

 

(v) Lessee shall provide to Lessor or its designee, as the case may be, an
inventory list of the Unit 2 Facility and all then current plans, specifications
and operating, maintenance and repair manuals and copies of operating and
maintenance records relating to the Unit 2 Facility that have been received or
prepared by Lessee;

 

(vi) to the extent permitted by applicable Law and the provisions of the
applicable Government Approvals, Lessee shall assign to Lessor or its designee,
as the case may be, all of Lessee’s right, title and interest, if any, in all
Government Approvals that are required to be obtained in connection with the
use, operation or maintenance of the Leased Facility;

 

(vii) Lessee shall, at its own cost and expense, use commercially reasonable
efforts to assign to Lessor, all of its right, title and interest, if any, in
any warranties, covenants and representations of any manufacturer or vendor of
the Unit 2 Facility or any component thereof, including reassignment of any
warranties, covenants and representations assigned by Lessor to Lessee pursuant
to Section 8.4;

 

(viii) If requested by Lessor in writing, the Parties shall enter into good
faith negotiations for a Replacement Operating Agreement;

 

(ix) Lessor shall sell to Lessee, and Lessee, shall purchase from Lessor, a
portion of Lessor’s New Common Facilities Ownership Interest equal to the
aggregate amount

 

38



--------------------------------------------------------------------------------

of Lessor’s New Common Facilities Ownership Interest allocated to the Existing
Units pursuant to Schedule 7.4; and

 

(x) Lessee shall execute and deliver, and/or cause to be executed and delivered
to Lessor, all appropriate releases and other documents or instruments and in
such form as Lessor may reasonably request to effect the foregoing (including
the assignment of certain of Lessee’s right, title and interest in the Project
Documents to which it is a party (but only such right, title and interest which
it has in its capacity as Lessee under such Project Documents)) in accordance
with Exhibit E and the Interconnection Agreement, together with any easements or
rights-of-way associated therewith) and otherwise to release the Leased Facility
from the terms of this Facility Lease, all of which shall be prepared, filed
and, if appropriate, recorded at Lessee’s cost and expense.

 

15.2 Condition of Leased Facility Upon Return. At the time of returning the
Leased Facility to Lessor or its designee pursuant to Section 15.1(a), Lessee
agrees that:

 

(a) the Unit 2 Facility shall be in a condition at least as good as the
condition in which the Unit 2 Facility would have been if Lessee had maintained
the Unit 2 Facility in accordance with Article 9 (Ordinary Wear and Tear
excepted);

 

(b) there shall exist no Lien with respect to the Unit 2 Facility except
Lessor’s Liens attributable to Lessor or the Member and Permitted Encumbrances,
unless Lessee shall have insured or bonded for any such Liens in a manner
reasonably satisfactory to Lessor; and

 

(c) Lessee shall make the Unit 2 Facility available to be inspected and
appraised, by the Inspection Independent Engineer, at Lessee’s sole cost, at any
time during the ninety (90) day period immediately prior to the expiration of
the Lease Term (or such earlier date as may be required by the provisions of
this Facility Lease). Lessor shall submit to Lessee, with a copy to the PSCW, a
written list of approved Inspection Engineers. Lessee shall select one (1) of
the Inspection Engineers from Lessor’s list and give written notice thereof to
Lessor and the PSCW. The PSCW shall either approve of the Inspection Engineer
selected by Lessee or choose a different Inspection Engineer from Lessor’s list.
The Inspection Engineer selected in accordance with this Section 15.2(c) (the
“Inspection Independent Engineer”) shall inspect and appraise the Unit 2
Facility and, separately, any Lessee-financed Investments, no later than sixty
(60) days after PSCW approval and deliver a written report (the “End of Term
Inspection Report”) to Lessor and Lessee in which the Inspection Independent
Engineer shall opine as to: (i) the need for any modifications or maintenance
required at that point in time other than modifications or maintenance needed as
a result of Ordinary Wear and Tear on the Unit 2 Facility (“Exceptional
Maintenance”); (ii) the amount that the Unit 2 Facility’s Fair Market Value is
diminished as of the date of the End of Term Inspection Report due to the need
to undertake Exceptional Maintenance (the “Exceptional Maintenance Amount”); and
(iii) the Fair Market Value of any Lessee-financed Investments, taking into
account the Fair Market Value of the Unit 2 Facility, as a whole, and the useful
life of such Lessee-financed Investments. If the Independent Inspection Engineer
reports that Exceptional Maintenance is needed, then the PSCW shall review the
End of Term Inspection Report and, if the PSCW approves the Exceptional
Maintenance Amount, Lessee shall pay Lessor’s Percentage of such approved
Exceptional Maintenance Amount to Lessor upon return of the Leased Facility to
Lessor.

 

39



--------------------------------------------------------------------------------

 

ARTICLE 16: EVENTS OF DEFAULT

 

At any time after the Decommissioning Completion Date, the following shall
constitute events of default by Lessee under this Facility Lease (each, a
“Lessee Event of Default”):

 

16.1 Payment Default. Any amount due and payable by Lessee under this Facility
Lease or any other Lease Document to which it is a party shall not have been
paid within thirty (30) days of its respective due date and after notice thereof
by Lessor.

 

16.2 Misrepresentation. Any representation or warranty of Lessee contained in
this Facility Lease or any other Lease Document to which it is a party is false
or misleading in any material respect when made, deemed made or reaffirmed, as
the case may be, and would, if capable of being corrected, still be incorrect
sixty (60) days later with reference to the facts and circumstances existing on
such later date and which has a Material Adverse Effect.

 

16.3 Covenant Defaults. Lessee defaults in the performance or observance of any
of its other material obligations under this Facility Lease (other than provided
for in Section 16.1 and Section 16.2) or any other Lease Document to which it is
a party and such default continues unremedied for a period of ninety (90) days
after written notice thereof by Lessor; provided, however, that such ninety (90)
day period shall be extended for an additional ninety (90) days so long as such
default is remediable and Lessee is diligently pursuing such remedy.

 

16.4 Judgment Default. One or more final judgments in the aggregate in excess of
one hundred million Dollars ($100,000,000), to the extent not paid or covered by
insurance provided by an insurance carrier who has acknowledged coverage in
writing, shall be rendered against Lessee and shall not be discharged within
ninety (90) days from the date of entry thereof.

 

16.5 Bankruptcy. Lessee shall have:

 

(a) applied for or consented to the appointment of a receiver, trustee or
liquidator of Lessee or of all or a substantial part of Lessee’s assets;

 

(b) been adjudicated bankrupt or insolvent, or filed a voluntary petition in
bankruptcy, or admitted in writing its inability to pay its debts as they come
due;

 

(c) made a general assignment for the benefit of creditors;

 

(d) filed a petition or an answer seeking reorganization or arrangement with
creditors or taken advantage of any insolvency Law;

 

(e) filed an answer admitting the material allegations of, or consented to, or
defaulted in answering, a petition filed against it in any bankruptcy,
reorganization or insolvency proceedings; or

 

(f) been the subject of an order, judgment or decree entered by any court of
competent jurisdiction, approving a petition seeking reorganization of Lessee or
appointing a receiver, trustee or liquidator of Lessee or of all or a
substantial part of Lessee’s assets, and such

 

40



--------------------------------------------------------------------------------

order, judgment or decree shall have continued unstayed and in effect for a
period of at least sixty (60) consecutive days.

 

16.6 Lack of Government Approvals. Any Government Approval required by
applicable Law for the continued performance by Lessee of its obligations under
this Facility Lease or any other Lease Document to which it is party shall have
been revoked, suspended, modified or withdrawn, and Lessee shall have failed to
restore such Government Approval within one hundred eighty (180) days after such
revocation, suspension, modification or withdrawal, and such revocation,
suspension, modification or withdrawal has a Material Adverse Effect.

 

ARTICLE 17: REMEDIES

 

17.1 Construction Term Remedies.

 

(a) Lessor Remedies. If a Lessee Event of Default has occurred and is continuing
during the Construction Term then Lessor may, subject to Lessor delivering to
Lessee a Purchase Price Notice (with the Purchase Price calculated as of the
date of such notice), exercise its rights and remedies pursuant to Section 5.4
and Section 5.6, provided that for purposes of exercising its rights and
remedies under Section 5.4 and Section 5.6, Lessee shall be deemed to have
failed to achieve the Lease Effective Date by the Required Lease Effective Date
in accordance with Section 5.4(a) and the Required Lease Effective Date shall be
deemed to be the date upon which the Purchase Price Notice is delivered pursuant
hereto.

 

(b) Lessee Remedies. Subject to Section 17.3, and notwithstanding any provision
to the contrary contained herein, if Lessor shall (i) fail to perform or breach
any of its material obligations under Articles 2, 3, 4 and 5 during the
Construction Term, Lessee’s sole and exclusive remedies shall be those remedies,
if any, expressly provided for therein, and to the maximum extent permitted by
Law, Lessee expressly waives any other rights or remedies available to it at law
or in equity, and (ii) fail to perform or breach any of its other material
obligations under this Facility Lease during the Construction Term, and such
default continues unremedied for a period of ninety (90) days after written
notice thereof by Lessee, provided, however, that such ninety (90) day period
shall be extended for an additional ninety (90) days so long as such default is
remediable and Lessor is diligently pursuing such remedy, then Lessee may, upon
written notice to Lessor, declare this Facility Lease to be in default, and at
any time, subject to Section 17.3 and the other terms of this Facility Lease,
Lessee shall have all remedies available to it at law or in equity.

 

41



--------------------------------------------------------------------------------

17.2 Lease Term Remedies.

 

(a) Lessor Remedies. Subject to Section 17.3(a), whenever during the Lease Term
any Lessee Event of Default shall have occurred and be continuing, Lessor may,
upon written notice to Lessee, declare this Facility Lease to be in default, and
at any time thereafter, so long as all outstanding Lessee Events of Default
shall not have been remedied, Lessor may take any one or more of the following
actions as Lessor in its sole discretion shall elect, to the extent permitted by
and subject to compliance with any mandatory requirements of applicable Law:

 

(i) Lessor shall have the right to demand in writing that Lessee pay to Lessor
immediately, as and for final liquidated damages and not as a penalty, but
exclusive of any indemnities and other amounts payable by Lessee under this
Facility Lease, and in lieu of all damages (including Rent (other than
Supplemental Rent)) beyond the date of such demand (the “Demand Date”), and
Lessee shall immediately pay the Termination Value for the Leased Facility
determined as of the Rent Payment Date immediately preceding the Demand Date (it
being agreed that the Termination Value shall be adjusted by subtracting
therefrom any Basic Rent and/or Renewal Rent, as the case may be, previously
paid by Lessee which is attributable to any period occurring on or after the
Demand Date and adding thereto any Basic Rent and/or Renewal Rent, as the case
may be, which has not been paid by Lessee but which has accrued for any portion
of the Lease Term occurring prior to the Demand Date); provided that if a Lessee
Event of Default described in Section 16.5 shall occur, the Termination Value
determined in accordance with this Section 17.2(a)(i) shall automatically, and
without any action on the part of Lessor, become immediately due and payable.
Concurrently with the payment by Lessee of the Termination Value to Lessor
pursuant to this Section 17.2(a) and the payment of all Supplemental Rent due
and owing under the Lease Documents to the Persons entitled thereto:

 

(A) Basic Rent or Renewal Rent, as the case may be, for the Leased Facility
shall cease to accrue;

 

(B) this Facility Lease shall terminate and Lessee shall cease to have any
liability to Lessor with respect to the Leased Facility, except for Supplemental
Rent and other obligations surviving pursuant to the express terms of this
Facility Lease and any other Lease Document; provided that it shall be a
condition of such termination that Lessee shall pay all amounts (including
Supplemental Rent) due which it is obligated to pay under this Facility Lease
and the other Lease Documents;

 

(C) Lessor shall transfer on an “as is” and “where is” basis (by an appropriate
instrument of transfer in form and substance reasonably satisfactory to Lessee
(provided that such instrument of transfer shall not contain representations or
warranties, express or implied, other than a representation and warranty as to
the absence of Lessor’s Liens attributable to Lessor or the Member and a
representation and warranty that Lessor has the authority to sell the Leased
Facility) and prepared and recorded at Lessee’s cost and expense) the Leased
Facility to Lessee (or its designee);

 

(D) Lessor, shall execute and deliver and/or cause to be executed and delivered
to Lessee, all appropriate releases and other documents or instruments and in
such form as Lessee may reasonably request to effect the foregoing (including
the assignment of certain of Lessor’s right, title and interest in the Project
Documents to which it is a party (but only such right, title and interest which
it has in its capacity as Lessor under such Project Documents)) in accordance
with Exhibit E and otherwise to release the Leased Facility from the terms of
this Facility Lease, all of which shall be prepared, filed and, if appropriate,
recorded at Lessee’s cost and expense; and

 

(E) to the extent permitted by applicable Law and the provisions of the
applicable Government Approvals, Lessor shall, at Lessee’s cost and expense,
assign to Lessee or its designee, as the case may be, all of Lessor’s right,
title and interest, if any,

 

42



--------------------------------------------------------------------------------

in all Government Approvals that are required to be obtained in connection with
the ownership, use, operation or maintenance of the Unit 2 Facility.

 

(ii) Lessor may (A) terminate this Facility Lease as of the date specified in
writing to Lessee and (B) declare the entire balance of Basic Rent and/or
Renewal Rent, as the case may be, to be due and payable together with accrued
unpaid Basic Rent and/or Renewal Rent, as the case may be, and any other
Supplemental Rent payable under this Facility Lease and the other Lease
Documents; provided that no reletting or taking possession of the Leased
Facility by or on behalf of Lessor shall be construed as a termination of this
Facility Lease by Lessor unless Lessor has delivered written notice of its
intent to terminate this Facility Lease;

 

(iii) Lessee shall, upon Lessor’s written demand, surrender to Lessor possession
of the Leased Facility in the manner and condition required under Article 15 as
if the Leased Facility were being returned upon the Base Term Expiration Date
and Lessee shall quit the same. Lessor may act to repossess the Leased Facility
by such means as are available at law or in equity. Lessor shall have no
liability by reason of any such repossession performed in accordance with Law;

 

(iv) Lessor may relet all, or any portion, of the Leased Facility, for the
account of Lessee, for such term or terms (which may be greater or less than the
period which would otherwise have constituted the balance of the Lease Term) and
on such conditions and for such purposes as Lessor may determine. Lessor may
collect, receive and retain the rents resulting from such reletting. If the
amount of such rents during any period is less than the Basic Rent or Renewal
Rent, as the case may be, to be paid during that period by Lessee hereunder,
Lessee shall pay any deficiency, as calculated by Lessor, to Lessor on the next
Rent Payment Date;

 

(v) Lessor may exercise any other right or remedy that may be available to it
under applicable Law or proceed by appropriate court action (legal or equitable)
to enforce the terms hereof and/or to recover damages for the breach hereof; and

 

(vi) Lessor shall be entitled to enforce payment of the indebtedness and
performance of the obligations secured hereby and to exercise all rights and
powers under this Facility Lease or any Laws now or hereafter in force,
notwithstanding some or all of the obligations secured hereby may now or
hereafter be otherwise secured, whether by mortgage, security agreement, pledge,
lien, assignment or otherwise. Neither the acceptance of this Facility Lease nor
its enforcement shall prejudice or in any manner affect Lessor’s right to
realize upon or enforce any other security now or hereafter held by Lessor, it
being agreed that Lessor shall be entitled to enforce this instrument and any
other security now or hereafter held by Lessor in such order and manner as
Lessor may determine in its absolute discretion. No remedy herein conferred upon
or reserved to Lessor is intended to be exclusive of any other remedy herein or
by law provided or permitted, but each shall be cumulative and shall be in
addition to every other remedy given hereunder or now or hereafter existing at
law or in equity or by statute. Every power or remedy given by any of the Lease
Documents to Lessor or to which it may otherwise be entitled, may be exercised,
concurrently or independently, from time to time and as often as may be deemed
expedient by Lessor. In no event shall Lessor, in the exercises of the remedies

 

43



--------------------------------------------------------------------------------

provided in this Facility Lease, be deemed a mortgagee in possession, and Lessor
shall not in any way be made liable for any act, either of commission or
omission, in connection with the exercise of such remedies.

 

(b) Lessee Remedies. If Lessor fails to perform any of its material obligations
under this Facility Lease during the Lease Term, and such default continues
unremedied for a period of ninety (90) days after written notice thereof by
Lessee, provided, however, that such ninety (90) day period shall be extended
for an additional ninety (90) days so long as such default is remediable and
Lessor is diligently pursuing such remedy, then Lessee may, upon written notice
to Lessor, declare this Facility Lease to be in default, and at any time,
subject to Section 17.3 and the other terms of this Facility Lease, Lessee shall
have all remedies available to it at law or in equity.

 

17.3 Limitation on Liability. Notwithstanding any provision to the contrary
contained in this Facility Lease, the Parties acknowledge and agree that:

 

(a) upon the declaration of a Lessee Event of Default in accordance with Section
17.2, the maximum amount due and owing by Lessee under this Facility Lease shall
be the Termination Value determined in accordance with Section 17.2(a)(i), plus
all Supplemental Rent due and owing under the Lease Documents to the Persons
entitled thereto, less any Loss Proceeds or Condemnation Award received by
Lessor for its own account in connection therewith and not provided to Lessee;

 

(b) Lessor and the Member shall have no personal liability to Lessee or its
respective successors and permitted assigns for any claim based on or in respect
of this Facility Lease or any other Lease Document or arising in any way from
the transactions contemplated hereby or thereby (other than for Lessor’s Liens
attributable to Lessor or the Member, as the case may be), and the recourse
shall be solely had against Lessor’s and the Member’s interest in the Leased
Facility, as the case may be, and the Lease Documents;

 

(c) Lessor shall not be liable to Lessee for any costs or expenses incurred by
Lessee in accordance with the fulfillment of its obligations under this Facility
Lease and any other Lease Document to which it is a party; and

 

(d) Notwithstanding anything to the contrary contained herein, neither Party
shall be liable to the other Party under this Facility Lease for any
consequential, exemplary or punitive damages.

 

17.4 No Delay or Omission to be Construed as Waiver. No delay in exercising or
omission to exercise any right, power or remedy accruing to a Party upon any
breach or default by the other Party under this Facility Lease and any other
Lease Document to which it is a party shall impair any such right, power or
remedy of such Party, nor shall any such delay or omission be construed as a
waiver of any breach or default, or of any similar breach or default hereafter
occurring; nor shall any waiver of a single breach or default be deemed a waiver
of any subsequent breach or default.

 

44



--------------------------------------------------------------------------------

 

ARTICLE 18: LIENS

 

Neither Party shall directly or indirectly create, incur, assume or suffer to
exist any Lien (other than Permitted Encumbrances) on or with respect to the
Leased Facility or any part thereof or its interest or the other Party’s
interest therein or in this Facility Lease or any other Lease Document to which
it is a party.

 

ARTICLE 19: INDEMNIFICATION

 

19.1 General Indemnity. Each Party (an “Indemnifying Party”) shall indemnify the
other Party, their respective officers, directors, employees, representatives
and agents (each an “Indemnitee”) from, and hold each of them harmless against,
any and all Claims that may at any time be imposed on, asserted against or
incurred by any Indemnitee as a result of, or arising out of, or in any way
related to: (a) the execution, delivery or performance by the Indemnifying Party
of this Facility Lease and any other Lease Document to which it is a party; (b)
any breach or default by the Indemnifying Party of any of its covenants or
representations and warranties under this Facility Lease or any other Lease
Document to which it is a party; (c) any violation by the Indemnifying Party of
any applicable Law or Government Approval; and (d) any Environmental Claim
arising out of the management, use, control, ownership or operation, as the case
may be, by the Indemnifying Party of the Unit 2 Facility or the Elm Road Site;
provided, however, that in no event shall an Indemnitee be indemnified for any
such Claim caused by reason of the gross negligence or willful misconduct of
such Indemnitee.

 

19.2 Tax Indemnity. The Parties acknowledge and agree to comply with the tax
indemnity requirements set forth in Schedule 19.2.

 

19.3 Survival. The provisions of this Article 19 shall survive termination of
this Facility Lease.

 

ARTICLE 20: COMPLIANCE AUDIT; DISPUTE RESOLUTION

 

20.1 Compliance Audit.

 

(a) No later than sixty (60) days prior to the Lease Effective Date, the Lessee
shall submit to the PSCW, with a copy to Lessor, a written list of Independent
Auditing Firms. The PSCW shall select one (1) of the Independent Auditing Firms
(the “Compliance Auditor”) and give written notice thereof to Lessor and Lessee.

 

(b) The Compliance Auditor shall perform an annual audit of Lessor’s and
Lessee’s compliance with the following provisions of this Facility Lease:
Article 7, Section 8.5, Articles 10, 11, Section 13.1(d), Articles 14, 15, 16,
17, 19, and Sections 22.3 and 22.7. The Compliance Auditor’s reports shall be
public and shall be filed with the PSCW. The Lessor and/or the Lessee shall
either make all adjustments determined to be required under the terms of this
Facility Lease by the Compliance Auditor, or, if Lessor or Lessee disagrees with
the judgment of the Compliance Auditor, the Lessor or the Lessee shall submit
the Dispute to the PSCW for resolution in an expedited regulatory proceeding.
Any such proceeding shall be public and Lessee’s customers as well as all other
interested parties shall have a right to intervene.

 

45



--------------------------------------------------------------------------------

20.2 General Provisions. Any Dispute arising out of or in connection with this
Facility Lease may be resolved in accordance with the provisions of Sections
20.3 through 20.9 to the extent permitted by applicable Law, provided, however,
that any Dispute arising out of or in connection with this Facility Lease
pursuant to Section 20.1, Article 5 of Schedule 3.1(a), or Chapter 196 of the
Wisconsin statutes shall be subject to the procedures set forth in Section 20.1,
Article 5 of Schedule 3.1(a), or Chapter 196.

 

20.3 Negotiation. In the event of a Dispute, the Parties shall in good faith
attempt to resolve such Dispute by negotiations within five (5) Business Days
from the date a Party gives written notice to the other Party of such Dispute,
including a description of the Dispute. If a Dispute cannot be resolved by
negotiation during such five (5) Business Day period, the Parties’ Project
Managers shall meet at least once and shall attempt to resolve such controversy
or claim. Either Project Manager may request the other Project Manager to meet
within five (5) Business Days of such request at a mutually agreed upon time and
place. Such request must be in writing and include a description of the nature
of the Dispute. If the Dispute is not resolved within five (5) Business Days
from the date of the first meeting of the Project Managers (or, if the Project
Managers fail to meet within the applicable period required by this Section
20.3), then the Project Managers shall refer the Dispute to the Party’s Senior
Executives who shall have authority to settle the Dispute. Thereupon, each
Project Manager shall promptly prepare and deliver to the Parties’ Senior
Executives and the other Project Manager a memorandum describing the Dispute and
their positions and summarizing any negotiations which have taken place,
together with all relevant documents. The Senior Executives shall meet within
five (5) Business Days from the exchange of such memoranda, at a mutually agreed
time and place.

 

20.4 Binding Arbitration.

 

(a) Expedited Arbitration. Individual Disputes involving claims or requesting
payments in an amount equal to or less than one million Dollars ($1,000,000) and
Aggregated Disputes less than or equal to five million Dollars ($5,000,000) that
are not resolved under Section 20.3, within ten (10) Business Days of the first
meeting of the Senior Executives (or if the Senior Executives fail to meet
within the applicable period required by Section 20.3, the last day on which the
Senior Executives were required by Section 20.3 to meet), shall be resolved
through expedited arbitration conducted by an Independent Attorney in accordance
with the Commercial Arbitration Rules’ expedited procedures. Selection of the
Independent Attorney shall commence upon a Party giving notice to the other
Party of its election to so initiate expedited arbitration proceedings. Lessor
and Lessee shall each select one (1) Attorney and provide notice thereof to the
other Party and the PSCW, provided, however, that for so long as Lessee is an
Affiliate of Lessor, the PSCW shall have thirty (30) days from receipt of
Lessee’s notice to provide Lessee written notice that it does not approve of
Lessee’s selected Attorney and the name of an Attorney acceptable to the PSCW.
The two Attorneys shall promptly meet and select a third Attorney (the
“Independent Attorney”) who shall preside over the expedited arbitral
proceedings pursuant to this Section 20.4(a). Should the two Attorneys fail
within five (5) Business Days of meeting to reach agreement on the Independent
Attorney, then the Independent Attorney shall be selected under the Commercial
Arbitration Rules’ expedited procedures. A copy of the award of the Independent
Attorney shall be filed with the Compliance Auditor and the PSCW.

 

46



--------------------------------------------------------------------------------

(b) Non-Expedited Arbitration. Individual Disputes involving claims or
requesting payments in an amount over one million Dollars ($1,000,000) and
Aggregated Disputes over five million Dollars ($5,000,000) that are not resolved
under Section 20.3, within ten (10) Business Days of the first meeting of the
Senior Executives (or if the Senior Executives fail to meet within the
applicable period required by Section 20.3, the last day on which the Senior
Executives were required by Section 20.3 to meet), shall be resolved by binding
arbitration by the Independent Arbitrator in accordance with this Section
20.4(b). Selection of the Independent Arbitrator shall commence upon a Party
giving notice to the other Party of its election to so initiate arbitration
proceedings. Lessor and Lessee shall each select one (1) Arbitrator and provide
notice thereof to the other Party and the PSCW, provided, however, that for so
long as Lessee is an Affiliate of Lessor, the PSCW shall have thirty (30) days
from receipt of Lessee’s notice to provide Lessee written notice that it does
not approve of Lessee’s selected Arbitrator and the name of an Arbitrator
acceptable to the PSCW. The two Arbitrators shall promptly meet and select a
third Arbitrator (the “Independent Arbitrator”) who shall preside over the
arbitral proceedings pursuant to this Section 20.4(b); provided, however, that
if such Dispute is a Technical Dispute, the two Arbitrators selected by or on
behalf of Lessor and Lessee shall choose the Independent Arbitrator from the
list of Arbitrators approved by the American Arbitration Association. Should the
two Arbitrators fail, within five (5) Business Days of meeting, to reach
agreement on the Independent Arbitrator, then the Independent Arbitrator shall
be selected pursuant to the Commercial Arbitration Rules. Except as otherwise
expressly set forth herein to the contrary, the arbitration shall be conducted
in Wisconsin in accordance with the Commercial Arbitration Rules then in force
and effect, including the Optional Rules for Emergency Measures of Protection.
All Disputes among Lessor and Lessee that arise under or in connection with one
or more Lease Documents may be brought in a single arbitration. In order to
facilitate the comprehensive resolution of related disputes, and upon the
request of either Party to the arbitration proceeding, the Independent
Arbitrator shall consolidate the arbitration proceeding brought under this
Facility Lease with any other arbitration proceeding involving the Parties
relating to this Facility Lease or any other Lease Document if the Independent
Arbitrator determines (A) there are issues of fact or law common to the
proceeding, so that a consolidated proceeding would be more efficient than
separate proceedings and (B) no Party would be prejudiced as a result of such
consolidation through undue delay or otherwise.

 

20.5 Timing; Discovery; Awards, Fees and Expenses.

 

(a) It is the intent of the Parties that the Independent Arbitrator exercise due
diligence to expedite full submission of the Dispute and closing of the
arbitration hearings barring extraordinary circumstances. Any arbitration
hereunder shall be concluded as promptly as practicable. Unless the Parties
otherwise agree, once commenced, hearings shall be held five (5) days a week
(Monday through Friday), with each hearing day to begin at 9:00 a.m. and
conclude at 5:00 p.m. The Parties may by agreement alter these limits, or the
Independent Arbitrator may alter these limits if the Independent Arbitrator
determines that the interests of justice require such. The Independent
Arbitrator shall use best efforts to issue the final award or awards within
forty (40) Business Days after closing the hearings, or if hearings have been
waived, from the date of the AAA’s transmittal of the final statements and
proofs to the Independent Arbitrator. Failure to do so shall not be a basis for
challenging the award.

 

47



--------------------------------------------------------------------------------

(b) To promote a speedy resolution of Disputes, the Parties agree that discovery
shall be limited to that required by the Independent Arbitrator and shall be
handled expeditiously. Each Party shall produce relevant and non-privileged
documents or copies thereof requested by the other Party within the time limits
set and to the extent required by order of the Independent Arbitrator.
Depositions shall not be taken or interrogatories served or requests to admit
expected as a matter of course and shall be propounded only upon order of the
Independent Arbitrator. It is the intention of the Parties that all discovery
shall be concluded within thirty (30) Business Days of the date the statement of
claim is received by the Independent Arbitrator unless such Independent
Arbitrator rules that more time is required in the interests of justice and to
obtain a fair and informed result. All disputes regarding discovery shall be
promptly resolved by the Independent Arbitrator.

 

(c) Following closing of the hearings, the Independent Arbitrator shall render
its written award as provided by the Commercial Arbitration Rules. The award
shall include findings of fact and conclusions of law upon which the award is
based. The Independent Arbitrator shall base the written award on the applicable
law chosen by the Parties. A copy of the award of the Independent Arbitrator
shall be filed with the Compliance Auditor and the PSCW.

 

(d) The Parties shall equally share the cost of the fee or honorarium of the
Independent Arbitrator. Each Party agrees to pay its own legal fees, including
stenographic costs and other hearing-related expenses, such as travel, lodging,
and any service charges required by the AAA. The Independent Arbitrator may in
its written award render an award of attorneys’ fees and all other costs of the
arbitration against the losing Party in whole or in part as the Independent
Arbitrator so determines.

 

20.6 Deadlines. All deadlines specified in this Article 20 may be extended by
mutual agreement of the Parties.

 

20.7 Statutes of Limitation. All applicable statutes of limitation shall be
tolled while the procedures specified in Section 20.3 through Section 20.9 are
pending. The Parties shall take such action, if any, required to effectuate such
tolling.

 

20.8 Binding Upon Parties. In the resolution of any Dispute pursuant to this
Article 20, each of the Parties, their Project Managers and Senior Executives
and any Independent Attorney or Independent Arbitrator appointed pursuant
hereto, shall give effect to this Article 20.

 

20.9 Continued Performance. Notwithstanding any Dispute between the Parties
and/or pending the final decision of the PSCW, Independent Attorney or the
Independent Arbitrator of a Dispute hereunder, (a) each Party shall continue to
perform its respective obligations under this Facility Lease, and (b) neither
Party shall exercise any other remedies hereunder arising by virtue of the
matters in dispute.

 

20.10 Survival. The provisions of this Article 20 shall survive termination of
this Facility Lease.

 

48



--------------------------------------------------------------------------------

 

ARTICLE 21: CONFIDENTIALITY OF INFORMATION

 

21.1 Non-Disclosure Obligations. Each Party agrees that it, its Affiliates and
its Affiliates’ respective directors, officers, employees, representatives,
agents and advisors will use any Confidential Information and Trade Secrets of
another Party solely for the purpose of implementing this Facility Lease and the
other Lease Documents. Each Party further agrees that a receiving Party may
disclose Confidential Information or Trade Secrets only to such directors,
officers, employees, agents, representatives and advisors who are involved in
the receiving Party’s implementation of this Facility Lease and other Lease
Documents, and then only on a need to know basis. Each Party agrees that it will
not (and each Party shall take full responsibility for ensuring that all of its
Affiliates and all of its and its Affiliates’ respective officers, directors,
employees, agents, representatives and advisors do not) in any way disclose,
communicate, transfer or use (other than as permitted by this Section 21.1) any
Confidential Information or Trade Secrets of another Party, without the prior
written consent in each instance of such other Party; provided, however, that
Lessor shall have the right to disclose such Confidential Information or Trade
Secrets without the consent of Lessee to any Person (and its agents and
advisors) contemplating a purchase, directly or indirectly, of all or an
interest in Lessor or the Unit 2 Facility, provided that such Person agrees that
it (and its agents and advisors) will maintain such Confidential Information and
Trade Secrets in accordance with the terms and conditions of this Article 21.
The covenants in the preceding sentence shall apply for as long as the
underlying information or data remains a Trade Secret; and with respect to
Confidential Information, shall apply for two (2) years after the expiration or
termination of this Facility Lease.

 

21.2 Return of Material. Each Party agrees that it will promptly return to the
disclosing Party all Confidential Information and Trade Secrets received from
such disclosing Party within five (5) days following the written request of the
disclosing Party after any expiration or termination of this Facility Lease. The
return of Confidential Information and Trade Secrets shall be accomplished by
personal delivery or forwarded by reputable couriers properly addressed to the
disclosing Party at the addresses set forth on Schedule 22.4. As an alternative,
the receiving Party may destroy all such Confidential Information and Trade
Secrets, and certify to the disclosing Party that such destruction has been
carried out.

 

21.3 Law. Each Party agrees that if it becomes subject to a subpoena or other
Law to disclose any of the Confidential Information or Trade Secrets of another
Party, it will provide such Party with prompt notice so that such Party may seek
a protective order or other appropriate remedy. If such protective order or
other appropriate remedy is denied or otherwise not obtained, the Party required
to furnish the information shall furnish only that portion of the Confidential
Information and/or Trade Secrets which is, in the opinion of its counsel,
legally compelled, and will cooperate with the other Party and its counsel to
enable the other Party to attempt to obtain a protective order or other reliable
assurance that confidential treatment will be accorded the Confidential
Information and/or Trade Secrets to be disclosed.

 

49



--------------------------------------------------------------------------------

 

ARTICLE 22: MISCELLANEOUS

 

22.1 Applicable Law. THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS
FACILITY LEASE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF WISCONSIN.

 

22.2 Jury Trial. EACH OF LESSEE AND LESSOR WAIVES TO THE FULLEST EXTENT
PERMITTED BY LAW ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO
ENFORCE OR DEFEND ANY RIGHTS UNDER THIS FACILITY LEASE OR UNDER ANY AMENDMENT,
INSTRUMENT, DOCUMENT OR AGREEMENT DELIVERED OR WHICH MAY IN THE FUTURE BE
DELIVERED IN CONNECTION HEREWITH OR ARISING FROM ANY RELATIONSHIP EXISTING IN
CONNECTION WITH THIS FACILITY LEASE AND AGREES THAT ANY SUCH ACTION OR
PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY.

 

22.3 Quiet Enjoyment. So long as no Lessee Event of Default shall have occurred
and be continuing (and subject in all events to Section 7.3), Lessee shall
peaceably and quietly have, hold and enjoy the use, operation and possession of
the Leased Facility for the Lease Term free of any claim or other action by
Lessor or anyone rightfully claiming by, through or under Lessor. Such right of
quiet enjoyment is independent of, and shall not affect the rights of Lessor (or
anyone claiming by, through or under Lessor) otherwise to initiate legal action
to enforce, the obligations of Lessee under this Facility Lease.

 

22.4 Notices. Unless otherwise expressly specified or permitted by the terms
hereof, all communications and notices provided for herein to a Party shall be
in writing or shall be produced by a telecommunications device capable of
creating a written record, and any such notice shall become effective (a) upon
personal delivery thereof, including, by overnight mail or next Business Day or
courier service, (b) in the case of notice by United States mail, certified or
registered, postage prepaid, return receipt requested, upon receipt thereof, or
(c) in the case of notice by such a telecommunications device, upon transmission
thereof, provided such transmission is promptly confirmed by either of the
methods set forth in clause (a) or (b) above, in each case addressed as provided
in Schedule 22.4, or to such other address as any Party may designate by written
notice to the other Party.

 

22.5 Counterparts. This Facility Lease shall be executed in several
counterparts. One counterpart shall be prominently marked “Lessor’s Copy” and
the other counterpart shall be prominently marked “Lessee’s Copy.” Only the
counterpart marked “Lessor’s Copy” shall evidence a monetary obligation of
Lessee or shall be deemed to be an original or to be chattel paper for purposes
of the UCC, and such copy shall be held by Lessor.

 

22.6 Severability. Whenever possible, each provision of this Facility Lease
shall be interpreted in such manner as to be effective and valid under
applicable Law; but if any provision of this Facility Lease shall be prohibited
by or deemed invalid under any applicable Law, such provision shall be
ineffective to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
Facility Lease.

 

50



--------------------------------------------------------------------------------

22.7 Transfer Restrictions.

 

(a) This Facility Lease shall be binding upon the Parties and their respective
successors and permitted assigns. Except as provided in this Section 22.7 or the
Right of First Refusal Agreement, neither Party may sell, assign, transfer,
convey or otherwise dispose of, directly or indirectly (collectively,
“Transfer”), all or any part of its rights, benefits, advantages, titles or
interest in and to this Facility Lease and each other Lease Document to which it
is a party and the Leased Facility and all replacements thereof and
substitutions therefor, including all Investments thereto, without the prior
written consent of the other Party, and any such Transfer in contravention of
this Section 22.7(a) shall be null and void ab initio. Notwithstanding the
foregoing, however, Lessor may Transfer, portions of its Unit 2 Ownership
Interest and its New Common Facilities Ownership Interest to WPPI or MGE Power,
or their Affiliates or any other Owner, in accordance with Section 7.4 and
Section 7.5 and the terms and conditions of the Lease Documents, provided that
the portion transferred will not reduce Lessor’s Unit 2 Ownership Percentage in
Unit 2 to an amount totaling less than 83.33%.

 

(b) Notwithstanding any provision to the contrary contained herein, Lessor may,
at any time, without the prior written consent of Lessee, assign to the Lenders
as collateral security for the prompt payment in full when due (whether at
stated maturity, by acceleration or otherwise) of the Lessor Secured
Obligations, all of its rights, benefits, advantages, titles and interests in
and to this Facility Lease and each other Lease Document to which it is a party
and the Leased Facility and all replacements thereof and substitutions therefor,
including all Investments thereto; provided, however, that such assignment shall
not in any way relieve Lessor of any of its obligations hereunder; provided,
further, that in the event that the Lenders exercise their remedies under the
Security Documents and foreclose on Lessor’s rights, benefits, advantages,
titles and interests in and to the Leased Facility and the Lease Documents, then
the Lenders shall, except to the extent otherwise agreed by Lessee in writing,
be bound by the terms and conditions of this Facility Lease and the other Lease
Documents. Lessee hereby irrevocably consents to any such assignment and to the
creation of any such security interest in favor of the Lenders, in each case,
pursuant to the Security Documents.

 

(c) Notwithstanding any provision to the contrary contained herein, after and
only after the seventh (7th) anniversary of the date of Commercial Operation of
the Leased Facility, Lessor may, subject to this Section 22.7(c) and otherwise
in accordance with the terms and conditions of this Section 22.7, Transfer all
of its rights, benefits, advantages, titles and interests in and to this
Facility Lease and each other Lease Document to which it is a party and the
Leased Facility and all replacements thereof and substitutions therefor,
including all Investments thereto (collectively, the “Transferred Interest”), to
a Person (the “Acceptable Assignee”) (i) (A) whose senior unsecured long-term
debt is rated at least the Rating Requirement or (B) whose Parent’s senior
unsecured long-term debt is rated at least the Rating Requirement and who
guarantees such Persons’ obligations under any Lease Document to which such
Person shall be a party, (ii) who has five (5) years experience in the United
States electric generating power industry and (iii) who meets the requirements
set forth in Article 11. It shall be a condition precedent to any Transfer
pursuant to this Section 22.7(c) that the PSCW determines that the Acceptable
Assignee meets the requirements in Section 22.7(c)(i)-(iii) and that the
Acceptable Assignee enter into an assignment and assumption agreement, in form
and substance reasonably satisfactory to the Parties, whereby the Acceptable
Assignee shall assume and Lessor

 

51



--------------------------------------------------------------------------------

shall assign all of its rights, obligations, benefits, advantages, titles and
interests in this Facility Lease and each other Lease Document to which it is a
party (including the covenants set forth in Article 11) and the Acceptable
Assignee shall purchase and Lessor shall sell all of its ownership interest in
the Leased Facility and all replacements thereof and substitutions therefor,
including all Investments thereto.

 

(d) No less than one hundred twenty (120) days prior to a proposed Transfer by
Lessor of all of its rights, benefits, advantages, titles and interests in and
to this Facility Lease and each Lease Document to which it is a party and the
Leased Facility and all replacements thereof and substitutions therefor,
including all Investments thereto, in each case, pursuant to Section 22.7(c) to
an Acceptable Assignee (other than an Affiliate), Lessor shall provide Lessee
written notice of such proposed Transfer, including the terms and conditions of
the proposed Transfer and the name of the Acceptable Assignee. Lessee shall have
sixty (60) days from receipt of such notice to notify Lessor in writing of its
election to exercise its right of first refusal to purchase the Transferred
Interest on the same terms and conditions of such proposed Transfer; provided,
however, that if Lessee fails to notify Lessor of its election to exercise its
right of first refusal within such 60-day period, Lessee shall be deemed to have
waived its right of first refusal with respect to such proposed Transfer. If
Lessee notifies Lessor of its election to exercise its right of first refusal
within such 60-day period, then within thirty (30) days of delivery of such
notice to Lessor, Lessee and Lessor shall meet to negotiate the terms and
conditions of the transfer documents (the “Transfer Documents”) by which Lessor
shall Transfer the Transferred Interest to Lessee; provided, that the terms and
conditions of the Transfer Documents shall be no less favorable to Lessor than
the terms and conditions of the proposed Transfer of the Transferred Interest by
Lessor to the Acceptable Assignee. Upon consummation of the Transfer by Lessor
and Lessee pursuant to the Transfer Documents, this Facility Lease shall
terminate and each of the Parties shall cease to have any liability to one
another with respect to the Leased Facility and each other Lease Document to
which it is a party, except for obligations surviving pursuant to the express
terms of this Facility Lease and the other Lease Documents, provided that it
shall be a condition of such termination that each of the Parties shall have
performed their respective obligations pursuant to the Lease Documents and the
Transfer Documents and that each Party shall pay all amounts due which it is
obligated to pay under the Lease Documents and the Transfer Documents.

 

(e) The Parties acknowledge that they have entered into the Right of First
Refusal Agreement with WEC and the Member.

 

(f) Lessee shall not, without the prior written consent of Lessor, sublease all
or any portion of the Leased Facility and all replacements thereof and
substitutions therefor, including all Investments thereto, and its rights,
benefits, advantages, titles and interest in and to this Facility Lease and each
other Lease Document to which it is a party, and any such sublease made in
contravention of this Section 22.7(f) shall be null and void ab initio.

 

(g) The Parties acknowledge that Schedule 22.7(g) addresses certain regulatory
implications imposed on Lessee by the PSCW with respect to a ratings downgrade
as a result of a Transfer.

 

52



--------------------------------------------------------------------------------

22.8 Third-Party Beneficiaries. Except as expressly provided herein, none of the
provisions of this Facility Lease are intended for the benefit of any Person
except the Parties, their respective successors and permitted assigns.

 

22.9 Entire Agreement. This Facility Lease states the rights and obligations of
the Parties with respect to the leasing of the Leased Facility and the other
transactions contemplated by this Facility Lease and supersedes all prior
agreements, oral or written, with respect thereto.

 

22.10 Headings and Table of Contents. Section headings and the table of contents
used in this Facility Lease (including the Schedules, Annexes and Exhibits
attached hereto) are for convenience of reference only and shall not affect the
construction of this Facility Lease.

 

22.11 Schedules, Annexes and Exhibits. The Schedules, Annexes and Exhibits along
with all attachments referenced therein, are incorporated herein by reference
and made a part hereof.

 

22.12 No Joint Venture. Any intention to create a joint venture or partnership
relation between Lessor and Lessee is hereby expressly disclaimed.

 

22.13 Amendments and Waivers. No term, covenant, agreement or condition of this
Facility Lease may be terminated, amended or compliance therewith waived (either
generally or in a particular instance, retroactively or prospectively) except by
an instrument or instruments in writing executed by both Parties and approved by
the PSCW.

 

22.14 Survival. Except as expressly provided herein the warranties and covenants
made by each Party shall not survive the expiration or termination of this
Facility Lease in accordance with its terms.

 

22.15 Limitation on Liability. The Parties acknowledge and agree that: (a) this
Facility Lease is executed and delivered by the Member, not individually or
personally but solely as Member of Lessor under the Membership Agreement, in the
exercise of the powers and authority conferred and vested in it pursuant
thereto; (b) each of the representations, undertakings and agreements herein
made on the part of Lessor is made and intended not as a personal
representation, undertaking and agreement (as applicable) by the Member, but is
made and intended for the purpose of binding only Lessor; (c) nothing herein
contained shall be construed as creating any liability on the Member,
individually or personally, to perform any covenant either expressly contained
or implied herein, all such liability, if any, being expressly waived by the
Parties or by any Person claiming by, through or under the Parties; and (d)
under no circumstances shall the Member be personally liable for the payment of
any indebtedness or expenses of Lessor or be liable for the breach or failure of
any obligation, representation, warranty or covenant made or undertaken by
Lessor under this Facility Lease.

 

22.16 Further Assurances. Each Party shall promptly and duly execute and deliver
such further documents and assurances for and take such further actions
reasonably requested by the other Party, all as may be reasonably necessary to
carry out the purpose of this Facility Lease.

 

[Signature page follows on next page]

 

53



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Lessor and Lessee have caused this Elm Road II Facility
Lease Agreement to be duly executed and delivered under seal by their respective
officers thereunto duly authorized.

 

ELM ROAD GENERATING STATION

SUPERCRITICAL, LLC, as Lessor

By:

  /s/    TOM METCALFE        

Name:

  Tom Metcalfe

Title:

  Vice President and General Manager

 

WISCONSIN ELECTRIC POWER

COMPANY, as Lessee

By:

  /s/    GERALD A. ABOOD        

Name:

  Gerald A. Abood

Title:

  Vice President - Commodity Resources

 

54



--------------------------------------------------------------------------------

SCHEDULE 1.1

TO THE FACILITY LEASE

 

DEFINITIONS; INTERPRETATION

 

A. Interpretation. In each Lease Document, unless a clear contrary intention
appears:

 

(i) the singular number includes the plural number and vice versa;

 

(ii) reference to any Person includes such Person’s successors and assigns but,
if applicable, only if such successors and assigns are permitted by the Lease
Documents, and reference to a Person in a particular capacity excludes such
Person in any other capacity or individually;

 

(iii) reference to any gender includes the other gender;

 

(iv) reference to any agreement (including any Lease Document), document or
instrument means such agreement, document or instrument as amended or modified
and in effect from time to time in accordance with the terms thereof;

 

(v) reference to any Law means such Law as amended, modified, codified, replaced
or reenacted, in whole or in part, and in effect from time to time, including
rules and regulations promulgated thereunder and reference to any section or
other provision of any Law means that provision of such Law from time to time in
effect and constituting the substantive amendment, modification, codification,
replacement or re-enactment of such section or other provision;

 

(vi) reference in any Lease Document to any Preamble, Recital, Article, Section,
Annex, Schedule or Exhibit means such Article or Section thereof or Preamble,
Recital, Annex, Schedule or Exhibit thereto;

 

(vii) “hereunder”, “hereof”, “hereto” and words of similar import shall be
deemed references to a Lease Document as a whole and not to any particular
Article, Section or other provision thereof;

 

(viii) “including” (and with the correlative meaning “include”) means including
without limiting the generality of any description preceding such term;

 

(ix) Costs, fees, expenses and other amounts “incurred by or on behalf of
Lessor” and words of similar import shall be deemed references to costs, fees,
expenses and other amounts incurred (a) by or on behalf of Lessor or (b) by any
agents to whom Lessor has delegated any of its obligations pursuant to Section
3.1(d) of the Facility Lease on behalf of Lessor and the other Owners, if any;

 

(x) with respect to any rights and obligations of the parties under the Lease
Documents, all such rights and obligations shall be construed to the extent
permitted by applicable Law; and

 

55



--------------------------------------------------------------------------------

SCHEDULE 1.1

TO THE FACILITY LEASE

 

(xi) any transfer or assignment by any Party pursuant to this Facility Lease of
any agreement or its rights and obligations under any agreement, any warranty,
any Government Approval, New Common Facilities, inventory or spare parts shall
only be with respect to such rights, titles and interests it has in its capacity
as Lessor or Lessee, as the case may be, under this Facility Lease.

 

B. Computation of Time Periods. For purposes of computation of periods of time
under the Lease Documents, the word “from” means “from and including” and the
words “to” and “until” each mean “to but excluding”.

 

C. Accounting Terms and Determinations. Unless otherwise specified in any Lease
Document, all terms of an accounting character used therein shall be
interpreted, all accounting determinations thereunder shall be made, and any
financial statements required to be delivered thereunder shall be prepared, in
accordance with GAAP.

 

D. Conflict in Lease Documents. If there is any conflict between the Facility
Lease and any other Lease Document, such Lease Documents shall be interpreted
and construed, if possible, so as to avoid or minimize such conflict.

 

E. Legal Representation of the Parties. The Lease Documents were negotiated by
the parties thereto with the benefit of legal representation and any rule of
construction or interpretation otherwise requiring the Lease Document to be
construed or interpreted against any party shall not apply to any construction
or interpretation thereof.

 

F. Definitions. Unless the context otherwise requires, the following defined
terms shall have the meanings ascribed to them below:

 

“AAA” shall mean the American Arbitration Association or any successor thereto.

 

“Acceptable Assignee” shall have the meaning given to such term in Section
22.7(c) of the Facility Lease.

 

“Acceptable Bank” shall mean a U.S. bank or a U.S. branch of a non-U.S. bank
whose senior unsecured long-term debt is rated at least Investment Grade.

 

“Acceptable Guarantor” shall mean a Person whose senior unsecured long-term debt
is rated at least Investment Grade.

 

“Additional Insureds” shall have the meaning given to such term in Section
1.3(b) of Schedule 13.2 of the Facility Lease.

 

“Affiliate” shall mean, with respect to any Person, (a) each entity that such
Person Controls, (b) each Person that Controls such Person, and (c) each entity
that is under common Control with such Person.

 

56



--------------------------------------------------------------------------------

SCHEDULE 1.1

TO THE FACILITY LEASE

 

“Aggregate Construction Costs” shall mean all Construction Costs actually
incurred by or on behalf of Lessor but not to exceed the Approved Amount.

 

“Aggregate Principal Amount” shall mean the sum of the current unamortized
principal balances of (a) the Approved Amount, (b) Lessor’s costs incurred in
connection with Investments (including Renewal Triggering Plant Investments)
deemed complete and in-service, (c) Lessor’s costs incurred in connection with
Investments (including Renewal Triggering Plant Investments) under construction
and (d) any lender breakage costs incurred with respect to the amounts in (a),
(b) or (c) above (including, make-whole costs, attorney fees, appraisal fees,
and other incidental expenses incurred in connection therewith).

 

“Aggregated Disputes” shall mean more than one Dispute.

 

“Applicable Cost of Debt” shall mean the respective cost of debt determined in
Annex B to Schedule 7.1 to the Facility Lease.

 

“Appraisal Report” shall have the meaning given to such term in Section 14.1(b)
of the Facility Lease.

 

“Appraised FMV” shall have the meaning given to such term in Section 4.6(b) of
the Facility Lease.

 

“Appraiser” shall mean a nationally recognized appraiser with no less than ten
(10) years’ experience appraising U.S. electric generation facilities who is not
employed by, does not provide services to, and does not otherwise derive any
financial or other benefit from any of the Parties, their respective Affiliates
or the PSCW other than as provided in the Lease Documents, or the PTF Leases.

 

“Approved Amount” shall mean the total amount of actual Construction Costs
incurred by or on behalf of Lessor as of the Lease Effective Date but in any
case not to exceed an amount equal to:

 

(a) $737,673,260, plus

 

(b) any Construction Costs in excess of(a), but in any case not to exceed five
percent (5%) of (a), which are prudently incurred and approved by the PSCW in
advance of being recovered in the Rent payments, plus

 

(c) any Construction Costs in excess of(a), which are incurred by or on behalf
of Lessor due to an Excused Event, an event of Force Majeure or Event of Loss,
which Construction Costs are prudently incurred and approved by the PSCW in
advance of being recovered in the Rent payments,

 

(d) provided, however, the Approved Amount shall not exceed actual Construction
Costs incurred by or on behalf of Lessor.

 

57



--------------------------------------------------------------------------------

SCHEDULE 1.1

TO THE FACILITY LEASE

 

“Arbitrator” shall mean an independent arbitrator with no less than ten (10)
years’ arbitration experience in the U.S. electric generation industry who is
not employed by, does not provide services to, and does not otherwise derive any
financial or other benefit from any of the Parties, their respective Affiliates
or the PSCW other than as provided in the Lease Documents or the PTF Leases.

 

“Attorney” shall mean an independent attorney with no less than ten (10) years’
project development and financing experience in the U.S. electric energy
industry who is not employed by, does not provide services to, and does not
otherwise derive any financial or other benefit from any of the Parties, their
respective Affiliates or the PSCW other than as provided in the Lease Documents
or the PTF Leases.

 

“Authorized Officer” shall mean, with respect to (a) any Person other than a
partnership or limited liability company, the president, any vice president, the
treasurer, the chief financial officer or any other similar senior officer of
such Person, (b) any Person who is a partnership, the president, any vice
president, the treasurer, the chief financial officer or any other similar
senior officer of any general partner of such Person, and (c) any Person who is
a limited liability company, the president, any vice president, the treasurer,
the chief financial officer or any other similar senior officer of the manager
or the managing member of such Person.

 

“Base Term” shall mean the period of time beginning on the Lease Effective Date
and ending on the Base Term Expiration Date.

 

“Base Term Expiration Date” shall mean the date falling on the earlier of (i)
the thirtieth (30th) anniversary of the Lease Effective Date or (ii) the number
of years and months equal to eighty percent (80%) of the Economic Useful Life of
the Unit 2 Facility as determined by the Unit Appraiser pursuant to Section 4.6
of the Facility Lease.

 

“Basic Rent” shall have the meaning given to such term in Section 7.1(a) of the
Facility Lease.

 

“Business Day” shall mean any day on which commercial banks are not authorized
or required to close in Milwaukee, Wisconsin.

 

“Capital Costs” shall mean all Pre-CPCN Expenses directly attributable to
project development, design, engineering and construction that a Wisconsin
public utility would normally be required to capitalize under PSCW rules for
accounting purposes, including Major Equipment Procurement Pre-CPCN Expenses.

 

“Claims” shall mean liabilities, obligations, damages, losses, demands,
penalties, interest, fines, claims, actions, suits, judgments, settlements, and
reasonable costs, fees, expenses and

 

58



--------------------------------------------------------------------------------

SCHEDULE 1.1

TO THE FACILITY LEASE

 

disbursements (including reasonable legal fees and expenses and costs of
investigation), of any kind and nature whatsoever.

 

“Commercial Arbitration Rules” shall mean the commercial arbitration rules of
the AAA.

 

“Commercial Operation” shall mean that Unit 2 has successfully completed the
Commercial Operation Test.

 

“Commercial Operation Test” shall mean the commercial operation tests for Unit 2
as set forth in Schedule 4.2 to the Facility Lease.

 

“Community Impact Mitigation Costs” shall mean Lessor’s Unit 2 Ownership
Percentage of all costs and expenses incurred by or on behalf of Lessor
associated with satisfying local regulatory requirements or to mitigate any
adverse effect the Elm Road Facility might otherwise have on local communities
but in no event to exceed the amount approved by the PSCW.

 

“Completeness Determination” shall mean an order or approval from the PSCW that
Unit 2 is complete within the meaning of Wisconsin Stat. § 196.52(9)(b)(7).

 

“Compliance Auditor” shall have the meaning given to such term in Section 20.1
of the Facility Lease.

 

“Component” shall mean any of Component 1, Component 2, Component 3 or Component
4 as defined in Exhibit A.

 

“Condemnation Award” shall mean any monetary award in respect of a taking of all
or substantially all of or a material portion of Unit 2 or the Unit 2 Facility
by an exercise of eminent domain or a similar right or power by a Governmental
Authority, or as a result of a Governmental Authority ordering Unit 2 or the
Unit 2 Facility to cease to operate.

 

“Confidential Information” shall mean, with respect to a Party, all proprietary
and confidential business information and data of such Party that does not
constitute a Trade Secret and that is not generally known by or readily
ascertainable by or available to, on a legal or authorized basis, the general
public; provided, however, “Confidential Information” shall not include any
information: (a) which is already known to the receiving Party; or (b) which
before being divulged by the disclosing Party (i) has become generally know to
the public through no wrongful act of the receiving Party or its representatives
and agents, (ii) has been received by the receiving Party from a third party
without (to the receiving Party’s knowledge) restriction on disclosure and
without (to the receiving Party’s knowledge) a breach by the third party of an
obligation of confidentiality, or (iii) is independently developed by the
receiving Party without use of the Confidential Information received from a
disclosing Party.

 

“Construction Costs” shall mean Lessor’s Percentage of all internal and third
party costs, expenses and fees incurred by or on behalf of Lessor in connection
with the performance of its

 

59



--------------------------------------------------------------------------------

SCHEDULE 1.1

TO THE FACILITY LEASE

 

obligations under Articles 2, 3 and 4 of the Facility Lease, including: (a)
Capital Costs; (b) all costs, expenses and fees incurred by or on behalf of
Lessor in connection with the Site Improvements in accordance with the Elm Road
II Ground Lease; and (c) all costs, expenses and fees incurred by or on behalf
of Lessor in connection with any of the construction contracts or equipment
supply agreements with respect to Unit 2, but not including Pre CPCN Expenses
otherwise reimbursed pursuant to Section 2.1(b), Community Impact Mitigation
Costs and Monthly Management Services Costs less Lessor’s Percentage of any
monetary payments (including liquidated damages but excluding liquidated damages
or other monetary payments paid to Lessee) actually received by Lessor from any
contractor in connection with any of the construction contracts or equipments
supply agreements with respect to Unit 2 (net of legal fees and any other
expenses incurred by or on behalf of Lessor in connection with the receipt or
recovery of such monetary payments).

 

“Construction Effective Date” shall mean the date on which construction in
connection with Unit 2 commences.

 

“Construction Invoice” shall have the meaning given to such term in Section
2.1(b) of the Facility Lease.

 

“Construction Milestone Schedule” shall mean the schedule of Milestones and
Milestone Dates by which such Milestones are to be achieved as set forth in
Schedule 3.2(a) to the Facility Lease.

 

“Construction Security” shall mean (a) a corporate guaranty from an Acceptable
Guarantor for the benefit of Lessee substantially in the form of Exhibit B to
the Facility Lease, or (b) an irrevocable letter of credit from an Acceptable
Bank for the benefit of Lessee substantially in the form of Exhibit C to the
Facility Lease, in each case, with a stated amount of twenty million Dollars
($20,000,000).

 

“Construction Term” shall mean the period beginning on the Decommissioning
Completion Date and ending on the Lease Effective Date.

 

“Construction Termination Date” shall have the meaning given to such term in
Section 2.3(a) of the Facility Lease.

 

“Construction Termination Notice” shall have the meaning given to such term in
Section 2.3(a) of the Facility Lease.

 

“Control” shall mean the possession, directly or indirectly, through one or more
intermediaries, of the following:

 

(a) (i) in the case of a corporation, fifty percent (50%) or more of the
outstanding voting securities thereof; (ii) in the case of a limited liability
company, partnership, limited partnership or venture, the right to fifty percent
(50%) or more of the distributions

 

60



--------------------------------------------------------------------------------

SCHEDULE 1.1

TO THE FACILITY LEASE

 

therefrom (including liquidating distributions); (iii) in the case of a trust or
estate, including a business trust, fifty percent (50%) or more of the
beneficial interest therein; and (iv) in the case of any other entity, fifty
percent (50%) or more of the economic or beneficial interest therein; and

 

(b) in the case of any entity, the power or authority, through ownership of
voting securities, by contract or otherwise, to exercise a controlling influence
over the management of the entity.

 

“CPCN Approval” shall mean the PSCW order approving the certificate of public
convenience and necessity for Unit 2, either individually or as part of the Elm
Road Facility.

 

“Current Economic Useful Life” shall mean the economic useful life of the Unit 2
Facility as re-determined by an Independent Appraiser pursuant to Section
14.1(b) of the Facility Lease or an Early Renewal Independent Appraiser pursuant
to Section 14.3(b) of the Facility Lease, as the case may be, at the end of a
Renewal Term using the same methodology and approach utilized by the Unit
Appraiser pursuant to Section 4.6(b) of the Facility Lease.

 

“Decommissioning Activities” shall have the meaning given to such term in
Schedule 1.1 to the Elm Road II Ground Lease.

 

“Decommissioning Completion Date” shall mean the date on which all of the
conditions precedent set forth on Schedule 2.2 to the Facility Lease have been
satisfied or waived by the appropriate Party.

 

“Deemed Lease Effective Date” shall mean either the Lessee Deemed Lease
Effective Date or the Lessor Deemed Lease Effective Date.

 

“Delay Damages Cap” shall have the meaning given to such term in Schedule 3.3 to
the Facility Lease.

 

“Demand Date” shall have the meaning given to such term in Section 17.2(a)(i) of
the Facility Lease.

 

“Demolition and Removal Costs” shall have the meaning given to such term in
Section 4.6(b) of the Facility Lease.

 

“Development Protocol” shall mean the development protocol outlining the design,
development, engineering, procurement, construction and commissioning of Unit 2
as set forth in Schedule 3.1(a) to the Facility Lease.

 

“Dispute” shall mean any controversy, claim or dispute of whatsoever nature or
kind between the Parties, arising out of or relating to the Facility Lease or
the validity, execution, performance, discharge, termination or breach therefrom
including Technical Disputes.

 

61



--------------------------------------------------------------------------------

SCHEDULE 1.1

TO THE FACILITY LEASE

 

“Dollars” shall mean the lawful currency of the United States.

 

“Early Renewal Appraisal Report” shall have the meaning given to such term in
Section 14.3(b) of the Facility Lease.

 

“Early Renewal Condition” shall have the meaning given to such term in Section
14.3(a) of the Facility Lease.

 

“Early Renewal Independent Appraiser” shall have the meaning given to such term
in Section 14.3(b) of the Facility Lease.

 

“Early Renewal Notice” shall have the meaning given to such term in Section
14.3(b) of the Facility Lease.

 

“Economic Useful Life” shall have the meaning given to such term in Section
4.6(b) of the Facility Lease.

 

“Elm Road Common Facilities Ownership Agreement” shall mean that certain Common
Facilities Ownership Agreement to be entered into among Lessor, WPPI and MGE
Power.

 

“Elm Road Common Facilities Operation and Maintenance Agreement” shall mean that
certain Common Facilities Operation and Maintenance Agreement to be entered into
among WEPCO, WPPI and MGE.

 

“Elm Road Facility” shall have the meaning given to such term in the Recitals to
the Facility Lease.

 

“Elm Road I Facility Lease” shall mean that certain Elm Road I Facility Lease
Agreement to be entered into between Lessor and Lessee.

 

“Elm Road II Ground Lease” shall have the meaning given to such term in the
Recitals to the Facility Lease.

 

“Elm Road II Ground Sublease” shall have the meaning given to such term in the
Recitals to the Facility Lease.

 

“Elm Road II Operation and Maintenance Agreement” shall mean that certain
Operation and Maintenance Agreement to be entered into among WEPCO, WPPI and MGE
in respect of Unit 2.

 

“Elm Road II Ownership Agreement” shall mean that certain Unit 2 Ownership
Agreement to be entered into among Lessor, WPPI and MGE Power.

 

62



--------------------------------------------------------------------------------

SCHEDULE 1.1

TO THE FACILITY LEASE

 

“Elm Road Site” shall have the meaning given to such term in the Elm Road II
Ground Lease.

 

“Emergency Condition” shall mean any condition or situation which presents an
imminent threat of danger to life, or threat to health or material property, or
could reasonably be expected to cause a significant disruption on or significant
damages to Unit 2 or any material portion thereof or to Lessee’s electric
generating facilities or the Transmission Provider’s electric transmission
system.

 

“End of Term Inspection Report” shall have the meaning given to such term in
Section 15.2(c) of the Facility Lease.

 

“Environmental Claim” shall mean, with respect to any Person, any notice, claim,
administrative, regulatory or judicial action, suit, lien, judgment, demand or
other communication (whether written or oral) by any other Person alleging or
asserting such Person’s liability for investigatory costs, cleanup costs,
governmental response costs, damages to natural resources or other property,
personal injuries, fines or penalties arising out of, based on or resulting
from: (a) the presence, or Release into the environment, of any Hazardous
Material at any location, whether or not owned by such Person; or (b)
circumstances forming the basis of any violation, or alleged violation, of any
Environmental Law.

 

“Environmental Law” shall mean any and all Laws, now or hereafter in effect, and
any judicial or administrative judgment, relating to the environment, or to
emissions, discharges, releases or threatened releases of pollutants,
contaminants, chemicals, or toxic or hazardous substances or wastes into the
environment including ambient air, surface water, groundwater, or land, or
otherwise relating to the manufacture, processing, distribution, use, treatment,
storage, disposal, transport, or handling of pollutants, contaminants,
chemicals, or toxic or hazardous substances or wastes.

 

“Event of Loss” shall mean any loss of, destruction or damage to, or taking of
Unit 2 (or any part thereof) or the Unit 2 Facility (or any part thereof), other
than an Event of Total Loss.

 

“Event of Total Loss” shall mean: (a) all or substantially all of the Unit 2 or
the Unit 2 Facility shall be damaged to the extent of being completely or
substantially completely destroyed; (b) any damage to Unit 2 or the Unit 2
Facility that results in an insurance settlement with respect thereto on the
basis of a total loss or an agreed constructive or a compromised total loss of
Unit 2 or the Unit 2 Facility; or (c) all or substantially all of or a material
portion of Unit 2 or the Unit 2 Facility has been taken by exercise of eminent
domain or a similar right or power by a Governmental Authority or a Governmental
Authority shall order that Unit 2 or the Unit 2 Facility cease to operate
permanently.

 

“Exceptional Maintenance” shall have the meaning given to such term in Section
15.2(c) of the Facility Lease.

 

63



--------------------------------------------------------------------------------

SCHEDULE 1.1

TO THE FACILITY LEASE

 

“Exceptional Maintenance Amount” shall have the meaning given to such term in
Section 15.2(c) of the Facility Lease.

 

“Excused Event” shall mean any of the following, regardless of the reason for
the occurrence thereof:

 

(a) any failure or inability by Lessee to deliver Test Fuel or accept Test
Power, provided, that such failure or inability is not a result of Lessor’s
failure or inability to: (i) provide Lessee such information, as Lessee may
reasonably request, as necessary in order to procure (and have delivered) Test
Fuel; or (ii) fulfill its obligations under Section 4.3 of the Facility Lease;

 

(b) the occurrence of instability on the Transmission Provider’s electric
transmission system (or any event, circumstance, condition or failure relating
thereto, including an Emergency Condition) which precludes the Transmission
Provider from accepting any Test Power; provided, that such failure or
instability is not primarily as a result of any action of Lessor or Unit 2; and
(ii) Lessor is otherwise available to deliver such Test Power;

 

(c) the occurrence of instability on Lessee’s system (or any event,
circumstance, condition or failure relating thereto) which either prevents or
precludes Lessee from accepting, or Lessor from delivering to Lessee, any Test
Power; provided, that: (i) such failure or instability is not primarily as a
result of any action of Lessor or Unit 2; and (ii) Lessor is otherwise available
to deliver such Test Power; or

 

(d) any other failure or delay of Lessee or the Transmission Provider to meet
any of the conditions for Commercial Operation; provided that such failure is
not primarily as a result of any action of Lessor or Unit 2.

 

“Execution Date” shall mean the date of the Facility Lease.

 

“Exercise Date” shall have the meaning given to such term in Annex B to Schedule
7.1.

 

“Existing Units” shall have the meaning given to such term in the Recitals to
the Facility Lease.

 

“Facility Lease” shall have the meaning given to such term in the Preamble to
the Facility Lease.

 

“Fair Market Value” shall mean, with respect to the Unit 2 Facility or any part
thereof (including any Investment thereto) as of any date, the price a purchaser
would pay to purchase such Unit 2 Facility or part thereof in an arm’s-length
transaction between a willing buyer and a willing seller, neither of them being
under any compulsion to buy or sell.

 

64



--------------------------------------------------------------------------------

SCHEDULE 1.1

TO THE FACILITY LEASE

 

“Fair Market Value Purchase Price” shall have the meaning given to such term in
Section 14.1(b) of the Facility Lease.

 

“FERC” shall mean the Federal Energy Regulatory Commission or any successor
thereto.

 

“Financing Documents” shall mean each agreement, document or instrument to which
one or more of the Lenders and Lessor are a party and which provide for
construction and/or term debt financing and/or working capital and/or other
financing or refinancing to Lessor in connection with the Leased Facility and
each other agreement, document or instrument delivered in connection with any of
the foregoing.

 

“First Renewal Term” shall have the meaning given to such term in Section
14.2(a) of the Facility Lease.

 

“Force Majeure” shall mean any cause or occurrence which is beyond the
reasonable control, and without the fault or negligence, of the Party claiming
the Force Majeure and which causes such Party to be unable, or otherwise
materially impairs or delays its ability, to perform its obligations under the
Facility Lease and which by the exercise of reasonable foresight such Party
could not have been reasonably expected to avoid, including any acts of God,
strikes, work stoppages, lockouts or other labor actions that are in each case
of an industry or sector-wide nature and that are not directed solely or
specifically at such Party, acts of the public enemy, wars, terrorism,
blockades, insurrections, riots, epidemics, landslides, lightning, earthquakes,
fires, storms, floods, washouts, civil disturbances, explosions, change in Law
(including such change that results in any rescission, termination, material
modification, suspension or determination of invalidity or lack of effectiveness
of any Government Approval), any Government Approvals (provided, that such order
has been resisted in good faith by all commercially reasonable means), the acts
or omissions of any Governmental Authority or the failure to act on the part of
any Governmental Authority, provided, that such action has been timely requested
and diligently pursued and any other cause or occurrence whether of the kind
herein enumerated or otherwise, which, despite the reasonable efforts of such
Party to prevent or mitigate its effects, prevents or delays the performance of
such Party, or prevents the obtaining of the benefits of performance by the
other Party, and is not within the control of such Party claiming Force Majeure.

 

“Future Unit” shall mean any electric generating unit that uses that additional
portion of the New Common Facilities which are constructed beyond the
requirements of Unit 1, Unit 2 and the Existing Units.

 

“GAAP” shall mean generally accepted accounting principles in the United States
as in effect from time to time applied on a basis consistent with such Person’s
most recent audited consolidated financial statements.

 

65



--------------------------------------------------------------------------------

SCHEDULE 1.1

TO THE FACILITY LEASE

 

“Good Utility Practice” shall mean, at a particular time: (a) any of the
practices, methods and acts engaged in or approved by a significant portion of
the United States electric power generating industry prior to such time; or (b)
any of the practices, methods and acts which, in the exercise of reasonable
judgment in light of the facts known at the time the decision was made, could
have been expected to accomplish the desired result at a reasonable cost
consistent with applicable Law and good business practices, reliability, safety
and expedition; provided that “Good Utility Practice” is not intended to be
limited to the optimum practice, method or act to the exclusion of all others,
but rather to be a spectrum of possible practices, methods or acts having due
regard for, among other things, manufacturers’ warranties and the requirements
of Governmental Authority and any applicable agreement.

 

“Government Approval” shall mean any authorization, consent, approval, license,
lease, ruling, permit, tariff, rate, certification, exemption, filing (except
any filing relating to the perfection of security interests), variance, claim,
order, judgment, decree, publication, notices to, declarations of or with or
registration by or with any Governmental Authority.

 

“Governmental Authority” shall mean any applicable foreign, federal, state,
county, municipal or other government, quasi-government or regulatory authority,
agency, board, body, commission, instrumentality, court or tribunal, or any
political subdivision of any thereof, or any arbitrator or panel of arbitrators.

 

“Guarantee Conditions” shall have the meaning given to such term in Section 1.1
of Schedule 4.2 to the Facility Lease.

 

“Guaranteed Performance Levels” have the meaning given to such term in Schedule
4.5 to the Facility Lease.

 

“Guaranteed Performance Level Damages” shall have the meaning given to such term
in Schedule 4.5 to the Facility Lease.

 

“Hazardous Material” shall mean, collectively, any petroleum or petroleum
product, asbestos in any form that is or could become friable, transformers or
other equipment that contain dielectric fluid containing levels of
polychlorinated biphenyls (PCB’s), hazardous waste, hazardous material,
hazardous substance, toxic substance, contaminant or pollutant, as defined or
regulated as such under any Environmental Law including the Resource
Conservation and Recovery Act, as amended, 42 U.S.C. Section 6901 et seq., the
Comprehensive Environmental Response Compensation and Liability Act, as amended,
42 U.S.C. Section 9601 et seq., or any similar state statute.

 

“Improvement” shall have the meaning given to such term in Section 10.1 of the
Facility Lease.

 

66



--------------------------------------------------------------------------------

SCHEDULE 1.1

TO THE FACILITY LEASE

 

“Indemnifying Party” shall have the meaning given to such term in Section 19.1
of the Facility Lease.

 

“Indemnitee” shall have the meaning given to such term in Section 19.1 of the
Facility Lease.

 

“Independent Appraiser” shall have the meaning given to such term in Section
14.1(a) of the Facility Lease.

 

“Independent Arbitrator” shall have the meaning given to such term in Section
20.4(b) of the Facility Lease.

 

“Independent Attorney” shall have the meaning given to such term in Section
20.4(a) of the Facility Lease.

 

“Independent Auditing Firm” shall mean an independent nationally recognized
accounting firm with no less than ten (10) years’ experience auditing U.S.
electric utilities and/or U.S. independent power producers which is not employed
by, does not provide services to, and does not otherwise derive any financial or
any other benefit from any of the Parties, their respective Affiliates or the
PSCW other than as provided in the Lease Documents or the PTF Leases.

 

“Independent Evaluator” shall have the meaning given to such term in Section 5.1
of Schedule 3.1(a) of the Facility Lease.

 

“Individual Dispute” shall mean any Dispute which is not an Aggregate Dispute.

 

“Initial Construction Report” shall have the meaning given to such term in
Section 5.1 of Schedule 3.1(a) of the Facility Lease.

 

“Inspection Engineer” shall mean a nationally recognized independent engineer
with no less than ten (10) years’ experience in the U.S. electric generation
industry who is not employed by, does not provide services to, and does not
otherwise derive any financial or other benefit from any of the Parties, their
respective Affiliates or the PSCW other than as provided in the Lease Documents
or the PTF Leases.

 

“Inspection Independent Engineer” shall have the meaning given to such term in
Section 15.2(c) of the Facility Lease.

 

“Interconnection Agreement” shall mean that certain Interconnection Agreement,
dated as of December 14, 2001, between Transmission Provider and Lessee.

 

“Investment Grade” shall mean, with respect to the senior unsecured long-term
debt of a Person, a rating of at least “A” by Standard & Poor’s Rating Services
or “A3” by Moody’s

 

67



--------------------------------------------------------------------------------

SCHEDULE 1.1

TO THE FACILITY LEASE

 

Investors Services; provided, however, that if either of the Rating Agencies
shall have changed its system of classification after the date of the Facility
Lease, then the above ratings shall be changed to the new ratings which
correspond to the above ratings.

 

“Investments” shall have the meaning given to such term in Section 10.1(b) of
the Facility Lease.

 

“Investments Notice” shall have the meaning given to such term in Section
10.2(a) of the Facility Lease.

 

“Investments Total Capital Costs” shall have the meaning given to such term in
Section 10.2(c) of the Facility Lease.

 

“Law” shall mean any statute, law, regulation, ordinance, rule, judgment, order,
decree, permit, concession, grant, franchise, license, agreement, directive,
guideline, policy, requirement, or other governmental restriction or any similar
form of decision of or determination by, or any interpretation or administration
of any of the foregoing by, any Governmental Authority or judicial or
administrative body, whether now or hereafter in effect (including any
Environmental Law).

 

“Lease Documents” shall mean the Facility Lease, the Elm Road II Ground Lease,
the Elm Road II Ground Sublease, the Interconnection Agreement, the Project
Development and Services Agreement, the Financing Documents, if any, the
Security Documents, if any, and each other agreement, document or instrument
delivered in connection with any of the foregoing.

 

“Lease Effective Date” shall mean the date on which all of the conditions
precedent set forth on Schedule 5.1 to the Facility Lease have been satisfied or
waived by the appropriate Party.

 

“Lease Term” shall mean the Base Term and any Renewal Terms.

 

“Leased Facility” shall have the meaning given to such term in the Recitals to
the Facility Lease.

 

“Lenders” shall mean the banks, bond and commercial paper holders and/or
financial institutions (together with their administrative agent, collateral
agents, depositary banks and other agents) and/or other Persons which provide
construction and/or term debt financing and/or working capital and/or other
financing or refinancing to Lessor in connection with the Leased Facility or any
portion thereof.

 

“Lessee” shall have the meaning given to such term in the Preamble to the
Facility Lease.

 

“Lessee Continuation Notice” shall have the meaning given to such term in
Section 5.3(a) of the Facility Lease.

 

68



--------------------------------------------------------------------------------

SCHEDULE 1.1

TO THE FACILITY LEASE

 

“Lessee Deemed Lease Effective Date” shall have the meaning given to such term
in Section 5.3(e) of the Facility Lease.

 

“Lessee Early Renewal Notice” shall have the meaning given to such term in
Section 14.3(c) of the Facility Lease.

 

“Lessee Election Notice” shall have the meaning given to such term in Section
14.1(c) of the Facility Lease.

 

“Lessee Event of Default” shall have the meaning given to such term in Article
16 of the Facility Lease.

 

“Lessee Termination Date” shall have the meaning given to such term in Section
5.3(b) of the Facility Lease.

 

“Lessee Termination Notice” shall have the meaning given to such term in Section
5.3(a) of the Facility Lease.

 

“Lessor” shall have the meaning given to such term in the Preamble to the
Facility Lease.

 

“Lessor Collateral” shall mean all collateral of whatever nature purported to be
subject to the Lien of the Security Documents, if any.

 

“Lessor Continuation Notice” shall have the meaning given to such term in
Section 5.4(a) of the Facility Lease.

 

“Lessor Deemed Lease Effective Date” shall have the meaning given to such term
in Section 5.4(e) of the Facility Lease.

 

“Lessor Secured Obligations” shall mean the obligations and liabilities of
Lessor under the Financing Documents, if any.

 

“Lessor Termination Date” shall have the meaning given to such term in Section
5.4(b) of the Facility Lease.

 

“Lessor Termination Notice” shall have the meaning given to such term in Section
5.4(a) of the Facility Lease.

 

“Lessor’s Liens” shall mean Liens on or against any or all of the Unit 2
Facility or any part thereof, the Lease Documents, the Lessor Collateral or any
payment of Rent which result from: (a) any act of, or any Claim against, the
Member, any Lender or Lessor in any case unrelated to the transactions
contemplated by the Lease Documents; (b) any Tax owed by the Member, any Lender
or Lessor, except for any Tax required to be paid by Lessee under the

 

69



--------------------------------------------------------------------------------

SCHEDULE 1.1

TO THE FACILITY LEASE

 

Lease Documents, including any Tax for which Lessee is obligated to indemnify
the Member, any Lender or Lessor, as the case may be; or (c) any act or omission
of the Member, any Lender or Lessor in contravention of the Lease Documents to
which it is a party.

 

“Lessor’s Percentage” shall mean, as of any date, the Unit 2 Ownership
Percentage and/or the New Common Facilities Ownership Percentage, as the context
requires, as of such date.

 

“Lien” shall mean, with respect to any property, any mortgage, lien, pledge,
charge, lease, easement, servitude, right of others, security interest or
encumbrance of any kind in respect of such property. For purposes of the Lease
Documents, Lessee shall be deemed to own, subject to a Lien, any property which
it has acquired or holds subject to the interest of a vendor or lessor under any
conditional sale agreement, capital lease or other title retention agreement
(other than an operating lease) relating to such property.

 

“Limited Use Termination Date” shall mean the later of (a) one hundred eighty
(180) days after the Required Lease Effective Date and (b) the Punch-List
Termination Date.

 

“Loss Proceeds” shall mean all proceeds (including insurance proceeds) paid or
payable by a third-party (including an insurer or re-insurer) in respect of an
Event of Loss or an Event of Total Loss with respect to the Unit 2 Facility,
provided that “Loss Proceeds” shall not include any third-party liability
insurance proceeds or other insurance proceeds paid or payable directly to a
third party in accordance with the terms of such insurance policy.

 

“M.A.I.N. Guides” shall mean current Bylaws and Guides of Mid-America
Interconnected Network or any successor thereto.

 

“Major Equipment Procurement Pre-CPCN Expenses” shall mean Lessor’s Percentage
of all Pre-CPCN capital expenditures which are related to major equipment
procurement as specified in Exhibit A of the Project Development and Services
Agreement.

 

“Management Services Index” shall mean the first published final number for
“GDP-IPD” for 2002, as provided by the Department of Commerce, Bureau of
Economic Analysis.

 

“Material Adverse Effect” shall mean, with respect to a Party, a material
adverse effect on (a) the development, design, engineering, procurement,
permitting, construction, commissioning, financing, leasing, use, operation,
maintenance or ownership of Unit 2 or the Unit 2 Facility; (b) the business,
operations, prospects, condition (financial or otherwise) or property of such
Party; (c) the ability of such Party to perform its obligations (including
payment obligations) under any of the Lease Documents to which it is a party; or
(d) the validity or enforceability of any of the Lease Documents to which it is
a party.

 

“Member” shall mean W.E. Power LLC, a Wisconsin limited liability company.

 

70



--------------------------------------------------------------------------------

SCHEDULE 1.1

TO THE FACILITY LEASE

 

“Membership Agreement” shall mean the Elm Road Generating Station Supercritical,
LLC Membership Agreement, dated as of April 14, 2003, between Lessor and the
Member.

 

“Metering Point” shall mean the Transmission Provider’s high voltage side of one
or more generator step up transformers, as more specifically set forth in the
Interconnection Agreement.

 

“MGE” shall mean Madison Gas and Electric Company, a Wisconsin corporation.

 

“MGE Power” shall mean MGE Power- Elm Road LLC, a Wisconsin limited liability
company.

 

“Milestone Dates” shall mean the construction milestone dates for Unit 2 as set
forth in Schedule 3.2(a) to the Facility Lease.

 

“Milestone Report” shall have the meaning given to such term in Section 5.1 of
Schedule 3.1(a) of the Facility Lease.

 

“Milestones” shall mean the construction milestones for Unit 2 as set forth in
Schedule 3.2(a) to the Facility Lease.

 

“Monthly CIMC” shall have the meaning given to such term in Section 2.1(b) of
the Facility Lease.

 

“Monthly Management Services Costs” shall mean, with respect to any calendar
month, the aggregate amount of managerial costs and expenses (other than
Construction Costs or costs and expenses associated with Investments which are
capitalized as part of such Investments) incurred by or on behalf of Lessor in
connection with the exercise of its rights and the performance of its
obligations under the Facility Lease and each other Lease Document to which it
is a party during such calendar month, including salaries and benefits of
administrative, management and other back office personnel, rent, utilities,
office supplies and corporate overhead.

 

“Monthly Management Services Costs Cap” shall mean the maximum amount of Monthly
Management Services Costs incurred by or on behalf of Lessor during any calendar
year (other than Monthly Management Services Costs incurred by or on behalf of
Lessor in connection with the exercise of its rights and the performance of its
obligations under the Facility Lease in respect of any Investments) which Lessor
can recover from Lessee, which amount shall equal one hundred thousand Dollars
($100,000) (in 2002 Dollars), adjusted annually on the anniversary of the Lease
Effective Date based on the Management Services Index.

 

“Monthly Return on Capital Amount” shall have the meaning given to such term in
Section 2.1(b) of the Facility Lease.

 

71



--------------------------------------------------------------------------------

SCHEDULE 1.1

TO THE FACILITY LEASE

 

“Moody’s” shall have the meaning given to such term in Annex B to Schedule 7.1.

 

“New Common Facilities” shall have the meaning given to such term in the
Recitals to the Facility Lease.

 

“New Common Facilities Adjustment Event” shall have the meaning given to such
term in Section 7.4 of the Facility Lease.

 

“New Common Facilities Ownership Interest” shall mean, as of any date, the
ownership interest in a Component of the New Common Facilities that Lessor holds
as of such date pursuant to Section 7.4 of the Facility Lease, as the same may
be adjusted from time to time pursuant to Section 7.4 of the Facility Lease. For
the avoidance of doubt, Lessor shall have no New Common Facilities Ownership
Interest for any Component unless and until it receives a New Common Facilities
Ownership Interest in respect of such Component pursuant to Section 7.4(i) of
the Facility Lease, at which point Lessor’s New Common Facilities Ownership
Interest in such Component shall be equal to such received New Common Facilities
Ownership Interest in such Component, and shall remain as such unless and until
Lessor has sold or transferred a portion of its New Common Facilities Ownership
Interest in such Component to one or more of the other Owners, if any, or to a
Future Unit lessee, if applicable.

 

“New Common Facilities Ownership Percentage” shall mean, as of any date,
Lessor’s percentage ownership interest in a Component of the New Common
Facilities as of such date pursuant to Section 7.4 of the Facility Lease, as the
same may be adjusted from time to time pursuant to Section 7.4 of the Facility
Lease. For the avoidance of doubt, Lessor shall have no New Common Facilities
Ownership Percentage for any Component unless and until it receives a New Common
Facilities Ownership Interest pursuant to Section 7.4(i) of the Facility Lease,
at which point Lessor’s New Common Facilities Ownership Percentage in such
Component shall be equal to the percentage associated with such received New
Common Facilities Ownership Interest in such Component, and shall remain as such
unless and until Lessor has sold or transferred a portion of its New Common
Facilities Ownership Percentage in such Component to one or more of the other
Owners, if any, or to a Future Unit lessee, if applicable.

 

“Obsolete Component” shall have the meaning given to such term in Section 9.3(b)
of the Facility Lease.

 

“Officer’s Certificate” shall mean, with respect to any Person, a certificate
signed by an Authorized Officer of such Person.

 

“Optional Rules for Emergency Measures of Protection” shall mean those rules set
forth by the AAA pursuant to its Commercial Arbitration Rules and governing
emergency interim relief procedures.

 

72



--------------------------------------------------------------------------------

SCHEDULE 1.1

TO THE FACILITY LEASE

 

“Ordinary Wear and Tear” shall mean the deterioration of the Unit 2 Facility or
any part thereof which would be reasonably expected to result from operating the
Unit 2 Facility in a manner consistent with Good Utility Practice.

 

“Organic Documents” shall mean: (a) with respect to any Person that is a
corporation, its certificate of incorporation, its by-laws and all shareholder
agreements, voting trusts and similar arrangements applicable to any of its
authorized shares of capital stock; (b) with respect to any Person that is a
limited partnership, its certificate of limited partnership and partnership
agreement; and (c) with respect to any Person that is a limited liability
company, its certificate of formation and its limited liability company
agreement, in each case, as amended, supplemented, amended and restated, or
otherwise modified and in effect from time to time.

 

“Outstanding Construction Costs” shall have the meaning given to such term in
Section 2.1(b) of the Facility Lease.

 

“Overdue Rate” shall mean, as of any date, a rate per annum equal to the Prime
Rate as in effect on such date, plus three hundred (300) basis points; provided
that in no event shall the “Overdue Rate” exceed the maximum rate of interest
allowed by applicable Law.

 

“Owners” shall mean those Persons, if any, who have or acquire an undivided
ownership interest in Unit 2 and/or the New Common Facilities.

 

“Parcel 1” shall have the meaning set forth in Exhibit B-1 to the Elm Road II
Ground Lease.

 

“Parcel 2” shall have the meaning set forth in Exhibit B-2 to the Elm Road II
Ground Lease.

 

“Parent” shall mean, with respect to any Person, the Person that Controls such
Person and that is not itself Controlled by any other Person.

 

“Party” and “Parties” shall have the meanings given to such terms in the
Preamble to the Facility Lease.

 

“Performance Damages Cap” shall have the meaning set forth in Schedule 4.5 to
the Facility Lease.

 

“Permitted Encumbrances” shall mean, in respect of any property:

 

(a) Liens for Taxes, assessments or governmental charges not due and delinquent;

 

(b) Liens for Taxes, assessments or governmental charges already due, but whose
validity or amount is being contested in good faith, by appropriate proceedings
initiated

 

73



--------------------------------------------------------------------------------

SCHEDULE 1.1

TO THE FACILITY LEASE

 

timely and diligently prosecuted, and for which adequate reserves in accordance
with GAAP are maintained against any adverse determination of such contest or a
bond in the full amount thereof has been posted;

 

(c) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business or incident to the
construction or improvement of such property in respect of obligations which are
not overdue for a period of more than thirty (30) days or which are being
contested in good faith, by appropriate proceedings initiated timely and
diligently prosecuted, and for which adequate reserves in accordance with GAAP
are maintained against any adverse determination of such contest or a bond in
the full amount thereof has been posted;

 

(d) easements, rights of way, reservations, restrictions, covenants, party-wall
agreements, agreements for joint or common use, landlords’ rights of distraint
and other similar encumbrances affecting such property, granted in the ordinary
course of business, which in the aggregate are not material in amount and which
do not in the aggregate materially detract from the value of such property
subject thereto or impair the use of such property for the purposes for which it
is held;

 

(e) court proceedings affecting such property, provided the execution or other
enforcement thereof is effectively stayed and the Claims secured thereby are
being contested in good faith, by appropriate proceedings initiated timely and
diligently prosecuted, and for which adequate reserves in accordance with GAAP
are maintained against any adverse determination of such contest or a bond in
the full amount thereof has been posted;

 

(f) minor defects and irregularities in title to such property, which do not in
the aggregate materially impair the value of such property or the use of such
property for the purposes for which it is held; and

 

(g) Liens arising in connection with Liens pursuant to the Security Documents,
if any.

 

“Person” shall mean an individual, a corporation, a partnership, a limited
liability company, an association, a joint-stock company, a trust, an
unincorporated organization and any government or political subdivision thereof.

 

“Pre-CPCN Expenses” shall mean Lessor’s Percentage of all internal and
third-party costs, expenses and fees (including, without limitation, financial,
accounting, legal and consulting fees) incurred by or on behalf of Lessor after
August 31, 2000 in connection with the development, design, engineering and
procurement of Unit 2, including all Capital Costs.

 

“Pre-Tax Return on Equity” shall have the meaning given to such term in Schedule
7.1 to the Facility Lease.

 

74



--------------------------------------------------------------------------------

SCHEDULE 1.1

TO THE FACILITY LEASE

 

“Pre-Termination Pre-CPCN Expenses” shall have the meaning given to such term in
Section 2.3(b) of the Facility Lease.

 

“Prime Rate” shall mean the rate of interest published from time to time by the
Wall Street Journal (or any successor publication) as the base rate on corporate
loans posted by a certain percentage of the largest banks in the United States;
provided that if there is more than one such rate published, the higher rate
shall be effective for the purposes of the Lease Documents.

 

“Project” shall have the meaning given to such term in Schedule 3.1(a) to the
Facility Lease.

 

“Project Development and Services Agreement” shall mean that certain Project
Development and Services Agreement, dated as of February 14, 2003, between WEC
and Lessee.

 

“Project Documents” shall mean the Elm Road II Operation and Maintenance
Agreement, the Elm Road II Ownership Agreement, the Elm Road Common Facilities
Ownership Agreement and the Elm Road Common Facilities Operation and Maintenance
Agreement, and each other agreement, document or instrument delivered in
connection with the foregoing.

 

“Project Managers” shall mean, with respect to each Party, the project manager
so designated by such Party in writing delivered to the other Party.

 

“PSCW” shall mean the Public Service Commission of Wisconsin or any successor
thereto.

 

“PSCW Return Event” shall mean that the PSCW has issued a final order
determining that the construction of Unit 2 has not been completed and that all
real property interest transferred under the Elm Road II Ground Lease must be
transferred back to Lessee, in each case, as provided for in Wisconsin Stat. §
196.52(9)(b)(7).

 

“PTF Leases” shall mean the Facility Lease, the Elm Road I Facility Lease, the
Port Washington I Facility Lease, dated as of May 28, 2003, between Lessee and
Lessor’s Affiliate, Port Washington Generating Station LLC, a Wisconsin limited
liability company (“PWGS LLC”), the Port Washington II Facility Lease, dated as
of May 28, 2003 between Lessee and PWGS LLC and the facility lease with respect
to the Future Unit, if applicable.

 

“Punch-List Termination Date” shall mean the date falling three hundred sixty
five (365) days after the Lease Effective Date.

 

“Punch-List Work” shall have the meaning given to such term in Schedule 3.1(a)
to the Facility Lease.

 

75



--------------------------------------------------------------------------------

SCHEDULE 1.1

TO THE FACILITY LEASE

 

“Purchase Price” shall have the meaning given to such term in Section 5.2 of the
Facility Lease.

 

“Purchase Price Notice” shall have the meaning given to such term in Section 5.2
of the Facility Lease.

 

“Rating Agencies” shall mean Standard & Poor’s Rating Services or its successor
and Moody’s Investors Services or its successor.

 

“Rating Requirement” shall mean, with respect to the senior unsecured long-term
debt of a Person, a rating of at least two of the following: (a) “A” by Standard
and Poor’s Rating Services, (b) “A3” by Moody’s Investors Services and (c) “A”
by Fitch IBCA; provided, however, that if any of these rating agencies shall
have changed their system of classification after the date of the Facility
Lease, then the above ratings shall be changed to the new ratings which
correspond to the above ratings.

 

“Refinancing Effective Date” shall have the meaning given to such term in Annex
B to Schedule 7.1 of the Facility Lease.

 

“Refinancing Option” shall have the meaning given to such term in Annex B to
Schedule 7.1 of the Facility Lease.

 

“Release” shall mean any “release” as such term is defined in 42 U.S.C. § 9601
(22) or any successor statute.

 

“Remedial Action Plan” shall mean, with respect to a Milestone which Lessor
shall have failed to achieve by the respective Milestone Date, a written plan
prepared by Lessor and delivered to Lessee pursuant to Section 3.2(c) of the
Facility Lease which provides a detailed description of Lessor’s course of
action and plan to achieve such Milestone and the date by which Lessor plans to
achieve such missed Milestone and to achieve all subsequent Milestones by their
respective Milestone Dates.

 

“Renewal Rent” shall have the meaning given to such term in Section 14.2(a) of
the Facility Lease.

 

“Renewal Term” shall have the meaning given to such term in Section 14.2(a) of
the Facility Lease.

 

“Renewal Triggering Plant Investment” shall mean any Investments to the Unit 2
Facility which have triggered an early renewal pursuant to Section 14.3(b) of
the Facility Lease.

 

“Rent” shall mean Basic Rent, Renewal Rent and/or Supplemental Rent, as the case
may be.

 

76



--------------------------------------------------------------------------------

SCHEDULE 1.1

TO THE FACILITY LEASE

 

“Rent Payment Date” shall mean the thirtieth (30th) calendar day after which
Lessee receives a Rent invoice pursuant to Section 7.1(c) (or if such day is not
a Business Day, the next Business Day) of the Facility Lease.

 

“Replacement Operating Agreement” shall have the meaning given to such term in
Section 5.6(c)(v) of the Facility Lease.

 

“Required Decommissioning Completion Date” shall mean the date falling nine (9)
months after the Execution Date.

 

“Required Lease Effective Date” shall mean the date falling on the later of May
1, 2011 or eighty-one (81) months after the Decommissioning Completion Date.

 

“Return on Capital” shall mean with respect to Construction Costs or other
capital expenditures or the Fair Market Value Purchase Price, an amount equal to
the product of (a) the Return on Capital Percentage and (b) the amount of such
Construction Costs or other capital expenditures or the Fair Market Value
Purchase Price, as the case may be (in $).

 

“Return on Capital Percentage” shall mean the monthly percentage (%) equal to
the product of (a) one-twelfth (1/12) and (b) the sum of (i) an amount equal to
the product of (A) .55 and (B) an amount equal to the product of (x) an
after-tax cost of equity equal to 12.7% and (y) a fixed tax rate gross-up factor
of 1.6606 (provided, that if there is a statutory change in federal or state
income tax rates applicable to Subchapter C corporations after the Execution
Date, such tax rate gross-up will be adjusted upward or downward to reflect such
a change in tax rates and such adjustment shall be effective as of the date the
change in tax rates becomes effective (even if retroactive)) and (ii) an amount
equal to the product of (A) .45 and (B) the Applicable Cost of Debt (in %).

 

“Right of First Refusal Agreement” shall mean that certain Right of First
Refusal Agreement, dated as of November 9, 2004, among WEC, Member, Lessor and
Lessee, substantially in the form of Exhibit D to the Facility Lease.

 

“Scheduled Commercial Operation Date” shall mean the date falling on the later
of May 1, 2010 or sixty two (62) months after the Decommissioning Completion
Date, as such date may be extended by a reasonable amount of time attributable
to any delay in achieving Commercial Operation caused by Force Majeure or an
Excused Event (or the acts or omissions of Lessee or the failure of Lessee to
perform any of its obligations under this Facility Lease or any other Lease
Document to which it is a party).

 

“Scheduled Commercial Operation Date Damages” shall have the meaning set forth
in Schedule 3.3 to the Facility Lease.

 

“Second Renewal Term” shall have the meaning given to such term in Section
14.2(a) to the Facility Lease.

 

77



--------------------------------------------------------------------------------

SCHEDULE 1.1

TO THE FACILITY LEASE

 

“Security Documents” shall mean all security agreements, pledges, consents and
other security documents, if any, granting Liens to the Lenders to secure the
Lessor Secured Obligations.

 

“Senior Executives” shall mean, with respect to (a) any Person other than a
partnership or limited liability company, a director-level officer or its
equivalent or higher of such Person, (b) any Person who is a partnership, a
director-level officer or its equivalent or higher of the general partner of
such Person, and (c) any Person who is a limited liability company, a
director-level officer or its equivalent or higher of the manager or the
managing member of such Person.

 

“Site Improvements” shall have the meaning given to such term in Schedule 1.1 to
the Elm Road II Ground Lease.

 

“Supplemental Rent” shall mean any and all amounts, liabilities and obligations
which Lessee assumes or agrees or is otherwise obligated to pay under the
Facility Lease (other than Basic Rent, Renewal Rent and any other amounts,
liabilities and obligations which Lessee assumes or agrees or is otherwise
obligated to pay pursuant to Articles 2, 3, 4 and 5 of the Facility Lease) or
any other Lease Document (whether or not designated as Supplemental Rent) to
Lessor or any other Person, including indemnities and damages for breach of any
covenants, representations, warranties or agreements.

 

“Taxes” and “Tax” shall mean any and all fees (including documentation,
recording, license and registration fees), taxes (including income (whether net,
gross or adjusted gross), gross receipts, lease, sublease, sales, rental, use,
turnover, value-added, property, excise and stamp taxes), levies, imposts,
duties, charges, assessments or withholdings of any nature whatsoever, together
with any penalties, fines or interest thereon or additions thereto imposed by
any Governmental Authority.

 

“Technical Dispute” shall mean any Dispute of a technical or operational nature
relating to the design, engineering, procurement, permitting, construction,
commissioning, operation or maintenance of the Unit 2 Facility which requires
specialized knowledge to resolve.

 

“Terminating Party” shall have the meaning given to such term in Section 2.3(a)
of the Facility Lease.

 

“Termination Value” shall mean, with respect to each Rent Payment Date, the net
present value of the remaining Basic Rent or Renewal Rent, as the case may be,
utilizing a discount rate equal to “RRLF%” as defined in Schedule 7.1 or
Schedule 14.2 to the Facility Lease; provided, however, that with respect to
each Rent Payment Date occurring after the date Lessee has delivered a Lessee
Early Renewal Notice, the “AALF” component of the Basic Rent and Renewal Rent
formulas used to calculate the “Termination Value” shall be increased to include
an amount equal to the aggregate amount of project costs and expenses incurred
by or on behalf

 

78



--------------------------------------------------------------------------------

SCHEDULE 1.1

TO THE FACILITY LEASE

 

of Lessor prior to such Rent Payment Date to construct the respective Renewal
Triggering Plant Investment to the Unit 2 Facility.

 

“Test”, “Tested” and “Testing” shall mean any testing or commissioning of the
Unit 2 Facility prior to Commercial Operation.

 

“Test Fuel” shall mean, collectively, all fuel utilized by Lessor or requested
(and purchased) by Lessor from Lessee in connection with any Testing of Unit 2
prior to Commercial Operation.

 

“Test Fuel and Test Power Procedures” shall mean the test fuel and test power
procedures for Unit 2 as set forth in Schedule 4.3 to the Facility Lease.

 

“Test Power” shall mean all energy produced by Unit 2 during any Test thereof
prior to Commercial Operation.

 

“Third Renewal Term” shall have the meaning given to such term in Section
14.2(a) of the Facility Lease.

 

“Trade Secrets” shall mean, with respect to a Party, information of such Party,
including a formula, pattern, compilation, program, device, technique or
process, which (a) derives economic value, actual or potential, from not being
generally known to, and not being readily ascertainable by proper means by,
other persons who can obtain economic value from its disclosure or use and (b)
is the subject of efforts to maintain its secrecy that are reasonable under the
circumstances.

 

“Transfer” shall have the meaning given to such term in Section 22.7(a) of the
Facility Lease.

 

“Transfer Documents” shall have the meaning given to such term in Section
22.7(d) of the Facility Lease.

 

“Transferred Interest” shall have the meaning given to such term in Section
22.7(c) of the Facility Lease.

 

“Transmission Provider” shall mean the Person or Persons providing transmission
service pursuant to a FERC accepted transmission tariff to Lessee for energy
from the Unit 2 Facility.

 

“UCC” shall mean the Uniform Commercial Code of Wisconsin or any other
applicable jurisdiction.

 

“Unit 1” shall have the meaning given to such term in the Recitals to the
Facility Lease.

 

“Unit 2” shall have the meaning given to such term in the Recitals to the
Facility Lease.

 

79



--------------------------------------------------------------------------------

SCHEDULE 1.1

TO THE FACILITY LEASE

 

“Unit 2 Adjustment Amount” shall have the meaning given to such term in Schedule
7.4.

 

“Unit 2 Facility” shall mean, collectively, Unit 2 and the New Common
Facilities, provided, however, after the Lease Effective Date the “Unit 2
Facility” shall not include the Site Improvements.

 

“Unit 2 Ownership Interest” shall mean, as of any date, the ownership interest
in Unit 2 that Lessor holds, as of such date pursuant to Section 7.5 of the
Facility Lease, as the same may be adjusted from time to time pursuant to
Section 7.5 of the Facility Lease. For the avoidance of doubt, Lessor’s Unit 2
Ownership Interest shall be the entire ownership interest in Unit 2 unless and
until Lessor has sold or transferred a portion of its Unit 2 Ownership Interest
to one or more of the other Owners.

 

“Unit 2 Ownership Percentage” shall mean, as of any date, Lessor’s percentage
ownership interest in Unit 2, as of such date pursuant to Section 7.5 of the
Facility Lease, as the same may be adjusted from time to time pursuant to the
Section 7.5 of the Facility Lease. For the avoidance of doubt, Lessor’s Unit 2
Ownership Percentage shall be one hundred percent (100%) unless and until Lessor
has sold or transferred a portion of its Unit 2 Ownership Percentage to one or
more of the other Owners.

 

“Unit Appraisal Report” shall have the meaning given to such term in Section
4.6(b) of the Facility Lease.

 

“Unit Appraiser” shall have the meaning given to such term in Section 4.6(a) of
the Facility Lease.

 

“WEC” shall mean Wisconsin Energy Corporation, a Wisconsin corporation.

 

“WEPCO” shall mean Wisconsin Electric Power Company, a Wisconsin corporation.

 

“WPPI” shall mean Wisconsin Public Power, Inc., a Wisconsin municipal electric
company.

 

80



--------------------------------------------------------------------------------

SCHEDULE 2.2

TO THE FACILITY LEASE

 

CONDITIONS TO DECOMMISSIONING COMPLETION DATE

 

The following shall be conditions precedent to the Decommissioning Completion
Date, unless waived by the respective Party:

 

1. Lessee Officer’s Certificate. Lessee shall have delivered to Lessor an
Officer’s Certificate, in form and substance reasonably satisfactory to Lessor,
signed by one of Lessee’s Authorized Officers and certifying as to the accuracy
in all material respects of the representations and warranties in Section 8.1 of
the Facility Lease as of the Decommissioning Completion Date.

 

2. Lessor Officer’s Certificate. Lessor shall have delivered to Lessee an
Officer’s Certificate, in form and substance reasonably satisfactory to Lessee,
signed by one of Lessor’s Authorized Officers and certifying as to the accuracy
in all material respects of the representations and warranties in Sections 8.1
and 8.2 of the Facility Lease as of the Decommissioning Completion Date.

 

3. Lease Documents. Each Party shall have executed and delivered or caused to be
executed and delivered each of the Elm Road II Ground Lease, the Elm Road II
Ground Sublease, the Project Development and Services Agreement and any other
Lease Document to which it is a party required by its terms or the terms of any
other Lease Document to be executed and delivered by it on or before the
Decommissioning Completion Date and each such Party shall not be in breach or
default in any material respect of its covenants or representations and
warranties under any such Lease Documents.

 

4. Decommissioning Activities. Lessee shall have completed all of the
Decommissioning Activities in accordance with the terms and conditions of the
Elm Road II Ground Lease and at least sixty (60) days shall have passed since
Lessee has provided Lessor with written notice of the completion of such
Decommissioning Activities.

 

5 Government Approvals. Each Party shall have secured all Government Approvals
required by applicable Law to be obtained by it on or prior to the
Decommissioning Completion Date in order to commence its respective obligations
for the Construction Term under the Lease Documents to which it is a party and
shall have delivered copies (certified by one of its Authorized Officers as true
and correct) to the other Party of all such Government Approvals.

 

81



--------------------------------------------------------------------------------

SCHEDULE 3.1(a)

TO THE FACILITY LEASE

 

DEVELOPMENT PROTOCOL

 

Lessor shall design, engineer, procure, permit, construct and commission a 615
MW net nominal supercritical pulverized coal electrical generating unit and
related facilities (as further described in Exhibit A to the Facility Lease) on
Parcel 2 in accordance with this Development Protocol (the “Project”). The
Project’s costs shall not exceed the Approved Amount.

 

The Parties agree to jointly establish a process consistent with Good Utility
Practice whereby Lessee collaborates with Lessor in the planning, design,
engineering, procurement, construction, installation and start-up of the Project
and which includes an independent party with the expertise to monitor the
construction and cost of the Project. The Project’s procedures shall include the
following components: (1) planning; (2) design; (3) construction; (4) start-up
and (5) Independent Evaluator.

 

Lessor shall permit Lessee’s representatives to participate in Lessor’s
regularly scheduled design, construction and start-up progress meetings. Such
meetings shall take place starting on the Construction Effective Date and shall
occur no less than once every thirty (30) days and shall continue throughout the
Construction Term.

 

ARTICLE 1: PLANNING

 

1.1 Project Managers. Lessee shall have the right to review and consent to
Lessor’s selection of Project Managers and senior Project personnel, such
consent not to be unreasonably withheld or delayed. Following Lessee’s review
and consent, Lessor shall not change such Project Managers or senior Project
personnel without Lessee’s prior consent, such consent not to be unreasonably
withheld or delayed.

 

1.2 Selection Process. Lessee shall participate in the selection of the
following:

 

(a) the form of contract for the construction and installation of major
equipment associated with Unit 2;

 

(b) the engineering firms, construction firms and firms providing multiple
services to the Project; and

 

(c) the major components for Unit 2, including boiler, air quality control
systems, ash handling, steam turbine/ generator, condenser, coal and material
handling, coal preparation, water intake structures, ship loading facilities,
plant control systems, plant electrical systems and related auxiliary equipment.

 

1.3 Warranties. Lessor shall enter into contracts for procurement of equipment,
materials, boiler, air quality control systems, ash handling, steam turbine /
generator, condenser,

 

82



--------------------------------------------------------------------------------

SCHEDULE 3.1(a)

TO THE FACILITY LEASE

 

coal and material handling, coal preparation, water intake structures, ship
loading facilities, plant control system, plant electrical systems and all
related auxiliary equipment to support these systems for Unit 2 with original
equipment manufacturers which contracts include assignable, commercially
reasonable warranties for the products purchased which are consistent with Good
Utility Practice.

 

1.4 Training. Lessor shall provide training for Lessee’s personnel from the
Project’s original equipment manufacturers. Such training is intended to prepare
Lessee’s engineering, supervisory, operation, maintenance and technical
personnel to operate Unit 2 on the Lease Effective Date.

 

1.5 Record Retention. Lessee shall provide Lessor with its written plan for
record retention and a filing system for all records related to Unit 2 no later
than thirty (30) days after Decommissioning Completion Date.

 

1.6 Service Level Agreements. At Lessee’s request, Lessor shall assist Lessee
with negotiations of service level agreements with major equipment manufacturers
and other third parties associated with servicing Unit 2.

 

ARTICLE 2: DESIGN

 

2.1 Design Documentation. Lessor shall provide Lessee, in a format reasonably
acceptable to Lessee, all documentation necessary to properly engineer,
construct, start-up, operate and maintain Unit 2.

 

2.2 Equipment List. Lessee shall supply Lessor with a list of major equipment,
including the preferred high value replacement parts (i.e., valves, motors,
etc.). Lessor shall endeavor in its development of Unit 2 to standardize the
equipment used, whenever such standardization is cost effective.

 

ARTICLE 3: CONSTRUCTION

 

3.1 Unit 2 Access. Lessee shall have unrestricted access to Elm Road Site for
the purpose of inspection, quality control and assurance activities, training,
operations and maintenance familiarization and other activities as determined in
accordance with Good Utility Practice.

 

3.2 Lessee Staff. Lessee shall incorporate its future plant staff in the
Project’s engineering, construction management and start-up organizations during
the final ten (10) months of construction to assist in gaining familiarity with
the Project’s equipment, operational and maintenance characteristics and
engineering design.

 

3.3 Spare Parts. Lessor shall provide Lessee with a complete listing of the
manufacturers’ recommended spare parts for all of the Project’s equipment.
Lessee shall have final review of the spare parts ordered by Lessor to support
the Project.

 

83



--------------------------------------------------------------------------------

SCHEDULE 3.1(a)

TO THE FACILITY LEASE

 

ARTICLE 4: START-UP

 

4.1 Start-Up Spare Parts. Any spare parts used to support Unit 2 start-up shall
be charged to the account of Lessor, and such spare parts used during Unit 2
start-up shall be promptly replaced by Lessor.

 

4.2 Start-Up Activities. Lessor shall be responsible for all start-up
activities. Lessee’s personnel shall assist Lessor’s engineers and technicians
in performing start-up activities and the operation of all Project equipment.

 

4.3 Procedures. Lessor and Lessee shall agree upon start-up and turnover
procedures no later than six (6) months prior to the Scheduled Commercial
Operation Date.

 

4.4 Performance Tests. Lessor shall schedule and perform required Testing,
including with respect to the Guaranteed Performance Levels, in accordance with
Article 4 of the Facility Lease.

 

4.5 Performance Testing Costs. Costs incurred in performing the necessary
Testing, including materials and labor, shall be to Lessor’s account.

 

4.6 Punch-List. No later than thirty (30) days prior to the Scheduled Commercial
Operation Date, Lessor and Lessee shall agree on those items within the scope of
the Project remaining to be performed to achieve the Project’s completion which
shall be performed as soon as practicable after the Lease Effective Date (the
“Punch-List Work”). Lessee shall grant Lessor and Lessor’s Affiliates and
designees reasonable access to Unit 2 and Elm Road Site after the Lease
Effective Date to permit Lessor to complete, or cause to be completed, the
Punch-List Work.

 

4.7 Start-Up Fuel. Lessor and Lessee shall address start-up fuel and energy
produced during start-up in accordance with Section 4.3 of the Facility Lease.

 

ARTICLE 5: INDEPENDENT EVALUATOR

 

5.1 Initial Construction Report. No later than thirty (30) days after the
approval of this Facility Lease by the PSCW, Lessor shall submit to Lessee, with
a copy to the PSCW, a written list of approved Inspection Engineers and within
ten (10) days of receipt of the list, Lessee shall select one (1) of the
Inspection Engineers from Lessor’s list and give written notice thereof to
Lessor and the PSCW. The PSCW shall either approve the Inspection Engineer
selected by Lessee or choose a different Inspection Engineer from Lessor’s list.
The Inspection Engineer selected in accordance with this Section 5.1 of Schedule
3.1(a) (the “Independent Evaluator”) shall review and inspect the Project during
the Construction Term. Lessor shall make all plans and contracts related to the
construction of the Project as well as the Elm Road Site, available to be
reviewed or inspected by the Independent Evaluator, at Lessee’s sole cost, at
any time during the Construction Term. No later than ninety (90) days after PSCW
approval or

 

84



--------------------------------------------------------------------------------

SCHEDULE 3.1(a)

TO THE FACILITY LEASE

 

appointment, the Independent Evaluator shall deliver a written report (the
“Initial Construction Report”) to Lessor and Lessee, with a copy to the PSCW, in
which the Independent Evaluator shall opine as to whether the Project’s plans,
contracts (including any warranties but excluding the Earth Work Contract, the
Boiler, Steam Turbine Generator, Boiler Feed Pump Drives, Air Quality Control
Systems(including baghouse, wet flue gas desulfurization system. wet
electrostatic precipitator, mercury control and associated ductwork)) and
Project work at the Elm Road Site are consistent with Good Utility Practice, are
commercially reasonable and are likely to produce Unit 2 described in Exhibit A
with Aggregate Construction Costs equal to or less than the Approved Amount. The
Independent Evaluator shall also report any adjustments which need to be made in
order for the Project to be completed consistent with the CPCN Approval, Good
Utility Practice and commercial reasonableness and with Aggregate Construction
Costs equal to or less than the Approved Amount. Lessor may file a response to
the Initial Construction Report with the PSCW.

 

5.2 Milestones Monitoring and Verification. In addition to the duties provided
in Section 5.1 of this Schedule 3.1(a), the Independent Evaluator shall, within
thirty (30) days of receipt of each written notice required by Section 3.2(b) of
the Facility Lease, deliver a written report (each a “Milestone Report”) to
Lessor and Lessee, with a copy to the PSCW, in which the Independent Evaluator
opines as to whether Lessor has achieved each Milestone and whether Aggregate
Construction Costs incurred by Lessor as of the date of achievement of the
Milestone appear to predict that the Aggregate Construction Costs will not
exceed the Approved Amount. The Independent Auditor shall also report any
adjustments which need to be made in order for the Project to be completed
consistent with the CPCN Approval, Good Utility Practice, commercial
reasonableness and with Aggregate Construction Costs equal to or less than the
Approved Amount. Lessor may file a response to the Milestone Report with the
PSCW.

 

5.3 Evaluation of Termination or Continuation of the Facility Lease. The
Independent Evaluator shall, within forty-five (45) days of receipt of a
Purchase Price Notice pursuant to Section 5.2 of the Facility Lease, deliver a
written report to Lessor and Lessee, with a copy to the PSCW, in which the
Independent Evaluator shall evaluate Lessee’s options pursuant to Section 5.3(a)
of the Facility Lease.

 

5.4 Reports and Resolution of Disputes with Independent Evaluator’s Reports. The
Independent Evaluator’s reports shall be public and shall be filed with the PSCW
for appropriate action. Lessee’s customers as well as all other interested
parties shall have a right to participate in the PSCW’s review of the
Independent Evaluator’s reports.

 

85



--------------------------------------------------------------------------------

SCHEDULE 3.2(a)

TO THE FACILITY LEASE

 

CONSTRUCTION MILESTONE SCHEDULE

 

Each of the Milestones and their respective Milestone Dates shall be as follows
(unless adjusted pursuant to Section 3.2(d) or Section 3.6(a) of the Facility
Lease or by mutual agreement of the Parties):

 

Milestones

--------------------------------------------------------------------------------

  

Milestone Dates

--------------------------------------------------------------------------------

Decommissioning Completion Date

   March 1, 2005

Date on which the steam turbine is delivered to Parcel 2

   June 1, 2008

Date on which the boiler first fires

   Dec. 1, 2009

Scheduled Commercial Operation Date

   May 1, 2010

 

86



--------------------------------------------------------------------------------

SCHEDULE 3.3

TO THE FACILITY LEASE

 

SCHEDULED COMMERCIAL OPERATION DATE DAMAGES

 

For each calendar day after the Scheduled Commercial Operation Date that Lessor
fails to achieve Commercial Operation, Lessor shall pay to Lessee pursuant to
Section 3.3 of the Facility Lease the following amounts of delay damages (the
“Scheduled Commercial Operation Date Damages”) not to exceed in the aggregate
the “Delay Damages Cap” set forth below:

 

May 1 – June 30 in the calendar year in which the Scheduled Commercial

 

Operation Date occurs:

   Lessor’s Percentage of $150,000 per calendar day

All other days in any calendar year:

   Lessor’s Percentage of $250,000 per calendar day

Delay Damages Cap

   Lessor’s Percentage of $136,875,000

 

87



--------------------------------------------------------------------------------

SCHEDULE 4.2

TO THE FACILITY LEASE

 

COMMERCIAL OPERATION TEST

 

  1.1 Definitions.

 

“Base Performance Levels” shall mean (a) a Net Unit Power of Unit 2 that is
equal to or greater than ninety percent (90%) of the Net Unit Power Guarantee
and (b) a Net Unit Heat Rate of Unit 2 that is equal to or less than one hundred
and ten percent (110%) of the Net Unit Heat Rate Guarantee.

 

“Emissions Test” shall demonstrate that Unit 2 can achieve emissions levels
within the prescribed conditions of Unit 2 air permit as specified in Section
1.2 of Annex A to this Schedule 4.2.

 

“Equivalent Availability Factor” shall be determined consistent with the
requirements of the Generating Availability Data System data reporting
instructions.

 

“Guarantee Conditions” shall mean the following conditions:

 

Parameter

--------------------------------------------------------------------------------

  

Value

--------------------------------------------------------------------------------

Ambient Air

  

92 °F dry bulb, 76 °F wet bulb, 60% Relative Humidity for Net Unit Power
Guarantee

 

50 °F dry bulb, 43.3 °F wet bulb, 73% Relative Humidity for Net Unit Heat Rate
Guarantee

Coal

   Coal as described in Annex A to this Schedule 4.2.

Aqueous Ammonia/Urea Design Basis

   29%

Design Limestone Basis

   As stated in Annex A to this Schedule 4.2

Lake Water Temperature

  

70 °F for Net Unit Power Guarantee

 

45 °F for Net Unit Heat Rate Guarantee

Power Factor (at generator terminals)

   0.85 lagging

Common Loads

   Net Unit Power will be adjusted to reflect common load sharing between Unit 1
and Unit 2

Barometric Pressure

   29.3 in Hg (14.4 psia)

 

“Minimum Load” shall mean operation of the generators at fifty percent (50%) of
nameplate rating.

 

88



--------------------------------------------------------------------------------

SCHEDULE 4.2

TO THE FACILITY LEASE

 

“Minimum Performance Levels” shall mean (a) a Net Unit Power of Unit 2 equal to
or greater than ninety-five percent (95%) of the Net Unit Power Guarantee and
(b) a Net Heat Rate of Unit 2 equal to or less than one hundred and five percent
(105%) of the Net Unit Heat Rate Guarantee.

 

“Net Unit Heat Rate Guarantee” shall have the meaning given to such term in
Section 1.1(b) of Schedule 4.5 to the Facility Lease.

 

“Net Unit Heat Rate Test” shall mean the test for Unit 2 as set forth in this
Schedule 4.2 that demonstrates, subject to Section 1.3 of this Schedule 4.2, the
capability of Unit 2 to achieve the Net Unit Heat Rate Guarantee.

 

“Net Unit Power Guarantee” shall have the meaning given to such term in Section
1.1(a) of Schedule 4.5 to the Facility Lease.

 

“Net Unit Power Test” shall mean the test for Unit 2 as set forth in this
Schedule 4.2 that demonstrates, subject to Section 1.3 of this Schedule 4.2, the
capability of Unit 2 to operate at a prescribed level of electrical power output
equal to or in excess of the Net Unit Power Guarantee.

 

“Operability Test” shall mean the test for Unit 2 as set forth in this Schedule
4.2 that demonstrates the capability of Unit 2 to maintain a prescribed level of
electrical power output over a prescribed period of time.

 

  1.2 Commercial Operation Test.

 

(a) The Commercial Operation Test shall be conducted by Lessor, at Lessor’s sole
expense. During the Commercial Operation Test, Lessor shall demonstrate that
Unit 2 is fully capable of delivering energy to and providing capacity through
Transmission Provider’s electric transmission system in accordance with the
terms of the Facility Lease. During the Commercial Operation Test, Lessor shall
also test Unit 2 to demonstrate that Unit 2 can satisfy the requirements of the
following tests:

 

  (i) the Net Unit Power Test;

 

  (ii) the Net Unit Heat Rate Test;

 

  (iii) the Operability Test; and

 

  (iv) the Emissions Test.

 

89



--------------------------------------------------------------------------------

SCHEDULE 4.2

TO THE FACILITY LEASE

 

Lessor shall provide Lessee with at least five (5) days’ prior written notice of
Lessor’s readiness to perform the initial Commercial Operation Test and
reasonable notice for subsequent tests and Lessee shall have the opportunity to
be present during such test and to validate the accuracy of the Commercial
Operation Test and any test related data.

 

(b) The Commercial Operation Test shall demonstrate that Unit 2 can satisfy each
of the required performance levels via the Operability Test, the Net Unit Power
Test, the Net Unit Heat Rate Test and the Emissions Test. Upon demonstration
that Unit 2 can satisfy all of the required performance levels, Unit 2 will be
deemed to have successfully completed the Commercial Operation Test.

 

(c) The Operability Test shall demonstrate that Unit 2 can sustain operation at
or above Minimum Load and up to full load for a 360 hour period in accordance
with dispatch requirements. The Operability Test will consist of a 360 hour
period selected by Lessor to demonstrate the Equivalent Availability Factor
calculated in accordance with the Generating Availability Data System reporting
requirements. Unit 2 shall demonstrate an Equivalent Availability Factor of
ninety percent (90%) or greater averaged over the term of the test period.
During the Operability Test, Unit 2 will operate in automatic control as a base
control method with normal operating staff levels and without unusual operator
intervention.

 

(d) The Net Unit Power Test shall, subject to Section 1.3 of this Schedule 4.2,
demonstrate, that Unit 2 can achieve the Net Unit Power Guarantee, measured in
MW at the Metering Point. “Net Unit Power” is defined as the average electrical
output determined by dividing the sum of the kilowatt-hours generated during the
test segment by the number of hours in the test segment, adjusted for deviations
from Guarantee Conditions in accordance with American Society of Mechanical
Engineers (“ASME”) Performance Test Codes. A minimum of two four (4) hour test
segments will be arithmetically averaged to determine Net Unit Power. The tests
shall be conducted at full load rate necessary to achieve the Net Unit Power
following demonstrated operation at stable conditions for a minimum of three (3)
hours. Performance corrections to the Net Unit Power shall incorporate an
adjustment for auxiliary loads consistent with Main Guide No. 3A, Procedure for
Uniform Rating of Generation Equipment associated with Common Facilities between
Unit 1 and Unit 2 and the Existing Units using permanent or temporary meters.
The use of installed station instrumentation shall be maximized during the test.
For measurements required where no station instrumentation is installed,
calibrated test class instrumentation mutually agreed to by Lessee and Lessor
shall be used. No tolerance, margin or allowance for uncertainties in
measurement or instrumentation will be allowed in determining Net Unit Power.

 

(e) The Net Unit Heat Rate Test shall be conducted, subject to Section 1.3, of
this Schedule 4.2 , concurrently with the Net Unit Power Test and shall
demonstrate that Unit 2 can achieve the Net Unit Heat Rate Guarantee, measured
in Btu/kWh, when corrected for variations from Guarantee Conditions in
accordance with ASME Performance Test Codes. The use of installed station
instrumentation shall be maximized during the test. For measurements

 

90



--------------------------------------------------------------------------------

SCHEDULE 4.2

TO THE FACILITY LEASE

 

required where no station instrumentation is installed, calibrated test class
instrumentation mutually agreed to by Lessee and Lessor shall be used. For
purposes of demonstrating conformance with the Net Unit Heat Rate Guarantee,
Lessor may apply the lesser of a one percent (1%) measurement uncertainty or a
pretest calculated measurement uncertainty calculated in accordance with ASME
Performance Test Codes. Each test shall consist of operating Unit 2 for two (2)
uninterrupted test periods, each being four (4) hours in duration coincident
with the Net Unit Power Test. The Net Unit Heat Rate Test results will be the
numerical average of the individual test periods.

 

(f) The Emissions Test shall be conducted during the Commercial Operation Test
and shall demonstrate that Unit 2 can achieve the prescribed conditions of Unit
2 air permit as specified in specified in Section 1.2 of Annex A to this
Schedule 4.2. Emissions shall be measured by an independent testing service
during conditions and at output levels that will satisfy Unit 2 air permit
requirements as specified in Section 1.2 of Annex A to this Schedule 4.2 and
U.S. Environmental Protection Agency test requirements.

 

(g) If Lessor is unable to successfully complete the Commercial Operation Test,
Lessor shall notify Lessee when the conditions causing such failure have been
corrected. Upon such notification, Lessor shall re-conduct those elements of the
Commercial Operation Test not successfully completed.

 

(h) Within fourteen (14) days after the successful completion of the Commercial
Operation Test, Lessor shall provide evidence reasonably satisfactory to Lessee
that the Commercial Operation Test has been successfully completed and Lessee
shall give written confirmation of such concurrence.

 

(i) All tests conducted as part of the Commercial Operation Test will be
conducted in accordance with M.A.I.N. Guide No. 3A and M.A.I.N. Guide No. 3C, as
applicable.

 

1.3 Options for Satisfying the Net Unit Power Test or Net Unit Heat Rate Test.
If Lessor has failed to achieve one or both of the Net Unit Power Test and the
Net Unit Heat Rate Test but has satisfied the other requirements of the
Commercial Operation Test in accordance with Section 1.2 of this Schedule 4.2,
then Lessor shall comply with the applicable requirements below:

 

(a) Minimum Performance Levels Achieved. If the Minimum Performance Levels have
been achieved but the Guaranteed Performance Levels have not been achieved, then
Lessor shall, at its election, perform the activities described in either
Sections 1.3(a)(i) or 1.3(a)(ii) below, at which point the Commercial Operation
Test shall have been successfully completed:

 

(i) pay all applicable Guaranteed Performance Level Damages due and payable in
accordance with Section 4.5 of the Facility Lease; or

 

91



--------------------------------------------------------------------------------

SCHEDULE 4.2

TO THE FACILITY LEASE

 

(ii) continue to work to achieve the Guaranteed Performance Levels and pay all
applicable Scheduled Commercial Operation Date Damages in accordance with
Section 3.3 of the Facility Lease until the first to occur of the following: (A)
Lessor achieves both Guaranteed Performance Levels, or (B) Lessor concludes, in
its sole judgment, that it is no longer commercially reasonable to continue to
work to achieve both Guaranteed Performance Levels, at which point Lessor shall
pay all Scheduled Commercial Operation Date Damages and Guaranteed Performance
Level Damages due and payable in accordance with Sections 3.3 and 4.5 of the
Facility Lease.

 

(b) Base Performance Levels Achieved. If the Minimum Performance Levels have not
been achieved but the Base Performance Levels have been achieved, then Lessor
shall continue to work to achieve the Guaranteed Performance Levels and shall
pay all Scheduled Commercial Operation Date Damages due and payable in
accordance with Section 3.3 of the Facility Lease until the first to occur of
the following:

 

(i) Lessor achieves the Minimum Performance Levels, at which point Lessor shall
comply with Section 1.3(a) of this Schedule 4.2; or

 

(ii) The amount of Scheduled Commercial Operation Date Damages then due and
payable is equal to or greater than the Delay Damages Cap, at which point (A)
Lessor shall pay to Lessee (1) all remaining Scheduled Commercial Operation Date
Damages due and payable in accordance with Section 3.3 of the Facility Lease up
to the Delay Damages Cap and (2) all applicable Guaranteed Performance Level
Damages due and payable in accordance with Section 4.5 of the Facility Lease
based on the Net Unit Power and Net Unit Heat Rate levels prevailing as of such
date, up to the Performance Damages Cap and (B) the Commercial Operation Test
shall have been successfully completed; or

 

(iii) Lessor gives notice to Lessee that it has exhausted all commercially and
technically reasonable efforts to achieve the Minimum Performance Levels but has
failed to do so, at which point (A) Lessor shall pay to Lessee (1) all
applicable Guaranteed Performance Level Damages due and payable in accordance
with Section 4.5 of the Facility Lease based on the Net Unit Power and Net Unit
Heat Rate levels prevailing as of such date, up to the Performance Damages Cap
and (2) an amount equal to the difference, if any, between the Delay Damages Cap
and the amount of Scheduled Commercial Operation Date Damages already received
by Lessee as of such date payable in accordance with Section 3.3 of the Facility
Lease and (B) the Commercial Operation Test shall have been successfully
completed.

 

92



--------------------------------------------------------------------------------

SCHEDULE 4.2

TO THE FACILITY LEASE

 

ANNEX A TO SCHEDULE 4.2

 

Section 1.1 Limestone

 

Physical Properties

--------------------------------------------------------------------------------

  

Design Basis

--------------------------------------------------------------------------------

CaCO3, dry wt.  %    95 minimum CaCO3 (Available), dry wt.  %    95 minimum
MgCO3, dry wt.  %    2 maximum

Quartz (crystalline silica),

dry wt.  %

   1.5% maximum Inerts, dry wt.  %    5 maximum Moisture, wt.  %    7 maximum
Particle Size    ¾” x 0 with no more than 25% < 6 mesh, and no more than 10% <
100 mesh Bulk Density, lb/ft3    80 - 110

Reactivity per EPRI Method

B7—Limestone Dissolution Rate and Magnesium Availability

   TBD Work Index, kWh/short ton    13 maximum

 

1 Available CaCO3 is the wt.  % of CaCO3 that is not tied up in dolomite,
defined as (lb of available CaCO3/lb of dry limestone) x 100%.

 

2 Maximum of (MgCO3 + Quartz + Inerts) is 5 dry wt.%.

 

Performance Coal; Blacksville Washed, Pittsburgh #8

 

Ultimate Analysis as Received

 

Parameter

--------------------------------------------------------------------------------

  

Performance

Coal Design

--------------------------------------------------------------------------------

  

Performance Coal

Design Range

--------------------------------------------------------------------------------

     Coal


--------------------------------------------------------------------------------

   Minimum


--------------------------------------------------------------------------------

   Maximum


--------------------------------------------------------------------------------

Ash, wt.  %

   7.73    6.80    8.63

Moisture, wt.  %

   5.71    5.20    7.20

Carbon, wt.  %

   72.67    71.97    74.60

Hydrogen, wt.  %

   5.05    4.60    5.17

Oxygen, wt.  %

   5.07    4.06    5.77

Nitrogen, wt.  %

   1.38    1.27    1.54

Sulfur, wt.  %

   2.29    1.72    *

Chlorine, wt.  %

   0.10    0.08    0.13

Total, wt.  %

   100.00    —      —  

Hargrove Grindability

   55    52    59

Higher heating value

   13,100    12,956    13,255

 

* Based on 4 lb SO2/MMBtu and based on 100% of the sulfur converting to SO2, the
maximum sulfur is: S  % = 2 (lb S/MMBtu) × HHV (Btu/lb) ÷ 10,000. For example at
a higher heating value (HHV) of 13,255, the maximum sulfur is 2 × 13,255 ÷
10,000 = 2.65 %

 

93



--------------------------------------------------------------------------------

SCHEDULE 4.2

TO THE FACILITY LEASE

 

Proximate Analysis as Received

 

Parameter

--------------------------------------------------------------------------------

   Performance Design Coal


--------------------------------------------------------------------------------

Higher heating value, Btu/lb

   13,100

Ash, wt.  %

   7.73

Volatiles, wt.  %

   35.73

Fixed carbon, wt.  %

   50.84

Sulfur, wt.  %

   2.29

Moisture, wt.  %

   5.71

 

Design Coal Size Distribution

 

Size

--------------------------------------------------------------------------------

   Individual  %


--------------------------------------------------------------------------------

   Cumulative  %


--------------------------------------------------------------------------------

>2.0”

   8.3    8.3

2.0” x 1.5”

   10.4    18.7

1.5” x 1.0”

   14.6    33.3

1.0” x 0.5”

   25.5    58.8

0.5” x 0.25”

   11.5    70.3

<0.25”

   29.7    100.0

 

Ash Fusion Temperatures

 

Reducing

--------------------------------------------------------------------------------

   Design Coal (°F)


--------------------------------------------------------------------------------

   Minimum (°F)


--------------------------------------------------------------------------------

   Maximum (°F)


--------------------------------------------------------------------------------

Initial Deformation

   2,128    2,075    ³ 2,186

Softening

   2,214    2,139    ³ 2,299

Hemispherical

   2,216    2,128    ³ 2,316

Fluid

   2,355    2,265    ³ 2,459

 

Oxidizing

--------------------------------------------------------------------------------

   Design Coal (°F)


--------------------------------------------------------------------------------

   Minimum (°F)


--------------------------------------------------------------------------------

   Maximum (°F)


--------------------------------------------------------------------------------

Initial Deformation

   2,404    2,315    ³ 2,491

Softening

   2,465    2,395    ³ 2,539

Hemispherical

   2,508    2,456    ³ 2,585

Fluid

   2,533    2,489    = > 2,617

 

Ash Analysis

 

     Mean (%)


--------------------------------------------------------------------------------

   Minimum (%)


--------------------------------------------------------------------------------

   Maximum (%)


--------------------------------------------------------------------------------

SiO2

   43.17    40.37    47.07

Al2O3

   21.95    21.02    23.41

Fe2O3

   21.17    15.05    22.84

CaO

   5.18    4.27    5.93

MgO

   0.90    0.82    1.06

Na2O

   1.06    0.69    1.18

 

94



--------------------------------------------------------------------------------

SCHEDULE 4.2

TO THE FACILITY LEASE

 

     Mean (%)


--------------------------------------------------------------------------------

   Minimum (%)


--------------------------------------------------------------------------------

   Maximum (%)


--------------------------------------------------------------------------------

K2O

   1.45    1.25    1.63

TiO2

   0.93    0.78    1.02

P2O5

   0.59    0.22    0.65

SrO

   —      —      —  

Mn3O4

   —      —      —  

SO3

   4.28    2.78    5.80

BaO

   —      —      —  

undetermined

   -0.68    —      —  

 

Trace Element Analysis

 

The range of trace elements for the Design Coal shall be as follows:

 

Parameter

--------------------------------------------------------------------------------

  

Mean (ppm by

weight, dry coal

basis)

--------------------------------------------------------------------------------

  

Minimum (ppm

by weight, dry

coal basis)

--------------------------------------------------------------------------------

  

Maximum (ppm by

weight, dry coal

basis)

--------------------------------------------------------------------------------

Antimony

   0.43    0.07    0.46

Arsenic

   6.67    3.26    9.80

Barium

   83.83    58.90    87.15

Beryllium

   0.79    0.50    0.90

Cadmium

   0.05    0.03    0.15

Chloride

   1,200.00          

Chromium

   12.55    10.20    16.70

Cobalt

   2.65    2.08    4.40

Copper

   8.17    5.65    11.30

Fluorine

   121.00    43.70    207.00

Lead

   3.28    2.30    4.90

Lithium

   8.20    6.10    10.20

Manganese

   22.63    13.80    26.70

Mercury

   0.09    0.07    0.12

Molybdenum

   0.74    0.72    1.60

Nickel

   8.84    6.04    11.30

Selenium

   1.72    0.89    2.13

Thallium

   0.17    0.12    0.31

Tin

   0.46    0.37    0.88

Uranium

   0.42    0.36    0.64

Vanadium

   15.43    13.10    20.50

Zinc

   11.80    7.57    14.65

 

95



--------------------------------------------------------------------------------

SCHEDULE 4.2

TO THE FACILITY LEASE

 

  1.2 Air Permit Emissions Levels.

 

Pollutant

--------------------------------------------------------------------------------

  

Emissions Level

--------------------------------------------------------------------------------

     Sulfur Dioxides (SO2)   

0.15 lb/MMBtu

820 lb/hr (24 hr period)

920 lb/hr (3 hour period)

  

Stack Test Method 6, 6A, 6C

CEM

CEM

Sulfuric Acid Mist    0.01 lb/MMBtu (24 hr period)    EPA Method 8 Total
Particulate Matter (Filterable + Condensable)    0.018 lb/MMBtu (averaged over 3
hour period)    Stack Test (mutually agreed method (TC1) and identified in the
Specification) Nitrogen Oxides (NOx)   

0.07 lb/MMBtu

0.07 lb/MMBtu (15 day period average, no startups/shutdowns)

  

Stack Test EPA Method 7

CEM

Carbon Monoxide (CO)    0.12 lb/MMBtu (24 hour period, no startups/shutdowns);
  

Stack Test EPA Method 10

     742 lb/hr (24 hour period, no    CEM      startups/shutdowns);          
2400 lb/hr (any 1 hour period)    CEM Volatile Organic Compounds (VOC)   

0.0035 lb/MMBtu;

21.6 lb/hr (24 hour period with no startups/shutdowns)

  

Stack Test EPA Method 18/25A

CEM

Stack Opacity    20%    COM or Method 9 Ammonia (NH3) slip    5 ppm    EPA CTM
027 Mercury (Hg)    Target of 1.12lb/TBTU heat input    Stack Test EPA Method 29
Lead (Pb)    7.9 lb/TBtu    Stack Test EPA Method 12 or 29 Fluorides    0.00088
lb/MMBtu    Stack Test EPA Method 13B Beryllium (Be)    0.35 lb/TBtu    Stack
Test EPA Method 29 Organic HAPs    VOC Surrogate*      Inorganic Acid HAPs   
SO2 Surrogate*      Inorganic Solid HAPs    Total Particulate Matter Surrogate*
     HCL    16.2 lb/hr    Stack Test EPA Method 26A

 

“Surrogate” indicates that achieving the emissions levels in the indicated
surrogate results in passing of the indicated pollutant.

 

96



--------------------------------------------------------------------------------

SCHEDULE 4.3

TO THE FACILITY LEASE

 

TEST FUEL AND TEST POWER PROCEDURES

 

The Test Fuel and Test Power Procedures are as follows:

 

1.1 Test Fuel and Power. Lessee shall procure and provide all Test Fuel and
shall purchase, and arrange for transmission service to accept, all Test Power;
provided that Lessor shall provide Lessee with at least thirty (30) days’
initial prior written notice of its schedule for testing of Unit 2, and Lessee
shall consent thereto (such consent not to be unreasonably delayed or withheld),
although Lessor may, upon forty-eight (48) hours prior notice to Lessee,
postpone such test until such test is able to be performed. In addition, Lessee
shall utilize good faith efforts to accommodate any requests for Test Fuel and
to purchase, and arrange for transmission service to accept, all Test Power
which are given on less than thirty (30) days’ initial advance notice or on less
than forty-eight (48) hours postponement notice. Lessee may decline to purchase
and accept Test Power in the event of any Emergency Condition or to prevent an
Emergency Condition; provided that any such decline by Lessee shall constitute
an Excused Event.

 

1.2 Test Fuel Costs. All costs associated with Lessee’s procurement of Test Fuel
(including commodity costs, transportation and storage costs, balancing charges,
and any penalties and/or fees associated therewith) shall be for the account of
Lessor whether or not Lessor consumes the requested Test Fuel; provided that
Lessor shall in no event be responsible for any storage costs, balancing
charges, and any penalties and/or fees associated therewith (or otherwise
arising under applicable Law) to the extent resulting from Lessee’s negligence
or failure to comply with the provisions of this Facility Lease, any applicable
Law or the terms of the tariff of any fuel supplier or transporter.

 

1.3 Test Power Purchase Price. The price at which Lessee shall purchase each MWH
of Test Power shall be at a rate equal to one hundred percent (100%) of the
predictive hourly incremental/decremental generation cost (which may or may not
be positive) of Lessee calculated by Lessee’s energy management software system
(or any other system used at the time of testing to determine such costs) and
furnished to Lessor with such back-up data and information as Lessor may
reasonably request less any imbalance charges associated with deviations between
the actual generation during testing versus the scheduled generation. Lessee
shall use commercially reasonable efforts to minimize any such imbalance
charges.

 

97



--------------------------------------------------------------------------------

SCHEDULE 4.5

TO THE FACILITY LEASE

 

GUARANTEED PERFORMANCE LEVELS

 

1.1 Guaranteed Performance Levels. The Guaranteed Performance Levels are as
follows:

 

(a) “Net Unit Power Guarantee” shall mean a guaranteed net electrical output of
Unit 2 equal to 615 MW, which shall represent the minimum rate at which Unit 2
is designed to deliver energy at the Metering Point when corrected to Guarantee
Conditions.

 

(b) “Net Unit Heat Rate Guarantee” shall mean a guaranteed net heat rate of Unit
2 of no greater than 8850 Btu/kWh, which shall represent the design quantity of
BTU’s as determined by mine or laboratory analysis, required by Unit 2 to
produce one KWh of energy, at Unit 2’s full load, as measured at the Metering
Point, using the higher heat value of the delivered fuel as corrected to
Guarantee Conditions.

 

1.2 Guaranteed Performance Level Damages. For the purposes of the Facility
Lease, the following amounts shall be herein referred to as the “Guaranteed
Performance Level Damages”:

 

Net Unit Power Guarantee    Lessor’s Percentage of $1,500/kw Net Unit Heat Rate
Guarantee    Lessor’s Percentage of $80,000/btu/kWh

 

1.3 Performance Damages Cap. For the purposes of the Facility Lease, the
following amount shall be herein referred to as the “Performance Damages Cap”:

 

Lessor’s Percentage of   $175 million

 

98



--------------------------------------------------------------------------------

SCHEDULE 5.1

TO THE FACILITY LEASE

 

CONDITIONS TO LEASE EFFECTIVE DATE

 

The following shall be conditions precedent to the Lease Effective Date, unless
waived by the respective Party:

 

1. Lessee Officer’s Certificate. Lessee shall have delivered to Lessor an
Officer’s Certificate, in form and substance reasonably satisfactory to Lessor,
signed by one of Lessee’s Authorized Officers and certifying as to the accuracy
in all material respects of the representations and warranties in Section 8.1 of
the Facility Lease as of the Lease Effective Date.

 

2. Lessor Officer’s Certificate. Lessor shall have delivered to Lessee an
Officer’s Certificate, in form and substance reasonably satisfactory to Lessee,
signed by one of Lessor’s Authorized Officers and certifying as to the accuracy
in all material respects of the representations and warranties in Sections 8.1
and 8.2 of the Facility Lease as of the Lease Effective Date.

 

3. Lease Documents. Each Party shall have executed and delivered or caused to be
executed and delivered any Lease Document required by its terms or the terms of
any other Lease Document to be executed and delivered by it on or before the
Lease Effective Date and each such Party shall not be in breach or default in
any material respect of its covenants or representations and warranties under
any such Lease Document.

 

4. Government Approvals. Each Party shall have secured all Government Approvals
required by applicable Law to be obtained by it on or prior to the Lease
Effective Date in order to perform all of its respective obligations during the
Lease Term under the Lease Documents to which it is a party and shall have
delivered copies (certified by one of its Authorized Officers as true and
correct) to the other Party of all such Government Approvals.

 

5. Commercial Operation. Commercial Operation shall have occurred.

 

99



--------------------------------------------------------------------------------

SCHEDULE 7.1

TO THE FACILITY LEASE

 

BASIC RENT – UNIT 2 COMPONENT

 

On each monthly Rent Payment Date during the Base Term Lessee shall pay to
Lessor the Basic Rent attributable to Unit 2, calculated as follows:

 

               BRU2 = PRCU2           x           +    S    RRIBT%i* (1 +
RRIBT%i)rmbt * IBTi* MARBA           i =1    (1 + RRIBT%i)rmbt - 1           y
          +    S    RRRTPI%j * (1+ RRRTPI%j)f* RTPIj *MARBA           j =1    (1
+ RRRTPI%j)f - 1      +    RRIUC% * IUC      +    MMSC      +    CIMC      +
=    PPA      +    DRC      –    ATC

 

Where:                   BRU2    =    Basic Rent for such month attributable to
the Unit 2 Ownership Interest component of the Leased Facility (in $);     PRCU2
   =    Primary Rent Component of Unit 2. For months 1-60 of the Base Term, the
Primary Rent Component of Unit 2 shall be:               0.95 * RRLF% * (1 +
RRLF%)bt * AALF * MARBA               (1 + RRLF%)bt - 1

 

100



--------------------------------------------------------------------------------

SCHEDULE 7.1

TO THE FACILITY LEASE

 

              For months 61 through the final month of the Base Term, the
Primary Rent Component of Unit 2 shall be:

              RRLF% *(1 + RRLF%)rm * UBAALF                    (1 + RRLF%)rm - 1
    

AALF    =    Approved Amount for the Leased Facility attributable to the Unit 2
Ownership Interest component of the Leased Facility (in $); MARBA    =   
Monthly Average Rate Base Adjustment for the Base Term calculated in accordance
with Annex C to Schedule 7.1 of this Facility Lease(in %); RRLF%    =    Rate of
Return on the Leased Facility (monthly), which equals the product of (a)
one-twelfth (1/12) and (b) the sum of (i) an amount equal to the product of (A)
.55 and (B) an amount (the “Pre-Tax Return on Equity”) equal to the product of
(x) an after-tax cost of equity equal to 12.7% and (y) a fixed tax rate gross-up
factor of 1.6606 (provided, that if there is a statutory change in federal or
state income tax rates applicable to Subchapter C corporations after the
Execution Date, such tax rate gross-up will be adjusted upward or downward to
reflect such a change in tax rates and such adjustment shall be effective as of
the date the change in tax rates becomes effective (even if retroactive)) and
(ii) an amount equal to the product of (A) .45 and (B) the Applicable Cost of
Debt with respect to the Leased Facility calculated in accordance with Annex B
to Schedule 7.1 of this Facility Lease (in %); UBAALF    =    Unamortized
Balance of AALF adjusted for MARBA plus any accumulated yet unpaid return on the
Leased Facility (in $) at the end of the 60th month of the Base Term; bt    =   
the total number of months in the Base Term;

 

101



--------------------------------------------------------------------------------

SCHEDULE 7.1

TO THE FACILITY LEASE

 

rm    =    the remaining number of months in the Base Term; IBTi    =   
Investment which is deemed complete and in-service during the Base Term, which
equals the aggregate amount of capital project costs and expenses incurred by or
on behalf of Lessor (but not including costs incurred by Lessee) to construct
such Investment (other than a Renewal Triggering Plant Investment and
Investments to New Common Facilities) (in $); RRIBT%i    =    Rate of Return on
IBTi (monthly), which equals the product of (a) one-twelfth (1/12) and (b) the
sum of (i) an amount equal to the product of (A) .55 and (B) the Pre-Tax Return
on Equity and (ii) an amount equal to the product of (A) .45 and (B) the
Applicable Cost of Debt with respect to Investments calculated in accordance
with Annex B to Schedule 7.1 of this Facility Lease (in %); rmbt    =    the
lesser of (a) the number of months in the useful life of the respective
Investment (or property unit of which it is a part) and (b) the remaining number
of months in the Base Term after the month in which the respective Investment is
deemed complete and in-service; x    =    the total number of Lessor-financed
Investments (other than Renewal Triggering Plant Investments and Investments in
New Common Facilities) that are deemed complete and in-service during the Base
Term; i    =    Lessor-financed Investment (other than a Renewal Triggering
Plant Investment and Investments in New Common Facilities), if any, that is
deemed complete and in-service during such month in the Base Term; RTPIj    =   
Renewal Triggering Plant Investment which is deemed complete and in-service
during the Base Term, which equals the aggregate amount of capital project costs
and expenses incurred by or on

 

102



--------------------------------------------------------------------------------

SCHEDULE 7.1

TO THE FACILITY LEASE

 

          behalf of Lessor (but not including costs incurred by Lessee) up to
and including such month to construct such Renewal Triggering Plant Investment
(in $); RRRTPI%j    =    Rate of Return on RTPI j (monthly), if any, which
equals the product of (a) one-twelfth (1/12) and (b) the sum of (i) an amount
equal to the product of (A) .55 and (B) the Pre-Tax Return on Equity and (ii) an
amount equal to the product of (A) .45 and (B) the Applicable Cost of Debt with
respect to such Investments which shall be calculated in accordance with Annex B
to Schedule 7.1 of this Facility Lease (in %); f    =    the sum of the
remaining number of months in the Base Term after the month in which the
respective Renewal Triggering Plant Improvement is deemed complete and
in-service, plus the total number of months in the First Renewal Term; y    =   
the total number of Lessor-financed Renewal Triggering Plant Investments that
are deemed complete and in-service during the Base Term; j    =    a
Lessor-financed Renewal Triggering Plant Investment, if any, that is deemed
complete and in-service during such month in the Base Term; IUC    =   
Investments Under Construction, if any, which equals the aggregate amount of
capital project costs and expenses incurred by or on behalf of Lessor (but not
including costs incurred by Lessee) up to and including such month to construct
all Lessor-financed Investments, including Renewal Triggering Plant Investments
but excluding Investments in New Common Facilities, which have not yet been
deemed complete and in-service (in $); RRIUC%    =    Rate of Return on IUC
(monthly), if any, which equals the product of (a) one-twelfth (1/12) and (b)
the sum of (i) an amount equal to the product of (A) .55 and (B) the Pre-Tax
Return on Equity and (ii) an amount equal to the product of (A) .45 and (B) the

 

103



--------------------------------------------------------------------------------

SCHEDULE 7.1

TO THE FACILITY LEASE

 

          Applicable Cost of Debt with respect to Investments which shall be
calculated in accordance with Annex B to Schedule 7.1 of this Facility Lease (in
%); MMSC    =    Monthly Management Services Costs for such month which equals
the sum of the Monthly Management Services Costs incurred by or on behalf of
Lessor after the Lease Effective Date in the month immediately preceding such
month in connection with (a) the Leased Facility but excluding the Investments,
not to exceed the Monthly Management Services Costs Cap, and (b) the Investments
(in $); CIMC    =    Community Impact Mitigation Costs for such month incurred
by or on behalf of Lessor on or after the Lease Effective Date and not already
included in the AALF (in $); PPA    =    Prior Period Adjustments for such
month, which equals any adjustments (other than ATC) to BRU2 in such month,
including Pre-Tax Return on Equity retroactive tax rate changes (in $); DRC    =
   Demolition and Removal Costs associated with the Unit 2 Ownership Interest,
not New Common Facilities, divided by the total number of months in the Base
Term (in $) ATC    =    Allowable Tax Credits, which equals any tax credits
allowable against a Lessor’s federal or state income tax liability for the
taxable year as determined under the Internal Revenue Code of 1986, as amended,
or state income tax Law, to the extent (a) such tax credits are actually
utilized by Lessor, (b) such tax credits are not prohibited by Law from being
passed on to Lessee and/or to Lessee’s customers and (c) Lessor determines the
use of such tax credits does not substantially reduce or eliminate a tax benefit
to Lessor (in $).

 

104



--------------------------------------------------------------------------------

SCHEDULE 7.1

TO THE FACILITY LEASE

 

BASIC RENT – NEW COMMON FACILITIES COMPONENT

 

In addition, on each monthly Rent Payment Date during the Base Term Lessee shall
pay to the Lessor the Basic Rent attributable to New Common Facilities,
calculated as follows:

 

            

BRNC    =    PRCNC

        b                   

+

  S    RRINC%a* (1 + RRINC%a)rmbt * INCa* MARBA              a = 1   

            (1 + RRINC%a)rmbt - 1

             d                   

  +  

  S    ( RRAE%c* (1 + RRAE%c)rm * AEc* MARBA              c = 1   

                (1 + RRAE%c)rm - 1

       

+

   RRIUC% * IUC        

+

   PPA        

+

   DRC

 

Where:                     BRNC   

=       

   Basic Rent for such month attributable to the New Common Facilities Ownership
Interest component of the Leased Facility (in $); PRCNC   

=       

   Primary Rent Component of the New Common Facilities. For months 1-60 of the
Base Term, the Primary Rent Component of the New Common Facilities shall be:  
           0.95 * RRLF% *(1 + RRLF%)bt * AALFNC * MARBA               (1 +
RRLF%)bt – 1              For months 61 through the final month of the Base
Term, the Primary Rent Component of the New Common Facilities shall be:       
      RRLF% *(1 + RRLF%)bt * UBAALFNC                   (1 + RRLF%)bt - 1

 

105



--------------------------------------------------------------------------------

SCHEDULE 7.1

TO THE FACILITY LEASE

 

AALFNC    =    Allocated Amount of the New Common Facilities completed and
in-service with the Unit 1 Facility and later distributed to the Unit 2 Facility
in accordance with Schedule 7.4 of this Facility Lease (in $); MARBA    =   
Monthly Average Rate Base Adjustment for the Base Term calculated in accordance
with Annex C to Schedule 7.1 of this Facility Lease (in %); RRLF%    =    Rate
of Return on the Leased Facility as previously defined in the Basic Rent – Unit
2 Component (in %); UBAALFNC    =    Unamortized Balance of AALFNC adjusted for
MARBA plus any accumulated yet unpaid return on the Leased Facility RRLF (in $)
at the end of the 60th month of the Base Term; bt    =    the total number of
months in the Base Term; rm    =    the remaining number of months in the Base
Term; INCa    =    Investment in New Common Facilities which is deemed complete
and in-service during the Base Term, which equals the aggregate amount of
capital project costs and expenses incurred by or on behalf of Lessor (but not
including costs incurred by Lessee) to construct such Investment (in $); RRINC%a
   =    Rate of Return on INCa (monthly), which equals the product of (a)
one-twelfth (1/12) and (b) the sum of (i) an amount equal to the product of (A)
.55 and (B) the Pre-Tax Return on Equity and (ii) an amount equal to the product
of (A) .45 and (B) the Applicable Cost of Debt with respect to Investments
calculated in accordance with Annex B to Schedule 7.1 of this Facility Lease (in
%); rmbt         = the lesser of (a) the number of months in the useful life of
the respective Investment in New Common Facilities (or property unit of which it
is a part) and (b) the remaining number of months in the Base

 

106



--------------------------------------------------------------------------------

SCHEDULE 7.1

TO THE FACILITY LEASE

 

          Term after the month in which the respective Investment is deemed
complete and in-service; b    =    the total number of Lessor-financed
Investments in New Common Facilities that are deemed complete and in-service
during the Base Term; a    =    Lessor-financed Investment in New Common
Facilities, if any, that is deemed complete and in-service during such month in
the Base Term; AEc    =    New Common Facilities Adjustment Event which equals
the aggregate amount of New Common Facilities costs that are redistributed
between the Elm Road I Facility Lease and the Elm Road II Facility Lease upon
completion of Unit 2 during the Base Term (in $) in accordance with Schedule 7.4
of this Facility Lease; RRAE%c    =    Rate of Return on AEc (monthly), if any,
which equals the equals the product of (a) one-twelfth (1/12) and (b) the sum of
(i) an amount equal to the product of (A) .55 and (B) the Pre-Tax Return on
Equity and (ii) an amount equal to the product of (A) .45 and (B) the Applicable
Cost of Debt with respect to each New Common Facilities Adjustment Event which
shall be calculated in accordance with Schedule 7.4 of this Facility Lease (in
%);. rm    =    the sum of the remaining number of months in the Base Term after
the month in which the respective Rebalancing Adjustment Event is deemed
completed; c    =    a Rebalancing Adjustment Event, if any, that is deemed
completed during such month in the Base Term; d    =    the total number of
Rebalancing Adjustment Events that are deemed completed during the Base Term;
IUC    =    Investments Under Construction, if any, which equals the aggregate
amount of capital project costs

 

107



--------------------------------------------------------------------------------

SCHEDULE 7.1

TO THE FACILITY LEASE

 

          and expenses incurred by or on behalf of Lessor (but not including
costs incurred by Lessee) up to and including such month to construct all
Lessor-financed Investments in New Common Facilities which have not yet been
deemed complete and in-service (in $); RRIUC%    =    Rate of Return on IUC
(monthly), if any, which equals the product of (a) one-twelfth (1/12) and (b)
the sum of (i) an amount equal to the product of (A) .55 and (B) the Pre-Tax
Return on Equity and (ii) an amount equal to the product of (A) .45 and (B) the
Applicable Cost of Debt with respect to Investments which shall be calculated in
accordance with Annex B to Schedule 7.1 of this Facility Lease (in %); PPA    =
   Prior Period Adjustments for such month, which equals any adjustments (other
than ATC) to BRNC in such month, including Pre-Tax Return on Equity retroactive
tax rate changes (in $); DRC    =    Demolition and Removal Costs associated
with the New Common Facilities, not the Unit 2 Ownership Interest, divided by
the total number of months in the Base Term (in $)

 

108



--------------------------------------------------------------------------------

SCHEDULE 7.1

TO THE FACILITY LEASE

 

ANNEX A TO SCHEDULE 7.1

 

SAMPLE BASIC RENT CALCULATION: BASE TERM – UNIT 2 COMPONENT*

 

Example: Basic Rent in Year 30 of a 30 year lease for Elm Road Generating
Station Unit 2. Assumes additional investments and changing debt costs.

 

Unit 2 Component of the Basic Rent as of the Lease Effective Date

 

AALF

   $ 737,673,260     Approved Amount of the Leased Facility (Unit 2 only)       
55 %   Equity Share of the Rate of Return        12.7 %   After Tax Cost of
Equity        1.6606     Fixed Tax Rate Gross-Up Factor        45 %   Debt Share
of the Rate of Return        6.0 %   Applicable Cost of Debt for Approved Amount

RRLF%

     1.192 %   Monthly Rate of Return at Execution Date

Bt

     360     Number of months in Base Term (30 years * 12)

MARBA

     99.854 %   Monthly Average Rate Based Adjustment

 

Average Monthly Payment: $8,902,505 (Before Adjustments – Used in Renewal Rent
Formula)

 

Unit 2 Primary Rent Component for Months 1-60: $ 8,457,380 (Before Adjustments)

 

Unit 2 Primary Rent Component for Months 61-360: $ 9,377,009 (Before
Adjustments) (see Amortization Table)

 

Investments Deemed Complete and In-Service

 

IBT

   $ 9,000,000     Investments Deemed Complete and In-Service at end of Year 15

rmbt

     180     Number of months remaining in Base Term (15 years * 12)

RRIBT%

     1.192 %   Monthly Rate of Return on Investments (debt cost of 6.0%)

 

Monthly Payment Adder for Investments Deemed Complete and In-Service: $ 121,494

 

Renewal Triggering Plant Investments

 

RTPI

   $ 42,000,000     Renewal Triggering Plant Investments Deemed Complete and
In-Service at end of Year 29, est. remaining useful life = 15 years (total=44
years)

f

     72     Number of months remaining in Base Term (1 year * 12 months) plus
renewal term (5 years * 12 months)

RRRTPI%

     1.173 %   Monthly Rate of Return on Triggering Plant Investments (debt cost
of 5.5%)

 

Monthly Payment Adder for Renewal Triggering Plant Investments: $ 865,847

 

Investments Under Construction

 

IUC

   $ 3,500,000     Investments Under Construction

RRIUC%

     1.229 %   Monthly Rate of Return on Investments Under Construction (debt
cost of 7.0%)

 

Monthly Payment Adder for Investments Under Construction: $ 43,019

--------------------------------------------------------------------------------

* An electronic version of this sample caalculation has been provided to the
PSCW with a copy of this Facility Lease and such electronic sample calculation
is incorporated by reference herein.

 

109



--------------------------------------------------------------------------------

SCHEDULE 7.1

TO THE FACILITY LEASE

 

Other Adjustments

 

MMSC

   $ 8,333    Monthly Management Services Costs ($100,000/12 months)

CIMC

   $ 62,500    Community Impact Mitigation Costs ($750,000/12 months)

PPA

   $ 0    Prior Period Adjustments

DRC

   $ 204,909    Demolition & Removal Costs (10% original cost divided by 360)

ATC

   $ 0    Allowable Tax Credits

 

Total Monthly Unit 2 Component of the Basic Rent in Year 30: $ 10,683,111

 

110



--------------------------------------------------------------------------------

SCHEDULE 7.1

TO THE FACILITY LEASE

 

Amortization Table for the Unit 2 Component

(condensed)

 

“Approved Amount” : $737,673,260.00

 

“Approved Amount” Adjusted for MARBA: $736,596,257.04

 

     “Approved Amount”
Beginning Principal


--------------------------------------------------------------------------------

   Monthly
Payment


--------------------------------------------------------------------------------

   Interest


--------------------------------------------------------------------------------

    “Approved Amount”
Ending Principal


--------------------------------------------------------------------------------

   NPV


--------------------------------------------------------------------------------

     $ 737,673,260.00             (adj for MARBA )   $ 736,596,257.04    $
736,596,257.04

1

   $ 736,596,257.04    $ 8,457,379.77    $ 8,777,336.86     $ 736,916,214.13   
$ 8,357,787.74

2

   $ 736,916,214.13    $ 8,457,379.77    $ 8,781,149.49     $ 737,239,983.85   
$ 8,259,368.48

3

   $ 737,239,983.85    $ 8,457,379.77    $ 8,785,007.55     $ 737,567,611.63   
$ 8,162,108.18

4

   $ 737,567,611.63    $ 8,457,379.77    $ 8,788,911.59     $ 737,899,143.45   
$ 8,065,993.19

5

   $ 737,899,143.45    $ 8,457,379.77    $ 8,792,862.15     $ 738,234,625.83   
$ 7,971,010.03

6

   $ 738,234,625.83    $ 8,457,379.77    $ 8,796,859.78     $ 738,574,105.84   
$ 7,877,145.37

7

   $ 738,574,105.84    $ 8,457,379.77    $ 8,800,905.05     $ 738,917,631.13   
$ 7,784,386.04

8

   $ 738,917,631.13    $ 8,457,379.77    $ 8,804,998.53     $ 739,265,249.88   
$ 7,692,719.01

9

   $ 739,265,249.88    $ 8,457,379.77    $ 8,809,140.78     $ 739,617,010.89   
$ 7,602,131.44

10

   $ 739,617,010.89    $ 8,457,379.77    $ 8,813,332.39     $ 739,972,963.51   
$ 7,512,610.60        :      :      :       :      :        :      :      :    
  :      :

58

   $ 762,492,009.41    $ 8,457,379.77    $ 9,085,912.61     $ 763,120,542.25   
$ 4,254,564.38

59

   $ 763,120,542.25    $ 8,457,379.77    $ 9,093,402.25     $ 763,756,564.73   
$ 4,204,463.67

60

   $ 763,756,564.73    $ 8,457,379.77    $ 9,100,981.14     $ 764,400,166.10   
$ 4,154,952.94

61

   $ 764,400,166.10    $ 9,377,009.07    $ 9,108,650.35     $ 764,131,807.38   
$ 4,552,501.70

62

   $ 764,131,807.38    $ 9,377,009.07    $ 9,105,452.56     $ 763,860,250.87   
$ 4,498,892.56

63

   $ 763,860,250.87    $ 9,377,009.07    $ 9,102,216.68     $ 763,585,458.48   
$ 4,445,914.70        :      :      :       :      :        :      :      :    
  :      :

347

   $ 120,255,148.35    $ 9,377,009.07    $ 1,432,969.47     $ 112,311,108.75   
$ 153,788.70

348

   $ 112,311,108.75    $ 9,377,009.07    $ 1,338,307.69     $ 104,272,407.37   
$ 151,977.72

349

   $ 104,272,407.37    $ 9,377,009.07    $ 1,242,517.91     $ 96,137,916.21    $
150,188.07

350

   $ 96,137,916.21    $ 9,377,009.07    $ 1,145,586.70     $ 87,906,493.84    $
148,419.49

351

   $ 87,906,493.84    $ 9,377,009.07    $ 1,047,500.45     $ 79,576,985.22    $
146,671.74

352

   $ 79,576,985.22    $ 9,377,009.07    $ 948,245.39     $ 71,148,221.54    $
144,944.57

353

   $ 71,148,221.54    $ 9,377,009.07    $ 847,807.60     $ 62,619,020.07    $
143,237.74

354

   $ 62,619,020.07    $ 9,377,009.07    $ 746,172.99     $ 53,988,184.00    $
141,551.01

355

   $ 53,988,184.00    $ 9,377,009.07    $ 643,327.29     $ 45,254,502.22    $
139,884.14

356

   $ 45,254,502.22    $ 9,377,009.07    $ 539,256.08     $ 36,416,749.23    $
138,236.90

357

   $ 36,416,749.23    $ 9,377,009.07    $ 433,944.75     $ 27,473,684.91    $
136,609.05

358

   $ 27,473,684.91    $ 9,377,009.07    $ 327,378.51     $ 18,424,054.35    $
135,000.38

359

   $ 18,424,054.35    $ 9,377,009.07    $ 219,542.43     $ 9,266,587.71    $
133,410.65

360

   $ 9,266,587.71    $ 9,377,009.07    $ 110,421.36     $ 0.00    $ 131,839.64  
                               

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

                                  $ 736,596,257.04                             
    

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

111



--------------------------------------------------------------------------------

SCHEDULE 7.1

TO THE FACILITY LEASE

 

SAMPLE BASIC RENT: BASE TERM – NEW COMMON FACILITIES COMPONENT*

 

Example: Basic Rent in Year 29 of the New Common Facilities component of the
ERGS Unit 2 Facility Lease. Assumes additional investments and changing debt
costs as well as a Rebalancing Adjustment Event.

 

New Common Facilities Component of the Basic Rent as of the Lease Effective Date

 

AALFNC

   $ 200,765,800     Approved Amount of the Leased Facility (New Common only)

RRLF%

     1.192 %   Monthly Rate of Return at Execution Date

bt

     360     Number of months in Base Term (30 years * 12)

MARBA

     99.854 %   Monthly Average Rate Based Adjustment

 

New Common Facilities Monthly Rent: $2,422,914 (Before Adjustments – Used in
Renewal Rent Formula)

New Common Facilities Primary Rent Component for Months 1-60: $ 2,301,768
(Before Adjustments)

New Common Facilities Primary Rent Component for Months 61-360: $ 2,552,055
(Before Adjustments)

 

Investments Deemed Complete and In-Service

 

IBTNC

   $ 6,600,000     Investments Deemed Complete and In-Service at end of Year 2

rmbt

     336     Number of months remaining in Base Term (28 years * 12)

RRIBT%

     1.229 %   Monthly Rate of Return on Investments (debt cost of 7.0%)

 

Monthly Payment Adder for Investments Deemed Complete and In-Service: $ 82,361

 

Rebalancing Adjustment Event (future unit deemed complete and in-service)

 

RAE

   ($0 )   New Unit deemed complete and in-service at end of Year X

rmbt

   0     Number of months remaining in Base Term

RRRAE%

   1.192 %   Monthly Rate of Return on Rebalancing Adjustment Event

 

Monthly Payment Adder for Rebalancing Adjustment Event: ($ 0 )

 

Investments Under Construction

 

IUC

   $ 0     Investments Under Construction

RRIUC%

     1.229 %   Monthly Rate of Return on Investments Under Construction (debt
cost of 7.0%)

 

Monthly Payment Adder for Investments Under Construction: $ 0

 

Monthly Basic Rent in Year 30 Before Other Adjustments: $ 2,634,416

 

Other Adjustments

 

PPA

   $ 0    Prior Period Adjustments

DRC

   $ 55,768    Demolition & Removal Costs (10% original cost divided by 360)

 

Total Monthly New Common Facilities Component of the Basic Rent in Year 30: $
2,690,185

--------------------------------------------------------------------------------

* An electronic version of this sample calculation has been provided to the PSCW
with a copy of this Facility Lease and such electronic sample calculation is
incorporated by reference herein.

 

112



--------------------------------------------------------------------------------

SCHEDULE 7.1

TO THE FACILITY LEASE

 

ANNEX B TO SCHEDULE 7.1

 

APPLICABLE COST OF DEBT

 

The Parties acknowledge and agree that determination of the Applicable Cost of
Debt as provided below should result in a cost of debt in the overall cost of
capital that is reasonable, prudent and in the best interests of Lessee’s
customers throughout the Lease Term:

 

  1.1 Applicable Cost of Debt for the Leased Facility (other than Investments).

 

(a) Construction Term. Unless otherwise determined under Section 1.1(b), the
Applicable Cost of Debt (in %) during the Construction Term shall be equal to
the actual all-in interest rate paid by Lessor to finance the Construction
Costs.

 

(b) Lease Term. The Applicable Cost of Debt (in %) during the Lease Term
applicable to the Leased Facility (other than Investments thereto) shall be
based upon the Cost of Debt Index. At any time during the one hundred eighty
(180) days prior to the Lease Effective Date, Lessor shall select a cost of debt
(in %) from the Cost of Debt Index (as defined in Section 1.3 below) during such
period based on the lowest rated senior unsecured long term debt of WEC. The
Applicable Cost of Debt (in %) during the Lease Term shall be equal to the cost
of debt so selected by Lessor, plus an amount (in %) to reflect debt financing
costs pursuant to Section 1.1(d). Lessor shall ensure that the debt financing
represented by such Applicable Cost of Debt shall provide for a call or
refinancing option exercisable on or after the 10th anniversary of such debt
financing (the “Refinancing Option”). Within ninety (90) days of entering into
definitive documentation of such debt financing, Lessor shall provide Lessee
written notice of the principal terms and conditions of the Refinancing Option,
including, without limitation, the last date which by the Refinancing Option
must be exercised (the “Exercise Date”) and any breakage costs or make-whole
amounts or other refinancing premiums associated therewith.

 

(c) Refinancing During Lease Term. If Lessee determines that the Refinancing
Option should be exercised, then it shall provide written notice thereof to
Lessor not later than ninety (90) days prior to the Exercise Date, and any such
notice shall be irrevocable. If Lessor receives such a notice from Lessee, it
shall be obligated to exercise the Refinancing Option. Commencing on the date
the Refinancing Option has been exercised and the associated debt has been
repaid or refinanced (the “Refinancing Effective Date”), the Applicable Cost of
Debt during the Lease Term shall be redetermined in accordance with Section
1.1(b), provided that for purposes of applying Section 1.1(b), the Refinancing
Effective Date shall be used instead of the Lease Effective Date and Lessor
shall not be obligated to provide for an additional Refinancing Option. Within
sixty (60) days after the Refinancing Effective Date or as soon thereafter as is
reasonable practicable, Lessor shall provide written notice to Lessee of all of
the third-party costs and expenses incurred by or on behalf of Lessor in
connection with the exercise of the Refinancing Option, including, without
limitation, any breakage costs or make-whole amounts or other refinancing
premiums and all legal, accounting and financial advisor fees and

 

113



--------------------------------------------------------------------------------

SCHEDULE 7.1

TO THE FACILITY LEASE

 

expenses associated therewith. Within thirty (30) days of receipt of such notice
from Lessor, Lessee shall pay the aggregate amount of costs and expenses
specified in such notice to or for the account of Lessor as Lessor shall direct
in such notice in immediately available funds in Dollars.

 

(d) Financing Costs. All costs incurred to underwrite, issue and distribute debt
securities and arrange for debt financing (including SEC registration fees,
trustee fees, printing costs, legal fees, accounting fees and rating agency
fees), shall be included in determining the all-in Applicable Cost of Debt for
the Leased Facility during both the Construction Term and the Lease Term.

 

  1.2 Applicable Cost of Debt for the Investments.

 

(a) During Construction. Unless otherwise determined under Section 1.2(b), for
all Investments under construction (and prior to deemed completion and
in-service) begun after the Lease Effective Date, the Applicable Cost of Debt
(in %) shall be equal to the actual interest rate paid by Lessor to finance the
cost of constructing such Investments.

 

(b) After In-Service Date. For Investments deemed completed and in-service after
the Lease Effective Date, at anytime after the Investments are eighty percent
(80%) or more complete, but in any event no later than prior to the expected
in-service date of the Investments, Lessor shall select a cost of debt (in %)
from the Cost of Debt Index during such period based on the lowest rated senior
unsecured long term debt of WEC. The Applicable Cost of Debt (in %) in respect
of such Investments shall be equal to the cost of debt so selected by Lessor,
plus an amount (in %) to reflect the debt financing costs pursuant to Section
1.2(c).

 

(c) Financing Costs. All costs incurred to underwrite, issue and distribute debt
securities and arrange for debt financing (including SEC registration fees,
trustee fees, printing fees, legal fees, accounting fees, and rating agency
fees), shall be included in determining the all-in Applicable Cost of Debt (in
%) for Investments during both the construction phase and after the in-service
date of the Investment.

 

  1.3 Applicable Cost of Debt for New Common Facilities Adjustment Events

 

(a) New Common Facilities Ownership Interest Transferred Out. The Applicable
Cost of Debt (in %) for New Common Facilities Ownership Interests being
transferred out of this Facility Lease as a result of a New Common Facilities
Adjustment Event shall be the weighted average of (1) the Applicable Cost of
Debt during the Lease Term (adjusted as necessary for exercise of the
Refinancing Option) for the portion of the New Common Facilities Ownership
Interest transferred out as constructed at the start of the Lease Term, and (2)
the Applicable Cost of Debt for the portion of Investments in New Common
Facilities transferred out, including Investments under construction and
Investments deemed completed and in-service after the Lease Effective Date.

 

114



--------------------------------------------------------------------------------

SCHEDULE 7.1

TO THE FACILITY LEASE

 

(b) New Common Facilities Ownership Interest Transferred In. The Applicable Cost
of Debt (in %) for New Common Facilities Ownership Interests being transferred
into this Facility Lease as a result of a New Common Facilities Adjustment Event
shall be the weighted average of (1) the Applicable Cost of Debt during the
Lease Term (adjusted as necessary for exercise of the Refinancing Option) for
the portion of the New Common Facilities Ownership Interests transferred in as
constructed at the start of the Lease Term, and (2) the Applicable Cost of Debt
for any related Investments in New Common Facilities transferred in, including
Investments under construction and Investments deemed completed and in-service
after the Lease Effective Date.

 

  1.4 Cost of Debt Index.

 

(a) For purposes of this Annex B to Schedule 7.1, the “Cost of Debt Index” shall
mean “Moody’s Daily Long-Term Corporate Bond Yield Averages” for “Utilities”
published by Moody’s Investors Services (“Moody’s”) or any successor index
published by Moody’s. If the “Moody’s Daily Long-Term Corporate Bond Yield
Averages” for “Utilities” or any successor index is no longer published by
Moody’s, or the lowest rated senior unsecured debt for WEC (or the Moody’s
equivalent rating, if such debt is not rated by Moody’s) is rated below the
lowest rating listed on the Cost of Debt Index, then an alternative index shall
be used for the Cost of Debt Index which shall be selected by Lessor and
approved by the PSCW.

 

(b) For purposes of selecting the cost of debt (in %) from the Cost of Debt
Index, if the lowest rated senior unsecured debt for WEC (or the Moody’s
equivalent rating, if such debt is not rated by Moody’s) is rated at one of the
ratings listed on the Cost of Debt Index, then the cost of debt for such rating
shall be used for purposes of determining the Applicable Cost of Debt.

 

(c) If, however, the lowest rated senior unsecured debt for WEC (or the Moody’s
equivalent rating, if such debt is not rated by Moody’s) is rated at a rating
that is not listed on the Cost of Debt Index, then for purposes of determining
the Applicable Cost of Debt, Lessor shall calculate the cost of debt (in %) by
using the average of the two costs of debt that are listed on the Cost of Debt
Index under the ratings immediately above and below such WEC rating.

 

115



--------------------------------------------------------------------------------

SCHEDULE 7.1

TO THE FACILITY LEASE

 

ANNEX C TO SCHEDULE 7.1

 

CALCULATED MONTHLY AVERAGE RATE BASED ADJUSTMENT

 

The Monthly Average Rate Based Adjustment (“MARBA”) shall be established as of
the Lease Effective Date (to be utilized throughout the Base Term and any
Renewal Terms) and is calculated as follows:

 

          bt

MARBA

   =   

S MMRt *(1/(1 + RRLF%)t))

t =1___________________________________

                              AALF

Where:

                    MMRt    =    the Monthly Revenue Requirement in month “t”,
which shall equal:      =    D + ECt + LTDCt + TCt

Where:

                         D    =    the Depreciation, which shall equal:       
          =     AALF                           (bt)

Where:

                                         AALF    =    the Approved Amount for
the Leased Facility attributable to the Unit 1 Ownership Interest and the New
Common Facilities Ownership Interest components of the Leased Facility, which
shall have the meaning given such term in Schedule 7.1 to the Facility Lease)  
        bt          =    total number of months in the Base Term          
ECt        =    the Equity Cost in month “t”, which shall equal:

 

116



--------------------------------------------------------------------------------

SCHEDULE 7.1

TO THE FACILITY LEASE

 

          =    ER *ABt      Where:                          ER  =    the Equity
Rate each month, which shall equal:                        =    .127*.55       
                            12                        =    0.005821      Where:
                         ABt  =    the Average Balance each month, which shall
equal:                        =    BBt + EBt               
                    2      Where:                                
                BBt    =      the Beginning Balance in month “t”, which shall
equal:                =      in month “t=1”, AALF; and                =      in
all other months, EBt-1                EBt    =      the Ending Balance in month
“t”, which shall equal:                =      BBt - D      Where:               
            LTDCt    =    the Long Term Debt Cost in month “t”, which shall
equal:                =     LTDR * ABt      Where:                           
LTDR            =    the Long Term Debt Rate, which shall equal:               
        =    Applicable Cost of Debt * .45               
                                12      Where:               

 

117



--------------------------------------------------------------------------------

SCHEDULE 7.1

TO THE FACILITY LEASE

 

    

Applicable Cost     =

of Debt

  

the Applicable Cost of Debt with respect to the Leased Facility, calculated as
of the Lease Effective Date in accordance with Annex B to Schedule 7.1 to the
Facility Lease

             TCt  =    the Tax Cost in month “t”, which shall equal:     
                =    ECt * TF Where:                TF    =    the Tax Factor as
of the Lease Effective Date, which shall equal:      =    0.6606 (provided, that
if there is a statutory change in federal or state income tax rates applicable
to Subchapter C corporations prior to the Lease Effective Date, such tax rate
gross-up will be adjusted upward or downward to reflect such a change in tax
rates and such adjustment shall be effective as of the date the change in tax
rates becomes effective (even if retroactive)      RRLF%    =    the Rate of
Return on the Leased Facility(monthly), calculated as of the Lease Effective
Date, which shall equal: the product of (a) one-twelfth (1/12) and (b) the sum
of (i) an amount equal to the product of (A) .55 and (B) an amount equal to the
product of (x) an after-tax cost of equity equal to 12.7% and (y) a fixed tax
rate gross-up factor of 1.6606 (provided, that if there is a statutory change in
federal or state income tax rates applicable to Subchapter C corporations prior
to the Lease Effective Date, such tax rate gross-up will be adjusted upward or
downward to reflect such a change in tax rates and such adjustment shall be
effective as of the date the change in tax rates becomes effective (even if
retroactive) and (ii) an amount equal to the product of (A) .45 and (B) the
Applicable Cost of Debt as of the Lease Effective Date with respect to the
Leased Facility calculated in accordance with Annex B to Schedule 7.1 of this
Facility Lease (in %).

 

118



--------------------------------------------------------------------------------

SCHEDULE 7.4

TO THE FACILITY LEASE

 

NEW COMMON FACILITIES OWNERSHIP PERCENTAGE1

 

Lessor’s New Common Facilities Ownership Percentage of each Component shall be
determined as follows:2

 

COP =    AMBNUac * AMBNUc + AMBE     

AMBUac        AMBUc      AMBUac

WHERE:                      COP   =      Lessor’s New Common Facilities
Ownership Percentage in such Component (expressed as a %);      AMBNUac   =     
the aggregate amount of the Measurement Basis of the Elm Road Facility (assuming
all units are commissioned) that use or will use such Component;      AMBUac   =
     the aggregate amount of the Measurement Basis of the Elm Road Facility and
the Existing Units (assuming all units are commissioned) that use or will use
such Component;

--------------------------------------------------------------------------------

1 An electronic sample calculation of Lessor’s New Common Facilities Ownership
Percentage of each Component has been provided to the PSCW with a copy of the
Facility Lease and such electronic sample calculation is incorporated by
reference herein.

 

2 In the case of Section 7.4(i) of the Facility Lease, Lessor’s New Common
Facilities Ownership Interest and New Common Facilities Ownership Percentage in
each Component shall be equal to the “COP” for such Component as calculated
above minus the New Common Facilities Ownership Percentage in such Component
retained by Lessor pursuant to the Elm Road I Facility Lease. In the case of
Section 7.4(ii) of the Facility Lease, Lessor’s New Common Facilities Ownership
Interest and New Common Facilities Ownership Percentage in each Component shall
be equal to the “COP” for such Component as calculated above minus the sum of
the New Common Facilities Ownership Percentage in such Component retained by
Lessor pursuant to the Elm Road I Facility Lease and the New Common Facilities
Ownership Percentage in such Component retained by Lessor pursuant to the
Facility Lease commensurate with the adjustment to the Basic Rent or the Renewal
Rent formulas pursuant to Section (B) of this Schedule 7.4. In the case of
Section 7.4(iii) of the Facility Lease, Lessor’s New Common Facilities Ownership
Interest and New Common Facilities Ownership Percentage in each Component will
be decreased or increased by the amount of any New Common Facilities Ownership
Percentage in each such Component transferred or sold or purchased,
respectively.

 

119



--------------------------------------------------------------------------------

SCHEDULE 7.4

TO THE FACILITY LEASE

 

     AMBNUc   =      the aggregate amount of the Measurement Basis of Unit 1,
Unit 2 (if commissioned or if the Facility Lease is terminated pursuant to
Article 5) and the Future Unit (if commissioned) that use such Component which
is attributable to Lessor and its Affiliates who are owners of such units;     

AMBUc

  =      the aggregate amount of the Measurement Basis of Unit 1, Unit 2 (if
commissioned or if the Facility Lease is terminated pursuant to Article 5) and
the Future Unit (if commissioned) that use such Component; and      AMBE   =
     the aggregate amount of the Measurement Basis of the Existing Units that
use such Component.

 

For purposes of this Schedule 7.4, the “Measurement Basis” means the design
capacity, electrical output, tonnage or other measurement of the Elm Road
Facility and Existing Units which is appropriate for use in allocating the New
Common Facilities Ownership Percentage of a Component as set forth in Exhibit A.

 

120



--------------------------------------------------------------------------------

SCHEDULE 7.4

TO THE FACILITY LEASE

 

Common Facilities Adjustment Events

 

The adjustments will be calculated as follows:

 

A. With respect to a New Common Facilities Adjustment Event pursuant to Section
7.4(i):

 

1. Lessor will determine the Net Book Value of its New Common Facilities
Ownership Interest in each Component which shall equal its applicable New Common
Facilities Ownership Percentage of the original cost of each such Component less
book depreciation to date as determined by Lessor, plus the original cost of
Lessor-financed Investments in each such Component deemed complete and
in-service less book depreciation to date as determined by Lessor, plus capital
costs incurred by Lessor to-date on Investments in each such Component under
construction.

 

2. The sum of the Net Book Values of its New Common Facilities Ownership
Interest in each Component defined in Section (A)(1) above will be divided by
two (2) to determine the total Unit 2 New Common Facilities adjustment amount
(the “Unit 2 Adjustment Amount”).

 

3. The Basic Rent – New Common Facilities Component formula shall be adjusted by
an amount equal to the product of (i) the Unit 2 Adjustment Amount divided by
Lessor’s Unit 1 Ownership Percentage (as defined in the Elm Road I Facility
Lease) and (ii) Lessor’s Unit 2 Ownership Percentage. This amount will be
amortized over the remaining Base Term of the Facility Lease as an addition
through the “AEc” component in the calculation of the monthly Basic Rent – New
Common Facilities Component attributable to the New Common Facilities.

 

4. The monthly Demolition and Removal cost component of the Basic Rent – New
Common Facilities Component formula will be adjusted as appropriate.

 

B. With respect to a New Common Facilities Adjustment Event pursuant to Section
7.4(ii), Lessor and Lessee will agree, with the PSCW’s approval, to a reasonable
adjustment in the Basic Rent – New Common Facilities Component formula or the
Renewal Rent – New Common Facilities Component formula, as applicable, to
recognize the portion of Lessor’s New Common Facilities Ownership Interest which
is released from the Leased Facility pursuant to Section 7.4(ii) of the Facility
Lease and purchased, leased or otherwise used by the Future Unit. Such
adjustment may include an adjustment amongst the Owners of the New Common
Facilities consistent with this Schedule 7.4.

 

121



--------------------------------------------------------------------------------

SCHEDULE 7.4

TO THE FACILITY LEASE

 

C. With respect to a New Common Facilities Adjustment Event, pursuant to Section
7.4(iii):

 

1. The aggregate sale or purchase price of the New Common Facilities Ownership
Interest in all Components being sold or transferred or purchased by Lessor will
be amortized over the remaining Base Term or Renewal Term of the Facility Lease,
as applicable, as a reduction or increase, as applicable, through the “AEc”
component in the calculation of the monthly Basic Rent – New Common Facilities
Component or the Renewal Rent – New Common Facilities Component, as applicable,
attributable to the New Common Facilities.

 

2. The monthly Demolition and Removal costs component of the Basic Rent – New
Common Facilities Component or Renewal Rent – New Common Facilities Component,
as applicable, will be increased or decreased, as appropriate.

 

122



--------------------------------------------------------------------------------

SCHEDULE 13.2

TO THE FACILITY LEASE

 

INSURANCE AND EVENT OF LOSS PROVISIONS

 

I. GENERAL PROVISIONS

 

1.1 General Insurance Requirements for Lessor. Without limiting any other
obligations or liabilities of Lessor under the Lease Documents, Lessor shall at
all times during the Construction Term carry and maintain or cause to be carried
and maintained insurance with the minimum coverages set forth in this Schedule
13.2. All insurance required to be carried or maintained by Lessor under this
Schedule 13.2 during the Construction Term shall apply solely to Unit 2 and the
Parties’ performance of their respective obligations under the Lease Documents
(and activities in connection with or incidental thereto) during the
Construction Term. Lessor shall have no obligation or liability for premiums,
commissions, assessments or calls in connection with any insurance policy
required to be carried or maintained by Lessee during the Lease Term under the
Lease Documents, including this Schedule 13.2.

 

1.2 General Insurance Requirements for Lessee. Without limiting any other
obligations or liabilities of Lessee under the Lease Documents, Lessee shall at
all times during the Lease Term carry and maintain or cause to be carried and
maintained insurance with the minimum coverages set forth in this Schedule 13.2
and with such terms and conditions (including the amount, scope of coverage,
deductibles, and self-insured retentions) as shall be acceptable to Lessor in
all respects. All insurance required to be carried or maintained by Lessee under
this Schedule 13.2 during the Lease Term shall apply solely to the Unit 2
Facility and the Parties’ performance of their respective obligations under the
Lease Documents (and activities in connection with or incidental thereto) during
the Lease Term. Lessee shall have no obligation or liability for premiums,
commissions, assessments or calls in connection with any insurance policy
required to be carried or maintained by Lessor during the Construction Term
under the Lease Documents, including this Schedule 13.2.

 

1.3 Additional General Insurance Requirements Applicable to the Parties. The
following requirements shall apply to all insurance required to be carried or
maintained by the Parties pursuant to this Schedule 13.2:

 

(a) All such insurance shall be with insurance companies which are rated “A-,
VII” or better by A. M. Best’s Key Rating Guide, or other insurance companies of
recognized responsibility, or equivalent reasonably satisfactory to the other
Party;

 

(b) All such property and third-party related insurance policies shall name
Lessor as loss payee and the Lenders, if any, and Lessee as additional insureds,
as applicable, depending on their respective interests in Unit 2 or the Unit 2
Facility, as described in this Schedule 13.2 (the “Additional Insureds”);

 

(c) The interest of the Additional Insureds in Unit 2 or the Unit 2 Facility,
shall not be invalidated by any action or inaction of Lessee, Lessor or any
other Person, as applicable;

 

123



--------------------------------------------------------------------------------

SCHEDULE 13.2

TO THE FACILITY LEASE

 

(d) (i) All such insurance policies shall provide for the waiver of all rights
of subrogation against Lessor, Lessee, the Lenders, if any, the Additional
Insureds and their respective officers, employees, agents, successors and
assigns, as applicable, and shall provide for waiver of any right of setoff and
counterclaim and any other right to deduction whether by attachment or otherwise
and (ii) Lessor and Lessee hereby expressly waive all rights of subrogation
against one another;

 

(e) All such insurance policies shall be primary without right of contribution
of any other insurance carried by or on behalf of any of the Additional Insureds
with respect to Lessor’s or Lessee’s interest in Unit 2 or the Unit 2 Facility,
and each such policy insuring against liability to third parties shall contain a
severability of interests or a cross-liability provision;

 

(f) To the extent available on commercially reasonable terms, all such insurance
policies shall provide that if canceled, not renewed, terminated or expiring, or
if the coverage is reduced or there is any material change in the coverage, such
cancellation, non-renewal, termination, expiration, reduction or material change
in coverage shall not be effective as to any of the Additional Insureds for
sixty (60) days, except for nonpayment of premiums, in which case it shall not
be effective for ten (10) days after receipt of a written notice sent by
registered mail from such insurer regarding such cancellation, non-renewal,
termination, expiration, or reduction or material change in coverage with
respect to each Additional Insured; and

 

(g) To the extent available on commercially reasonable terms, any such insurance
policy that is written to cover more than one insured, shall provide that all
terms, conditions, insuring agreements and endorsements, with the exception of
limitations of liability (which shall be applicable to all Additional Insureds
as a group) and liability for premiums, shall operate in the same manner as if
there was a separate policy covering such insured.

 

1.4 No Duty to Verify. Notwithstanding any provision to the contrary contained
in any Lease Document, neither Party shall have a duty or obligation to verify
the existence or adequacy of the insurance coverage maintained by the other
Party, nor shall either Party be responsible for any representations or
warranties made by or on behalf of the other Party to any insurance company.

 

1.5 Adjustment of Losses. The loss, if any, following any claim under any
insurance policy required to be carried or maintained by the Parties under this
Schedule 13.2 shall be adjusted with the insurance companies or otherwise
collected by Lessee or Lessor, as the case may be. In addition, each of the
Parties shall take all other steps necessary or requested by the other Party to
collect from insurers any insurance proceeds with respect to an Event of Loss or
an Event of Total Loss covered by any of the insurance policies required under
this Schedule 13.2.

 

1.6 Evidence of Insurance. Fifteen (15) days after the Construction Effective
Date or Required Lease Effective Date, as the case may be, and on an annual
basis at each policy

 

124



--------------------------------------------------------------------------------

SCHEDULE 13.2

TO THE FACILITY LEASE

 

anniversary during the respective Construction Term or the Lease Term, Lessor or
Lessee, as the case may be, shall furnish to each Additional Insured, a
certification of all required insurance policies in form reasonably satisfactory
to the Additional Insureds. Such certification shall be executed by each insurer
or by an authorized representative of each insurer where it is not practicable
for such insurer to execute the certificate itself. Such certification shall
identify the insureds, the type of insurance, the insurance limits, the risks
covered thereby and the policy term and shall specifically state that any
special provisions enumerated for such insurance herein are provided by such
insurance policy. Lessor or Lessee, as the case may be, shall certify that the
premiums on all such policies have been paid in full for the current year or
will be paid when due. Upon request, Lessor or Lessee, as the case may be, will
promptly furnish to each Additional Insured copies of all insurance policies,
binders and cover notes or other evidence of such insurance relating to Unit 2
or the Unit 2 Facility.

 

1.7 Reports. No later than fifteen (15) days prior to the expiration date of any
insurance policy required to be carried or maintained by the Parties pursuant to
this Schedule 13.2, Lessor or Lessee, as the case may be, shall furnish to each
Additional Insured: (a) a certificate of insurance with respect to the renewal
of each policy, evidencing payment of premium therefor or accompanied by other
proof of payment reasonably satisfactory to the other Party; or (b) in lieu
thereof, an Officer’s Certificate reasonably satisfactory to the other Party
describing the status of renewal of such insurance, and as soon as they are
available, the certificates described in clause (a) above.

 

1.8 Additional Insurance. At any time, an Additional Insured may, at its own
expense and for its own account, carry insurance with respect to its interest in
Unit 2 or the Unit 2 Facility; provided that the Additional Insured’s insurance
does not interfere with Lessor’s or Lessee’s ability to obtain insurance with
respect hereto. Any insurance payments received from insurance maintained by an
Additional Insured pursuant to the previous sentence shall be retained by such
Additional Insured without reducing or otherwise affecting Lessor’s or Lessee’s
obligations under this Schedule 13.2.

 

1.9 Event of Loss; Event of Total Loss. Lessee and Lessor shall cooperate and
consult with each other in all matters pertaining to the settlement or
adjustment of any and all claims and demands for damages on account of any Event
of Loss or Event of Total Loss or the settlement, compromise or arbitration of
any claim with respect to an Event of Loss or Event of Total Loss. Neither
Lessee nor Lessorshall settle, or consent to the settlement of, any proceeding
arising out of any Event of Loss or Event of Total Loss, without the prior
written consent of the other.

 

1.10 Application of Loss Proceeds.

 

(a) All Loss Proceeds in respect of Events of Loss or Events of Total Loss
received by or on behalf of the Parties during the Construction Term, shall be
paid to the account of Lessor as Lessor shall from time to time direct in
writing for application toward the

 

125



--------------------------------------------------------------------------------

SCHEDULE 13.2

TO THE FACILITY LEASE

 

replacement, restoration or repair of the Unit 2 or the Unit 2 Facility, by
Lessor or otherwise in accordance with the terms and conditions of the Facility
Lease and the other Lease Documents.

 

(b) All Loss Proceeds in respect of Events of Loss received by or on behalf of
the Parties during the Lease Term, shall, provided no Lessee Event of Default
has occurred and is continuing, be paid to the account of Lessee as Lessee shall
from time to time direct in writing for application toward the replacement,
restoration or repair of Unit 2 or the Unit 2 Facility, by Lessee or otherwise
in accordance with the terms and conditions of the Facility Lease and the other
Lease Documents.

 

(c) All Loss Proceeds in respect of Events of Total Loss or, if a Lessee Event
of Default has occurred and is outstanding, Events of Loss received by or on
behalf of the Parties during the Lease Term, shall be paid to the account of
Lessor as Lessor shall from time to time direct in writing in accordance with
the terms and conditions of the Facility Lease and the other Lease Documents.

 

1.11 Lender Requirements. Notwithstanding any provision to the contrary
contained in the Facility Lease or any other Lease Document, all of the
insurance requirements (including application of Loss Proceeds) set forth in
Section 3.5, Section 3.6, Article 13, and this Schedule 13.2 and any other
insurance requirements (including application of Loss Proceeds) set forth in the
Lease Documents shall remain subject, in all respects, to the requirements of
the Lenders, if any.

 

II. CONSTRUCTION TERM INSURANCE

 

2.1 Coverage. Lessor shall carry or cause to be carried (including through its
contractors or subcontractors) no later than the Construction Effective Date and
shall maintain or cause to be maintained (including through its contractors or
subcontractors) at all times through the end of Construction Term the following
insurance coverage:

 

(a) Builder’s Risk. All-risk builder’s risk insurance, including coverage for
physical loss or damage (including removal of wreckage/debris) to Unit 2
(including all property associated with the construction of Unit 2, including
property in transit, on the job site, or at off-site storage locations) covering
fabrication, building, commissioning, testing and start-up activities, and
marine cargo written on a full replacement cost basis and in an amount equal to
the full replacement value of Unit 2;

 

(b) Commercial General Liability. Commercial general liability insurance or its
equivalent, and, if necessary, commercial umbrella or excess insurance with a
total limit of not less than $10,000,000 per occurrence. Such coverage shall
include premises/operations, broad form contractual, independent contractors,
products/completed operations, broad form property damage, advertising injury
and personal injury;

 

126



--------------------------------------------------------------------------------

SCHEDULE 13.2

TO THE FACILITY LEASE

 

(c) Workers’ Compensation and Employer’s Liability.

 

(i) Workers’ Compensation and Employers’ Liability insurance in compliance with
the applicable Laws of each relevant State, provided, the United States
Longshore and Harborworkers’ Compensation Act Coverage endorsement shall be
included where construction will include activities on or in close proximity to
navigable waterways; and

 

(ii) Employers’ liability insurance coverage limits of not less than $1,000,000
each accident for bodily injury by accident or $1,000,000 each employee for
bodily injury by disease;

 

(d) Automobile Liability. Automobile liability insurance or its equivalent, and,
if necessary, commercial umbrella or excess insurance for any auto including
owned (if any), or non-owned and hired vehicles with combined single limits for
bodily injury/property damage not less than $5,000,000 per occurrence; and

 

(e) Other. Such other insurance as it is required to maintain pursuant to the
provisions of any other Lease Document.

 

2.2 Independent Contractor Coverages. When Lessor obtains the services of an
independent contractor for any services associated with construction of Unit 2,
Lessor shall cause such independent contractor to obtain and maintain similar
coverage as appropriate for the scope of contract work to be performed.

 

III. LEASE TERM INSURANCE

 

3.1 Coverage. Lessee shall carry or cause to be carried no later than thirty
(30) days prior the Required Lease Effective Date and shall maintain or cause to
be maintained at all times during the Lease Term the following insurance
coverage:

 

(a) Property and Boiler and Machinery. All-risk property and boiler and
machinery insurance, covering physical loss or damage to the Unit 2 Facility
including the coverage described below:

 

(i) Commercial property insurance which at a minimum covers the perils insured
under an Insurance Services Office special causes of loss form (or its
equivalent) commonly referred to as “all-risk” including fire and extended
coverage and collapse;

 

(ii) Comprehensive boiler and machinery coverage including electrical
malfunction, mechanical breakdown and boiler explosion;

 

(iii) Extra and expediting expenses coverage;

 

(iv) Flood and earthquake coverage to the extent available on commercially
reasonable terms;

 

127



--------------------------------------------------------------------------------

SCHEDULE 13.2

TO THE FACILITY LEASE

 

(v) Coverage shall be written on a full replacement cost basis and in an amount
equal to a minimum of two (2) times the probable maximum loss as determined by
an agreed upon expert;

 

(vi) The insurance shall contain a valid agreed amount endorsement or equivalent
eliminating any co-insurance penalty; and

 

(vii) The policy shall be subject to a reasonable deductible which shall be the
absolute responsibility of Lessee;

 

(b) Commercial General Liability. Commercial general liability insurance or its
equivalent, and, if necessary, commercial umbrella or excess insurance with a
total limit of not less than $10,000,000 per occurrence. Such coverage shall
include premises/operations, broad form contractual, independent contractors,
products/completed operations, broad form property damage, advertising injury
and personal injury;

 

(c) Workers’ Compensation and Employer’s Liability.

 

(i) Workers’ Compensation and Employers’ Liability insurance in compliance with
the applicable Laws of each relevant State, provided, that the United States
Longshore and Harborworkers’ Compensation Act Coverage endorsement shall be
included where Lessee will conduct activities on or in close proximity to
navigable waterways; and

 

(ii) Employers’ liability insurance coverage limits of not less than $1,000,000
each accident for bodily injury by accident or $1,000,000 each employee for
bodily injury by disease;

 

(d) Automobile Liability. Automobile liability insurance or its equivalent, and,
if necessary, commercial umbrella or excess insurance for any auto including
owned (if any), or non-owned and hired vehicles with combined single limits for
bodily injury/property damage not less than $5,000,000 per occurrence; and

 

(e) Other. Lessee shall maintain or cause to be maintained such other insurance
as it is required to maintain pursuant to the provisions of any other Lease
Document.

 

3.2 Independent Contractor Coverages. When Lessee obtains the services of an
independent contractor for any services associated with the Unit 2 Facility,
Lessee shall cause such independent contractor to obtain and maintain in full
force and effect:

 

(a) Commercial general liability insurance coverage which includes
premises/operations, products/completed operations, broad form property damage,
advertising injury and personal injury;

 

(b) Worker’s Compensation insurance in compliance with the applicable Laws of
each relevant State and employers’ liability insurance coverage; and

 

128



--------------------------------------------------------------------------------

SCHEDULE 13.2

TO THE FACILITY LEASE

 

(c) Automobile liability insurance for any auto including all owned (if any),
non-owned and hired vehicles;

 

all with limits appropriate for the scope of contract work to be performed.

 

129



--------------------------------------------------------------------------------

SCHEDULE 14.2

TO THE FACILITY LEASE

 

Rent Payment During First Renewal Term

 

On each monthly Rent Payment Date during the First Renewal Term, Lessee shall
pay Renewal Rent to Lessor calculated as follows:

 

RR

   = 25% *  

(RRLF% * (1 + RRLF%)bt* AALF * MARBA)

         

    (1 + RRLF%)bt - 1

                        

 

     + 25%*  

x

S

i  = 1

  RRIBT%i * (1 + RRIBT%i)rmbt* IBTi * MARBA              

    (1 + RRIBT%i)rmbt - 1

                      

 

     + 25% *  

b

S

a  = 1

  RRINC%a* (1 + RRINC%a)rmbt * INCa* MARBA              

    (1 + RRINC%a)rmbt - 1

                      

 

     ± 25% *  

d

S

c  = 1

  RRAE%c* (1 + RRAE%c)rm * AEc* MARBA              

(1 + RRAE%c)rm - 1

                      

 

     +  

y

S

j  = 1

  RRRTPI%j * (1 + RRRTPI%j)f* RTPIj * MARBA               (1 + RRRTPI%j)f - 1   
                   

 

     +  

w

S

k  = 1

  RRIFRT%k * (1 + RRIFRT%k)rmfrt* IFRTk * MARBA              

    (1 + RRIFRT%k)rmfrt– 1

                      

 

     +  

z

S

l  = 1

  RRFRTPI%l * (1 + RRFRTPI%l)s* FRTPIl * MARBA              

    (1 + RRFRTPI%l)s - 1

                      

 

    

+

  

RRIUC% * IU C

         

+

  

MMSC

         

+

  

CIMC

         

±

  

PPA

         

-

  

ATC

    

 

130



--------------------------------------------------------------------------------

SCHEDULE 14.2

TO THE FACILITY LEASE

 

Rent Payment During Second Renewal Term

 

On each monthly Rent Payment Date during the Second Renewal Term Lessee shall
pay Renewal Rent to Lessor calculated as follows:

 

RR

   = 15% *   (RRLF% * (1 + RRLF%)bt* AALF * MARBA)                  

(1 + RRLF%)bt - 1

    

     + 15% *  

x

S

i  = 1

  RRIBT%i * (1 + RRIBT%i)rmbt* IBTi * MARBA              

    (1 + RRIBT%i)rmbt - 1

                      

     + 15% *  

b

S

a  = 1

  RRINC%a* (1 + RRINC%a)rmbt * INCa* MARBA              

    (1 + RRINC%a)rmbt - 1

                      

     ± 15% *  

d

S

c  = 1

  RRAE%c* (1 + RRAE%c)rm * AEc* MARBA              

    (1 + RRAE%c)rm - 1

                      

     + 25% *  

y

S

j  = 1

  RRRTPI%j * (1 + RRRTPI%j)f * RTPIj * MARBA              

    (1 + RRRTPI%j)f - 1

                      

     + 25% *  

w

S

k  = 1

  RRIFRT%k * (1 + RRIFRT%k)rmfrt* IFRTk * MARBA              

    (1 + RRIFRT%k)rmfrt - 1

                      

 

     +  

z

S

l  = 1

  RRFRTPI%l * (1 + RRFRTPI%l)s* FRTPIl * MARBA              

    (1 + RRFRTPI%l)s - 1

                      

 

     +  

r

S

m  = 1

  RRISRT%m * (1 + RRISRT%m)rmsrt * ISRTm * MARBA              

    (1 + RRISRT%m)rmsrt - 1

                      

 

     +  

u

S

n  = 1

  RRSRTPI%n * (1 + RRSRTPI%n)t* SRTPIn * MARBA              

    (1 + RRSRTPI%n)t - 1

                      

 

    

+

  

RRIUC% * IUC

         

+

  

MMSC

         

+

  

CIMC

         

±

  

PPA

         

-

  

ATC

    

 

131



--------------------------------------------------------------------------------

SCHEDULE 14.2

TO THE FACILITY LEASE

 

Rent Payment During Third Renewal Term

 

On each monthly Rent Payment Date during the Third Renewal Term Lessee shall pay
Renewal Rent to Lessor calculated as follows:

 

RR

   = 15% *   (RRLF% * (1 + RRLF%)bt* AALF * MARBA)                  

    (1 + RRLF%)bt - 1

    

 

     + 15% *  

x

S

i  = 1

  RRIBT%i * (1 + RRIBT%i)rmbt * IBTi * MARBA              

    (1 + RRIBT%i)rmbt - 1

                      

     + 15% *  

y

S

j  = 1

  RRRTPI%j * (1 + RRRTPI%j)f * RTPIj * MARBA              

    (1 + RRRTPI%j)f - 1b

                      

     + 15% *  

b

S

a  = 1

  RRINC%a* (1 + RRINC%a)rmbt * INCa* MARBA              

    (1 + RRINC%a)rmbt - 1

                      

     ± 15% *  

d

S

c  = 1

  RRAE%c* (1 + RRAE%c)rm * AEc* MARBA              

    (1 + RRAE%c)rm - 1

                      

     + 15% *  

w

S

k  = 1

  RRIFRT%k * (1 + RRIFRT%k)rmfrt * IFRTk * MARBA              

    (1 + RRIFRT%k)rmfrt - 1

                      

     + 25% *  

z

S

l  = 1

  RRFRTPI%l * (1 + RRFRTPI%l)s* FRTPIl * MARBA              

    (1 + RRFRTPI%l)s - 1

                      

 

     + 25% *  

r

S

m  = 1

  RRISRT%m * (1 + RRISRT%m)rmsrt* ISRTm * MARBA              

    (1 + RRISRT%m)rmsrt - 1

                      

 

     +  

u

S

n  = 1

  RRSRTPI%n * (1 + RRSRTPI%n)t *SRTPIn * MARBA              

    (1 + RRSRTPI%n)t - 1

                      

     +  

v

S

O  = 1

  RRITRT%o * (1 + RRITRT%o)rmtrt * ITRTo * MARBA              

    (1 + RRITRT%o)rmtrt - 1

                      

 

    

+

  

RRIUC% * IUC

         

+

  

MMSC

         

+

  

CIMC

         

±

  

PPA

         

-

  

ATC

    

 

132



--------------------------------------------------------------------------------

SCHEDULE 14.2

TO THE FACILITY LEASE

 

Where:

 

RR    =    Renewal Rent for such month; AALF    =    Approved Amount for the
Leased Facility which includes the amount attributable to both the Unit 2 and
the New Common Facilities components together (in $); MARBA    =    Monthly
Average Rate Base Adjustment calculated in accordance with Annex C to Schedule
7.1 (in %); RRLF%    =    Rate of Return on AALF (monthly), which equals the
product of (a) one-twelfth (1/12) and (b) the sum of (i) an amount equal to the
product of (A) .55 and (B) an amount (the “Pre-Tax Return on Equity”) equal to
the product of (x) an after-tax cost of equity equal to 12.7% and (y) a fixed
tax rate gross-up factor of 1.6606 (provided, that if there is a statutory
change in federal or state income tax rates applicable to Subchapter C
corporations after the Execution Date, such tax rate gross-up will be adjusted
upward or downward to reflect such a change in tax rates and such adjustment
shall be effective as of the date the change in tax rates becomes effective
(even if retroactive)) and (ii) an amount equal to the product of (A) .45 and
(B) the Applicable Cost of Debt with respect to the Leased Facility calculated
in accordance with Annex B to Schedule 7.1 of this Facility Lease (in %); bt   
=    the total number of months in the Base Term; IBTi    =    Investment (other
than a Renewal Triggering Plant Investment and Investments to New Common
Facilities) which is deemed complete and in-service during the Base Term, which
equals the aggregate project costs and expenses incurred by or on behalf of
Lessor (but not including costs incurred by Lessee) to construct such Investment
(in $); RRIBT%i    =    Rate of Return on IBTi (monthly), which equals the
product of (a) one-twelfth (1/12) and (b) the sum of (i) an amount equal to the
product of (A) .55 and (B) the Pre-Tax Return on Equity and (ii) an amount equal
to the product of (A) .45 and (B) the Applicable Cost of Debt (in %) with
respect to Investments calculated in accordance with Annex B to Schedule 7.1 to
the Facility Lease (in %);

 

133



--------------------------------------------------------------------------------

SCHEDULE 14.2

TO THE FACILITY LEASE

 

rmbt    =    the lesser of (a) the number of months in the useful life of the
respective Investment (or property unit of which it is a part) and (b) the
remaining number of months in the Base Term after the month in which the
respective Investment is deemed complete and in-service; x    =    the total
number of Lessor-financed Investments (other than Renewal Triggering Plant
Investments and Investments to New Common Facilities) that are deemed complete
and in-service during the Base Term; i    =    Lessor-financed Investment (other
than a Renewal Triggering Plant Investment and Investments to New Common
Facilities), if any, that is deemed complete and in-service during such month in
the Base Term; INCa    =    Investment in New Common Facilities which is deemed
complete and in-service during the Base Term, which equals the aggregate amount
of capital project costs and expenses incurred by or on behalf of Lessor (but
not including costs incurred by Lessee) to construct such Investment (in $);
RRINC%a    =    Rate of Return on INCa (monthly), which equals the product of
(a) one-twelfth (1/12) and (b) the sum of (i) an amount equal to the product of
(A) .55 and (B) the Pre-Tax Return on Equity and (ii) an amount equal to the
product of (A) .45 and (B) the Applicable Cost of Debt with respect to
Investments calculated in accordance with Annex B to Schedule 7.1 of this
Facility Lease (in %); b    =    the total number of Lessor-financed Investments
in New Common Facilities that are deemed complete and in-service during the Base
Term; a    =    Lessor-financed Investment in New Common Facilities, if any,
that is deemed complete and in-service during such month in the Base Term; RTPIj
   =    Lessor-financed Renewal Triggering Plant Investment which is constructed
and deemed complete and in-service during the Base Term which equals the
aggregate project costs and expenses incurred by or on behalf of Lessor (but not
including costs incurred by Lessee) up to and including such month to construct
such Renewal Triggering Plant Investment (in $);

 

134



--------------------------------------------------------------------------------

SCHEDULE 14.2

TO THE FACILITY LEASE

 

RRRTPI%j    =    Rate of Return on RTPIj (monthly), if any, which equals the
product of (a) one-twelfth (1/12) and (b) the sum of (i) an amount equal to the
product of (A) .55 and (B) the Pre-Tax Return on Equity and (ii) an amount equal
to the product of (A) .45 and (B) the Applicable Cost of Debt with respect to
Investments which shall be calculated in accordance with Annex B to Schedule 7.1
to the Facility Lease (in %); f    =    the sum of the remaining number of
months in the Base Term after the month in which the respective Renewal
Triggering Plant Improvement is deemed complete and in-service, plus the total
number of months in the First Renewal Term; y    =    total number of
Lessor-financed Renewal Triggering Plant Investments deemed complete and
in-service during the Base Term; j    =    Lessor-financed Renewal Triggering
Plant Investment, if any, deemed complete and in-service during the Base Term;
IFRTk    =    Lessor-financed Investment (other than a Renewal Triggering Plant
Investment) in either Unit 2 or the New Common Facilities deemed complete and
in-service during the First Renewal Term, which equals the aggregate project
costs and expenses incurred by or on behalf of Lessor (but not including costs
incurred by Lessee) to construct such Investment (in $); RRIFRT%k    =    Rate
of Return on IFRTk (monthly), if any, which equals the product of (a)
one-twelfth (1/12) and (b) the sum of (i) an amount equal to the product of (A)
.55 and (B) the Pre-Tax Return on Equity and (ii) an amount equal to the product
of (A) .45 and (B) the Applicable Cost of Debt with respect to Investments which
shall be calculated in accordance with Annex B to Schedule 7.1 to the Facility
Lease (in %); rmfrt    =    the lesser of (a) the number of months in the useful
life of the respective Investment (or property unit of which it is a part) and
(b) the number of months remaining in the First Renewal Term after the month in
which the respective Investment is deemed complete and in-service;

 

135



--------------------------------------------------------------------------------

SCHEDULE 14.2

TO THE FACILITY LEASE

 

w    =    total number of Lessor-financed Investments in either Unit 2 or the
New Common Facilities deemed complete and in-service during the First Renewal
Term; k    =    Lessor-financed Investment in either Unit 2 or the New Common
Facilities, if any, deemed complete and in-service during the First Renewal
Term; FRTPIl    =    Lessor-financed Renewal Triggering Plant Investment which
is constructed and deemed complete and in-service during the First Renewal Term
which equals the aggregate project costs and expenses incurred by or on behalf
of Lessor (but not including costs incurred by Lessee) up to and including such
month to construct such Renewal Triggering Plant Investment (in $); RRFRTPI%l   
=    Rate of Return on FRTPIl (monthly), if any, which equals the product of (a)
one-twelfth (1/12) and (b) the sum of (i) an amount equal to the product of (A)
.55 and (B) the Pre-Tax Return on Equity and (ii) an amount equal to the product
of (A) .45 and (B) the Applicable Cost of Debt with respect to Investments which
shall be calculated in accordance with Annex B to Schedule 7.1 to the Facility
Lease (in %); s    =    the sum of the remaining number of months in the First
Renewal Term after the month in which the respective Investment is deemed
complete and in-service, plus the total number of months in the Second Renewal
Term; z    =    the total number of Lessor-financed Renewal Triggering Plant
Investments deemed complete and in-service during the First Renewal Term; l    =
   Lessor-financed Renewal Triggering Plant Investment, if any, deemed complete
and in-service during the First Renewal Term; ISRTm    =    Lessor-financed
Investment in either Unit 2 or the New Common Facilities (other than a Renewal
Triggering Plant Investment) deemed complete and in-service during the Second
Renewal Term, which equals the aggregate project costs and expenses incurred by
or on behalf of Lessor (but not including costs incurred by Lessee) to construct
such Investment (in $); RRISRT%m    =    Rate of Return on ISRTm (monthly), if
any, which equals the product of (a) one-twelfth (1/12) and (b) the sum of (i)
an amount equal to the product of (A) .55 and (B) the Pre-Tax Return on

 

136



--------------------------------------------------------------------------------

SCHEDULE 14.2

TO THE FACILITY LEASE

 

          Equity and (ii) an amount equal to the product of (A) .45 and (B) the
Applicable Cost of Debt with respect to Investments which shall be calculated in
accordance with Annex B to Schedule 7.1 to the Facility Lease (in %); rmsrt    =
   the lesser of (a) the number of months in the useful life of the respective
Investment in either Unit 2 or the New Common Facilities (or property unit of
which it is a part) and (b) the number of months remaining in the Second Renewal
Term after the month in which the respective Investment is deemed complete and
in-service; r    =    total number of Lessor-financed Investments in either Unit
2 or the New Common Facilities deemed complete and in-service during the Second
Renewal Term; m    =    Lessor-financed Investments in either Unit 2 or the New
Common Facilities, if any, deemed complete and in-service during the Second
Renewal Term; SRTPIn    =    Lessor-financed Renewal Triggering Plant Investment
which is constructed and deemed complete and in-service during the Second
Renewal Term which equals the aggregate project costs and expenses incurred by
or on behalf of Lessor (but not including costs incurred by Lessee) up to and
including such month to construct such Renewal Triggering Plant Investment (in
$); RRSRTPI%n    =    Rate of Return on SRTPIn (monthly), if any, which equals
the product of (a) one-twelfth (1/12) and (b) the sum of (i) an amount equal to
the product of (A) .55 and (B) the Pre-Tax Return on Equity and (ii) an amount
equal to the product of (A) .45 and (B) the Applicable Cost of Debt with respect
to Investments which shall be calculated in accordance with Annex B to Schedule
7.1 to the Facility Lease (in %); t    =    the sum of the remaining number of
months in the Second Renewal Term after the month in which the respective
Renewal Triggering Plant Improvement is deemed complete and in-service, plus the
total number of months in the Third Renewal Term;

 

137



--------------------------------------------------------------------------------

SCHEDULE 14.2

TO THE FACILITY LEASE

 

u    =    the total number of Lessor-financed Renewal Triggering Plant
Investments deemed complete and in-service during the Second Renewal Term; n   
=    Lessor-financed Renewal Triggering Plant Investments, if any, deemed
complete and in-service during the Second Renewal Term; ITRTo    =   
Lessor-financed Investment in either Unit 2 or the New Common Facilities (other
than a Renewal Triggering Plant Investment) deemed complete and in-service
during the Third Renewal Term, which equals the aggregate project costs and
expenses incurred by or on behalf of Lessor (but not including costs incurred by
Lessee) to construct such Investment (in $); RRITRT%o    =    Rate of Return on
ITRTo (monthly), if any, which equals the product of (a) one-twelfth (1/12) and
(b) the sum of (i) an amount equal to the product of (A) .55 and (B) the Pre-Tax
Return on Equity and (ii) an amount equal to the product of (A) .45 and (B) the
Applicable Cost of Debt with respect to Investments which shall be calculated in
accordance with Annex B to Schedule 7.1 to the Facility Lease (in `%); rmtrt   
=    the lesser of (a) the number of months in the useful life of the respective
Investment in either Unit 2 or the New Common Facilities (or property unit of
which it is a part) and (b) the number of months remaining in the Third Renewal
Term; v    =    the total number of Lessor-financed Investments in either Unit 2
or the New Common Facilities deemed complete and in-service during the Third
Renewal Term; o    =    Lessor-financed Investments in either Unit 2 or the New
Common Facilities, if any, deemed complete and in-service during the Third
Renewal Term; IUC    =    Lessor-financed Investments Under Construction in
either Unit 2 or the New Common Facilities, if any, during such Renewal Term
which equals the aggregate project costs and expenses incurred by or on behalf
of Lessor up to and including such month to construct all Investments, including
Renewal Triggering Plant Investments, if any for which construction has
commenced during such Renewal

 

138



--------------------------------------------------------------------------------

SCHEDULE 14.2

TO THE FACILITY LEASE

 

          Term but has not yet been deemed complete and in-service during such
Renewal Term (in $); RRIUC%    =    Rate of Return on IUC (monthly), if any,
which equals the product of (a) one-twelfth (1/12) and (b) the sum of (i) an
amount equal to the product of (A) .55 and (B) the Pre-Tax Return on Equity and
(ii) an amount equal to the product of (A) .45 and (B) the Applicable Cost of
Debt with respect to Investments which shall be calculated in accordance with
Annex B to Schedule 7.1 to the Facility Lease (in %); MMSC    =    Monthly
Management Services Costs for such month which equals the sum of the Monthly
Management Services Costs incurred by or on behalf of Lessor in the month
immediately preceding such month in connection with (a) the Leased Facility but
excluding the Investments, not to exceed the Monthly Management Services Costs
Cap, and (b) the Investments (in $); CIMC    =    Community Impact Mitigation
Costs for such month incurred by or on behalf of Lessor on or after the Lease
Effective Date and not already included in the AALF (in $); PPA    =    Prior
Period Adjustments for such month, which equals any adjustments (other than ATC)
to RR in such month, including Pre-Tax Return on Equity retroactive tax rate
changes (in $); and ATC    =    Allowable Tax Credits, which equals any tax
credits allowable against Lessor’s federal or state income tax liability for the
taxable year as determined under the Internal Revenue Code of 1986, as amended,
or state income tax Law, to the extent (a) such tax credits are actually
utilized by Lessor, (b) such tax credits are not prohibited by Law from being
passed on to Lessee and/or to Lessee’s customers and (c) Lessor determines the
use of such tax credits does not substantially reduce or eliminate a tax benefit
to Lessor (in $).

 

139



--------------------------------------------------------------------------------

SCHEDULE 14.2

TO THE FACILITY LEASE

 

ANNEX A TO SCHEDULE 14.2

 

SAMPLE RENEWAL RENT CALCULATION: FIRST RENEWAL TERM (YEARS 31-35)*

 

Example: First Renewal Term Rent in Year 34 for lease of Elm Road Generating
Station Unit 2. Assumes additional investments and changing debt costs.

 

Monthly Renewal Rent at Start of First Renewal Term

 

AALF, AALFNC

   $ 17,539,584    

Base Term Rent Before Investments and Other Adjustments

(Unit and New Common Facilities Rents Together)

IBT

   $ 242,988     Monthly Rent Adder for Investments Deemed Complete and
In-Service During the Base Term (Unit 2 Only)

INC

   $ 82,361    

Monthly Rent Adder for Investments in New Common Facilities

During the Base Term

AE

     ($2,434,329 )   Rent Reductions for Common Facilities Adjustment Events  
   $ 15,430,606     Base Term Rent, including Investments Deemed Complete and
In-Service During Base Term        25.0 %   Adjustment %      $ 3,857,651    
First Renewal Term Renewal Rent before Renewal Triggering Plant Investments

RTPI

   $ 1,216,309     Base Term Renewal Triggering Plant Investments

First Renewal Term Monthly Renewal Rent Payment Before Investments and Other
Adjustments: $5,073,960

       55 %   Equity Share of the Rate of Return        12.7 %   After Tax Cost
of Equity        1.6606     Fixed Tax Rate Gross-Up Factor        45 %   Debt
Share of the Rate of Return        6.0 %   Applicable Cost of Debt for Approved
Amount

RRLF

     1.192 %   Monthly Rate of Return at the Execution Date        60     Number
of months in First Renewal Term (5 years * 12 months) per Appraisal

MARBA

     99.854 %   Monthly Average Rate Based Adjustment Investments Deemed
Complete and In-Service

IFRT

   $ 6,000,000     Investments Deemed Complete and In-Service at end of Year 3
in First Renewal Term

rmfrt

     24     Number of months remaining in First Renewal Term (2 years * 12
months)

RRIFRT%

     1.210 %   Monthly Rate of Return on Investments (debt cost of 6.5%) Monthly
Payment Adder for Investments Deemed Complete and In-Service: $289,143 Renewal
Triggering Plant Investments

FRTPI

   $ 29,000,000     Renewal Triggering Plant Investments Deemed Complete and
In-Service at end of Year 4, est. remaining useful life = 21 years (total=55
years)

S

     120     Number of months remaining in First Renewal Term (1 year * 12
months) plus Second Renewal Term (9 years * 12 months)

RRFRTPI%

     1.248 %   Monthly Rate of Return on Triggering Plant Investments (debt cost
of 7.5%) Monthly Payment Adder for Renewal Triggering Plant Investments: $
466,733

--------------------------------------------------------------------------------

* An electronic version of this sample calculation has been provided to the PSCW
with a copy of this Facility Lease and such electronic sample calculation is
incorporated by reference herein.

 

140



--------------------------------------------------------------------------------

SCHEDULE 14.2

TO THE FACILITY LEASE

 

SAMPLE RENEWAL RENT CALCULATION: FIRST RENEWAL TERM (YEARS 31-35)

(continued)

 

Investments Under Construction

IUC

   $ 800,000     Investments Under Construction

RRIUC%

     1.192 %   Monthly Rate of Return on Investments Under Construction (debt
cost of 6%) Monthly Payment Adder for Investments Under Construction: $ 9,533
Monthly Renewal Rent in Year 4 of the First Renewal Term Before Other
Adjustments: $ 5,839,369 Other Adjustments

MMSC

   $ 8,333     Monthly Management Services Costs ($100,000/12 months)

CIMC

   $ 20,000     Community Impact Mitigation Costs

PPA

   $ 0     Prior Period Adjustments

DRC

   $ 0     Demolition & Removal Costs (recovered only in Base Term)

ATC

   $ 0     Allowable Tax Credits Total Monthly Renewal Rent in Year 4 of the
First Renewal Term: $ 5,972,702

 

141



--------------------------------------------------------------------------------

SCHEDULE 14.2

TO THE FACILITY LEASE

 

ANNEX B TO SCHEDULE 14.2

 

SAMPLE RENEWAL RENT CALCULATION: SECOND RENEWAL TERM (YEARS 36-44)*

 

Example: Second Renewal Term Rent in Year 43 for lease of Unit 2. Assumes
additional investments and changing debt costs.

 

Renewal Rent at Start of Second Renewal Term

AALF,

AALFNC

   $ 17,539,584         

Base Term Rent Before Investments and Other Adjustments

(Unit and New Common Facilities Rents Together)

IBT

   $ 242,988          Monthly Rent Adder for Investments Deemed Complete and
In-Service During the Base Term (Unit 2 Only)

INC

   $ 82,361         

Monthly Rent Adder for Investments in New Common Facilities

During the Base Term

AE

     ($2,434,329 )        Rent Reductions for Common Facilities Adjustment
Events      $ 15,430,606          Base Term Rent, including Investments Deemed
Complete and In-Service During Base Term        15.0 %        Adjustment %     
$ 2,314,591     (a)    Second Renewal Term Renewal Rent before Investments

RTPI

   $ 1,216,309          Base Term Renewal Triggering Plant Investments

IFRT

   $ 289,143          Monthly Adder for Investments Deemed Complete and
In-Service During First Renewal Term      $ 1,505,452          Base Term Renewal
Triggering Plant Investments and Monthly Adder for Investments Deemed Complete
and In-Service During the First Renewal Term        25.0 %        Adjustment %  
   $ 376,363     (b)    Second Renewal Term Renewal Rent before First Renewal
Triggering Plant Investments

FRTPI

   $ 466,733     (c)    First Renewal Term Renewal Triggering Plant Investments
Second Renewal Term Monthly Renewal Rent Payment Before Investments and Other
Adjustments: $ 3,157,687 (a+b+c)        55 %        Equity Share of the Rate of
Return        12.7 %        After Tax Cost of Equity        1.6606         
Fixed Tax Rate Gross-Up Factor        45 %        Debt Share of the Rate of
Return        6.0 %        Applicable Cost of Debt for Approved Amount

RRLF

     1.192 %        Monthly Rate of Return at the Execution Date        108    
     Number of months in Second Renewal Term (9 years * 12 months) per Appraisal

MARBA

     99.854 %        Monthly Average Rate Based Adjustment Investments Deemed
Complete and In-Service

ISRT

   $ 9,000,000          Investments Deemed Complete and In-Service at end of
Year 7 in Second Renewal Term

rmsrt

     24          Number of months remaining in Second Renewal Term (2 years * 12
months)

RRISRT%

     1.154 %        Monthly Rate of Return on Investments (debt cost of 5.0%)
Monthly Payment Adder for Investments Deemed Complete and In-Service: $430,846

--------------------------------------------------------------------------------

* An electronic version of this sample calculation has been provided to the PSCW
with a copy of this Facility Lease and such electronic sample calculation is
incorporated by reference herein.

 

142



--------------------------------------------------------------------------------

SCHEDULE 14.2

TO THE FACILITY LEASE

 

SAMPLE RENEWAL RENT CALCULATION: SECOND RENEWAL TERM (YEARS 36-44)

(continued)

 

Renewal Triggering Plant Investments

 

none

 

Investments Under Construction

IUC

   $ 4,000,000     Investments Under Construction

RRIUC%

     1.173 %   Monthly Rate of Return on Investments Under Construction (debt
cost of 5.5%) Monthly Payment Adder for Investments Under Construction: $ 46,914
Monthly Renewal Rent in Year 8 of the Second Renewal Term Before Other
Adjustments: $3,635,447 Other Adjustments

MMSC

   $ 8,333     Monthly Management Services Costs ($100,000/12 months)

CIMC

   $ 125,000     Community Impact Mitigation Costs

PPA

   $ 0     Prior Period Adjustments

DRC

   $ 0     Demolition & Removal Costs (recovered only in Base term)

ATC

   $ 0     Allowable Tax Credits Total Monthly Renewal Rent in Year 8 of the
Second Renewal Term: $ 3,768,781

 

143



--------------------------------------------------------------------------------

SCHEDULE 14.2

TO THE FACILITY LEASE

 

ANNEX C TO SCHEDULE 14.2

 

SAMPLE RENEWAL RENT CALCULATION: THIRD RENEWAL TERM (YEARS 45-48)*

 

Example: Third Renewal Term Rent in the final year of the lease for Elm Road
Generating Station Unit 2. Assumes additional investments and changing debt
costs.

 

Renewal Rent at Start of Third Renewal Term

AALF,

AALFNC

   $ 17,539,584         

Base Term Rent Before Investments and Other Adjustments

(Unit and New Common Facilities Rents Together)

IBT

   $ 242,988          Monthly Rent Adder for Investments Deemed Complete and
In-Service During the Base Term (Unit 2 Only)

INC

   $ 82,361          Monthly Rent Adder for Investments in New Common Facilities
During the Base Term

AE

     ($2,434,329 )        Rent Reductions for Common Facilities Adjustment
Events

RTPI

   $ 1,216,309          Base Term Renewal Triggering Plant Investments

IFRT

   $ 289,143          Monthly Adder for Investments Deemed Complete and
In-Service During First Renewal Term      $ 16,936,057          Base Term
Renewal Triggering Plant Investments plus Investments Deemed Complete and
In-Service During First Renewal Term        15.0 %        Adjustment %      $
2,540,409     (a)    Third Renewal Term Renewal Rent before Investments (other
than those during the Base Term)

FRTPI

   $ 466,733          First Renewal Term Renewal Triggering Plant Investments

ISRT

   $ 430,846          Monthly Adder for Investments Deemed Complete and
In-Service During Second Renewal Term      $ 897,579          First Renewal Term
Renewal Triggering Plant Investments plus Investments Deemed Complete and
In-Service During Second Renewal Term        25.0 %        Adjustment %      $
224,395     (b)    Third Renewal Term Renewal Rent before Second Renewal Term
Renewal Triggering Plant Investments

SRTPI

   $ 0     (c)    Second Renewal Term Renewal Triggering Plant Investments

Third Renewal Term Renewal Rent Payment Before Investments and Other
Adjustments:

$ 2,764,803 (a+b+c)

       55 %        Equity Share of the Rate of Return        12.7 %        After
Tax Cost of Equity        1.6606          Fixed Tax Rate Gross-Up Factor       
45 %        Debt Share of the Rate of Return        6.0 %        Applicable Cost
of Debt for Approved Amount

RRLF

     1.192 %        Monthly Rate of Return at Execution Date        48         
Number of months in Third Renewal Term (4 years * 12 months) per Appraisal

MARBA

     99.854 %        Monthly Average Rate Based Adjustment

--------------------------------------------------------------------------------

* An electronic version of this sample calculation has been provided to the PSCW
with a copy of this Facility Lease and such electronic sample calculation is
incorporated by reference herein.

 

144



--------------------------------------------------------------------------------

SCHEDULE 14.2

TO THE FACILITY LEASE

 

SAMPLE RENEWAL RENT CALCULATION: THIRD RENEWAL TERM (YEARS 45-48)

(continued)

 

Investments Deemed Complete and In-Service

ITRT

   $ 6,500,000     Investment Deemed Complete and In-Service at end of Year 2 in
Third Renewal Term

rmtrt

     24     Number of months remaining in Third Renewal Term (2 years * 12 mos.)

RRITRT%

     1.173 %   Monthly Rate of Return on Investments (debt cost of 5.5%) Monthly
Payment Adder for Investments Deemed Complete and In-Service: $311,856

 

Triggering Plant Investments

 

none

 

Investments Under Construction

 

none

 

Monthly Payment in Year 3 of the Third Renewal Term Before Other Adjustments:
$3,076,660

 

Other Adjustments

MMSC

   $ 8,333    Monthly Management Services Costs ($100,000/12 months)

CIMC

   $ 125,000    Community Impact Mitigation Costs

PPA

   $ 0    Prior Period Adjustments

DRC

   $ 0    Demolition & Removal Costs (recovered only in Base Term)

ATC

   $ 0    Allowable Tax Credits Total Monthly Payment in the Final Year of the
Facility Lease: $ 3,209,993

 

145



--------------------------------------------------------------------------------

SCHEDULE 19.2

TO THE FACILITY LEASE

 

TAX INDEMNITY

 

ARTICLE 1: DEFINITIONS

 

Capitalized words and phrases used in this Schedule 19.2 not otherwise defined
in this Article 1 shall have the meaning set forth in Schedule 1.1 of the
Facility Lease.

 

1.1 “ABA Standards” shall have the meaning set forth in Section 3.3.

 

1.2 “Adjustment Notice” shall have the meaning set forth in Section 6.1.

 

1.3 “Applied Amount” shall have the meaning set forth in Section 6.4.

 

1.4 “After Tax Basis” shall mean on a basis such that any payment to be received
or receivable by Lessor is supplemented by a further payment or payments (the
“Gross-Up” as defined in Section 4.2.1(a) of this Schedule 19.2) to Lessor so
that the sum of all such payments, after deducting all Taxes (taking into
account any related current credits or current deductions) payable by Lessor in
respect of the receipt or accrual of such amount under any law or Governmental
Authority, is equal to the payment due to Lessor, provided, that for these
purposes, Lessor shall be assumed to be taxable as a Subchapter C corporation
for federal income tax purposes subject to tax at the highest marginal rate(s)
applicable to such taxpayers with respect to the amounts in question.

 

1.5 “Code” shall have the meaning set forth in Section 3.1(b).

 

1.6 “Final Determination” shall mean: (a) a decision, judgment, decree or other
order by any court of competent jurisdiction, which decision, judgment, decree
or other order has become final after all allowable appeals by either party to
the action have been exhausted or the time for filing such appeals has expired;
(b) a closing agreement entered into in connection with an administrative or
judicial proceeding and with the consent of Lessee or as permitted by Section
6.3; (c) the expiration of the time for instituting suit with respect to the
claimed deficiency; or (d) the expiration of the time for instituting a claim
for refund, or if such a claim was filed, the expiration of the time for
instituting suit with respect thereto.

 

1.7 “Gross-up” shall have the meaning set forth in Section 5.2.1(a).

 

1.8 “Inclusion Event” shall have the meaning set forth in Section 3.3.

 

1.9 “Lessee Act” shall have the meaning set forth in Section 3.3.

 

1.10 “Lessee Person” shall have the meaning set forth in Section 3.2(c).

 

1.11 “Lessor” shall have the same meaning set forth in the Facility Lease,
provided, however, that so long as Lessor is disregarded as an entity separate
from its owner for the purposes of any Tax or by any Governmental Authority,
then the term “Lessor” shall include any

 

146



--------------------------------------------------------------------------------

SCHEDULE 19.2

TO THE FACILITY LEASE

 

person treated as the owner of Lessor’s assets, liabilities, income, gains and
losses for federal income tax purposes.

 

1.12 “Loss” shall have the meaning set forth in Section 4.1.

 

1.13 “Reasonable Basis” shall have the meaning set forth in Section 3.3.

 

1.14 “Tax Assumptions” shall have the meaning set forth in Section 3.1.

 

1.15 “Tax Savings” shall have the meaning set forth in Section 5.2.2.

 

1.16 “Unit 2 Owners” shall mean Lessor and each other Party that acquires a
tenancy-in-common interest in the Unit 2 Facility.

 

ARTICLE 2: GENERAL TAX INDEMNITY

 

2.1 Indemnity Obligation. Except as otherwise provided herein, Lessee shall pay,
and shall indemnify and hold harmless on an After-Tax Basis Lessor from and
against, any and all Taxes, however imposed, whether levied or imposed upon
Lessor, Lessee, or the Unit 2 Facility or any part thereof, by any Governmental
Authority relating to:

 

(a) the Leased Facility or any interest therein;

 

(b) the acquisition, manufacture, purchase, ownership, delivery, nondelivery,
redelivery, transport, location, lease, sublease, hire, assignment, alteration,
improvement, possession, repossession, presence, use, replacement, substitution,
operation, insurance, installation, modification, rebuilding, overhaul,
condition, storage, maintenance, repair, acceptance, sale, return, abandonment,
preparation, transfer of title, or other disposition of the Leased Facility or
any part or any interest in any of the foregoing;

 

(c) the execution, delivery, or performance of any of the Lease Documents or any
future amendment, supplement, waiver, or consent thereto (requested or consented
to by Lessee or in connection with a Lessee Event of Default), or any of the
transactions contemplated thereby, or any proceeds or payments or amounts
payable under any thereof; or

 

(d) otherwise with respect to or in connection with the transactions
contemplated by the Lease Documents.

 

2.2 Exclusions to Indemnification. Notwithstanding the foregoing, Lessee shall
not be obligated to pay or indemnify Lessor for any Taxes to the extent such
Taxes are attributable to the following:

 

(a) Taxes imposed on Lessor by a Governmental Authority, by withholding or
otherwise based on, or measured by or with respect to net or gross income, net
or gross receipts, minimum tax, capital, franchise, net worth, excess profits,
value added, or conduct of business taxes, capital gains taxes, excess profits
taxes, minimum and/or alternative minimum taxes,

 

147



--------------------------------------------------------------------------------

SCHEDULE 19.2

TO THE FACILITY LEASE

 

accumulated earnings taxes, personal holding company taxes, succession taxes and
estate or other similar taxes, in each case however denominated, other than any
such Taxes which are in the nature of sales, use, license, ad valorem, transfer,
property or similar taxes, or value added taxes (except to the extent such value
added taxes are imposed in direct and clear substitution for an income tax);

 

(b) Taxes imposed with respect to any period following the later of (x) the
expiration or earlier termination of the Facility Lease, or (y) the payment by
Lessee of all amounts due and payable under the Lease Documents;

 

(c) Taxes to the extent resulting from a breach by Lessor of any of its
covenants, representations or warranties under the Lease Documents;

 

(d) Taxes imposed as a result of Lessor’s transfer or other disposition of (i)
all or a portion of its interest in the Lease Documents, the Leased Facility or
any part thereof, or (ii) any interest in Lessor, other than, in each case, a
transfer or disposition pursuant to an exercise of remedies pursuant to Article
17 of the Facility Lease during the continuation of a Lessee Event of Default,
the termination of the Facility Lease upon Lessee’s exercise of its options
pursuant to Article 14 of the Facility Lease, or a substitution, loss or
modification of the Unit 2 Facility;

 

(e) Taxes to the extent resulting from the gross negligence or willful
misconduct of Lessor (other than gross negligence imputed to Lessor solely by
reason of its interest in the Unit 2 Facility);

 

(f) Taxes subject to indemnification by Lessee pursuant to Article 3 (or
indemnifiable but for an exclusion therein);

 

(g) Taxes resulting from the failure of Lessor to provide, at the request of
Lessee, any certification, documentation, or other evidence required as a
condition to the allowance of a reduction in such Tax, which, if properly
complied with, would have resulted in an exemption from, or a reduced rate of
such Tax but only if Lessor was eligible to comply with such requirement and
Lessor has determined in good faith that compliance with such requirements would
not have a materially adverse effect on Lessor or any of its Affiliates;

 

(h) Taxes consisting of interest, penalties, or additions to tax imposed on
Lessor as a result of a failure of Lessor to file any return, tax report or
statement properly or timely unless such failure is caused by Lessee’s failure
to fulfill its obligations, if any, to provide such information required under
Section 2.3 or Section 2.4;

 

(i) the failure of Lessor to contest a claim in accordance with the contest
provisions herein, to the extent Lessee’s ability to contest a claim is
adversely affected in any material respect;

 

(j) Taxes arising as a result of the failure of Lessor (or transferee thereof)
to be a “United States person” (as defined in § 7701(a)(30)) of the Code;

 

148



--------------------------------------------------------------------------------

SCHEDULE 19.2

TO THE FACILITY LEASE

 

(k) Taxes that result from, or arise out of, or are attributable to the
imposition of any Taxes pursuant to ERISA or Section 4975 of the Code;

 

(l) Taxes that are attributable to the situs of organization or incorporation,
place of management or control, a place of business, or a permanent
establishment of Lessor, in each case, other than as a result of (i) the
execution and delivery of the Lease Documents, (ii) the transactions
contemplated by the Lease Documents; or (iii) the use, location or operation of
the Facility (or any part thereof); or

 

(m) Taxes to the extent liability for such Tax could have been reduced or
provided through “prudent” action, as defined by Wisconsin Public Service Corp.
v. Public Serv. Comm., 156 Wis. 2nd 611 (Ct. App. 1990), and as may be
interpreted from time to time.

 

2.3 Reports and Returns. If any report or return is required to be made with
respect to Taxes that are Lessee’s obligations under Section 2.1, Lessee shall,
at its sole expense, in a timely and proper fashion, (x) to the extent required
or permitted by law, make and file in its own name such return or report (except
for any such report or return that any Lessor has notified Lessee that such
Lessor intends to file and, in fact, files), and (y) in the case of any such
return or report required to be made in the name of any Lessor, inform Lessor of
such fact and prepare such return or report for filing by Lessor in a manner
reasonably acceptable to Lessor or, where such return or report is required to
reflect items in addition to any obligations of Lessee under or arising out of
the Taxes described in Section 2.1, provide Lessor with information sufficient
to permit such return or report to be properly made with respect to any Taxes
that are obligations of Lessee under Section 2.1 no later than thirty (30) days
prior to the filing date of such return or report. Lessor shall provide to
Lessee such information within Lessor’s possession or control as is reasonably
necessary for Lessee to complete and file any such report or return properly,
provided that Lessor shall not be required to provide Lessee with copies of its
tax returns.

 

2.4 Receipts and Records. Lessee shall use reasonable efforts to obtain official
receipts indicating the payment of all Taxes that are subject to indemnification
under Section 2.1 and that are paid by Lessee, and shall promptly on request
send to Lessor each such receipt obtained by Lessee or other such evidence of
payment as is reasonably acceptable to such Lessor and reasonably available to
Lessee. Within a reasonable time after Lessee receives from Lessor a written
request for specified information or copies of specified records reasonably
necessary to enable Lessor or another Unit 2 Owner to fulfill its Tax filing,
Tax audit or other Tax obligations or to contest Taxes imposed upon it, Lessee
shall provide such information or copies of such records to the requesting party
(if, in the case information or records requested by a Unit 2 Owner, Lessee has
such information or records within its possession or control).

 

149



--------------------------------------------------------------------------------

SCHEDULE 19.2

TO THE FACILITY LEASE

 

ARTICLE 3: INCOME TAX INDEMNITY

 

3.1 Tax Assumptions. The transactions contemplated by the Lease Documents have
been entered into on the basis of the following tax assumptions (the “Tax
Assumptions”):

 

(a) True Lease. For purposes of federal income tax, the Facility Lease will be a
“true lease” under which Lessor will be treated as the owner and lessor of the
Leased Facility and Lessee will be treated as lessee thereof.

 

(b) Corporate Status. Lessor is not a separate tax-paying entity for federal
income tax purposes. Instead, Lessor is disregarded as an entity separate from
its owner for federal income tax purposes. As such, all of its income, gain,
losses and deductions flow through to its sole corporate member. Therefore, for
the purposes of this Article 3, it is assumed that Lessor: (i) is a Subchapter C
corporation under the Internal Revenue Code of 1986, as amended (the “Code”);
(ii) is subject to tax at the highest marginal rate applicable to Subchapter C
corporations in effect at the time an obligation arises under Section 3.3 or
Section 4.1; (iii) recognizes income, gain, credits, losses and deductions at
the same time and in the same manner as its sole member; and (iv) is not a
member of an affiliated group of corporations filing a consolidated federal or
state income tax return. The assumptions in this Section 3.1(b) shall apply for
both federal and state income tax purposes.

 

(c) Method of Accounting. Lessor is a calendar-year taxpayer and will report all
items of income, gain, loss, deduction, or credit relating to the transactions
effected by the Lease Documents using the accrual method of accounting.

 

(d) Inclusions in Income. Lessor will not be required to include any amount in
gross income for federal income tax purposes in connection with the transactions
effected by the Lease Documents other than: (i) Renewal Rent and Basic Rent in
the amounts and periods as calculated pursuant to Schedules 14.2 and 7.1,
respectively; (ii) income realized upon the transfer of Lessor’s direct or
beneficial interest in the Facility Lease or the Unit 2 Facility or any portion
thereof, other than a transfer attributable to a Lessee Event of Default; (iii)
any other amounts (including Termination Value or amounts measured in respect of
such value) payable on an After-Tax Basis; (iv) any warranties, refunds,
damages, insurance, requisition, or condemnation proceeds received and retained
by Lessor; (v) any amount payable to Lessor and specifically designated as
interest or late payment charges on overdue payments; and (vi) any other amounts
to the extent offset by a corresponding deduction, (the inclusion in income of
any amount other than the amounts described in this Section 3.1(d) being
referred to herein as an “Inclusion”).

 

(e) Tax Reporting Status. Lessor will not be subject to any minimum tax or
alternative minimum tax imposed under the Code.

 

Lessee will have no liability to indemnify Lessor with respect to the Tax
Assumptions contained herein.

 

3.2  Lessee’s Tax Representations and Covenants. For purposes of this Article 3,
Lessee hereby represents and covenants:

 

(a) On the Lease Commencement Date, the Unit 2 Facility will not require any
improvements, modifications, or additions in order to be rendered complete for
its intended

 

150



--------------------------------------------------------------------------------

SCHEDULE 19.2

TO THE FACILITY LEASE

 

use by Lessee and Lessee has no present intention to make any specific material
non-severable improvements.

 

(b) Any written information provided by Lessee to the appraiser providing the
appraisal in Section 4.6 or Article 14 of the Facility Lease was, to the
knowledge of Lessee, accurate at the time given.

 

(c) During the Basic Term, neither Lessee nor any sublessee or user of the
Leased Facility (a “Lessee Person”) (other than Lessor or its affiliates other
than Lessee) will (i) make any claim (including, without limitation, filing a
tax return) predicated on ownership of the Leased Facility, or take any action
or position inconsistent with the Tax Assumptions or the status of Lessor as the
sole owner of the Leased Facility for federal, state and local income tax
purposes, or (ii) claim deductions for Basic Rent for federal, state or local
income tax purposes during the Base Term for any period other than the period to
which such Basic Rent is allocated pursuant to Section 8.1, unless, in the case
of either (i) or (ii), such position is inconsistent with a Final Determination
which is binding on Lessor or Lessee.

 

(d) Purchase Options. As of the Lease Commencement Date, neither Lessee nor any
Affiliate thereof has (i) taken any action requiring or authorizing the exercise
of any purchase option or renewal option described in Article 14 of the Facility
Lease, (ii) made any binding decision to exercise any purchase option or renewal
option described in Article 14 of the Facility Lease, or (iii) entered into any
agreements with any persons concerning the exercise of any purchase option or
renewal option described in Article 14 of the Facility Lease, provided, that the
execution, delivery and performance of the Lease Documents in accordance with
the terms thereof shall not constitute a breach of the foregoing representation.

 

(e) Limited Use Property. Neither Lessee, nor any sublessee, assignee, agent or
user (other than Lessor) of the Leased Facility will construct or install on the
Leased Facility any component, improvement, alteration, or addition if the
construction or installation will cause the Leased Facility to constitute
limited use property within the meaning of Revenue Procedure 2001-28, 2001-19
I.R.B. 1156.

 

An indemnity payment hereunder shall be the only remedy for the inaccuracy of
any representation or covenant set forth in this Section 3.2. No representation
or warranty of Lessee contained in any of the Lease Documents shall be construed
as a representation or warranty that the Facility Lease will constitute a “true
lease,” that Lessor will be treated as the tax owner of the Leased Facility, or
that the Leased Facility has a specified value or economic useful life.

 

3.3 Indemnity Obligation for Income Inclusions. If at any time Lessor is
required by any Governmental Authority to make an Inclusion in connection with
the transactions contemplated by the Lease Documents or Lessor is unable to
exclude an Inclusion from its federal, state or local tax return (based upon the
receipt by Lessor and Lessee not later than the filing date of the related tax
return of Lessor of an opinion of independent tax counsel selected

 

151



--------------------------------------------------------------------------------

SCHEDULE 19.2

TO THE FACILITY LEASE

 

by Lessor and reasonably satisfactory to Lessee to the effect that there is no
reasonable basis under the standards set forth in ABA Formal Opinion 85-352 (the
“ABA Standards”) (such a basis a “Reasonable Basis”) for excluding such
Inclusion (which opinion shall set forth in reasonable detail the basis for the
conclusions set forth therein) or such claim would be inconsistent with a prior
Final Determination of a contest and there has been no change in law or
interpretation thereof after such Final Determination) as a result of any of the
following:

 

(a) the inaccuracy or breach of any representation of Lessee set forth above in
Section 3.2 or any covenant, representation, or warranty in the Lease Documents,

 

(b) any act or omission of Lessee, other than an act required or expressly
permitted by the Lease Documents (other than any improvement, alteration,
addition to, replacement, or temporary or permanent removal from service or
retirement, modification, or substitution of the Leased Facility or any part
thereof by Lessee or any Lessee Person),

 

(c) any failure by Lessee to take any action expressly required to be taken
under the Lease Documents (other than a failure to take action that is requested
by Lessor),

 

(d) a payment of warranties, refunds, insurance proceeds or similar items, or
requisition, condemnation, or similar proceeds to the extent not retained by, or
applied for the benefit of Lessor,

 

(e) any destruction, damage, loss, condemnation, non-use or requisition of the
Leased Facility or any part thereof, which does not constitute an Event of Loss
or an Event of Total Loss, or

 

(f) an actual payment in an amount greater than due, or prior to the due date,
of any amount required to be paid by Lessee under the Lease Documents,

 

(each such event, a “Lessee Act”), then Lessor shall have suffered an “Inclusion
Event” and Lessee shall pay to Lessor, as an indemnity a lump-sum amount which,
after giving effect to the Gross-Up (as defined in Section 5.2.1(a)), shall be
sufficient to give to Lessor the same Return on Capital that it would have had
if no such Inclusion Event had occurred. In lieu of the lump-sum payment
provided for in the preceding sentence, Lessee may elect to pay the indemnity
with respect to such Inclusion Event by reimbursing (on an After-Tax basis) a
Lessor for the taxes (together with any applicable interest, penalties and
additions to tax) which such Lessor is required to pay in any calendar year as a
result of the Inclusion Event as provided in Section 5.2.

 

3.4 Excluded Events. Lessee shall not be required to make any payment in respect
of an Inclusion Event to the extent such Inclusion Event results from one or
more of the following events:

 

(a) Lessor’s failure to properly exclude income unless Lessor shall have
received a written opinion of its independent tax counsel that no Reasonable
Basis exists for excluding such income (and for this purpose, such counsel may
take into account the failure of

 

152



--------------------------------------------------------------------------------

SCHEDULE 19.2

TO THE FACILITY LEASE

 

Lessee to provide necessary information requested in writing by Lessor to the
extent Lessee is required to provide such information);

 

(b) any event which requires Lessee to pay an amount equal to or in excess of,
or determined by reference to Termination Value to the extent such amount is
actually paid;

 

(c) the application of Code § 467 or the Treasury Regulations thereunder, other
than as a result of (i) an actual payment in an amount greater than due or prior
to the due date, of any amount required to be paid by Lessee under the Lease
Documents or (ii) the claiming by Lessee during the Base Term of a deduction for
Basic Rent for federal, state or local income tax purposes for any period other
than the period to which such Basic Rent is allocated pursuant to Section 7.1 of
the Facility Lease;

 

(d) the imposition of any alternative minimum tax under the Code § 55;

 

(e) the breach of any covenant or representation by, or the gross negligence,
fraud, or willful misconduct of Lessor;

 

(f) any amendment or modification to the Lease Documents that is not requested
or consented to by Lessee or is not required by the Lease Documents unless, in
each case, the amendment or modification is made in connection with a Lease
Event of Default;

 

(g) any change in Lessor’s taxable year or method of accounting or the
application of the short taxable year provisions of the Code;

 

(h) the failure of the Facility Lease to be treated as a “true lease” for
federal income tax purposes, other than as a result of a Lessee Act;

 

(i) the failure of Lessor to contest a claim in accordance with the contest
provisions herein to the extent Lessee’s ability to contest a claim is adversely
affected in any material respect;

 

(j) the failure of Lessor to be a “United States person” (as defined in §
7701(a)(30) of the Code);

 

(k) consisting of interest, penalties, or additions to tax imposed on Lessor as
a result of a failure of Lessor to file any return properly or timely, unless
such failure is caused by Lessee’s failure to fulfill its obligations, if any,
to provide such information required hereto;

 

(l) the sale of the Leased Facility to Lessee pursuant to an exercise of
Lessee’s purchase options under the Facility Lease;

 

(m) imposed as a result of Lessor’s transfer or other disposition of (i) all or
a portion of its interest in the Lease Documents, the Leased Facility or any
part thereof, or (ii) any interest in Lessor, other than, in each case, a
transfer or disposition pursuant to an exercise of

 

153



--------------------------------------------------------------------------------

SCHEDULE 19.2

TO THE FACILITY LEASE

 

remedies pursuant to Section 17 of the Facility Lease during the continuation of
a Lessee Event of Default; and

 

(n) the application of Code Section 59A, 291, 465, 469, 501, 542, 552, 593, 851,
856, 1272, 1361 or 4975 or the regulations thereunder or the imposition of any
Taxes imposed pursuant to ERISA.

 

ARTICLE 4: INDEMNITY FOR LOSSES

 

4.1 Common Ownership Obligations. Except as provided in Section 4.2, if Lessor
is required to indemnify another Unit 2 Owner under the Unit 2 Owner tax
indemnity as a result of a Lessee Act, then the Lessor shall have suffered a
“Loss” and Lessee shall reimburse Lessor, on an After-Tax Basis, for the amount
of such Loss.

 

4.2 Exceptions. Notwithstanding Section 4.1, Lessee shall have no obligation to
reimburse Lessor for a Loss to the extent such amounts are attributable to any
of the following:

 

(a) any event described in Section 2.2(a), (b), (e), (f), (g), (h), (i), (j),
(k), or (m) applied by substituting “Lessor, any other Unit 2 Owner (other than
Lessor), or any lessee of any other Unit 2 Owner” for “Lessor” in each place
that it appears;

 

(b) any event described in Section 3.4 (a), (d), (e), (g), (h), (i), (j), (k),
(l) or (n) applied by substituting “Lessor, any other Unit 2 Owner (other than
Lessor), or any lessee of any other Unit 2 Owner” for “Lessor” in each place
that it appears;

 

(c) the failure of the Lessor to assign its rights under the Unit 2 Owner tax
indemnity to Lessee, to the extent Lessee’s ability to contest a claim is
adversely affected in any material respect, provided Lessor is required to make
an assignment pursuant to Section 6.1 hereof;

 

(d) Taxes (including any penalties, interests or additions thereto) resulting
from the failure of Lessor to timely assert its rights under the Unit 2 Owner
tax indemnity to the extent of a resulting increase in Lessee’s indemnity
obligation;

 

(e) Taxes resulting from the inaccuracy or breach by Lessor of any of its
covenants, representations or warranties under the Lease Documents or the Unit 2
Owner tax indemnity;

 

(f) Taxes resulting from an act or omission of Lessor; or

 

(g) Taxes attributable to any agreements or transactions entered into between
Lessor and the other Unit 2 Owners to the extent such agreement or transactions
relate to the ownership and operation of the Unit 2 Facility.

 

154



--------------------------------------------------------------------------------

SCHEDULE 19.2

TO THE FACILITY LEASE

 

ARTICLE 5: PAYMENTS AND GROSS-UPS

 

5.1 Payment Terms.

 

(a) General. Payments shall be made in immediately available funds and in United
States Dollars at such bank or to such account as specified by the payee in
written directives at least five (5) Business Days prior to the due date thereof
to the payor, or, if no such direction is given, by check of the payor payable
to the order of the payee and mailed to the payee by certified mail, postage
prepaid at its address as set forth in Schedule 22.4 to the Facility Lease.

 

(b) Time of Payment by Lessee. Any indemnity payment due under this Schedule
19.2 to Lessor shall be paid by Lessee within thirty (30) days after receipt of
a written demand therefor from Lessor, provided, however, Lessee shall not be
required to make such payment earlier than (a) in the case of a Tax that is not
being contested pursuant to Article 6 herein, five (5) Business Days prior to
the date that (i) Lessor files with the applicable Governmental Authority its
income tax return, estimated or final as the case may be, which would first
properly reflect the additional income tax that would become due as a result of
an Inclusion, (ii) the date that Lessor is obligated to indemnify a Unit 2 Owner
under the Unit 2 Owner tax indemnity, or (iii) in the case of a Tax indemnified
under Section 2.1, the time such Tax is due, or (b) in the case of an Inclusion,
Loss or other Tax that is being contested pursuant to Article 6, thirty (30)
days after the date of the Final Determination of such contest.

 

(c) Time of Payment by Lessor. Any payment due by Lessor to Lessee shall be paid
within thirty (30) days after the date on which Lessor files with the applicable
Governmental Authority its income tax return, estimated or final as the case may
be, on which the credits, deductions, or other tax benefits giving rise to such
payment could first properly be reflected, or in the case of a Tax indemnified
under Section 2.1 or a refund by a Unit 2 Owner of an amount indemnified under
Section 4.1, within thirty (30) days of receipt or accrual of such refund,
credit or other tax benefit. Any payment due hereunder from Lessor to Lessee on
account of the receipt of any refund of tax shall be paid within thirty (30)
days after the receipt of such refund.

 

5.2 Calculations of Payments and Gross-Ups. All payments and calculations made
under this Section 5.2 shall be made taking into account the assumption in
Section 3.1(b) (regarding the assumption that Lessor is a C corporation for
federal and state income tax purposes).

 

5.2.1 (a) Gross-Up. Each payment and indemnity under Section 2.1, Section 3.3
and Section 4.1 shall be made on an After-Tax Basis. For the purposes of this
Section 5.2.1 and the definition of “After-Tax Basis”, “Gross-Up” means the
portion of any payment due from Lessee to Lessor pursuant to Section 2.1,
Section 3.3, and Section 4.1 that is calculated to indemnify Lessor or the
portion of any reverse payment from Lessor to Lessee on an After-Tax Basis. As
such, the amount payable to Lessor pursuant to Section 2.1, Section 3.3, and
Section

 

155



--------------------------------------------------------------------------------

SCHEDULE 19.2

TO THE FACILITY LEASE

 

4.1 shall be an amount determined after (i) giving effect to any interest,
penalties, or additions to tax attributable to the Tax, Inclusion Event or Loss
(except for any penalties and additions to Tax excluded under Section 2.2(h),
Section 3.4(k) or Section 4.2(a) or (b); (ii) deducting all Taxes payable by
Lessor in respect of the receipt or accrual of such amount and the amounts
specified in clauses (i) and (ii) of this Section 5.2.1; and (iii) taking into
account any Tax Savings (as defined in Section 5.2.2 below) resulting from such
Tax, Inclusion Event or Loss, as applicable, (the net effect of items (i), (ii)
and (iii), the “Gross-Up”).

 

(b) Calculations. The amount of any indemnity payable by Lessee to Lessor
pursuant to Section 2.1, Section 3.3, and Section 4.1 and any Gross-Up shall be
calculated on the basis of the tax detriments and benefits incurred or to be
incurred (for the purposes of Section 3.3 and Section 4.1 as a result the same
event giving rise to such Inclusion Event or Loss) by Lessor and such amounts
shall be computed for Section 2.1, Section 3.3 and Section 4.1 in accordance
with the assumptions set forth in Section 3.1(b) hereof and the other Tax
Assumptions. Any Tax or Inclusion Event which does not result in an increase in
Lessor’s federal, state and local income tax liability (or a decrease in
Lessor’s refund of such income taxes) in the year of such Tax or Inclusion Event
but which reduces any net operating loss, business credit, foreign tax credit
carryover or other tax attribute of Lessor shall be treated as giving rise to an
increase in U.S. federal, state or local income tax liability in the year for
which such tax attribute if not reduced thereby would have given rise to a
reduction in Lessor’s federal, state or local tax liability. Subject to Section
7.2, all calculations with respect to the amount of any indemnity payable
hereunder (whether by lump-sum payment or otherwise) shall be made initially by
Lessor, and Lessor shall set forth any such amount or adjustment in a statement
furnished to Lessee. Such a statement shall accompany any notice furnished to,
or demand made upon, Lessee by Lessor pursuant to this Schedule 19.2.

 

5.2.2 Reverse Indemnity. If, as a result of a Tax indemnified under Section 2.1
herein, an Inclusion Event or a Loss with respect to which an indemnity has been
paid hereunder, Lessor for any taxable year realizes any credits, deductions, or
other tax benefits (“Tax Savings”) not otherwise taken into account in computing
any payment or indemnity by Lessee hereunder (or as a result thereof Lessor
shall be entitled to a refund of income tax (or an offset against other tax
liability not indemnified hereunder) or interest on such refund (or offset)
taking into account the Tax Assumptions in the case of an Inclusion Event or a
Loss), then Lessor shall pay to Lessee the amount by which such Tax Savings
reduce the federal, state or local taxes of Lessor (and the amount of any such
refund, offset, or interest to which Lessor is entitled), plus a “gross-up” for
any additional federal, state or local income tax savings Lessor realizes as a
result of such payment (including such “gross-up”). The amount of any Tax
Savings with respect to a Tax indemnified under Section 2.1, an Inclusion Event
or a Loss shall be computed on the basis of the tax benefits realized by Lessor
in accordance with the assumption set forth in Section 3.1(b) and the other Tax
Assumptions. Lessor shall not be obligated to make any payment pursuant to this
Section 5.2.2 while a Lessee Event of Default exists or to the extent that the
amount of such payment would exceed (1) the aggregate amount of all prior
payments by Lessee to Lessor pursuant to Section 2.1, Section 3.3 and Section
4.1 as the case may be, less (2) the aggregate amount of all prior payments by
Lessor to Lessee under this Section 5.2.2, but any such excess

 

156



--------------------------------------------------------------------------------

SCHEDULE 19.2

TO THE FACILITY LEASE

 

shall be carried forward and reduce Lessee’s obligations to make subsequent
payments to Lessor pursuant to Section 2.1, Section 3.3 and Section 4.1. Any
subsequent disallowance or loss of all or any portion of a reduction in Lessor’s
tax liability which reduction was taken into account under this Section 5.2.2
(as a result of a redetermination of the claim giving rise to such payment by
Lessor to Lessee by any taxing authority or as a result of a judicial proceeding
with respect to such claim) shall be treated as a loss subject to
indemnification under this Agreement without regard to Section 2.2, Section 3.4
or Section 4.2.

 

5.3 Lessee a Primary Obligor. Lessee’s obligations under the indemnities
provided for in this Schedule 19.2 are those of a primary obligor whether or not
Lessor is also indemnified against the same matter under any other Lease
Document or any other document or instrument, and Lessor seeking indemnification
from Lessee may proceed directly against Lessee without first seeking to enforce
any other right of indemnification. All indemnities payable by Lessee pursuant
to this Schedule 19.2 shall be treated as obligations of Lessee under the
Facility Lease and shall constitute Supplemental Rent under the Facility Lease.

 

ARTICLE 6: CONTEST PROVISIONS

 

6.1 Notice and Assignment of Rights. If Lessor receives a formal written notice
of a claim or, if at the conclusion of an audit by the Internal Revenue Service
or other Governmental Authority, there is a proposed adjustment in any item of
income, deduction or credit of Lessor, or Lessor receives notice from a Unit 2
Owner that it is seeking indemnity under the Unit 2 Owner tax indemnity, in each
case, which if agreed to or accepted by Lessor would result in a Tax for which
Lessor would seek indemnification from Lessee pursuant to this Schedule 19.2,
then Lessor shall, (a) within fifteen (15) days prior to the date on which
Lessor is required to act or (b) promptly after the conclusion of an audit,
notify Lessee thereof in writing (“Adjustment Notice”), provided that the
failure to so notify the Lessee or provide such materials to the Lessee shall
not relieve the Lessee of its indemnity obligations except to the extent that
such failure materially and adversely affects the Lessee’s ability to conduct a
contest in any material respect. Lessor agrees that upon receipt of a notice
from a Unit 2 Owner that it is seeking an indemnity under the Unit 2 Owner tax
indemnity, it will notify such Unit 2 Owner, in writing, that it has assigned
all of its rights under the Unit 2 Owner tax indemnity to Lessee with respect to
such claim.

 

6.2 Contest Provisions. If requested by Lessee within thirty (30) days after
receipt of the Adjustment Notice, Lessor shall in good faith contest, or (if
desired by Lessor) permit Lessee to contest the validity, applicability, and
amount of any proposed adjustment that would give rise to a Tax, Inclusion Event
or Loss by (a) not making payment thereof for at least thirty (30) days after
providing the Adjustment Notice, unless otherwise required by applicable law or
regulations, (b) not paying same except under protest, if protest is necessary
and proper, or (c) if payment is made, using reasonable efforts to obtain a
refund thereof in appropriate administrative and judicial proceedings; provided,
that (aa) in the case of an income tax contest, as a condition to the
commencement of such contest, Lessor shall have received a written opinion of
its independent tax counsel selected by Lessor and reasonably acceptable to
Lessee to

 

157



--------------------------------------------------------------------------------

SCHEDULE 19.2

TO THE FACILITY LEASE

 

the effect that there is a Reasonable Basis for contesting such proposed
adjustment, (bb) Lessor shall not be required to contest such proposed
adjustment if the aggregate amount of the indemnity, on a before-tax basis,
together with the amounts payable with respect to any future related claim,
would be less than $250,000 in the case of an administrative contest or less
than $500,000 in the case of a judicial contest, (cc) Lessee shall have agreed
in writing to pay to Lessor, on demand, all reasonable out-of-pocket costs and
expenses which Lessor incurs in connection with and reasonably allocable to
contesting such adjustment, including all reasonable legal, accountants’, and
investigatory fees and disbursements; (dd) a Lessee Event of Default shall not
have occurred and be continuing (provided however, that if a Lessee Event of
Default other than as a result of a payment default or bankruptcy shall exist,
the foregoing restriction shall not apply if Lessee posts a bond to secure
payment of amounts that will fall due in the event of an adverse resolution of
the controversy), (ee) Lessor has determined, in good faith, that the contest
will not result in a material risk of the loss or forfeiture of the Leased
Facility (unless Lessee has provided to Lessor a bond or other sufficient
protection against such risk of loss or forfeiture reasonably satisfactory to
Lessor) or the imposition of criminal penalties, and (ff) Lessee shall have
acknowledged, in writing, that the contest is with respect to a liability that
is Lessee’s responsibility under this Schedule 19.2, provided however that such
acknowledgement is not required other than to the extent the basis for the IRS’s
claim is or becomes reasonably clear.

 

If requested by Lessee in writing, Lessor will appeal (or, if desired by Lessor,
permit Lessee to appeal) any adverse judicial determination, provided that
Lessor shall receive an opinion of its independent tax counsel selected by
Lessor and reasonably acceptable to Lessee to the effect that there is
substantial authority under ABA Standards and within the meaning of Section 6662
of the Code for a favorable result as a result of such appeal. Lessor shall not
be required to appeal any adverse judicial determination to the United States
Supreme Court.

 

6.3 Compromise or Settlement. Lessor shall have the right to settle or
compromise a contest or a claim by a Unit 2 Owner if Lessor has provided Lessee
with a reasonable opportunity to review a copy of that portion of the settlement
or compromise proposal which relates to the claim for which Lessor is seeking
indemnification hereunder; provided that if (a) Lessor fails to provide Lessee
such a reasonable opportunity to review such portion of such proposal, or (b)
after such reasonable opportunity to review such proposal Lessee in writing
reasonably withholds its consent to all or part of such settlement or compromise
proposal, then Lessee shall not be obligated to indemnify Lessor hereunder to
the extent of the amount attributable to the Tax, Inclusion Event, or Loss to
which such settlement or compromise relates as to which Lessee has reasonably
withheld its consent, or with respect to any other Inclusion Event, Loss or Tax
for which a successful contest is foreclosed because of such settlement or
compromise as to which Lessee has reasonably withheld its consent.

 

Any Dispute between Lessee and Lessor with respect to a payment under Section 4
of this Schedule 19.2 shall be governed by Article 20 of the Facility Lease.

 

158



--------------------------------------------------------------------------------

SCHEDULE 19.2

TO THE FACILITY LEASE

 

6.4 Refunds. If Lessor receives a repayment or a refund of all or any part of
any amount paid with respect to a Tax for which Lessee has indemnified Lessor
pursuant to Section 2.1, Section 3.3 or Section 4.1 hereof (or if an amount
which otherwise would have been a refund was used to offset another liability of
Lessor (an “Applied Amount”)), then Lessor shall pay to Lessee an amount equal
to the sum of the amount of such repayment or refund (or Amount), plus any
interest received on such repayment or refund (or that would have been received
if such Applied Amount had been refunded to Lessor) attributable to any taxes
paid by Lessee to or for Lessor net of any taxes incurred on such refund or
Applied Amount (plus any tax benefit received or that would have been received
by a Lessor on account of such payment, as determined under Section 5.2.2). If
Lessor receives an award of attorneys’ fees in a contest for which Lessee has
paid an allocable portion of the contest expenses, Lessor shall pay to Lessee
the same proportion of the amount of such award as the amount of Lessor’s
attorneys’ fees paid or reimbursed by Lessee bears to the total amount of
attorneys’ fees actually incurred by Lessor in conducting such contest, up to
the amount of attorneys’ fees paid or borne by Lessee in connection with such
contest. Lessor shall not be obligated to make any payment to Lessee under this
Section 6.4 while a Lessee Event of Default exists. Any subsequent disallowance
or loss of such refund (as a result of a redetermination of the claim giving
rise to such payment by Lessor to Lessee by any taxing authority or as a result
of a judicial proceeding with respect to such claim) shall be treated as a loss
subject to indemnification under this Agreement without regard to Section 2.2,
Section 3.4 or Section 4.2.

 

6.5 Failure to Contest. Notwithstanding anything to the contrary contained in
this Article 6 and subject to the exclusion contained in Section 2.2(i), Section
3.4(i) and Section 4.2(c), Lessor may at any time decline to take any further
action with respect to a proposed adjustment by notifying Lessee in writing that
it has waived its right to any indemnity payment that would otherwise be payable
by Lessee pursuant to this Schedule 19.2 in respect of such adjustment and with
respect to any other amount for which a successful contest is foreclosed because
of such failure to contest (if such failure adversely affects a contest in any
material respect) or to permit a contest. If Lessor fails to contest or to
permit a contest hereunder, Lessor will not be required to pay over to Lessee
any amount representing tax benefits which result from an Inclusion or Loss as
to which Lessor has been deemed to have waived its right to any indemnity
payment hereunder.

 

ARTICLE 7: RECOMPUTATIONS

 

7.1 Termination Value Recomputation. If Lessor suffers an Inclusion, Termination
Values associated with the Leased Facility or with the portion thereof to which
such Inclusion relates shall thereupon, without further act of the parties
hereto or to the other Lease Documents, be adjusted upward or downward, if and
to the extent necessary to reflect such Inclusion (such adjustments to be in
accordance with the methodology and assumptions (including the tax assumptions
set forth in Section 3.1) as were employed in originally calculating Termination
Values, varying such assumptions to take into account the circumstances giving
rise to such Inclusion (and any previous Inclusion) and any net tax detriments
to Lessor arising as a result thereof). If any adjustment to Termination Values
is required as a result of an Inclusion that has

 

159



--------------------------------------------------------------------------------

SCHEDULE 19.2

TO THE FACILITY LEASE

 

occurred, Lessor shall provide Lessee a statement setting forth the revised
Termination Values as determined by Lessor. Such statement shall describe in
reasonable detail the basis for computing such new values. If no adjustment to
Termination Values is required as a result of an Inclusion that has occurred,
and if requested in writing by Lessee, Lessor shall provide Lessee with a
statement that no such adjustment has been made. If requested by Lessee, such
statement shall be verified in accordance with the same procedures as are
provided in Section 7.2 for the verification of amounts payable pursuant to this
Schedule 19.2, and such verification shall bind Lessor and Lessee.

 

7.2 Verification of Calculations. At Lessee’s request, the accuracy of any
calculation of amount(s) payable pursuant to this Schedule 19.2 shall be
verified by independent public accountants selected by Lessor and reasonably
satisfactory to Lessee, and such verification shall bind Lessor and Lessee. In
order, and to the extent necessary, to enable such independent accountants to
verify such amounts, Lessor shall provide to such independent accountants (for
their confidential use and not to be disclosed to Lessee or any other person)
all information reasonably necessary for such verification, including any
computer program, related files, or reports used by Lessor in originally
calculating Basic Rent, Termination Values or other Taxes. Verification shall be
at the expense of Lessee, unless, as the result of such verification, Lessor’s
calculation of the applicable amount payable is adjusted by 3% or more (or, in
the case of an adjustment of the Basic Rent, the net present value of the Rent
as calculated by Lessor is adjusted by more than five basis points) in favor of
Lessee, in which case the expense shall be borne by Lessor.

 

160



--------------------------------------------------------------------------------

SCHEDULE 22.4

TO THE FACILITY LEASE

 

NOTICE INFORMATION

 

If to Lessor:

 

Elm Road Generating Station Supercritical, LLC

c/o W.E. Power LLC

301 W. Wisconsin Avenue

Suite 600

Milwaukee, WI 53203

Telephone: (414) 274-4442

Facsimile: (414) 274-4495

Attn: Tom Metcalfe, Vice President and General Manager

 

If to Lessee:

 

Wisconsin Electric Power Company

333 W. Everett Street

Milwaukee, WI 53203

Telephone: (414) 221-2615

Facsimile: (414) 221-2245

Attn: Gerald A. Abood, Vice President- Commodity Resources

 

161



--------------------------------------------------------------------------------

SCHEDULE 22.7(g)

TO THE FACILITY LEASE

 

RATING AGENCY DOWNGRADES SUBSEQUENT TO A TRANSFER

 

Ratings Downgrade

 

Within ninety (90) days of the consummation of a Transfer under the terms of
Section 22.7(c) from the Lessor to an Acceptable Assignee (other than an
Affiliate), if Wisconsin Electric Power Company (“WEPCO”) has not subleased all
or any portion of the Leased Facility under the terms of Section 22.7(f) and if
either of the Rating Agencies downgrade the lowest rated credit rating of WEPCO
and expressly state that the reason for the downgrade was the Transfer, then in
WEPCO’s next base rate case proceeding the revenue requirement for any
short-term or future new issue long-term debt will be assumed, for ratemaking
purposes, to have interest rates priced at the rating prior to the downgrade.

 

If, for any other reason whatsoever, WEPCO’s lowest rated credit rating is
subsequently further downgraded by one or both Rating Agencies, then the ratings
being assumed for ratemaking purposes for any short-term or future new issue
long-term debt will likewise be reduced by the same number of rating gradations.

 

In the next base rate case proceeding after the earlier of (i) the credit rating
being returned to the level it was at prior to the downgrade, or (ii) the
termination of the lease, or (iii) a sublease by WEPCO of all or any portion of
the Leased Facility under the terms of Section 22.7(f), the interest rates
applicable to short-term and future new issue long-term debt will not be subject
to any ratings downgrade adjustment. However, any outstanding long-term debt
previously deemed to be subject to a ratings downgrade adjustment in a base rate
case proceeding will continue to be subject to adjustment in subsequent base
rate case proceedings in accordance with this provision.

 

An example:

 

Suppose WEPCO’s lowest rated credit rating per Moody’s Investor Services is Aa3
and per Standard & Poor’s is A. Lessor has transferred its interests to an
Acceptable Assignee that is not an Affiliate. WEPCO has not subleased any
portion of the Leased Facility.

 

Specifically as a result of the transfer, and within 90 days, Moody’s announces
a one-notch downgrade from Aa3 to A1 and S&P announces a one-notch downgrade
from A to A-. For ratemaking purposes, any short-term or future new issue
long-term debt would be assumed to have interest rates commensurate with the
prior Aa3 (Moody’s) and A (S&P) ratings. A year after that rate case proceeding,
however, both Moody’s and S&P announce four-notch downgrades from A1 to Baa2
(Moody’s) and from A- to BBB- (S&P). Now, for ratemaking purposes, in the
subsequent base rate case proceeding the assumed rates based on credit ratings
of Aa3 and A would not remain based at Aa3 and A, nor would they be based on the
ratings downgraded to Baa2 and BBB-. Instead, the credit ratings used to
determine the assumed rates would likewise be reduced four notches from Aa3 to
Baa1 (Moody’s) and from A to BBB (S&P).

 

162



--------------------------------------------------------------------------------

SCHEDULE 22.7(g)

TO THE FACILITY LEASE

 

Equity Infusion to Prevent a Ratings Downgrade

 

In some circumstances the Rating Agencies may be willing to disclose, in
advance, the potential for WEPCO’s lowest rated credit rating to be downgraded
as a direct result of a Transfer. Further, the Rating Agencies may be willing to
support retention of the current credit rating based on some pre-determined
equity contribution. In the event that, within ninety (90) days of the Transfer,
(i) the Rating Agencies will provide written documentation of the circumstances
and recommendations including their determination that a specific potential
downgrade is the direct result of the Transfer, (ii) WEPCO has an opportunity to
prevent a credit rating downgrade with an equity infusion, (iii) WEPCO actually
issues equity to prevent the credit rating downgrade, and (iv) neither of the
Rating Agencies issues a credit rating downgrade as a result of the equity
infusion, then in WEPCO’s next base rate case proceeding an adjustment will be
made to the weighted average cost of capital calculation to hold WEPCO’s
ratepayers harmless from the effects of the equity contribution. Specifically,
the weighted average cost of capital assumed for ratemaking purposes would be
calculated as though the credit rating was never changed and the additional
equity contribution was never made.

 

If, for any other reason whatsoever, WEPCO’s lowest rated credit rating is
subsequently downgraded by one or both Rating Agencies, then the ratings being
assumed for ratemaking purposes for any short-term or future new issue long-term
debt will likewise be reduced by the same number of rating gradations.

 

This provision will end at the next base rate case proceeding after the earlier
of (i) the credit rating being increased by either of the Rating Agencies, or
(ii) the termination of the lease, or (iii) a sublease by WEPCO of all or any
portion of the Leased Facility under the terms of Section 22.7(f).

 

163



--------------------------------------------------------------------------------

EXHIBIT A

TO THE FACILITY LEASE

 

DESCRIPTION OF UNIT 2

 

Unit 2 consists of an approximately 615 MW net nominal supercritical pulverized
coal electrical generating unit and related facilities, as such description
shall be supplemented by mutual agreement of the Parties following execution of
the equipment supply and construction contracts.

 

DESCRIPTION OF THE NEW COMMON FACILITIES

 

The New Common Facilities consist of

 

(1) circulating water system (e.g. water intake structured and central
distribution system, pumps) (“Component 1”) as shall be allocated by gallons per
minute;

 

(2) Fuel Delivery and Handling Systems (e.g. railroad infrastructure, central
coal unloading, central storage, and central conveying systems) (“Component 2”)
as shall be allocated by tons per hour ;

 

(3) Unit 1/Unit 2 common operating systems (e.g. control room, administration
building, limestone/gypsum delivery, storage and handling systems) (“Component
3”) as shall be allocated based on the total design megawatts of Unit 1 and Unit
2; and

 

(4) Balance of Site Wide Common Systems (e.g. roads, training/visitors center,
security) (“Component 4”) as shall be allocated based on design MW;

 

as such description shall be supplemented by mutual agreement of the Parties
following execution of the equipment supply and construction contracts.

 

164



--------------------------------------------------------------------------------

EXHIBIT B

TO THE FACILITY LEASE

 

Form of Guaranty

 

This GUARANTY (“Guaranty”) dated as of [            ], 2004, by Wisconsin Energy
Corporation, a Wisconsin corporation (“Guarantor”), on behalf of Elm Road
Generating Station Supercritical, LLC, a Wisconsin limited liability company
(“Lessor”), for the benefit of Wisconsin Electric Power Company, a Wisconsin
corporation (“Lessee”). All capitalized terms used but not defined in this
Guaranty shall have the meanings given to such terms in the Elm Road II Facility
Lease, dated as of [            ], 2004, between Lessor and Lessee (the “Elm
Road II Facility Lease”). Each of Lessee and Guarantor is sometimes herein
referred to as a “Party” and Lessee and Guarantor are sometimes herein referred
to collectively as the “Parties”.

 

WITNESSETH:

 

WHEREAS, Guarantor is the Parent of Lessor;

 

WHEREAS, Lessor intends to develop, design, engineer, procure, permit, construct
and have an ownership interest in an approximately 615 MW net nominal
supercritical pulverized coal electric generating facility and related
facilities in Milwaukee and Racine counties in Wisconsin;

 

WHEREAS, pursuant to the Elm Road II Facility Lease, Lessor is obligated to
obtain Construction Security no later than thirty (30) days after the
Decommissioning Completion Date;

 

WHEREAS, the Construction Security will support certain potential payment
obligations of Lessor pursuant to Section 3.3 and Section 4.5 of the Elm Road II
Facility Lease;

 

WHEREAS, Guarantor is providing this Guaranty to Lessee for the purpose of
fulfilling Lessor’s Construction Security obligations under the Elm Road II
Facility Lease.

 

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged the Parties hereto agree as follows:

 

ARTICLE 1: GUARANTY

 

1.1 Guaranty. Guarantor hereby irrevocably guarantees to Lessee (as primary
obligor and not merely as surety) the full and prompt payment when due and the
performance of the payment obligations of Lessor pursuant to and in accordance
with Section 3.3 and Section 4.5 of the Elm Road II Facility Lease
(collectively, the “Guaranteed Obligations”) up to, but not in excess of, twenty
million Dollars ($20,000,000). Guarantor hereby further agrees that if Lessor
shall fail to pay or perform when due any of the Guaranteed Obligations,
Guarantor will promptly pay or perform the same, without any demand or notice
whatsoever, and in the case of any extension of time of payment or renewal of
any of the Guaranteed Obligations, the same will be promptly paid in full when
due in accordance with the terms of such extension or renewal. This Guaranty is
a guaranty of payment and is not a guaranty of collection.

 

165



--------------------------------------------------------------------------------

EXHIBIT B

TO THE FACILITY LEASE

 

1.2 Obligations Unconditional. The obligations of Guarantor under Section 1.1
are absolute and unconditional, irrespective of any lack of value, genuineness,
validity, regularity or enforceability of the Elm Road II Facility Lease, and
irrespective of any lack of value, genuineness, validity, regularity or
enforceability of any other instrument executed and delivered in connection with
the Elm Road II Facility Lease, or any substitution, release or exchange of any
other guarantee of or security for any of the Guaranteed Obligations, and, to
the fullest extent permitted by applicable Law, irrespective of any other
circumstance whatsoever which might otherwise constitute a legal or equitable
discharge or defense of a surety or guarantor, it being the intent of this
Section 1.2 that the obligations of Guarantor under Section 1.1 shall be
absolute and unconditional under any and all circumstances. Without limiting the
generality of the foregoing, it is agreed that the occurrence of any one or more
of the following shall not affect the liability of Guarantor hereunder:

 

(a) at any time or from time to time, without notice to Guarantor, the time for
any performance of or compliance with any of the Guaranteed Obligations shall be
extended, or such performance or compliance shall be waived;

 

(b) any of the acts provided for in the Elm Road II Facility Lease shall be
performed or fail to be performed;

 

(c) any of the Guaranteed Obligations shall be modified, supplemented or amended
in any respect or any right under the Elm Road II Facility Lease shall be waived
or any other guarantee of any of the Guaranteed Obligations or any security
therefor shall be released or exchanged in whole or in part or otherwise dealt
with;

 

(d) any bankruptcy, insolvency, reorganization, arrangement, readjustment,
liquidation or similar proceeding with respect to Lessor or any of the
properties of Lessor, or any action taken by any trustee or receiver or by any
court in any such proceeding;

 

(e) any lack of genuineness, authorization, legality, validity or
enforceability, in whole or in part, of this Guaranty or the Elm Road II
Facility Lease or any term or provision hereof or thereof for any reason, or the
disaffirmance or rejection or purported disaffirmance or purported rejection
hereof or thereof in any insolvency, bankruptcy or reorganization proceeding
relating to Guarantor, Lessor or otherwise;

 

(f) whether Lessee shall have taken or failed to have taken any steps to collect
or enforce any obligation or liability from Lessor or shall have taken any
actions to mitigate its damages

 

(g) whether Lessee shall have taken or failed to have taken any steps to collect
or enforce any guaranty of or to proceed against any security for any Guaranteed
Obligation;

 

(h) any applicable Laws now or hereafter in effect which might in any manner
affect any of the provisions of this Guaranty or the Elm Road II Facility Lease,
or any of the rights, powers or remedies hereunder or thereunder of Lessee, or
which might cause or permit to

 

166



--------------------------------------------------------------------------------

EXHIBIT B

TO THE FACILITY LEASE

 

be invoked any alteration in the time, amount or manner of payment or
performance of any of Guarantor’s or its wholly-owned subsidiary’s obligations
and liabilities hereunder or thereunder;

 

(i) any merger or consolidation of Lessor or Guarantor into or with any other
person or any sale, lease, or transfer of all or any of the assets of Lessor or
Guarantor to any other Person; or

 

(j) any failure on the part of Guarantor or Lessor to comply with the
requirements of law, regulation or order of any Governmental Authority.

 

1.3 Reinstatement. The obligations under this Article 1 shall be automatically
reinstated if and to the extent that for any reason any payment by Lessor or on
behalf of Lessor (by Guarantor or any other Person) is rescinded or must be
otherwise restored by any holder of any of the Guaranteed Obligations, whether
as a preferential or fraudulent transfer under the Bankruptcy Code, or any
applicable state insolvency law, or any other similar Laws now or hereafter in
effect or otherwise and Guarantor agrees that it will indemnify Lessee on demand
for all reasonable costs and expenses (including reasonable fees of counsel)
incurred by Lessee in connection with such rescission or restoration.

 

1.4 Subrogation. Any subrogation rights of Guarantor arising by reason of any
payments made under this Guaranty shall be subordinate to the performance in
full by Lessor of all obligations under the Elm Road II Facility Lease,
including, without limitation, payment in full of all amounts which may be owing
by Lessor to Lessee thereunder.

 

1.5 Remedies. Guarantor agrees that, as between Guarantor and Lessee, the
obligations of Lessor under the Elm Road II Facility Lease are due and payable
as provided in the Elm Road II Facility Lease for purposes of Section 1.1
notwithstanding any stay, injunction or other prohibition preventing a
declaration of payment as against Lessor. Guarantor also agrees that, in the
event that such a declaration is issued, or such obligations become
automatically due and payable, such obligations (whether or not due and payable
by Lessor) shall forthwith become due and payable by Guarantor for purposes of
Section 1.1.

 

1.6 Continuing Guarantee. The guarantee in this Article 1 is a continuing
guarantee and shall apply to all Guaranteed Obligations whenever arising.

 

1.7 Waiver of Demands, Notices, etc. Guarantor hereby unconditionally and
irrevocably waives, to the extent permitted by applicable Law, (i) notice of any
of the matters referred to in this Article 1; (ii) all notices which may be
required by statute, rule or law or otherwise, now or hereafter in effect, to
preserve any rights against Guarantor hereunder, including, without limitation,
any demand, proof or notice of non-payment of the Guaranteed Obligations; (iii)
acceptance of this Guaranty, demand, protest, presentment, notice of default or
dishonor and any requirement of diligence; (iv) any requirement to exhaust any
remedies or to mitigate any damages resulting from a default by Lessor under the
Elm Road II Facility Lease; (v) any requirement that Lessee protect, secure,
perfect or insure any security interest in or any

 

167



--------------------------------------------------------------------------------

EXHIBIT B

TO THE FACILITY LEASE

 

lien on any property subject thereto or exhaust any right or take any action
against Lessor, Guarantor, any guarantor of the Guaranteed Obligations or any
other person or any collateral or security or to any balance of any deposit
accounts or credit on the books of Lessee in favor of Lessor, Guarantor or any
other person; and (vi) any other circumstance whatsoever which might otherwise
constitute a legal or equitable discharge, release or defense of a guarantor or
surety, or which might otherwise limit recourse against Guarantor.

 

1.8 Severability. Guarantor hereby further agrees that Lessee may pursue its
rights and remedies under this Guaranty and shall be entitled to payment of the
full amount owing hereunder notwithstanding any other guarantee of or security,
in favor of Lessee or any lack of validity or enforceability thereof, or any
failure to perfect or to exercise any right, remedy, power or privilege with
respect to such security, if any, or any payment received thereunder.

 

1.9 Limitation. Guarantor’s obligations with respect to the Guaranteed
Obligations shall be no more or any less than those required of Lessor under the
Elm Road II Facility Lease except that Guarantor shall be entitled to a good
faith defense that the Guaranteed Obligations of Lessor have been indefeasibly
paid by Lessor.

 

ARTICLE 2: REPRESENTATIONS AND WARRANTIES

 

Guarantor represents and warrants to Lessee that:

 

2.1 Due Organization, Etc. It: (i) is duly formed, validly existing and in good
standing under the Laws of the State of Wisconsin, (ii) has all requisite power
and all material Government Approvals necessary to own its assets and carry on
its business as now being or as proposed to be conducted; and (iii) is duly
qualified to do business in all jurisdictions in which the nature of the
business conducted by it or proposed to be conducted by it makes such
qualification necessary.

 

2.2 Due Authorization. It has all necessary corporate power and authority to
execute, deliver and perform its obligations under this Guaranty, and the
execution, delivery and performance by it of this Guaranty have been duly
authorized by all necessary corporate action on its part.

 

2.3 Non-Contravention. The execution, delivery and performance by it of this
Guaranty do not and shall not:

 

(i) violate its Organic Documents;

 

(ii) violate any Law or Government Approval applicable to it or its property or
to the Leased Facility;

 

(iii) result in a breach of or constitute a default of this Guaranty or any
other material agreement to which it is a party; or

 

168



--------------------------------------------------------------------------------

EXHIBIT B

TO THE FACILITY LEASE

 

(iv) result in, or require the creation or imposition of, any Lien (other than a
Permitted Encumbrance) on any of its properties.

 

2.4 Enforceability, Etc. This Guaranty has been duly authorized and duly and
validly executed and delivered by it and constitutes its legal, valid and
binding obligation enforceable against it in accordance with its terms, except
as the same may be limited by bankruptcy, insolvency or other similar Laws
affecting creditors’ rights generally and by general principles of equity.

 

2.5 Litigation. There is no action, suit or proceeding at law or in equity or by
or before any Governmental Authority now pending or, to its knowledge,
threatened against or affecting it or any of its properties, rights or assets
which could reasonably be expected to have a material adverse effect on its
ability to perform its obligations under this Guaranty or the validity or
enforceability of this Guaranty.

 

2.6 Government Approvals. All Government Approvals necessary under any
applicable Law in connection with the due execution and delivery of, and
performance by it of its obligations and the exercise of its rights under, this
Guaranty have been duly obtained or made and are in full force and effect, are
final and not subject to appeal or renewal, are held in its name and are free
from conditions or requirements (i) compliance with which could reasonably be
expected to have a material adverse effect on its ability to perform its
obligations under this Guaranty or (ii) which it does not reasonably expect to
be able to satisfy.

 

2.7 Investment Grade. As of date of this Guaranty, Guarantor’s senior unsecured
long-term debt is rated at least Investment Grade.

 

ARTICLE 3: MISCELLANEOUS

 

3.1 Applicable Law. THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS
GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF WISCONSIN.

 

3.2 Jury Trial. EACH OF THE PARTIES WAIVES TO THE FULLEST EXTENT PERMITTED BY
LAW ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO ENFORCE OR
DEFEND ANY RIGHTS UNDER THIS GUARANTY OR UNDER ANY AMENDMENT, INSTRUMENT,
DOCUMENT OR AGREEMENT DELIVERED OR WHICH MAY IN THE FUTURE BE DELIVERED IN
CONNECTION HEREWITH OR ARISING FROM ANY RELATIONSHIP EXISTING IN CONNECTION WITH
THIS GUARANTY AND AGREES THAT ANY SUCH ACTION OR PROCEEDING SHALL BE TRIED
BEFORE A COURT AND NOT BEFORE A JURY.

 

3.3 Notices. Unless otherwise expressly specified or permitted by the terms
hereof, all communications and notices provided for herein to a Party shall be
in writing or shall be produced by a telecommunications device capable of
creating a written record, and any such notice shall become effective (a) upon
personal delivery thereof, including by overnight mail or

 

169



--------------------------------------------------------------------------------

EXHIBIT B

TO THE FACILITY LEASE

 

next Business Day or courier service, (b) in the case of notice by United States
mail, certified or registered, postage prepaid, return receipt requested, upon
receipt thereof, or (c) in the case of notice by such a telecommunications
device, upon transmission thereof, provided such transmission is promptly
confirmed by either of the methods set forth in clause (a) or (b) above, in each
case addressed as provided below, or to such other address as any Party may
designate by written notice to the other Party.

 

(a) if to Guarantor:   

Wisconsin Energy Corporation

231 W. Michigan Street

Milwaukee, WI 53203

Telephone: (414) 221-2985

Facsimile: (414) 221-5034

Attn: Anne K. Klisurich, Vice President and

           Corporate Secretary

(b) if to Lessor:   

Elm Road Generating Station Supercritical, LLC

c/o W.E. Power LLC

301 W. Wisconsin Avenue

Suite 600

Milwaukee, WI 53203

Telephone: (414) 274-4442

Facsimile: (414) 274-4495

Attn: Tom Metcalfe, Vice President and

General Manager

(c) if to Lessee:   

Wisconsin Electric Power Company

333 W. Everett Street

Milwaukee, WI 53203

Telephone: (414) 221-2615

Facsimile: (414) 221-2245

Attn: Gerald A. Abood, Vice President-

Commodity Resources

 

3.4 Counterparts. This Guaranty may be executed in one or more counterparts and
all such counterparts taken together shall constitute one of the same
instrument.

 

3.5 Severability. Whenever possible, each provision of this Guaranty shall be
interpreted in such manner as to be effective and valid under applicable Law;
but if any provision of this Guaranty shall be prohibited by or deemed invalid
under any applicable Law, such provision shall be ineffective to the extent of
such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Guaranty.

 

170



--------------------------------------------------------------------------------

EXHIBIT B

TO THE FACILITY LEASE

 

3.6 Successors and Assigns; Grant of Security Interest. This Guaranty shall be
binding upon the Parties and their respective successors and permitted assigns
and each subsequent holder of the Guaranteed Obligations; provided, however,
that Guarantor shall not be permitted to assign all or any part of its rights,
benefits, advantages, titles or interest hereunder without the prior written
consent of Lessee.

 

3.7 Third-Party Beneficiaries. Except as expressly provided herein, none of the
provisions of this Guaranty are intended for the benefit of any Person except
the Parties, their respective successors and permitted assigns.

 

3.8 Entire Agreement. This Guaranty and the Elm Road II Facility Lease state the
rights of the Parties with respect to the transactions contemplated by this
Guaranty and supersede all prior agreements, oral or written, with respect to
the subject matter hereof.

 

3.9 Headings. Section headings used in this Guaranty are for convenience of
reference only and shall not affect the construction of this Guaranty.

 

3.10 No Joint Venture. Any intention to create a joint venture or partnership
relation between Guarantor and Lessee is hereby expressly disclaimed.

 

3.11 Amendments and Waivers. No term, covenant, agreement or condition of this
Guaranty may be terminated, amended or compliance therewith waived (either
generally or in a particular instance, retroactively or prospectively) except by
an instrument or instruments in writing executed by both Parties.

 

3.12 Survival. Except as expressly provided herein, and except for accrued
monetary obligations, the warranties and covenants made by each Party shall not
survive the expiration or termination of this Guaranty and/or the Elm Road II
Facility Lease in accordance with its terms.

 

3.13 Further Assurances. Guarantor agrees that it shall promptly and duly
execute and deliver such further documents and assurances for and take such
further actions reasonably requested by Lessee, all as may be reasonably
necessary to carry out the intent and purpose of this Guaranty.

 

3.14 Termination. This Guaranty shall terminate, and be of no further force and
effect, upon (i) the payment, satisfaction or expiration of the Guaranteed
Obligations of Lessor in accordance with the provisions of the Elm Road II
Facility Lease or (ii) the delivery of other Construction Security for the
benefit of Lessee in an amount equal to twenty million Dollars ($20,000,000);
provided, however, that unless terminated pursuant to Section 3.14(ii), this
Guaranty shall be reinstated if at any time payment of the Guaranteed
Obligations or any part thereof which has been actually paid to and received by
Lessee is rescinded or must otherwise be restored or returned by Lessee or any
beneficiary thereof upon the insolvency, bankruptcy or reorganization of Lessee
or otherwise, all as though such payment had not been made.

 

171



--------------------------------------------------------------------------------

EXHIBIT B

TO THE FACILITY LEASE

 

IN WITNESS WHEREOF, Guarantor has caused this Guaranty to be duly executed and
delivered under seal by its respective officer thereunto duly authorized.

 

WISCONSIN ENERGY CORPORATION,
as Guarantor By:        

Name:

   

Title:

 

Acknowledged and Agreed: WISCONSIN ELECTRIC POWER COMPANY,
as Lessee By:        

Name:

   

Title:

 

172



--------------------------------------------------------------------------------

EXHIBIT C

TO THE FACILITY LEASE

 

FORM OF LETTER OF CREDIT

 

[LETTERHEAD OF ISSUING BANK]

 

[DATE]

 

IRREVOCABLE STANDBY LETTER OF CREDIT

NO.                     

 

BENEFICIARY:

   Wisconsin Electric Power Company      333 W. Everett Street      Milwaukee,
WI 53203

 

Ladies and Gentlemen:

 

At the request of and for the account of
[                                         ], a [                        ]
(“Applicant”), we hereby establish in your favor this Irrevocable Letter of
Credit No.[                ] (this “Letter of Credit”) in the amount of twenty
million U.S. dollars ($20,000,000) (the “Stated Amount”). This Letter of Credit
is furnished to you for your benefit by the applicant pursuant to Section 3.1(c)
of Elm Road II Facility Lease Agreement between Elm Road Generating Station
Supercritical, LLC, a Wisconsin limited liability company (“Lessor”), and you,
dated as of [                ], 2004 (the “Elm Road II Facility Lease”). All
capitalized terms used but not defined in this Letter of Credit shall have the
meanings given to such terms in the Elm Road II Facility Lease.

 

This Letter of Credit is issued for a term effective from the date set forth
above through the earlier to occur of the following (such date, the “Letter of
Credit Termination Date”), at which time this Letter of Credit shall expire and
shall be delivered to us for cancellation:

 

  (a) Limited Use Termination Date, or

 

  (b) the date on which the Available Amount (as hereinafter defined) is reduced
to zero by one or more drawings hereunder, or

 

  (c) [                    ], 20[    ].

 

Funds under this Letter of Credit are available to you upon presentation to us
of:

 

  (i) a draft at sight (“Sight Draft”) drawn on us in the form of Annex A hereto
in the amount of such demand (which amount shall not exceed the Available
Amount) and duly executed and delivered by your authorized representative, and

 

173



--------------------------------------------------------------------------------

EXHIBIT C

TO THE FACILITY LEASE

 

  (ii) a Drawing Certificate in the form of Annex B hereto duly executed and
delivered by your authorized representative.

 

Presentation of any such Sight Draft and Drawing Certificate shall be made by
hand delivery or by telephone at our office located at
[                                    ], Attention: [                        ]
(Telecopy: [                            ]). We hereby agree that any Sight Draft
drawn under and in compliance with the terms of this Letter of Credit shall be
duly honored by us upon delivery of the above-specified Drawing Certificate, if
presented (by hand delivery or by telecopy) before the expiration of this Letter
of Credit at our offices specified above. If a demand for payment is made by you
hereunder at or before 10:00 a.m., [Milwaukee, Wisconsin] time, on any Business
Day, and provided that such demand for payment and the documents presented in
connection therewith conform to the terms and conditions hereof, payment shall
be made to you of the amount specified, in immediately available funds, at or
before 2:00 p.m., [Milwaukee, Wisconsin] time, on such Business Day. If a demand
for payment is made by you hereunder after 10:00 a.m., [Milwaukee, Wisconsin]
time, on any Business Day, and provided that such demand for payment and the
documents presented in connection therewith conform to the terms and conditions
hereof, payment shall be made to you of the amount specified, in immediately
available funds, at or before 2:00 p.m., [Milwaukee, Wisconsin] time, on the
next Business Day thereafter. All payments made by us under this Letter of
Credit shall be made with our own funds and not with any funds of the Applicant.

 

If a demand for payment made by you hereunder or the documents presented in
connection therewith do not, in any instance, conform to the terms and
conditions of this Letter of Credit, we shall, as soon as practicable, give you
notice that the purported demand for payment was not effected in accordance with
the terms and conditions of this Letter of Credit, stating the reasons therefor.
Upon being notified that the purported demand for payment was not effected in
accordance with this Letter of Credit, you may attempt to correct any defect in
such purported demand for payment if, and to the extent that, you are entitled
and able to do so hereunder. As used in this Letter of Credit, “Business Day”
shall mean any day other than a Saturday, Sunday or a day on which banking
institutions in the State of [Wisconsin] are authorized or required by law to
close.

 

Upon payment to you of any amount demanded hereunder, we shall be fully
discharged on our obligation under this Letter of Credit with respect to such
amount, and we shall not thereafter be obligated to make any further payments to
you or to any other person under this Letter of Credit with respect to such
amount.

 

In connection with the presentation to us of any certificate by you, we may rely
upon the authenticity of any such certificate signed by one or more persons
represented to be your duly authorized officers.

 

Multiple demands for payment may be made under this Letter of Credit. The amount
available to be drawn hereunder at any time (the “Available Amount”) shall be
equal to the

 

174



--------------------------------------------------------------------------------

EXHIBIT C

TO THE FACILITY LEASE

 

Stated Amount less the aggregate amount of one or more draws to have occurred
hereunder during the period from the effective date set forth above to such
time.

 

This Letter of Credit is subject to the Uniform Customs and Practice for
Documentary Credits, 1993 Revision, International Chamber of Commerce,
Publication No. 500, and to the extent not inconsistent therewith shall be
governed by, and construed in accordance with, the laws of the State of
[Wisconsin], including without limitation, the Uniform Commercial Code as in
effect in such State. Communications to us with respect to this Letter of Credit
shall be in writing and shall be addressed to [                            ],
specifically referring therein to Irrevocable Letter of Credit No.
                    . Communications to you shall be in writing and shall be
addressed to you at the address above.

 

This Letter of Credit may not be transferred or assigned in whole or in part
without our prior written consent. Only you or a person to whom this Letter of
Credit has been transferred in accordance with the immediately preceding
sentence may draw upon this Letter of Credit.

 

This Letter of Credit sets forth in full the terms of our undertaking. Reference
in this Letter of Credit to other documents or instruments is for identification
purposes only and such reference shall not modify or affect the terms hereof or
cause such documents or instruments to be deemed incorporated herein.

 

Very truly yours,

[NAME OF ISSUING BANK]

By:

       

Name:

   

Title:

 

175



--------------------------------------------------------------------------------

EXHIBIT C

TO THE FACILITY LEASE

 

ANNEX A TO

FORM OF LETTER OF CREDIT

 

FORM OF SIGHT DRAFT

 

[DATE]

 

To: [NAME OF ISSUING BANK]

   (as the issuer of the letter

   of credit referred to below}

   [ADDRESS]

   Attention: [                                    ]

 

  Re: [NAME OF ISSUING BANK]

     Irrevocable Letter of Credit No.             

 

On Sight

 

Pay to, Wisconsin Electric Power Company, a Wisconsin corporation, as
Beneficiary of the Letter of Credit dated as of [            ] issued by [NAME
OF ISSUING BANK], in immediately available funds [                        ]
Dollars (U.S. $[                    ]) by 2:00 p.m., [Milwaukee, Wisconsin]
time, on the date hereof, if this Sight Draft is presented prior to 10:00 a.m.,
[Milwaukee, Wisconsin] time, pursuant to Irrevocable Letter of Credit No.
[                    ] of [NAME OF ISSUING BANK], and otherwise by 2:00 p.m.,
[Milwaukee, Wisconsin] time, on the next Business Day (as defined in such
Irrevocable Letter of Credit) after the date hereof.

 

WISCONSIN ELECTRIC POWER COMPANY

as Beneficiary

By:

       

Name:

   

Title:

 

176



--------------------------------------------------------------------------------

EXHIBIT C

TO THE FACILITY LEASE

 

ANNEX B TO

FORM OF LETTER OF CREDIT

 

FORM OF DRAWING CERTIFICATE

 

[DATE]

 

To: [NAME OF ISSUING BANK]

   (as the issuer of the letter

   of credit referred to below}

   [ADDRESS]

   Attention: [                                ]

 

This is a Drawing Certificate under Irrevocable Letter of Credit No.
             (the “Letter of Credit”). All capitalized terms used but not
defined in the Letter of Credit shall have the meanings given to such terms in
the Elm Road II Facility Lease Agreement (the “Elm Road II Facility Lease”)
between Elm Road Generating Station Supercritical, LLC, a Wisconsin limited
liability company (“Lessor”), and Wisconsin Electric Power Company, a Wisconsin
corporation (the “Beneficiary”), dated as of [                ], 2004.

 

I, [                                    ], an authorized representative of the
Beneficiary, do hereby certify that:

 

The Beneficiary is making a drawing under the Letter of Credit in the amount of
[                            ] ($[                    ]), which does not exceed
the Available Amount and equals the amount due to the Beneficiary as a result of
[choose only one of the following options, as appropriate:]

 

Option 1:    the failure of Lessor to perform its payment obligations pursuant
to Section 3.3 and/or Section 4.5 of the Elm Road II Facility Lease in
accordance with the terms and conditions thereof. Option 2:    [Name of Issuing
Bank] is no longer an Acceptable Bank and Lessor has not delivered to
Beneficiary alternate Construction Security in accordance with Section 3.1(c) of
the Elm Road II Facility Lease prior to the date hereof.

 

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Drawing
Certificate this          day of                                 , 20    

 

WISCONSIN ELECTRIC POWER COMPANY,

as Beneficiary

By:

       

Name:

   

Title:

 

177



--------------------------------------------------------------------------------

EXHIBIT D

TO THE FACILITY LEASE

 

FORM OF RIGHT OF FIRST REFUSAL AGREEMENT

 

This RIGHT OF FIRST REFUSAL AGREEMENT, dated as of [                    ], 2004
(this “Right of First Refusal Agreement”), is among Wisconsin Electric Power
Company, a Wisconsin corporation, as lessee (“Lessee”), Elm Road Generating
Station Supercritical, LLC, a Wisconsin limited liability company, as lessor
(“Lessor”), W.E. Power LLC, a Wisconsin limited liability company, as the sole
member of Lessor (“Member”), and Wisconsin Energy Corporation, a Wisconsin
corporation, as the parent and sole member of Member (“Parent”). Lessee, Lessor,
Member and Parent are sometimes herein referred to individually as a “Party” and
collectively as the “Parties”.

 

WITNESSETH:

 

WHEREAS, Member is the sole member of Lessor and owns one hundred percent (100%)
of the membership interest in Lessor;

 

WHEREAS, Parent is the sole member of Member and owns one hundred percent (100%)
of the membership interest in Member;

 

WHEREAS, Lessor intends to develop, design, engineer, procure, permit,
construct, commission and have an ownership interest in an approximately 615 MW
net nominal supercritical pulverized coal electric generating facility and
related facilities (“Unit 1”) and a second approximately 615 MW net nominal
supercritical pulverized coal electric generating unit and related facilities
(“Unit 2”) in Milwaukee and Racine counties in Wisconsin on land owned by
Lessee;

 

WHEREAS, Lessor will lease to Lessee (i) Unit 1 pursuant to the terms and
conditions of that certain Elm Road I Facility Lease Agreement executed between
Lessor and Lessee, dated as of the date hereof (the “Facility Lease I”) and (ii)
Unit 2 pursuant to the terms and conditions of that certain Elm Road II Facility
Lease executed between Lessor and Lessee, dated as of the date hereof (“Facility
Lease II) (all capitalized terms used but not defined in these herein shall have
the meanings given to such terms in Schedule 1.1 of the Facility Lease I);

 

WHEREAS, Facility Lease I and Facility Lease II each contemplate that the
Parties will enter into this Right of First Refusal Agreement pursuant to which
Member and Parent will each grant Lessee a right of first refusal with respect
to the sale, assignment, transfer, conveyance or other disposition of, directly
or indirectly (collectively, “Transfer”) by Member of greater than a fifty
percent (50%) interest in Lessor and by Parent of greater than a fifty percent
(50%) interest in Member, respectively (in each case, a “Controlling Interest”),
to a Person (other than a Permissible Transferee); and

 

WHEREAS, the Parties wish to set forth the terms and conditions of such right of
first refusal;

 

178



--------------------------------------------------------------------------------

EXHIBIT D

TO THE FACILITY LEASE

 

NOW, THEREFORE, in consideration of the foregoing premises, the mutual
agreements herein contained, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties agree as
follows:

 

ARTICLE 1: RIGHT OF FIRST REFUSAL

 

  1.1 Transfer Restrictions.

 

(a) Applicable to Member. Except as otherwise permitted in Section 1.5, Member
may not Transfer its Controlling Interest in and to Lessor to any Person (an
“Acceptable Transferee”) until after the seventh (7th) anniversary of the date
of Commercial Operation of Unit 1. The Acceptable Transferee must be a Person
(i)(A) whose senior unsecured long-term debt is rated at least the Rating
Requirement or (B) whose Parent’s senior unsecured long-term debt is rated at
least the Rating Requirement, (ii) who has five (5) years experience in the
United States electric generating power industry and (iii) whose constituent
documents require the favorable vote of one (1) independent director or
independent member, as the case may be, only in respect of taking any of the
following voluntary actions in anticipation of insolvency or bankruptcy:

 

(A) applying for or consenting to the appointment of a receiver, trustee or
liquidator of it or of all or a substantial part of its assets;

 

(B) filing a voluntary petition in bankruptcy, or admitting in writing its
inability to pay it debts as they come due;

 

(C) making a general assignment for the benefit of its creditors;

 

(D) filing a petition or an answer seeking reorganization or arrangement with
its creditors or taking advantage of any insolvency Law;

 

(E) filing an answer admitting the material allegations of, or consenting to, or
defaulting in answering, a petition filed against it in any bankruptcy,
reorganization or insolvency proceedings; or

 

(F) agreeing to be the subject of an order, judgment or decree entered by any
court of competent jurisdiction, approving a petition seeking reorganization of
it or appointing a receiver, trustee or liquidator of it or of all or a
substantial part of its assets, and

 

such Acceptable Transferee’s constituent documents do not permit the Acceptable
Transferee to amend its constituent documents if such amendment could reasonably
be expected to have a material adverse effect on its ability to perform its
obligations under this Right of First Refusal and the other Lease Documents to
which it is a party or the validity or enforceability of such Lease Documents.

 

179



--------------------------------------------------------------------------------

EXHIBIT D

TO THE FACILITY LEASE

 

It shall be a condition precedent to any Transfer pursuant to this Right of
First Refusal Agreement that the PSCW determines that the Acceptable Transferee
meets the requirements in Section 1.1(a) (i)-(iii).

 

(b) Applicable to Parent. Except as otherwise permitted in Section 1.5, Parent
may not Transfer its Controlling Interest in and to Member to any Person (an
“Acceptable Transferee”) until after the seventh (7th) anniversary of the date
of Commercial Operation of Unit 1. The Acceptable Transferee must be a Person
(i)(A) whose senior unsecured long-term debt is rated at least the Rating
Requirement or (B) whose Parent’s senior unsecured long-term debt is rated at
least the Rating Requirement, (ii) who has five (5) years experience in the
United States electric generating power industry and (iii) whose constituent
documents require the favorable vote of one (1) independent director or
independent member, as the case may be, only in respect of taking any of the
following voluntary actions in anticipation of insolvency or bankruptcy:

 

(A) applying for or consenting to the appointment of a receiver, trustee or
liquidator of it or of all or a substantial part of its assets;

 

(B) filing a voluntary petition in bankruptcy, or admitting in writing its
inability to pay it debts as they come due;

 

(C) making a general assignment for the benefit of its creditors;

 

(D) filing a petition or an answer seeking reorganization or arrangement with
its creditors or taking advantage of any insolvency Law;

 

(E) filing an answer admitting the material allegations of, or consenting to, or
defaulting in answering, a petition filed against it in any bankruptcy,
reorganization or insolvency proceedings; or

 

(F) agreeing to be the subject of an order, judgment or decree entered by any
court of competent jurisdiction, approving a petition seeking reorganization of
it or appointing a receiver, trustee or liquidator of it or of all or a
substantial part of its assets and

 

such Acceptable Transferee’s constituent documents do not permit the Acceptable
Transferee to amend its constituent documents if such amendment could reasonably
be expected to have a material adverse effect on its ability to perform its
obligations under this Right of First Refusal and the other Lease Documents to
which it is a party or the validity or enforceability of such Lease Documents.

 

It shall be a condition precedent to any Transfer pursuant to this Right of
First Refusal Agreement that the PSCW determines that the Acceptable Transferee
meets the requirements in Section 1.1(b) (i)-(iii).

 

180



--------------------------------------------------------------------------------

EXHIBIT D

TO THE FACILITY LEASE

 

  1.2 Right of First Refusal.

 

(a) From Member to Lessee. No less than one hundred twenty (120) days prior to a
Transfer by Member of a Controlling Interest to an Acceptable Transferee (other
than a Permissible Transferee), Member shall provide to Lessee, with a copy to
Lessor, a written notice of the proposed Transfer, including the terms and
conditions of the proposed Transfer and the name of the Acceptable Transferee.
Lessee shall have sixty (60) days from receipt of such notice to notify Member
in writing of its election to purchase the Controlling Interest on the same
terms and conditions as the proposed Transfer (the “Right of First Refusal”);
provided, however, that if Lessee fails to notify Member, with a copy to Lessor,
of its election to exercise the Right of First Refusal within such 60-day
period, Lessee shall be deemed to have waived the Right of First Refusal with
respect to the sale of such Controlling Interest. If Lessee notifies Member of
its election to exercise its Right of First Refusal within such 60-day period,
then within thirty (30) days of delivery of such notice to Member, the Parties
shall meet to negotiate the terms and conditions of the transfer documents by
which Member shall transfer the Controlling Interest to Lessee; provided, that
the terms and conditions of the transfer documents shall be no less favorable to
Member than the terms and conditions of the proposed Transfer of the Controlling
Interest by Member to the Acceptable Transferee. Notwithstanding anything to the
contrary contained herein, upon Lessee’s exercise of its Right of First Refusal,
Facility Lease I, Facility Lease II and each Lease Document that is in effect
shall continue in full force and effect unless agreed otherwise by the Parties.

 

(b) From Parent to Lessee. No less than one hundred twenty (120) days prior to a
Transfer by Parent of a Controlling Interest to an Acceptable Transferee (other
than a Permissible Transferee), Parent shall provide to Lessee, with a copy to
Member and Lessor, a written notice of the proposed Transfer, including the
terms and conditions of the proposed Transfer and the name of the Acceptable
Transferee. Lessee shall have sixty (60) days from receipt of such notice to
notify Parent in writing of its election to purchase the Controlling Interest on
the same terms and conditions as the proposed Transfer (the “Right of First
Refusal”); provided, however, that if Lessee fails to notify Parent, with a copy
to Member and Lessor, of its election to exercise the Right of First Refusal
within such 60-day period, Lessee shall be deemed to have waived the Right of
First Refusal with respect to the sale of such Controlling Interest. If Lessee
notifies Parent of its election to exercise its Right of First Refusal within
such 60-day period, then within thirty (30) days of delivery of such notice to
Parent, the Parties shall meet to negotiate the terms and conditions of the
transfer documents by which Parent shall transfer the Controlling Interest to
Lessee; provided, that the terms and conditions of the transfer documents shall
be no less favorable to Parent than the terms and conditions of the proposed
Transfer of the Controlling Interest by Parent to the Acceptable Transferee.
Notwithstanding anything to the contrary contained herein, upon Lessee’s
exercise of its Right of First Refusal, Facility Lease I, Facility Lease II and
each Lease Document that is in effect shall continue in full force and effect
unless agreed otherwise by the Parties.

 

1.3 Assumption of Obligations. It shall be a condition precedent to any Transfer
by Member or Parent to an Acceptable Transferee or a Permissible Transferee that
such Acceptable

 

181



--------------------------------------------------------------------------------

EXHIBIT D

TO THE FACILITY LEASE

 

Transferee or Permissible Transferee enter into an assignment and assumption
agreement, in form and substance reasonably satisfactory to the Parties,
pursuant to which such Acceptable Transferee or Permissible Transferee shall
assume and Member or Parent, as the case may be, shall assign all or a
proportionate share, as the case may be, of its rights, obligations, benefits,
advantages, titles and interests in this Right of First Refusal Agreement. Upon
such Transfer, the Facility Lease I, the Facility Lease II and each Lease
Document that is in effect shall continue in full force and effect.

 

1.4 Adverse Tax Consequences. Notwithstanding anything to the contrary contained
herein, if, as a result of the existence and/or exercise of the Right of First
Refusal, Wisconsin Energy Corporation, or if Member ceases to be an entity
disregarded from its owner for federal income tax purposes, Member (each an
“Indemnitee”), is not treated as the owner of Unit 1 or Unit 2, as the case may
be, for federal income tax purposes, Lessee will indemnify such Indemnitee, on
an after-tax basis for any adverse tax consequences resulting therefrom.

 

  1.5 Permissible Transfers.

 

(a) By Member. Notwithstanding any provision to the contrary contained herein or
in the Facility Lease I or Facility Lease II, Member may (without the consent of
Lessee) Transfer: (i) less than fifty (50%) percent of its interest in Lessor to
any Person; (ii) any of its interest in Lessor to an Affiliate of Member; (iii)
any of its interest in Lessor in connection with a public offering or sale of
any such interest; and (iv) any of its interest in Lessor to an Affiliate of
Parent or to the shareholders of Parent or the shareholders of an Affiliate of
Parent in connection with a spin-off (each such transferee, a “Permissible
Transferee”).

 

(b) By Parent. Notwithstanding any provision to the contrary contained herein or
in the Facility Lease I or Facility Lease II, Parent may (without the consent of
Lessee) Transfer: (i) less than (50%) percent of its interest in Member to any
Person; (ii) any of its interest in Member to an Affiliate of Parent; (iii) any
of its interest in Member in connection with a public offering or sale of any
such interest; and (iv) any of its interest in Member to an Affiliate of Parent
or to the shareholders of Parent or the shareholders of an Affiliate of Parent
in connection with a spin-off (each such transferee, a “Permissible
Transferee”).

 

ARTICLE 2: TERMINABILITY

 

This Right of Refusal Agreement shall automatically terminate upon the
expiration or early termination of both Facility Lease I and Facility Lease II.

 

ARTICLE 3: REPRESENTATIONS AND WARRANTIES

 

Each of Lessee, Lessor, Member and Parent represents and warrants to each other
Party, as of the date hereof as follows:

 

3.1 Due Organization, Etc. It: (i) is duly formed, validly existing and in good
standing under the Laws of the State of Wisconsin; (ii) has all requisite power
and all material

 

182



--------------------------------------------------------------------------------

EXHIBIT D

TO THE FACILITY LEASE

 

Government Approvals necessary to own its assets and carry on its business as
now being or as proposed to be conducted; and (iii) is duly qualified to do
business in all jurisdictions in which the nature of the business conducted by
it or proposed to be conducted by it makes such qualification necessary.

 

3.2 Due Authorization. It has all necessary corporate power and authority to
execute, deliver and perform its obligations under this Right of First Refusal
Agreement, and the execution, delivery and performance by it of this Right of
First Refusal Agreement has been duly authorized by all necessary corporate
action on its part.

 

3.3 Non-Contravention. The execution, delivery and performance by it of this
Right of First Refusal Agreement does not and shall not:

 

(a) violate its Organic Documents;

 

(b) violate any Law or Government Approval applicable to it or its property or
to the Leased Facility;

 

(c) result in a breach of or constitute a default under any agreement to which
it is a party; or

 

(d) result in, or require the creation or imposition of, any Lien (other than a
Permitted Encumbrance) on any of its properties.

 

3.4 Enforceability, Etc. This Right of First Refusal Agreement: (a) has been
duly authorized and duly and validly executed and delivered by it; and (b)
assuming the due authorization, execution and delivery thereof by the other
Parties, constitutes its legal, valid and binding obligation enforceable against
it in accordance with its terms, except as the same may be limited by
bankruptcy, insolvency or other similar Laws affecting creditors’ rights
generally and by general principles of equity.

 

3.5 Litigation. No court order, judgment or arbitral award has been issued and
is outstanding with respect to it or any of its properties, rights or assets
(including the Leased Facility) which prohibits it from executing or delivering
this Right of First Refusal Agreement or performing in any material respect its
obligations under this Right of First Refusal Agreement.

 

3.6 Government Approvals. All Government Approvals required by applicable Law to
have been obtained by it prior to the date of this representation and warranty
in connection with the due execution and delivery of, and performance by it of
its obligations and the exercise of its rights under, this Right of First
Refusal Agreement have been obtained and are in full force and effect, and are
held in its name and are free from conditions or requirements (a) compliance
with which could reasonably be expected to have a material adverse effect on its
ability to perform its obligations under this Right of First Refusal Agreement
or the validity or enforceability of this Right of First Refusal Agreement or
(b) which it does not reasonably expect to be able to satisfy.

 

183



--------------------------------------------------------------------------------

EXHIBIT D

TO THE FACILITY LEASE

 

ARTICLE 4: MISCELLANEOUS

 

4.1 Applicable Law. THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS RIGHT
OF FIRST REFUSAL AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF WISCONSIN.

 

4.2 Jury Trial. EACH OF THE PARTIES WAIVES TO THE FULLEST EXTENT PERMITTED BY
LAW ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO ENFORCE OR
DEFEND ANY RIGHTS UNDER THIS RIGHT OF FIRST REFUSAL AGREEMENT OR UNDER ANY
AMENDMENT, INSTRUMENT, DOCUMENT OR AGREEMENT DELIVERED OR WHICH MAY IN THE
FUTURE BE DELIVERED IN CONNECTION HEREWITH OR ARISING FROM ANY RELATIONSHIP
EXISTING IN CONNECTION WITH THIS RIGHT OF FIRST REFUSAL AGREEMENT AND AGREES
THAT ANY SUCH ACTION OR PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT BEFORE
A JURY.

 

4.3 Notices. Unless otherwise expressly specified or permitted by the terms
hereof, all communications and notices provided for herein to a Party shall be
in writing or shall be produced by a telecommunications device capable of
creating a written record, and any such notice shall become effective (a) upon
personal delivery thereof, including, by overnight mail or next Business Day or
courier service, (b) in the case of notice by United States mail, certified or
registered, postage prepaid, return receipt requested, upon receipt thereof, or
(c) in the case of notice by such a telecommunications device, upon transmission
thereof, provided such transmission is promptly confirmed by either of the
methods set forth in clause (a) or (b) above, in each case addressed as provided
below, or to such other address as any Party may designate by written notice to
the other Parties.

 

If to Lessee:

 

Wisconsin Electric Power Company

333 W. Everett Street

Milwaukee, WI 53203

Telephone: (414) 221-2615

Facsimile: (414) 221-2245

Attn: Gerald A. Abood, Vice President- Commodity Resources

 

184



--------------------------------------------------------------------------------

EXHIBIT D

TO THE FACILITY LEASE

 

If to Lessor:

 

Elm Road Generating Station Supercritical, LLC

c/o W.E. Power LLC

301 W. Wisconsin Avenue

Suite 600

Milwaukee, WI 53203

Telephone: (414) 274-4442

Facsimile: (414) 274-4495

Attn: Tom Metcalfe, Vice President and General Manager

 

If to Member:

 

W.E. Power LLC

301 W. Wisconsin Avenue

Suite 600

Milwaukee, WI 53203

Telephone: (414) 274-4442

Facsimile: (414) 274-4495

Attn: Tom Metcalfe, Vice President

 

If to Parent:

 

Wisconsin Energy Corporation

231 W. Michigan Street

Milwaukee, WI 53203

Telephone: (414) 221-2985

Facsimile: (414) 221-5034

Attn: Anne K. Klisurich, Vice President and Corporate Secretary

 

4.4 Counterparts. This Right of First Refusal Agreement shall be executed in
several counterparts, each of which is an original but all of which together
constitute the same instrument.

 

4.5 Severability. Whenever possible, each provision of this Right of First
Refusal Agreement shall be interpreted in such manner as to be effective and
valid under applicable Law; but if any provision of this Right of First Refusal
Agreement shall be prohibited by or deemed invalid under any applicable Law,
such provision shall be ineffective to the extent of such prohibition or
invalidity, without invalidating the remainder of such provision or the
remaining provisions of this Right of First Refusal Agreement.

 

4.6 Transfer Restrictions. This Right of First Refusal Agreement shall be
binding upon the Parties and their respective successors and permitted assigns.
Unless otherwise specified in this Right of First Refusal Agreement, no Party
may transfer all or any part of its rights, benefits, advantages, titles or
interest in and to this Agreement without the prior written

 

185



--------------------------------------------------------------------------------

EXHIBIT D

TO THE FACILITY LEASE

 

consent of the other Parties, and any such Transfer in contravention of this
Section 4.6 shall be null and void ab initio.

 

4.7 Third-Party Beneficiaries. Except as expressly provided herein, none of the
provisions of this Right of First Refusal Agreement are intended for the benefit
of any Person except the Parties, their respective successors and permitted
assigns.

 

4.8 Entire Agreement. This Right of First Refusal Agreement and the other Lease
Documents state the rights and obligations of the Parties with respect to
Lessee’s Right of First Refusal and other transactions contemplated hereby and
thereby and supersede all prior agreements, oral or written, with respect
thereto.

 

4.9 Headings. Section headings used in this Right of First Refusal Agreement are
for convenience of reference only and shall not affect the construction of this
Agreement.

 

4.10 No Joint Venture. Any intention to create a joint venture or partnership
relation among the Parties is hereby expressly disclaimed.

 

4.11 Amendments and Waivers. No term, covenant, agreement or condition of this
Right of First Refusal Agreement may be terminated, amended or compliance
therewith waived (either generally or in a particular instance, retroactively or
prospectively) except by an instrument or instruments in writing executed by the
Parties.

 

4.12 Further Assurances. Each Party shall promptly and duly execute and deliver
such further documents and assurances for and take such further actions
reasonably requested by another Party, all as may be reasonably necessary to
carry out the purpose of this Right of First Refusal Agreement.

 

[Signature page follows on next page]

 

186



--------------------------------------------------------------------------------

EXHIBIT D

TO THE FACILITY LEASE

 

IN WITNESS WHEREOF, Lessee, Lessor, Member and Parent have caused this Right of
First Refusal Agreement to be duly executed and delivered under seal by their
respective officers thereunto duly authorized.

 

WISCONSIN ELECTRIC POWER

COMPANY, as Lessee

By:

       

Name:

   

Title:

 

ELM ROAD GENERATING STATION SUPERCRITICAL, LLC, as Lessor

By:

       

Name:

   

Title:

 

W.E. POWER LLC, as Member

By:

       

Name:

   

Title:

 

WISCONSIN ENERGY CORPORATION,

as Parent

By:

       

Name:

   

Title:

 

187



--------------------------------------------------------------------------------

EXHIBIT E

TO THE FACILITY LEASE

 

FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT

 

This ASSIGNMENT AND ASSUMPTION AGREEMENT(this “Assignment and Assumption
Agreement”), dated as of [            ], 20[    ] (the “Transfer Date”), is
between Wisconsin Electric Power Company, a Wisconsin corporation, as lessee
(“Lessee”), and Elm Road Generating Station Supercritical, LLC, a Wisconsin
limited liability company, as lessor (“Lessor”). Lessee and Lessor are sometimes
herein referred to individually as a “Party” and collectively as the “Parties”.

 

WITNESSETH:

 

WHEREAS, Lessor and Lessee are parties to that certain Elm Road II Facility
Lease Agreement, dated as of [            ], 2004 (the “Facility Lease”)
pursuant to which Lessor will develop, design, engineer, procure, permit,
construct, commission and lease to Lessee (i) an ownership interest in an
approximately 615 MW net nominal supercritical pulverized coal electric
generating facility and related facilities and (ii) an ownership interest in
certain facilities to be used in common by Unit 1, Unit 2, the Future Unit and
the Existing Units to be constructed on the site in Racine and Milwaukee
counties in Wisconsin on land owned by Lessee;

 

WHEREAS, pursuant to the Facility Lease: (a) in Section 5.6(b)(iv) and Section
14.4(f), Lessor has agreed to assign and Lessee has agreed to assume certain of
Lessor’s rights, benefits, titles, interests, duties and obligations in, to and
under the Project Documents to which it is a party if Lessor sells its ownership
interest in the Leased Facility to Lessee; and (b) in Section 5.6(c)(iv),
Section 15.1(b)(ix) and Section 17.2(a)(i)(D), Lessee has agreed to assign and
Lessor has agreed to assume certain of Lessee’s rights, benefits, titles,
interests, duties and obligations in, to and under the Project Documents to
which it is a party if the Facility Lease terminates and Lessor retains the
Leased Facility; and

 

WHEREAS, the Parties wish to set forth the terms and conditions by which
[Lessor/Lessee] (“Assignor”) shall assign and [Lessee/Lessor] (“Assignee”) shall
assume all of Assignor’s rights, benefits, titles, duties and obligations in, to
and under the Project Documents to which Assignor is a party.

 

NOW, THEREFORE, in consideration of the foregoing premises, the mutual
agreements herein contained, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties agree as
follows:

 

ARTICLE 1: DEFINITIONS

 

Capitalized terms used but not defined herein shall have the meanings set forth
in Schedule 1.1 of the Facility Lease, and the rules of interpretation set forth
in Schedule 1.1 of the Facility Lease shall apply to this Assignment and
Assumption Agreement.

 

188



--------------------------------------------------------------------------------

EXHIBIT E

TO THE FACILITY LEASE

 

ARTICLE 2: ASSIGNMENT AND ASSUMPTION

 

2.1 Assignment of the Project Documents. Assignor hereby irrevocably assigns,
conveys, transfers and delivers all of its rights, benefits, titles, interests,
duties and obligations in, to and under the Project Documents to which it is a
party to Assignee, its successors and assigns.

 

2.2 Assumption of the Project Documents. Assignee hereby irrevocably accepts the
assignment of all of Assignor’s rights, benefits, titles, interests, duties and
obligations in, to and under the Project Documents to which Assignor is a party
and agrees to perform and discharge all of the liabilities and obligations of
Assignor under and pursuant to the Project Documents.

 

2.3 No Further Liability. From and after the Transfer Date, Assignor shall have
no further duties, obligations or liabilities under the Project Documents to
which Assignor is a party and Assignee agrees to indemnify Assignor from any
third party liability resulting from the performance or nonperformance of any of
Assignor’s duties and obligations under the Project Documents to which Assignor
was a party, whether now existing or hereafter arising.

 

ARTICLE 3: REPRESENTATIONS AND WARRANTIES

 

Each of Assignor and Assignee represent and warrant to the other Party, as of
the date hereof as follows:

 

3.1 Due Organization, Etc. It: (i) is duly formed, validly existing and in good
standing under the Laws of the State of Wisconsin; (ii) has all requisite power
and all material Government Approvals necessary to own its assets and carry on
its business as now being or as proposed to be conducted; and (iii) is duly
qualified to do business in all jurisdictions in which the nature of the
business conducted by it or proposed to be conducted by it makes such
qualification necessary.

 

3.2 Due Authorization. It has all necessary corporate power and authority to
execute, deliver and perform its obligations under this Assignment and
Assumption Agreement, and the execution, delivery and performance by it of this
Assignment and Assumption Agreement has been duly authorized by all necessary
corporate action on its part.

 

3.3 Non-Contravention. The execution, delivery and performance by it of this
Assignment and Assumption Agreement does not and shall not:

 

(a) violate its Organic Documents;

 

(b) violate any Law or Government Approval applicable to it or its property or
to the Leased Facility;

 

(c) result in a breach of or constitute a default under any agreement to which
it is a party; or

 

189



--------------------------------------------------------------------------------

EXHIBIT E

TO THE FACILITY LEASE

 

(d) result in, or require the creation or imposition of, any Lien (other than a
Permitted Encumbrance) on any of its properties.

 

3.4 Enforceability, Etc. This Assignment and Assumption Agreement: (a) has been
duly authorized and duly and validly executed and delivered by it; and (b)
assuming the due authorization, execution and delivery thereof by the other
Party, constitutes its legal, valid and binding obligation enforceable against
it in accordance with its terms, except as the same may be limited by
bankruptcy, insolvency or other similar Laws affecting creditors’ rights
generally and by general principles of equity.

 

3.5 Litigation. No court order, judgment or arbitral award has been issued and
is outstanding with respect to it or any of its properties, rights or assets
(including the Leased Facility) which prohibits it from executing or delivering
this Assignment and Assumption Agreement or performing in any material respect
its obligations under this Assignment and Assumption Agreement.

 

3.6 Government Approvals. All Government Approvals required by applicable Law to
have been obtained by it prior to the date of this representation and warranty
in connection with the due execution and delivery of, and performance by it of
its obligations and the exercise of its rights under, this Assignment and
Assumption Agreement have been obtained and are in full force and effect, and
are held in its name and are free from conditions or requirements (a) compliance
with which could reasonably be expected to have a material adverse effect on its
ability to perform its obligations under this Assignment and Assumption
Agreement or the validity or enforceability of this Assignment and Assumption
Agreement or (b) which it does not reasonably expect to be able to satisfy.

 

ARTICLE 4: MISCELLANEOUS

 

4.1 Applicable Law. THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS
ASSIGNMENT AND ASSUMPTION AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF WISCONSIN.

 

4.2 Jury Trial. EACH OF THE PARTIES WAIVES TO THE FULLEST EXTENT PERMITTED BY
LAW ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO ENFORCE OR
DEFEND ANY RIGHTS UNDER THIS ASSIGNMENT AND ASSUMPTION AGREEMENT OR UNDER ANY
AMENDMENT, INSTRUMENT, DOCUMENT OR AGREEMENT DELIVERED OR WHICH MAY IN THE
FUTURE BE DELIVERED IN CONNECTION HEREWITH OR ARISING FROM ANY RELATIONSHIP
EXISTING IN CONNECTION WITH THIS ASSIGNMENT AND ASSUMPTION AGREEMENT AND AGREES
THAT ANY SUCH ACTION OR PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT BEFORE
A JURY.

 

190



--------------------------------------------------------------------------------

EXHIBIT E

TO THE FACILITY LEASE

 

4.3 Notices. Unless otherwise expressly specified or permitted by the terms
hereof, all communications and notices provided for herein to a Party shall be
in writing or shall be produced by a telecommunications device capable of
creating a written record, and any such notice shall become effective (a) upon
personal delivery thereof, including, by overnight mail or next Business Day or
courier service, (b) in the case of notice by United States mail, certified or
registered, postage prepaid, return receipt requested, upon receipt thereof, or
(c) in the case of notice by such a telecommunications device, upon transmission
thereof, provided such transmission is promptly confirmed by either of the
methods set forth in clause (a) or (b) above, in each case addressed as provided
below, or to such other address as any Party may designate by written notice to
the other Party.

 

If to Assignor:

 

[To be inserted]

 

If to Assignee:

 

[To be inserted]

 

4.4 Counterparts. This Assignment and Assumption Agreement shall be executed in
multiple counterparts, each of which is an original but all of which together
constitute the same instrument.

 

4.5 Severability. Whenever possible, each provision of this Assignment and
Assumption Agreement shall be interpreted in such manner as to be effective and
valid under applicable Law; but if any provision of this Assignment and
Assumption Agreement shall be prohibited by or deemed invalid under any
applicable Law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Assignment and Assumption Agreement.

 

4.6 Transfer Restrictions. This Assignment and Assumption Agreement shall be
binding upon the Parties and their respective successors and permitted assigns.
Unless otherwise specified in this Assignment and Assumption Agreement, no Party
may transfer all or any part of its rights, benefits, advantages, titles or
interest in and to this Agreement without the prior written consent of the other
Parties, and any such Transfer in contravention of this Section 4.6 shall be
null and void ab initio.

 

4.7 Third-Party Beneficiaries. Except as expressly provided herein, none of the
provisions of this Assignment and Assumption Agreement are intended for the
benefit of any Person except the Parties, their respective successors and
permitted assigns.

 

4.8 Entire Agreement. This Assignment and Assumption Agreement and the other
Lease Documents state the rights and obligations of the Parties with respect to
the assignment

 

191



--------------------------------------------------------------------------------

EXHIBIT E

TO THE FACILITY LEASE

 

and assumption of the Project Documents and other transactions contemplated
hereby and thereby and supersede all prior agreements, oral or written, with
respect thereto.

 

4.9 Headings. Section headings used in this Assignment and Assumption Agreement
are for convenience of reference only and shall not affect the construction of
this Agreement.

 

4.10 No Joint Venture. Any intention to create a joint venture or partnership
relation among the Parties is hereby expressly disclaimed.

 

4.11 Amendments and Waivers. No term, covenant, agreement or condition of this
Assignment and Assumption Agreement may be terminated, amended or compliance
therewith waived (either generally or in a particular instance, retroactively or
prospectively) except by an instrument or instruments in writing executed by the
Parties.

 

4.12 Further Assurances. Each Party shall promptly and duly execute and deliver
such further documents and assurances for and take such further actions
reasonably requested by another Party, all as may be reasonably necessary to
carry out the purpose of this Assignment and Assumption Agreement.

 

[Signature page follows on next page]

 

192



--------------------------------------------------------------------------------

EXHIBIT E

TO THE FACILITY LEASE

 

IN WITNESS WHEREOF, Assignor and Assignee have caused this Assignment and
Assumption Agreement to be duly executed and delivered under seal by their
respective officers thereunto duly authorized.

 

ELM ROAD GENERATING STATION

SUPERCRITICAL, LLC, as [Assignor/Assignee]

By:        

Name:

   

Title:

WISCONSIN ELECTRIC POWER COMPANY, as [Assignor/Assignee] By:        

Name:

   

Title:

 

193